 

Exhibit 10.7

 

 

 

 



 

 

CREDIT AGREEMENT

dated as of October 29, 2012

among

PACIFIC ETHANOL HOLDING CO. LLC,
PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC,
PACIFIC ETHANOL STOCKTON LLC, and
PACIFIC ETHANOL MAGIC VALLEY, LLC,
as Borrowers,

PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent,

THE LENDERS REFERRED TO HEREIN,

WELLS FARGO BANK, N.A.,
as Administrative Agent for the Lenders,

WELLS FARGO BANK, N.A.,
as Collateral Agent for the Senior Secured Parties,

CREDIT SUISSE LOAN FUNDING LLC,

as Syndication Agent

 

and

AMARILLO NATIONAL BANK,
as Accounts Bank

 

 



 

 

 

 

TABLE OF CONTENTS

 

 



  Page     ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms
2 Section 1.02 Principles of Interpretation 2 Section 1.03 UCC Terms 3 Section
1.04 Accounting and Financial Determinations 3 Section 1.05 Joint and Several 3
    ARTICLE II COMMITMENTS AND BORROWING 3 Section 2.01 Loans 3 Section 2.02
Notice of Fundings 4 Section 2.03 Funding of Loans 4 Section 2.04 Evidence of
Indebtedness 6 Section 2.05 Termination or Reduction of Commitments 6 Section
2.06 Defaulting Lenders 6     ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND
FEES 7 Section 3.01 Repayment of Loan Fundings 7 Section 3.02 Interest Payment
Dates 7 Section 3.03 Interest Rates 8 Section 3.04 Default Interest Rate 9
Section 3.05 Interest Rate Determination 9 Section 3.06 Computation of Interest
and Fees 9 Section 3.07 Optional Prepayment 9 Section 3.08 Mandatory Prepayment
11 Section 3.09 Time and Place of Payments 13 Section 3.10 Fundings and Payments
Generally 13 Section 3.11 Fees 14 Section 3.12 Pro rata Treatment 14 Section
3.13 Sharing of Payments 15 Section 3.14 Commitment Increase 15     ARTICLE IV
EURODOLLAR RATE AND TAX PROVISIONS 17 Section 4.01 Eurodollar Rate Lending
Unlawful 17 Section 4.02 Inability to Determine Eurodollar Rates 17 Section 4.03
Increased Eurodollar Loan Costs 18 Section 4.04 Obligation to Mitigate 18
Section 4.05 Funding Losses 19 Section 4.06 Increased Capital Costs 19 Section
4.07 Taxes 19

 



i

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES 21 Section 5.01 Organization; Power and
Compliance with Law 21 Section 5.02 Due Authorization; Non-Contravention 21
Section 5.03 Governmental Approvals 22 Section 5.04 Investment Company Act 22
Section 5.05 Validity of Financing Documents 22 Section 5.06 Financial
Information 23 Section 5.07 No Material Adverse Effect 23 Section 5.08 Project
Compliance 23 Section 5.09 Litigation 23 Section 5.10 Sole Purpose Nature;
Business 23 Section 5.11 Contracts 23 Section 5.12 Collateral 24 Section 5.13
Ownership of Properties 25 Section 5.14 Taxes 26 Section 5.15 Patents,
Trademarks, Etc. 26 Section 5.16 ERISA Plans 26 Section 5.17 Property Rights,
Utilities, Supplies Etc. 26 Section 5.18 No Defaults 27 Section 5.19
Environmental Warranties 27 Section 5.20 Regulations T, U and X 28 Section 5.21
Accuracy of Information 28 Section 5.22 Indebtedness 28 Section 5.23
Separateness 28 Section 5.24 Subsidiaries 29 Section 5.25 Foreign Assets Control
Regulations, Etc. 29 Section 5.26 Employment Matters 29 Section 5.27 Solvency 29
Section 5.28 Legal Name and Place of Business 29 Section 5.29 No Brokers 30
Section 5.30 Insurance 30 Section 5.31 Accounts 30 Section 5.32 Interest Rate
Protection Agreements 30     ARTICLE VI CONDITIONS PRECEDENT 30 Section 6.01
Conditions to Closing 30 Section 6.02 Conditions to All Fundings 35     ARTICLE
VII COVENANTS 37 Section 7.01 Affirmative Covenants 37 Section 7.02 Negative
Covenants 42 Section 7.03 Reporting Requirements 49     ARTICLE VIII PROJECT
ACCOUNTS 53 Section 8.01 Existence of Project Accounts 53 Section 8.02 Deposits
into and Withdrawals from Project Accounts 54 Section 8.03 Revenue Account 56
Section 8.04 Operating Account 56 Section 8.05 Maintenance Capital Expense
Account 56 Section 8.06 Debt Service Reserve Account 56

 



ii

 

 

Section 8.07 Insurance and Condemnation Proceeds Accounts 56 Section 8.08
Extraordinary Proceeds Account 57 Section 8.09 Representations, Warranties and
Covenants of Accounts Bank 57 Section 8.10 Project Accounts 60 Section 8.11
Project Accounts as Deposit Account 60 Section 8.12 Duties of Accounts Bank 61
Section 8.13 Subordination 62 Section 8.14 Borrower Acknowledgments 62 Section
8.15 Agreement to Hold In Trust 62 Section 8.16 Interest and Investments 63
Section 8.17 Accounts Bank Information 64 Section 8.18 Notices of Suspension of
Accounts 65     ARTICLE IX DEFAULT AND ENFORCEMENT 66 Section 9.01 Events of
Default 66 Section 9.02 Action Upon Bankruptcy 71 Section 9.03 Action Upon Other
Event of Default 72 Section 9.04 Application of Proceeds 72     ARTICLE X THE
AGENTS 72 Section 10.01 Appointment and Authority 72 Section 10.02 Rights as a
Lender or Interest Rate Protection Provider 75 Section 10.03 Exculpatory
Provisions 75 Section 10.04 Reliance by Agents 77 Section 10.05 Delegation of
Duties 78 Section 10.06 Resignation or Removal of Agent 78 Section 10.07 No
Amendment to Duties of Agent Without Consent 79 Section 10.08 Non-Reliance on
Agent and Other Lenders 79 Section 10.09 Collateral Agent May File Proofs of
Claim 79 Section 10.10 Collateral Matters 80 Section 10.11 Copies 81 Section
10.12 Syndication Agent 81     ARTICLE XI MISCELLANEOUS PROVISIONS 81 Section
11.01 Amendments, Etc. 81 Section 11.02 Applicable Law; Jurisdiction; Etc. 83
Section 11.03 Assignments 85 Section 11.04 Benefits of Agreement 88 Section
11.05 Borrowers’ Agent 88 Section 11.06 Consultants 89 Section 11.07 Costs and
Expenses 89 Section 11.08 Counterparts; Effectiveness 89 Section 11.09
Indemnification by the Borrowers 90 Section 11.10 Interest Rate Limitation 91
Section 11.11 No Waiver; Cumulative Remedies 91 Section 11.12 Notices and Other
Communications 91 Section 11.13 Patriot Act Notice 94

 



iii

 

 

 

Section 11.14 Payments Set Aside 94 Section 11.15 Right of Setoff 95 Section
11.16 Severability 95 Section 11.17 Survival 95 Section 11.18 Treatment of
Certain Information; Confidentiality 96 Section 11.19 Waiver of Consequential
Damages, Etc. 97 Section 11.20 Waiver of Litigation Payments 97 Section 11.21
Security Procedure For Funds Transfers 97



 

 

SCHEDULES

Schedule 1.01(a) – Commitments

Schedule 5.11 – Contracts

Schedule 5.12 – UCC Filing Offices

Schedule 5.13(a) – Site Descriptions

Schedule 5.19(a)(i) – Environmental Warranties

Schedule 5.19(d)(ii) – Underground Storage Tanks

Schedule 5.23 – Separateness Provisions

Schedule 5.28 – Legal Names and Places of Business

Schedule 5.29 – Broker Fees

Schedule 6.01(a)(ix) – Project Document Consents

Schedule 6.01(m)A – Initial Budget

Schedule 6.01(m)B – Initial Annual Forecast

Schedule 7.01(h) – Insurance

Schedule 7.02(a) – Bonds

Schedule 11.12 – Notice Information

EXHIBITS

Exhibit A – Defined Terms

Exhibit B – Intercreditor Agreement

Exhibit C – Amended Credit Agreement

Exhibit 2.02 – Form of Funding Notice

Exhibit 2.04 – Form of Note

Exhibit 3.03 – Form of Interest Period Notice

Exhibit 4.07 – Form of Non-U.S. Lender Statement

Exhibit 6.01(k) – Form of Insurance Certificate

Exhibit 7.01(t)A – Form of Estoppel Certificate (Stockton)

Exhibit 7.01(t)B – Form of Estoppel Certificate (Boardman)

Exhibit 7.03(l) – Form of Operating Statement

Exhibit 11.03 – Form of Lender Assignment Agreement

Exhibit 11.21 – Security Procedures

 



iv

 

  

This CREDIT AGREEMENT (this “Agreement”), dated as of October 29, 2012, is by
and among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company
(“Pacific Holding”), Pacific Ethanol Madera LLC, a Delaware limited liability
company (“Madera”), Pacific Ethanol Columbia, LLC, a Delaware limited liability
company (“Boardman”), Pacific Ethanol Stockton LLC, a Delaware limited liability
company (“Stockton”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, the “Borrowers”), Pacific Holding, as Borrowers’ Agent, each of
the Lenders from time to time party hereto, WELLS FARGO BANK, N.A., as
administrative agent for the Lenders, WELLS FARGO BANK, N.A., as collateral
agent for the Senior Secured Parties, CREDIT SUISSE LOAN FUNDING LLC, as
Syndication Agent and AMARILLO NATIONAL BANK, as accounts bank.

RECITALS

WHEREAS, the undersigned Lenders are parties to the Amended and Restated Credit
Agreement, dated as of August 1, 2011, by and among the Borrowers, the
Borrowers’ Agent, each of the lenders from time to time party thereto, Wells
Fargo, as administrative agent for the Lenders (as defined therein) and
collateral agent for the Senior Secured Parties (as defined therein), WestLB, as
issuing bank thereunder, and the Accounts Bank, as accounts bank, as amended by
the First Amendment thereto, dated as of July 13, 2012 (as so amended, and as
further amended, supplemented or otherwise modified prior to giving effect to
the Existing Credit Agreement Amendment referred to below, the “Existing Credit
Agreement”);

WHEREAS, the Borrowers have requested, and the Lenders have agreed, pursuant to
the term of this Agreement, to enter into a priming first priority secured
credit facility whereby the Lenders shall extend credit and make certain
financial accommodations to the Borrowers, which facility shall be senior in
right of payment and lien priority to the credit facility provided pursuant to
the Existing Credit Agreement, in each case subject to the terms set forth
herein, in the Intercreditor Agreement and in the other Financing Documents;

WHEREAS, as a condition to the extension of credit hereunder, the Borrowers in
their capacity as Borrowers under the Existing Credit Agreement, certain Lenders
(as defined in the Existing Credit Agreement) and the Existing Agents shall
enter into a second amendment and restatement to the Existing Credit Agreement,
dated as of the date hereof (the “Existing Credit Agreement Amendment”; the
Existing Credit Agreement as amended by the Existing Credit Agreement Amendment,
as attached hereto as Exhibit C, the “Amended Credit Agreement”); and

WHEREAS, in connection with the foregoing agreements and concurrently herewith,
the Loan Parties, the Existing Agents and the Agents are entering into the
Intercreditor Agreement, to set forth the respective rights and obligations with
respect to payment and lien priority under the credit facilities established
pursuant to the Amended Credit Agreement and this Agreement, respectively.

NOW, THEREFORE, the parties hereto agree as follows:

1

 



ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined herein or where
the context otherwise requires, have the meanings provided in Exhibit A.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall have the same meanings when used in each Financing Document,
notice and other communication delivered from time to time in connection with
any Financing Document.

(b)               Unless the context requires otherwise, any reference in this
Agreement to any Transaction Document shall mean such Transaction Document and
all schedules, exhibits and attachments thereto.

(c)                All the agreements, contracts or documents defined or
referred to herein shall mean such agreements, contracts or documents as the
same may from time to time be supplemented or amended or the terms thereof
waived or modified to the extent permitted by, and in accordance with, the terms
thereof and this Agreement, and shall disregard any supplement, amendment or
waiver made in breach of this Agreement.

(d)               Any reference in any Financing Document relating to a Default
or an Event of Default that has occurred and is continuing (or words of similar
effect) shall be understood to mean that (i) in the case of a Default only, such
Default has not been cured or remedied, or has not been waived in the manner set
forth herein, before becoming an Event of Default and (ii) in the case of an
Event of Default, such Event of Default has not been waived in the manner set
forth herein.

(e)                The term “knowledge” in relation to the Borrowers, and any
other similar expressions, shall mean knowledge of each of the Borrowers after
due inquiry.

(f)                Defined terms in this Agreement shall include in the singular
number the plural and in the plural number the singular.

(g)               The words “herein,” “hereof” and “hereunder” and words of
similar import when used in this Agreement shall, unless otherwise expressly
specified, refer to this Agreement as a whole and not to any particular
provision of this Agreement and all references to Articles, Sections, Exhibits
and Schedules shall be references to Articles, Sections, Exhibits and Schedules
of this Agreement, unless otherwise specified.

(h)               The words “include,” “includes” and “including” are not
limiting.

(i)                 The word “or” is not exclusive.

2

 



(j)                 Any reference to any Person shall include its permitted
successors and permitted assigns in the capacity indicated, and in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used in any Financing Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared, in accordance with GAAP.

Section 1.05 Joint and Several. Subject to Section 1.05(b), the Obligations of
each Borrower under this Agreement and each other Financing Document to which
any Borrower is a party shall constitute the joint and several obligations of
all Borrowers. All representations, warranties, undertakings, agreements and
obligations of each Borrower expressed or implied in this Agreement or any other
Financing Document shall, unless the context requires otherwise, be deemed to be
made, given or assumed by the Borrowers jointly and severally.

(a)                Each of the Borrowers, the Administrative Agent and the
Lenders hereby confirms that it is the intention of all such Persons that this
Agreement and the other Financing Documents and the Obligations of each Borrower
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law, to
the extent applicable to this Agreement or such other Financing Document and the
Obligations of each Borrower hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Borrowers
hereby irrevocably agree that the Obligations of each Borrower at any time shall
be limited to the maximum amount as will result in the Obligations of such
Borrower not constituting a fraudulent transfer or conveyance.

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Loans. (a) Each Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make loans (each such loan, a “Loan”)
to the Borrowers, from time to time but not more frequently than six (6) times
each calendar month, until the last Business Day immediately preceding the
Maturity Date, in an aggregate principal amount from time to time outstanding
not in excess of the Commitment of such Lender; provided, that the aggregate
principal amount of the Funded Loans of any Lender at any one time outstanding
shall not exceed such Lender’s Commitment. For the avoidance of doubt, the
aggregate principal balance of the outstanding Loans of any Lender may exceed
such Lender’s Commitment, and the aggregate principal balance of the outstanding
Loans of all Lenders may exceed the Aggregate Commitments, in each case solely
as the result of the payment of Capitalized Interest in accordance with Section
3.02(a) (Interest Payment Dates).

3

 



(b)               Each Funding of Loans shall be in the minimum amount of one
hundred thousand Dollars ($100,000).

(c)                Proceeds of each Loan shall be deposited into the Revenue
Account (or as otherwise agreed by Borrowers’ Agent and the Administrative
Agent, at the direction of the Required Lenders, and specified in the relevant
Funding Notice) and applied solely in accordance with this Agreement and shall
be used solely in accordance with the then-current Budget.

(d)               Within the limits set forth in Sections 2.01(a) and 3.08(d),
the Borrowers may pay or prepay Loans in accordance with Section 3.07 and
reborrow Funded Loans that have been so repaid.

Section 2.02 Notice of Fundings. (a) From time to time, but not more frequently
than six times per calendar month, the Borrowers may propose a Funding by
delivering to the Administrative Agent a properly completed Funding Notice not
later than 12:00 noon, New York City time, five (5) Business Days prior to the
proposed Funding Date; provided that in the case of the Loans to be made on the
Closing Date such five (5) Business Days period is hereby waived. Each Funding
Notice delivered pursuant to this Section 2.02 shall be irrevocable and shall
refer to this Agreement and specify (i) whether such Funding is requested to be
of Eurodollar Loans and/or Base Rate Loans, (ii) the requested Funding Date
(which shall be a Business Day) and (iii) the amount of such requested Funding.

(b)               The Administrative Agent shall promptly advise each Lender of
any Funding Notice given pursuant to this Section 2.02, and of each such
Lender’s portion of the requested Funding.

Section 2.03 Funding of Loans. (a) Subject to Section 2.03(d), each Funding
shall consist of Loans made by the Lenders ratably in accordance with their
respective applicable Commitment Availability Percentages and shall consist of
Eurodollar Loans or Base Rate Loans as the Borrowers may request pursuant to
Section 2.02 (Notice of Fundings); provided, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender).

(b)               Subject to Section 4.04 (Obligation to Mitigate), each Lender
may (without relieving any Borrower of its obligation to repay a Loan in
accordance with the terms of this Agreement and the Notes) at its option fulfill
its Commitment with respect to any such Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that the use of
such domestic or foreign branch does not result in any increased costs payable
by any of the Borrowers hereunder.

4

 



(c)                Subject to Section 2.03(d), each Lender shall make a Loan in
the amount of its applicable Commitment Availability Percentage of each Funding
of Loans hereunder on the proposed Funding Date by wire transfer of immediately
available funds to the Administrative Agent, not later than 11:00 a.m. New York
City time, and the Administrative Agent shall transfer the amounts so received
to the Accounts Bank for deposit into the Revenue Account in the amount set
forth in the Funding Notice (or as otherwise agreed by the Administrative Agent,
at the direction of the Required Lenders, and specified in the relevant Funding
Notice); provided, that if a Funding does not occur on the proposed Funding Date
because any condition precedent to such requested Funding herein specified has
not been met and not all Lenders have made their respective Loans on such date,
the Administrative Agent shall return any amounts so received to the respective
Lenders without interest.

(d)               Unless the Administrative Agent has been notified in writing
by any Lender prior to a proposed Funding Date that such Lender will not make
available to the Administrative Agent its portion of the Funding proposed to be
made on such date, the Administrative Agent may assume that such Lender has made
such amounts available to the Administrative Agent on such date and the
Administrative Agent in its sole discretion may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made such amount available to
the Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender and, if such Lender pays such
amount (together with the interest noted below), then the amount so paid shall
constitute such Lender’s Loan included in such Funding. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand,
the Administrative Agent shall promptly notify the Borrowers and the Borrowers
shall immediately repay such corresponding amount to the Administrative Agent.
The Administrative Agent shall also be entitled to recover from such Lender or
the Borrowers, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrowers to the date such corresponding
amount is recovered by the Administrative Agent, at an interest rate per annum
equal to (i) in the case of a payment made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment made by the Borrowers, the Base Rate plus the Applicable
Margin. Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its commitment hereunder. Notwithstanding anything to the contrary in
this Agreement or any other Financing Document, the Administrative Agent may,
subject to the Intercreditor Agreement and the rights of the other Senior
Secured Parties under the Security Documents and with prior notice to the
Borrowers, apply all funds and proceeds of Collateral available for the payment
of any Obligation to repay any amount owing by any Lender to the Administrative
Agent as a result of such Lender’s failure to fund its applicable share of any
Funding hereunder. A notice of the Administrative Agent to any Lender or the
Borrowers with respect to any amounts owing under this Section 2.03(d) shall be
conclusive, absent manifest error.

5

 



Section 2.04 Evidence of Indebtedness. (a) Each Loan made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business, including the
Register for the recordation of the Loans maintained by the Administrative Agent
in accordance with the provisions of Section 11.03(c) (Assignments). The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive evidence, absent manifest error, of the amount of the Loans made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(b)               The Borrowers agree that in addition to the Register and any
other accounts and records maintained pursuant to Section 2.04(a), the Loans
made by each Lender shall be evidenced, in each case when requested by a Lender,
by a Note or Notes duly executed on behalf of each Borrower, dated the Closing
Date (or, if later, the date of any such request), payable to the order of such
Lender in a principal amount equal to such Lender’s Commitment. Each Lender may
attach schedules to its Note and endorse thereon the date, amount and maturity
of its Loan and payments with respect thereto.

Section 2.05 Termination or Reduction of Commitments. (a) Any unused Commitments
shall be automatically and permanently terminated on the Maturity Date.

(b)               If any prepayment of Loans is required by Section 3.08
(Mandatory Prepayment), the Commitments shall be automatically and permanently
reduced in an amount equal to such required prepayment, without regard to
whether any Loans are outstanding as of the date of such prepayment (unless such
Commitment reduction is waived pursuant to Section 3.08(a) (Mandatory
Prepayment)).

(c)                Any unused Commitments shall be terminated upon the
occurrence of an Event of Default if and to the extent required pursuant to
Section 9.02 (Action upon Bankruptcy) or Section 9.03 (Action Upon Other Event
of Default) in accordance with the terms thereof.

Section 2.06 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority or due to a temporary disruption
in the financial markets generally, defaults (such Lender, and each Affiliate of
such Lender that is a Lender, a “Defaulting Lender”) in its obligation to fund
(a “Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (i)
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be a Non-Voting Lender; and (ii) to the extent permitted
by applicable law, during any Default Period and until such time as the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero,
(A) any voluntary prepayment of the Loans shall be applied to the outstanding
Loans of Lenders other than Defaulting Lenders prior to the outstanding Loans of
the Defaulting Lenders, (B) any mandatory prepayment of the Loans shall be
applied to the outstanding Loans of Lenders other than Defaulting Lenders prior
to the outstanding Loans of the Defaulting Lenders, (C) such Defaulting Lender
shall not be entitled to receive any Commitment Fee pursuant to Section 3.11
(Fees) with respect to such Defaulting Lender’s Commitment; and (D) availability
of Loans pursuant to Section 2.01(a) (Loans) shall, as at any date of
determination, be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. No Commitment of any Lender shall be
increased or otherwise affected, and, except as otherwise expressly provided in
this Section 2.06, performance by the Borrowers of their obligations hereunder
and the other Financing Documents shall not be excused or otherwise modified as
a result of any Funding Default or the operation of this Section 2.06. The
rights and remedies against a Defaulting Lender under this Section 2.06 are in
addition to other rights and remedies which the Borrowers may have against such
Defaulting Lender with respect to any Funding Default and which the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

6

 



ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Loan Fundings. The Borrowers unconditionally and
irrevocably promise to pay in full to the Administrative Agent, for the ratable
account of each Lender, the aggregate outstanding principal amount of the Loans
on the Maturity Date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Loan shall be
payable, without duplication:

(i)on the Maturity Date;

(ii)with respect to Eurodollar Loans, the last day of each applicable Interest
Period or, if applicable, any date on which such Eurodollar Loan is converted to
a Base Rate Loan;

(iii)with respect to Base Rate Loans, on each Monthly Date or, if applicable,
any date on which such Base Rate Loan is converted to a Eurodollar Loan; and

(iv)with respect to any Loan, on any date when such Loan is prepaid hereunder;

provided, that in the case of the foregoing clauses (ii) and (iii), as
applicable, so long as no Default or Event of Default has occurred and is
continuing, if, not later than two (2) Business Days prior to the date on which
such payment is due, the Borrowers’ Agent notifies the Administrative Agent and
the Lenders in writing that the Borrowers’ shall not pay all interest due on
such date in cash, on the date such interest would, but for the application of
this proviso, be payable, the amount of such interest (as adjusted in accordance
with the definition of “Applicable Margin”) shall (x) automatically be deemed to
be added to the outstanding principal amount of the Loans (but not, for the
avoidance of doubt, an additional amount of Funded Loans) as of such date, (y)
be treated as an additional principal amount of Loans (but not, for the
avoidance of doubt, an additional amount of Funded Loans) due under, and
evidenced by, this Agreement and the Notes, and (z) shall bear interest, from
such date until paid in full, at the rate per annum otherwise applicable to
Loans (such amounts being referred to herein as “Capitalized Interest”).

(b)               Interest accrued on the Loans or other monetary Obligations
after the date such amount is due and payable (whether on the Maturity Date, any
Monthly Date, any Interest Payment Date, upon acceleration or otherwise) shall
be payable, subject to the Intercreditor Agreement, upon demand.

7

 



(c)                Interest hereunder shall be due and payable in accordance
with the terms hereof, before and after judgment, regardless of whether an
Insolvency Proceeding exists in respect of any Borrower, and to the fullest
extent permitted by law, the Lenders shall be entitled to receive post-petition
interest during the pendency of an Insolvency Proceeding.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Funding
Notice and Interest Period Notice, (i) the Eurodollar Loans shall accrue
interest at a rate per annum during each Interest Period applicable thereto
equal to the sum of the Eurodollar Rate for such Interest Period plus the
Applicable Margin and (ii) each Base Rate Loan shall accrue interest at a rate
per annum during each Monthly Period equal to the sum of the Base Rate for such
Monthly Period plus the Applicable Margin. Any Loan made within thirty (30) days
of the Maturity Date shall be a Base Rate Loan.

(b)               On or before 12:00 noon, New York City time, at least four (4)
Business Days prior to the end of each Interest Period for each Eurodollar Loan,
the Borrowers shall, and at least four (4) Business Days prior to the end of any
Monthly Period for any Base Rate Loans, the Borrowers may, deliver to the
Administrative Agent an Interest Period Notice setting forth the Borrowers’
election (i) to continue any such Eurodollar Loan as (or convert any such Base
Rate Loan to) a Eurodollar Loan or (ii) to convert any such Eurodollar Loan to a
Base Rate Loan at the end of the then-current Interest Period; provided, that if
an Event of Default has occurred and is continuing, all Eurodollar Loans shall
automatically convert into Base Rate Loans at the end of the then-current
Interest Periods. Upon the waiver or cure of such Event of Default, the
Borrowers shall have the option to continue such Loans as Base Rate Loans and/or
to convert such Loans to Eurodollar Loans (by delivery of an Interest Period
Notice), subject to the notice periods set forth above. Notwithstanding anything
to the contrary, any portion of the Loans maturing in less than one month may
not be continued as, or converted to, Eurodollar Loans and will automatically
convert to Base Rate Loans at the end of the then-current Interest Period.

(c)                If the Borrowers fail to deliver an Interest Period Notice in
accordance with Section 3.03(b) with respect to any Eurodollar Loan, such
Eurodollar Loan shall automatically continue as a Eurodollar Loan.

(d)               All Eurodollar Loans shall bear interest from and including
the first day of the applicable Interest Period to (and excluding) the last day
of such Interest Period at the interest rate determined as applicable to such
Eurodollar Loan.

(e)                Notwithstanding anything to the contrary, the Borrowers shall
have, in the aggregate, no more than eight (8) separate Eurodollar Loans
outstanding at any one time. For purposes of the foregoing, all Eurodollar Loans
commencing on the same day of a month (notwithstanding that such Eurodollar
Loans commence in different months) shall be considered a single Eurodollar
Loan.

(f)                All Base Rate Loans shall bear interest from and including
the first day of each Monthly Period (or the day on which Eurodollar Loans are
converted to Base Rate Loans as required under Section 3.03(b) or under Article
IV (Eurodollar Rate and Tax Provisions)) to (and including) the next succeeding
Monthly Date at the interest rate determined as applicable to such Base Rate
Loan.

8

 



Section 3.04 Default Interest Rate.

(a)                If all or a portion of (i) the principal amount of any Loan
is not paid when due (whether on the Maturity Date, by acceleration or
otherwise), at the election of the Required Lenders (which election may be
rescinded by the Required Lenders) such overdue amount shall bear interest at a
rate per annum equal to the rate that would otherwise be applicable thereto plus
two percent (2%) or (ii) any Obligation (other than principal on the Loans) is
not paid when due (whether on the Maturity Date, by acceleration or otherwise),
at the election of the Required Lenders (which election may be rescinded by the
Required Lenders) such overdue amount shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans plus two percent (2%) (the
rate in effect as described in the foregoing clauses (i) or (ii), as applicable,
plus such two percent (2%) per annum, the “Default Rate”), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).

(b)               Upon the occurrence and during the continuance of any Event of
Default (other than an Event of Default addressed by Section 3.04(a)), at the
election of the Required Lenders (which election may be rescinded by the
Required Lenders) the Borrowers shall pay interest (after as well as before
judgment) on the Loans at a rate per annum equal to the rate then applicable to
Base Rate Loans plus two percent (2%) until such Event of Default is cured or
waived.

Section 3.05 Interest Rate Determination. The Administrative Agent shall
determine the interest rate applicable to the Loans in accordance with the terms
of this Agreement, and shall give prompt notice to the Borrowers and the Lenders
of such determination, and its determination thereof shall be conclusive in the
absence of manifest error.

Section 3.06 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All computations of interest for Eurodollar Loans
and for Base Rate Loans when the Base Rate is determined by the Federal Funds
Effective Rate shall be made on the basis of a 360-day year and actual days
elapsed.

(b)               Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided, that any Loan that is
repaid on the same day on which it is made shall bear interest for one (1) day.

(c)                Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 3.07 Optional Prepayment. (a) Subject to the Intercreditor Agreement,
the Borrowers shall have the right at any time, and from time to time, to prepay
the Loans, in whole or in part, upon not fewer than three (3) Business Days’
prior written notice from the Borrowers’ Agent to the Administrative Agent.

9

 



(b)               Any partial prepayment of such Loans shall be in a minimum
amount of five hundred thousand Dollars ($500,000) and in integral multiples of
one hundred thousand Dollars ($100,000) in excess thereof.

(c)                Each notice of prepayment given by the Borrowers’ Agent under
this Section 3.07 shall specify the prepayment date and the portion of the
principal amount of such Loans to be prepaid. All prepayments under this Section
3.07 shall be made by the Borrowers to the Administrative Agent for the account
of the applicable Lenders and shall be accompanied by accrued interest on the
principal amount being prepaid to but excluding the date of payment and by any
additional amounts required to be paid under Section 4.05 (Funding Losses).

(d)               Amounts of principal prepaid under this Section 3.07 shall be
allocated by the Administrative Agent as follows, subject to the terms of the
Intercreditor Agreement:

first, to the payment of all fees then due and payable to the Agents;

second, to the payment of all costs, fees, expenses and indemnities then due and
payable to the Senior Secured Parties, including fees and expenses of attorneys
and Consultants reimbursable hereunder;

third, subject only to Section 3.02(a), to the payment of all accrued and unpaid
interest then due and payable in cash (excluding, for the avoidance of doubt,
any previously Capitalized Interest) on the Loans pro rata among the Lenders
(other than any Defaulting Lender) based on their respective outstanding
principal amounts on the date of such prepayment;

fourth, to the payment first, of principal of the Funded Loans (excluding, for
the avoidance of doubt, any previously Capitalized Interest) pro rata among the
Lenders (other than any Defaulting Lender) based on their respective outstanding
principal amounts of Funded Loans on the date of such prepayment and second, of
principal of any Loans resulting from any Capitalized Interest pro rata among
the Lenders (other than any Defaulting Lender) based on their respective
outstanding principal amounts of such Loans on the date of such prepayment;

fifth, to the payment of all accrued and unpaid interest then due and payable in
cash (excluding, for the avoidance of doubt, any previously Capitalized
Interest) on the Loans pro rata among the Defaulting Lenders based on their
respective outstanding principal amounts on the date of such prepayment;

10

 



sixth, to the payment first, of principal of the Funded Loans (excluding, for
the avoidance of doubt, any previously Capitalized Interest) pro rata among the
Defaulting Lenders based on their respective outstanding principal amounts of
Funded Loans on the date of such prepayment and a corresponding reduction in the
Commitments of such Defaulting Lenders and second, of principal of any Loans
resulting from any Capitalized Interest pro rata among the Defaulting Lenders
based on their respective outstanding principal amounts of such Loans on the
date of such prepayment; and

seventh, to the Existing Administrative Agent for application under the Amended
Credit Agreement, subject to the terms of the Intercreditor Agreement;

provided, that unless the notice of such prepayment delivered by the Borrowers’
Agent in accordance with Section 3.07(a) expressly provides otherwise, (i) any
Lender may in its sole discretion advise the Administrative Agent in writing by
12:00 p.m., New York City time, at least two (2) Business Days prior to the
prepayment date specified in the Borrowers’ notice of any such prepayment, that
such Lender elects to decline such prepayment, and (ii) the aggregate amount of
payments declined pursuant to this proviso shall not be applied as a prepayment
pursuant to this Section 3.07 and shall instead be applied by the Borrowers as a
prepayment pursuant to Section 3.07 of the Amended Credit Agreement, as soon as
practicable after giving effect to the notice requirements set forth therein.
After giving effect to any such prepayments that have been applied to one or
more Lenders and such prepayments that have been waived by one or more Lenders,
the pro rata allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

(e)                Amounts prepaid, and not declined, pursuant to this Section
3.07 may be reborrowed within the limits of Section 2.01(a).

Section 3.08 Mandatory Prepayment. (a) Subject to the Intercreditor Agreement,
the Borrowers shall be required to prepay the Loans:

(i)upon receipt by any of the Borrowers of Insurance Proceeds, as required
pursuant to clauses (y) or (z) of Section 8.07 (Insurance and Condemnation
Proceeds Accounts);

(ii)upon receipt by any of the Borrowers of Condemnation Proceeds, as required
pursuant to clauses (y) or (z) of Section 8.07 (Insurance and Condemnation
Proceeds Accounts);

(iii)upon receipt of any Project Document Termination Payments, as required
pursuant to clause (y) of Section 8.08 (Extraordinary Proceeds Account);

(iv)upon receipt of proceeds of any asset disposal (other than proceeds received
from the sale of Products) that are not used for replacement in accordance with
Section 7.02(f)(i) (Negative Covenants – Asset Dispositions), as required
pursuant to clause (x) of Section 8.08 (Extraordinary Proceeds Account); and

(v)on each Monthly Date, as required pursuant to Section 8.03 (Revenue Account);

11

 



 

provided, that (i) the Borrowers’ Agent shall provide not fewer than four (4)
Business Days’ prior written notice to the Administrative Agent of any
prepayment in accordance with this Section 3.08 specifying the prepayment date
and the amount thereof, (ii) any Lender may in its sole discretion advise the
Administrative Agent in writing by 12:00 noon, New York City time, at least two
(2) Business Days prior to the prepayment date specified in the Borrowers’
notice of any prepayment, that such Lender, with respect to such prepayment, (y)
elects to decline such prepayment or (z) if such Lender does not have any Loans
outstanding as of the date of such prepayment (or the amount of such Lender’s
outstanding Loans at such time is less than such Lender’s pro rata share of such
prepayment), elects for its Commitment not to be reduced in connection with such
prepayment (and any such notice of election delivered by any Lender hereunder
shall include the amount of the prepayment such Lender is declining and/or the
amount by which its Commitment shall not be reduced, as applicable), and (iii)
the aggregate amount of payments declined pursuant to this proviso shall not be
applied as a mandatory prepayment pursuant to this Section 3.08 and shall
instead be applied by the Borrowers as a mandatory prepayment pursuant to
Section 3.08 of the Amended Credit Agreement, as soon as practicable after
giving effect to the notice requirements set forth therein. After giving effect
to any such prepayments that have been applied to one or more Lenders and such
prepayments that have been waived by one or more Lenders, the pro rata
allocations among the Lenders shall be adjusted accordingly and the
Administrative Agent shall give notice of the new outstanding balance of the
Loans to each Lender.

(b)               All prepayments under this Section 3.08 shall be made by the
Borrowers to the Administrative Agent for the account of the applicable Lenders
and shall be accompanied by accrued cash interest on the principal amount being
prepaid to but excluding the date of payment and by any additional amounts
required to be paid under Section 4.05 (Funding Losses).

(c)                Amounts of principal required to be prepaid under this
Section 3.08 shall be allocated by the Administrative Agent, subject to the
terms of the Intercreditor Agreement, in accordance with the priorities set
forth in Section 3.07(d); provided that any mandatory prepayment under this
Section 3.08 which results in the prepayment of principal of the Loans in
accordance with clause fourth or sixth of Section 3.07(d) shall, notwithstanding
anything to the contrary set forth elsewhere in this Agreement (other than each
Lender’s right to waive a reduction of its Commitments pursuant to this Section
3.08), result in a corresponding reduction in the Commitments of the Lenders. If
any Lender has no Loans outstanding at any time at which a prepayment under this
Section 3.08 would otherwise be required or the amount of any Lender’s
outstanding Loans at such time is less than such Lender’s pro rata share of such
prepayment, the Commitments of the Lenders shall be reduced (i) in the instance
of no Loans outstanding, in an amount equal to the amount of such Lender’s pro
rata share of such prepayment or (ii) in the instance of a Lender’s pro rata
share of such prepayment exceeding the amount of such Lender’s then outstanding
Loans, in an amount equal to such excess, unless such Lender declines (in whole
or in part) such reduction of Commitments in accordance with this Section 3.08.

12

 



(d)               Amounts prepaid pursuant to this Section 3.08 that reduce
Commitments may not be reborrowed.

Section 3.09 Time and Place of Payments. (a) The Borrowers shall make each
payment (including any payment of principal of or interest on any Loan or any
Fees or other Obligations) hereunder and under any other Financing Document
without setoff, deduction or counterclaim not later than 12:00 noon New York
City time on the date when due in Dollars in immediately available funds to the
Administrative Agent at the account as may from time to time be specified by the
Administrative Agent to the Borrowers. Funds received after 12:00 noon New York
City time shall be deemed to have been received by the Administrative Agent on
the next succeeding Business Day.

(b)               The Administrative Agent shall promptly remit in immediately
available funds to each Senior Secured Party its share, if any, of any payments
received by the Administrative Agent for the account of such Senior Secured
Party, in accordance with the terms hereof and subject to the terms of the
Intercreditor Agreement.

(c)                Whenever any payment (including any payment of principal of
or interest on any Loan or any Fees or other Obligations) hereunder or under any
other Financing Document shall become due, or otherwise would occur, on a day
that is not a Business Day, such payment shall (except as otherwise required by
the proviso to the definition of “Interest Period” with respect to Eurodollar
Loans) be made on the immediately succeeding Business Day, and such increase of
time shall in such case be included in the computation of interest or Fees, if
applicable.

Section 3.10 Fundings and Payments Generally. (a) Unless the Administrative
Agent has received notice from the Borrowers prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance with this Agreement and may, in reliance upon such assumption,
distribute to the Lenders the amount due. If the Borrowers have not in fact made
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of (i) the Federal
Funds Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender with respect to any amount owing under
this Section 3.10(a) shall be conclusive, absent manifest error.

(b)               Nothing herein shall be deemed to obligate any Lender to
obtain funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain funds for any
Loan in any particular place or manner.

13

 



(c)                The Borrowers hereby authorize each Lender, if and to the
extent payment owed to such Lender is not made when due under this Agreement or
under the Notes held by such Lender, to charge from time to time against any or
all of any Borrower’s accounts with such Lender (other than, in the event that
the Account Bank is also a Lender, any Project Account) any amount so due.

Section 3.11 Fees. (a) From and including the Closing Date until the Maturity
Date, the Borrowers agree to pay to the Administrative Agent, for the account of
the Lenders, on each Monthly Date, a commitment fee (a “Commitment Fee”) equal
to two percent (2.0%) per annum on the average daily amount by which the
Aggregate Commitment exceeds the outstanding amount of all Loans during the
calendar month then ended. All Commitment Fees shall be computed on the basis of
the actual number of days elapsed in a year of 365 or 366 days, as pro-rated for
any partial quarter, as applicable.

(b)               Each Borrower agrees to pay to the Administrative Agent, for
the account of the Agents, additional fees in the amounts and at the times from
time and time agreed to in writing by the Borrowers and the respective Agent,
including pursuant to the Fee Letters.

(c)                All Fees shall be paid on the dates due, in immediately
available funds, subject to the Intercreditor Agreement. Once paid, none of the
Fees shall be refundable under any circumstances.

Section 3.12 Pro rata Treatment. (a) Except as otherwise expressly provided
herein (including Section 4.01 (Eurodollar Rate Lending Unlawful), Section 2.05
(Termination or Reduction of Commitments), Section 2.06 (Defaulting Lenders),
Section 3.07 (Optional Prepayment) and Section 3.08 (Mandatory Prepayment)),
each Funding of Loans shall be allocated by the Administrative Agent pro rata
among the Lenders in accordance with their respective Commitment Availability
Percentages and each reduction of Commitments shall be allocated by the
Administrative Agent pro rata among the Lenders in accordance with their
respective Commitments.

(b)               Except as required under Section 2.06 (Defaulting Lenders),
Section 3.07 (Optional Prepayment), Section 3.08 (Mandatory Prepayment) or
Article IV (Eurodollar Rate and Tax Provisions), each payment or prepayment of
principal of the Loans shall be allocated by the Administrative Agent pro rata
among the Lenders in accordance with the respective principal amounts of their
outstanding Loans, each payment of interest on the Loans shall be allocated by
the Administrative Agent pro rata among the Lenders in accordance with the
respective interest amounts outstanding on their outstanding Loans, and each
payment of fees on the Commitments shall be allocated by the Administrative
Agent pro rata among the Lenders in accordance with their respective Commitment
Availability.

(c)                Each Lender agrees that in computing such Lender’s portion of
any Funding to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Funding to the next higher or
lower whole Dollar amount.

14

 



Section 3.13 Sharing of Payments. (a) If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Article
IV (Eurodollar Rate and Tax Provisions)) in excess of its pro rata share of
payments then or therewith obtained by all Lenders (other than as a result of
the waiver by any Lender of its right to receive payment pursuant to Section
3.07 or Section 3.08), such Lender shall purchase from the other Lenders such
participations in Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing Lender, the purchase
shall be rescinded and each Lender that has sold a participation to the
purchasing Lender shall repay to the purchasing Lender the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Lender’s ratable share (according to the proportion of (x) the amount of such
selling Lender’s required repayment to the purchasing Lender to (y) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 3.13 may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 11.15 (Rights of Setoff)) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation.

(b)               If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 3.13 to share in the
benefits of any recovery on such secured claim.

Section 3.14 Commitment Increase.

(a)                Request for Increase. Provided there exists no Default or
Event of Default, upon notice to the Administrative Agent, the Borrowers’ Agent
may from time to time, request from all Lenders an increase in the Commitments
by an amount in the aggregate (for all such increases) not exceeding $5,000,000;
provided that (i) any such increase shall be in a minimum amount of $1,000,000,
and (ii) the Borrowers’ Agent may make a maximum of five such requests. At the
time of sending such notice, the Borrowers’ Agent shall specify the time period
within which each such Lender is requested to respond (which shall in no event
be less than ten (10) Business Days or more than fifteen (15) Business Days, in
each case as measured from the date of delivery of such notice to the Lenders).

(b)               Lender Election to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount, equal to or less than
its Commitment Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c)                Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request for a Commitment Increase made hereunder. If the
Lenders have not agreed to increase their collective Commitments by an amount
equal to one-hundred percent (100%) of the requested Commitment Increase, then,
the Borrowers may invite Eligible Assignees to participate in the remaining
amount of such requested increase (the “Shortfall”) and become Lenders pursuant
to a joinder agreement to this Agreement delivered to the Administrative Agent
in form and substance satisfactory to the Required Lenders. If the invited
Eligible Assignees do not collectively commit to participate in an aggregate
amount equal to the Shortfall, then the Borrowers’ Agent shall offer to those
Lenders that have increased their respective Commitments in connection with such
requested increase pursuant to this Section 3.14 their respective pro rata share
of the remaining amount of the Shortfall, and each such Lender shall respond
within five (5) Business Days after the date such offer is made to such Lender.
Any such Lender not responding within such time period shall be deemed to have
declined to further increase its Commitment.

15

 



(d)               Effective Date and Allocations. If the Commitments are
increased in accordance with this Section 3.14 (each such increase, a
“Commitment Increase”), the Administrative Agent (at the direction of the
Lenders holding in excess of 50% of the Commitments provided pursuant to the
applicable Commitment Increase) and the Borrowers shall determine the effective
date (the “Increase Effective Date”) and the final amount and allocation of such
increase, it being understood that if Lenders and invited Eligible Assignees, if
any, elect to participate in such Commitment Increase in an amount less than the
full amount requested by the Borrowers, such Commitment Increase shall be in
such lesser amount. The Borrowers shall promptly notify the Administrative Agent
and the Lenders of the final allocation of each Commitment Increase and the
applicable Increase Effective Date.

(e)                Conditions to Effectiveness of Increase. As a condition
precedent to each Commitment Increase, on the applicable Increase Effective Date
the Borrowers shall deliver to the Administrative Agent (x) a certificate of
each Loan Party dated as of such Increase Effective Date (in sufficient copies
for each Lender) signed by an Authorized Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such Commitment Increase, and (ii) in the case of the Borrowers’
Agent, certifying that, before and after giving effect to such Commitment
Increase, (A) all representations and warranties made by any Borrower or the
Pledgor in this Agreement and each other Financing Document to which any
Borrower or the Pledgor is a party are true and correct in all material respects
on and as of the applicable Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (B) no Default
or Event of Default exists, (y) such opinions of counsel, certificates,
documents or other requirements as may be requested by any Lender participating
in such Commitment Increase and (z) (1) the joinder agreement referenced in
Section 3.14(c), duly executed by the Person becoming a Party hereto pursuant to
the terms thereof (other than for any Lender already a party to this Agreement)
and (2) an amendment to Schedule 1.01(a) setting forth the Commitments of each
Lender after giving effect to the Commitment Increase. For the avoidance of
doubt, after giving effect to any Commitment Increase, the pro rata allocations
among the Lenders shall be adjusted and the Administrative Agent shall provide
each Lender with a copy of the amendment to Schedule 1.01(a) delivered by the
Borrowers. Other than the foregoing requirements to execute and deliver a
joinder to this Agreement, if applicable, any conditions to the Funding of Loans
made available pursuant to a Commitment Increase on the applicable Increase
Effective Date may, notwithstanding anything to the contrary contained in this
Agreement, be waived, unless a Default or Event of Default has occurred and is
continuing, solely by the Lenders providing such Commitment Increase if
immediately prior to giving effect to any Commitment Increase, the Commitment
Availability of all Lenders is zero. Except as set forth in this Section 3.14,
each Funding of Loans made available pursuant to this Section 3.14 shall
otherwise comply with the requirements for each Funding set forth in this
Agreement and shall require the delivery of a Funding Notice.

(f)                No Amendment. Notwithstanding anything to the contrary
contained in Section 11.01 (Amendments, Etc.) or otherwise, any Commitment
Increase in accordance with this Section 3.14 may be effected with the consent
of the Borrowers and the Lenders participating in such Commitment Increase,
shall not require the consent of any other Lender or any Agent, and is permitted
by the terms of the Intercreditor Agreement.

 



16

 

 

ARTICLE IV

EURODOLLAR RATE AND TAX PROVISIONS

Section 4.01 Eurodollar Rate Lending Unlawful. (a) If any Lender reasonably
determines (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers absent
manifest error) that the introduction of or any change in or in the
interpretation of any Law after the Closing Date makes it unlawful, or any
central bank or other Governmental Authority asserts after the Closing Date that
it is unlawful, for such Lender to make, maintain or fund any Loan as a
Eurodollar Loan, the obligations of such Lender to make, maintain or fund any
Loan as a Eurodollar Loan shall, upon such determination, forthwith be suspended
until such Lender shall notify the Borrowers and the Administrative Agent that
the circumstances causing such suspension no longer exist, and all Eurodollar
Loans of such Lender shall automatically convert into Base Rate Loans at the end
of the then-current Interest Periods with respect thereto or sooner, if required
by such Law or assertion. Upon any such conversion the Borrowers shall pay any
accrued interest on the amount so converted and, if such conversion occurs on a
day other than the last day of the then-current Interest Period for such
affected Eurodollar Loans, such Lender shall be entitled to make a request for,
and the Borrowers shall pay, compensation for breakage costs under Section 4.05
(Funding Losses).

(b)               If such Lender notifies the Borrowers and the Administrative
Agent that the circumstances giving rise to the suspension described in Section
4.01(a) no longer apply, the Borrowers may elect (by delivering an Interest
Period Notice) to convert the principal amount of any such Base Rate Loan to a
Eurodollar Loans in accordance with this Agreement.

Section 4.02 Inability to Determine Eurodollar Rates. (a) In the event, and on
each occasion, that on or before the day that is three (3) Business Days prior
to the commencement of any Interest Period for any Eurodollar Loan, (A) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining LIBOR or (B) the Required Lenders
shall have determined in good faith and notified the Administrative Agent in
writing that (i) Dollar deposits in the amount of such Loan and with an Interest
Period similar to such Interest Period are not generally available in the London
interbank market, or (ii) the rate at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to any Lender of making,
maintaining or funding the principal amount of such Loan during such Interest
Period, then in either case the Administrative Agent shall forthwith notify the
Borrowers and the Lenders of such determination, whereupon each such Eurodollar
Loan will automatically, on the last day of the then-existing Interest Period
for such Eurodollar Loan, convert into a Base Rate Loan. In the event of any
such determination pursuant to Section 4.02(a)(A) or (B)(i), any Funding Notice
delivered by the Borrowers shall be deemed to be a request for a Base Rate Loan
until the Administrative Agent or the Required Lenders, as the case may be,
determines that the circumstances giving rise to such notice no longer exist. In
the event of any determination pursuant to Section 4.02(a)(B)(ii), each affected
Lender shall, and is hereby authorized by the Borrowers to, fund its portion of
the Loans as a Base Rate Loan. Each determination by the Administrative Agent or
the Required Lenders, as the case may be, hereunder shall be conclusive absent
manifest error.

17

 



(b)               Upon the Administrative Agent’s or the Required Lenders’
determination, as the case may be, that the condition that was the subject of a
notice under Section 4.02(a) has ceased, the Administrative Agent shall
forthwith notify the Borrower and the Lenders of such determination, whereupon
the Borrowers may elect (by delivering an Interest Period Notice) to convert any
such Base Rate Loan to a Eurodollar Loan on the last day of the then-current
Monthly Period in accordance with this Agreement.

Section 4.03 Increased Eurodollar Loan Costs. If after the Closing Date, the
adoption of any applicable Law or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or its Eurodollar Office) with any request or directive (whether or not having
the force of law) of any Governmental Authority would increase the cost (other
than with respect to Taxes, which are addressed in Section 4.07 (Taxes)) to such
Lender of, or result in any reduction in the amount of any sum receivable by
such Lender (whether of principal, interest or any other amount) in respect of,
making, maintaining or funding (or of its obligation to make, maintain or fund)
the Loans as Eurodollar Loans, then the Borrowers agree to pay directly to such
Lender the amount of any such increase or reduction. Such Lender shall promptly
notify the Administrative Agent and the Borrowers in writing of the occurrence
of any such event, such notice to state in reasonable detail the reasons
(including the basis for determination) therefor and the additional amount
required to compensate fully such Lender for such increased cost or reduced
amount. Such additional amounts shall be payable by the Borrowers directly to
such Lender within thirty (30) days of delivery of such notice, and such notice
shall be binding on the Borrowers absent manifest error.

Section 4.04 Obligation to Mitigate. (a) Each Lender agrees after it becomes
aware of the occurrence of an event that would entitle it to give notice
pursuant to Sections 4.01 (Eurodollar Rate Lending Unlawful), 4.03 (Increased
Eurodollar Loan Costs), or 4.06 (Increased Capital Costs) or to receive
additional amounts pursuant to Section 4.07 (Taxes), such Lender shall use
reasonable efforts to make, fund or maintain its affected Loan through another
lending office if as a result thereof the increased costs would be avoided or
materially reduced or the illegality would thereby cease to exist and if, in the
opinion of such Lender, the making, funding or maintaining of such Loan through
such other lending office would not be disadvantageous to such Lender, contrary
to such Lender’s normal banking practices or violate any applicable Law.

18

 



(b)               No change by a Lender in its Domestic Office or Eurodollar
Office made for such Lender’s convenience shall result in any increased cost to
the Borrowers.

(c)                If any Lender demands compensation pursuant to Sections 4.03
(Increased Eurodollar Loan Costs) or 4.06 (Increased Capital Costs) with respect
to any Eurodollar Loan, the Borrowers may, at any time upon at least three (3)
Business Day’s prior notice to such Lender through the Administrative Agent,
elect to convert such Loan into a Base Rate Loan. Thereafter, unless and until
such Lender notifies the Borrowers that the circumstances giving rise to such
notice no longer apply, all such Eurodollar Loans by such Lender shall bear
interest as Base Rate Loans. If such Lender notifies the Borrowers that the
circumstances giving rise to such notice no longer apply, the Borrowers may
elect (by delivering an Interest Period Notice) to convert the principal amount
of each such Base Rate Loan to a Eurodollar Loans in accordance with this
Agreement.

Section 4.05 Funding Losses. In the event that any Lender incurs any loss or
expense (including any loss or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as a
Eurodollar Loan, and any customary administrative fees charged by such Lender in
connection with the foregoing, but excluding any lost profits) as a result of
(a) any conversion or repayment or prepayment of the principal amount of any
Loans on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 3.07 (Optional Prepayment), 3.08
(Mandatory Prepayment), 4.01(a) (Eurodollar Rate Lending Unlawful) or otherwise
or (b) the Borrowers failing to make a Funding in accordance with any Funding
Notice; then, upon the written notice (including the basis for determination) of
such Lender to the Borrowers (with a copy to the Administrative Agent), the
Borrowers shall, within thirty (30) days of receipt thereof, pay to the
Administrative Agent for the account of such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such loss or
expense. Such written notice shall be binding on the Borrowers absent manifest
error.

Section 4.06 Increased Capital Costs. If after the Closing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any applicable Law or guideline, or request (whether or not
having the force of law) of any Governmental Authority affects the amount of
capital required to be maintained by any Lender, and such Lender reasonably
determines that the rate of return on its capital as a consequence of its Loan
is reduced to a level below that which such Lender could have achieved but for
the occurrence of any such circumstance then, in any such case upon notice from
time to time by such Lender to the Borrowers, the Borrowers shall pay within
thirty (30) days after such demand directly to such Lender additional amounts
sufficient to compensate such Lender for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
the basis for determination) shall be binding on the Borrowers absent manifest
error.

Section 4.07 Taxes.

(a)                Payments Free of Taxes. Any and all payments by or on account
of any Obligations shall be made free and clear of, and without deduction for,
any Taxes, unless required by Law; provided, that if any Borrower shall be
required to deduct any Indemnified Taxes from any such payment, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 4.07) the Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrowers shall make such deductions and (iii) the Borrowers shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

19

 



(b)               Payment of Other Taxes by the Borrowers. In addition, the
Borrowers shall timely pay any Indemnified Taxes arising from any payment made
under any Financing Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Financing Document and not collected by
withholding at the source as contemplated by Section 4.07(a) to the relevant
Governmental Authority in accordance with applicable Law.

(c)                Indemnification by the Borrowers. The Borrowers shall
indemnify each Agent and each Lender, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.07) paid by such Agent or Lender, as the case may be, and
any penalties, interest, additions to tax and reasonable expenses arising
therefrom or with respect thereto (other than those resulting from the gross
negligence or willful misconduct of such Agent or Lender), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability (including the basis of determination) delivered to the Borrowers by a
Lender or Agent, as the case may be, shall be conclusive absent manifest error.

(d)               Evidence of Payments. As soon as reasonably practicable after
any payment of Indemnified Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)                Foreign Lenders. Each Lender (including any Participant and
any other Person to which any Lender transfers its interests in this Agreement
as provided under Section 11.03 (Assignments)) that is not a United States
Person (a “Non-U.S. Lender”) shall deliver to the Borrowers and the
Administrative Agent two (2) copies of U.S. Internal Revenue Service Form
W-8ECI, Form W-8BEN, Form W-8EXP or Form W-8IMY (with supporting documentation),
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender and claiming, to the extent applicable,
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments of interest by the Borrowers under the Financing Documents,
together with, in the case of a Non-U.S. Lender that is relying on an exemption
pursuant to Section 871(h) or 881(c) of the Code, a statement substantially in
the form of Exhibit 4.07. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement. In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrowers and the Administrative Agent
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrowers (or any other form of
certification adopted by U.S. taxing authorities for such purpose). The
Borrowers shall not be obligated to pay any additional amounts in respect of
U.S. federal income taxes pursuant to this Section 4.07 (or make an
indemnification payment pursuant to this Section 4.07) to any Lender (or any
Participant or other Person to which any Lender transfers its interests in this
Agreement as provided under Section 11.03 (Assignments)) if the obligation to
pay such additional amounts (or such indemnification) would not have arisen but
for a failure by such Lender to comply with this Section 4.07(e).

20

 



(f)                In no event shall the Administrative Agent or the Collateral
Agent have any duty, obligation or liability with respect to the payment of any
Taxes.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce each Agent, each Lender and each other party hereto (other
than the Borrowers and the Borrowers’ Agent) to enter into this Agreement and to
induce each Lender to make the Loans hereunder, each Borrower represents and
warrants to each Agent and each Lender as set forth in this Article V on the
date hereof, on the Closing Date, on the date of each Funding Notice and on each
Funding Date (in each case, except to the extent such representations and
warranties expressly relate to a future date or as otherwise provided in Article
VI (Conditions Precedent)).

Section 5.01 Organization; Power and Compliance with Law. Each of the Borrowers
(a) is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware, (b) is duly qualified to do
business as is now being conducted and as is proposed to be conducted by such
Borrower and is in good standing as a foreign limited liability company in each
jurisdiction where the nature of its business requires such qualification (other
than any such failure to be so qualified or in good standing that could not
reasonably be expected to have a Material Adverse Effect) and (c) has all
requisite limited liability company power and authority required as of the date
this representation is made or deemed repeated to enter into and perform its
obligations under each Transaction Document to which it is a party and to
conduct its business as currently conducted by it.

Section 5.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by each of the Borrowers of each Transaction Document to which it is
a party are within such Borrower’s limited liability company powers, have been
duly authorized by all necessary limited liability company action, and do not:

(a)                contravene such Borrower’s Organic Documents (including its
Borrower LLC Agreement);

(b)               contravene in any material respect any Law binding on or
affecting such Borrower;

(c)                (i) in the case of any Financing Document, contravene any
Contractual Obligation binding on or affecting such Borrower or (ii) in the case
of any Project Document, contravene any Contractual Obligation binding on or
affecting such Borrower (other than in the case of this Section 5.02(c)(ii) any
contravention which could not reasonably be expected to have a Material Adverse
Effect);

21

 



(d)               require any consent or approval under such Borrower’s Organic
Documents that has not been obtained;

(e)                require any consent or approval under any Contractual
Obligations binding on or affecting such Borrower other than any approvals or
consents which have been obtained (and, in the case only of the execution,
delivery and performance of the Project Documents, any other approvals or
consents the failure of which to obtain could not reasonably be expected to have
a Material Adverse Effect); or

(f)                result in, or require the creation or imposition of, any Lien
on any of such Borrower’s properties other than Permitted Liens.

Section 5.03 Governmental Approvals.

(a)                All Governmental Approvals that are required to be obtained
by any Borrower in connection with (i) the due execution, delivery and
performance by such Borrower of the Financing Documents to which it is a party
and (ii) the grant by the Borrowers and the Pledgor of the Liens granted under
the Security Documents and the validity, perfection and enforceability thereof
have been obtained, are in full force and effect, are properly in the name of
the appropriate Person, and are final and Non-Appealable.

(b)               All Necessary Project Approvals are in full force and effect,
are properly in the name of the appropriate Person, and are final and
Non-Appealable except as a result of the Cold Shutdown of the Madera Plant. 
There is no action, suit, investigation or proceeding pending or to the
knowledge of each Borrower, threatened that could reasonably be expected to
result in the modification, rescission, termination or suspension of any
Necessary Project Approval that could reasonably be expected to have a Material
Adverse Effect.

(c)                The information set forth in each application (including any
updates or supplements thereto) submitted by or on behalf of any Borrower in
connection with each Necessary Project Approval was accurate and complete in all
material respects at the time of submission and continues to be accurate in all
material respects and complete in all respects to the extent required for the
continued effectiveness of such Necessary Project Approval.

Section 5.04 Investment Company Act. None of the Borrowers is, and after giving
effect to the Loans and the application of the proceeds of the Loans as
described herein none of the Borrowers will be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Section 5.05 Validity of Financing Documents. Each Financing Document to which
any Borrower is a party has been duly authorized, validly executed and
delivered, and constitutes the legal, valid and binding obligations of such
Borrower enforceable in accordance with its respective terms, except as the
enforceability hereof or thereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

22

 



Section 5.06 Financial Information. Each of the financial statements delivered
pursuant to Section 6.01(h) (Conditions to Closing – Financial Statements) and
Section 7.03 (Reporting Requirements) has been prepared in accordance with GAAP,
and fairly presents in all material respects the consolidated financial
condition of the Borrowers as at the dates thereof and the results of their
operations for the period then ended (subject, in the case of unaudited
financial statements, to changes resulting from audit and normal year-end
adjustments and the absence of footnotes).

Section 5.07 No Material Adverse Effect. Since April 16, 2010 no Material
Adverse Effect has occurred and is continuing.

Section 5.08 Project Compliance. (a) Each Plant is owned and maintained in
material compliance with all applicable Laws and the requirements of all
Necessary Project Approvals.

(b)               Each Plant is owned and maintained in compliance in all
material respects with all of the Borrowers’ Contractual Obligations (including
the Project Documents applicable to such Plant, taking into account any cure or
grace periods thereunder and the Borrower’s right to replace Project Documents
as set forth in Section 9.01(i) (Events of Default – Project Document Defaults;
Termination)) (except, (i) in the case of Contractual Obligations other than
Project Documents, to the extent such failure to comply could not reasonably be
expected to result in a Material Adverse Effect with respect to such Plant or
Borrower and (ii) the cessation of operations and Cold Shutdown of the Madera
Plant).

Section 5.09 Litigation. (a) No action, suit, proceeding or investigation has
been instituted or threatened against any of Pacific Holding, the Pledgor, or
any Plant or Borrower (including in connection with any Necessary Project
Approval) that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect on any Plant or Borrower; and

(b)               no action, suit, proceeding or investigation has been
instituted or threatened against any Major Project Party that is party to any
Project Document with Pacific Holding or that relates to any Borrower or Plant
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.10 Sole Purpose Nature; Business. None of the Borrowers has conducted
nor is conducting any business or activities other than businesses and
activities relating to the ownership, development, testing, financing,
construction, operation and maintenance of the Project as contemplated by the
Transaction Documents.

Section 5.11 Contracts.

 

(a)                All contracts, agreements, instruments, letters,
understandings, or other documentation to which any Borrower is a party or by
which it or any of its properties is bound as of June 25, 2010 (other than the
Existing Financing Documents), including the Project Documents (including all
documents amending, supplementing, interpreting or otherwise modifying or
clarifying such agreements and instruments) are listed in Schedule 5.11(i). All
material contracts, agreements, instruments, letters, understandings, or other
documentation to which any Borrower entered into after June 25, 2010 (other than
the Financing Documents and the Existing Financing Documents), including any
such Project Documents (including all documents amending, supplementing,
interpreting or otherwise modifying or clarifying such agreements and
instruments), are listed in Schedule 5.11(ii), provided, that for the purposes
of this Section 5.11(a), any such contract, agreement, instrument, letter,
understanding, or other document that would reasonably be expected to provide
for aggregate payments to or from, or aggregate liabilities of, the Loan
Parties, equal to or in excess of five hundred thousand Dollars ($500,000) and
each Project Document entered into since June 25, 2010 shall be deemed to be
material.

23

 



(b)               All Necessary Project Contracts are in full force and effect
except such Necessary Projects Contracts the invalidity of which could not
reasonably be expected to have a Material Adverse Effect.

(c)                As of any date (after the Closing Date) on which this
representation is made or deemed repeated, there are no material contracts,
agreements, instruments, or documents between any Borrower and any other Person
relating to any Borrower or the Project other than (i) the Transaction
Documents, (ii) the agreements listed in Schedule 5.11, and (iii) any other
agreements permitted by this Agreement.

Section 5.12 Collateral. (a) The Collateral includes all of the Equity Interests
in and all of the tangible and intangible assets of each Borrower (except, with
respect to any asset the assignment of which is not permitted, as otherwise
expressly provided in the applicable Security Agreement).

(b)               The respective Liens and security interests granted to the
Collateral Agent (for the benefit of the Senior Secured Parties) pursuant to the
Security Documents in effect on each date this representation is made or deemed
repeated (i) constitute, as to personal property included in the Collateral, a
valid first-priority security interest in such personal property and (ii)
constitute, as to the Mortgaged Property included in the Collateral, a valid
first-priority Lien of record in the Mortgaged Property, in each case subject
only to Permitted Liens.

(c)                The security interests granted to the Collateral Agent (for
the benefit of the Senior Secured Parties) pursuant to the Security Documents in
the Collateral consisting of personal property will be perfected, as specified
in the Intercreditor Agreement, (i) with respect to any property that can be
perfected by filing, upon the filing of UCC financing statements in the filing
offices identified in Schedule 5.12, (ii) with respect to any Project Account or
Local Account Collateral that can be perfected solely by control, upon execution
of this Agreement and the Blocked Account Agreements, respectively and (iii)
with respect to any property (if any) that can be perfected solely by
possession, pursuant to the Intercreditor Agreement, upon the Existing
Collateral Agent receiving possession thereof, for purposes of perfecting the
First Priority Liens (as defined in the Intercreditor Agreement), as gratuitous
bailee for the Collateral Agent, and in each case such security interest will
be, as to Collateral perfected under the UCC or otherwise as aforesaid, superior
and prior to the rights of all third Persons now existing or hereafter arising
whether by way of mortgage, lien, security interests, encumbrance, assignment or
otherwise, in each case subject only to Permitted Liens. All such action as is
necessary has been taken to establish and perfect the Collateral Agent’s rights
in and to the Collateral covered by the Security Documents on the date this
representation is made or deemed repeated to the extent the Collateral Agent’s
security interest can be perfected by filing, including any recordation, filing,
registration, giving of notice or other similar action. No filing, recordation,
re-filing or re-recording other than those listed on Schedule 5.12 (as the same
may be updated at the written request of the Borrowers’ Agent, with the written
agreement of the Administrative Agent, following any change in applicable law)
is necessary to perfect (or maintain the perfection of) the interest, title or
Liens of the Security Documents (to the extent the Collateral Agent’s security
interest can be perfected by filing or recording), and on and as of each
relevant date which this representation and warranty is made or deemed repeated,
all such filings or recordings have been made with respect to each Security
Document then in effect. The Borrowers and the Pledgor have properly delivered
or caused to be delivered to the Existing Collateral Agent, or provided the
Existing Collateral Agent control of (in each case for purposes of perfecting
the First Priority Liens (as defined in the Intercreditor Agreement), as
gratuitous bailee for the Collateral Agent), all Collateral that requires
perfection of the Liens and security interests described above by possession or
control, in each case in accordance with the Intercreditor Agreement. All or
substantially all of the Collateral (other than the Project Account Collateral,
the Local Account Collateral, certificates, securities, investments, chattel
paper, books and records and general intangibles), including the Mortgaged
Property, is or will (when acquired) be located on the Sites.

24

 



Section 5.13 Ownership of Properties. (a) Madera has a good and valid fee
ownership interest in the Site for the Madera Plant (except as contemplated by
Section 7.02(f) (Negative Covenants – Asset Dispositions)). Boardman has a good
and valid leasehold interest or valid fee ownership in the Site for the Boardman
Plant (except as contemplated by Section 7.02(f) (Negative Covenants – Asset
Dispositions)). Burley has a good and valid fee ownership interest in the Site
for the Burley Plant (except as contemplated by Section 7.02(f) (Negative
Covenants – Asset Dispositions)). Stockton has a good and valid leasehold
interest or valid fee ownership in the Site for the Stockton Plant (except as
contemplated by Section 7.02(f) (Negative Covenants – Asset Dispositions)). Each
such Site is described on Schedule 5.13(a).

(b)               Except as contemplated by Section 7.02(f) (Negative Covenants
– Asset Dispositions), the Borrowers have a good and valid ownership interest,
leasehold interest, license interest or other right of use in all other property
and assets (tangible and intangible) included in the Collateral (other than the
collateral pledged pursuant to the Pacific Holding Pledge Agreement). Such
ownership interests, leasehold interest, license interest or other rights of use
are and will be sufficient (along with the Kirby Equipment) to permit operation
of the Plants substantially in accordance with the Project Documents applicable
to each such Plant. None of said properties or assets are subject to any Liens
or, to the knowledge of each Borrower, any other claims of any Person, including
any easements, rights of way or similar agreements affecting the use or
occupancy of the Project, any Plant or any Site, other than Permitted Liens and,
with respect to claims, to the extent permitted by Section 5.09 (Litigation).

(c)                All Equity Interests in each of Madera, Boardman, Stockton
and Burley are owned by Pacific Holding.

(d)               All Equity Interests in Pacific Holding are owned by the
Pledgor.

(e)                The properties and assets of each of the Borrowers are
separately identifiable and are not commingled with the properties and assets of
any other Person (other than any Borrower) and are readily distinguishable from
one another (except to the extent otherwise contemplated by the Transaction
Documents).

(f)                None of the Borrowers has any leasehold interest in, and none
of the Borrowers is lessee of, any real property other than the Leased Premises.

25

 



Section 5.14 Taxes. (a) Each Borrower has (i) filed all Tax Returns required by
law to have been filed by it and (ii) has paid all Taxes thereby shown to be
owing, as and when the same are due and payable, other than in the case of this
Section 5.14(a)(ii), (A) Taxes that are subject to a Contest or (B) the
nonpayment of immaterial Taxes in an aggregate amount not in excess of
twenty-five thousand Dollars ($25,000) at any one time outstanding (taking into
account any interest and penalties that could accrue or be applicable to such
past-due Taxes), and provided that such Taxes are no more than forty-five (45)
days past due.

(b)               None of the Borrowers is or will be taxable as a corporation
for federal, state or local tax purposes.

(c)                No Borrower is a party to any tax sharing agreement with any
Person.

Section 5.15 Patents, Trademarks, Etc. Pacific Holding and each other Borrower
has obtained and holds in full force and effect all material patents,
trademarks, copyrights and other such material rights or adequate licenses
therein (including on the Closing Date the license with respect to the use of
the Pacific Ethanol name granted pursuant to the Asset Management Agreement),
free from unduly burdensome restrictions, that are necessary for the ownership,
construction, operation and maintenance of the Project.

Section 5.16 ERISA Plans. None of the Borrowers nor any ERISA Affiliate has (or
within the five year period immediately preceding the Closing Date had) any
liability in respect of any Plan or Multiemployer Plan. None of the Borrowers
has any contingent liability with respect to any post-retirement benefit under
any “welfare plan” (as defined in Section 3(1) of ERISA), other than liability
for continuation coverage under Part 6 of Title I of ERISA.

Section 5.17 Property Rights, Utilities, Supplies Etc. (a)  All material
property interests, utility services, means of transportation, facilities and
other materials necessary for the use and operation of the Project (including,
as necessary, gas, roads, rail transport, electrical, water and sewage services
and facilities) are available to each Plant.

(b)               There are no material materials, supplies or equipment
necessary for operation or maintenance of each Plant that are not available at
the relevant Site on commercially reasonable terms consistent with the Budget.

26

 



Section 5.18 No Defaults. (a) No Event of Default has occurred and is
continuing.

(b)               None of Pacific Holding or any other Borrower is in any breach
of, or in any default under, any of such Borrower’s Contractual Obligations that
has had or could reasonably be expected to have a Material Adverse Effect with
respect to such Borrower.

Section 5.19 Environmental Warranties.

(a)                Except as set forth on Schedule 5.19(a)(i), (i) Each Borrower
is in compliance in all material respects with all applicable Environmental
Laws, (ii) each Borrower has all Environmental Approvals required to operate its
business as presently conducted or as reasonably anticipated to be conducted and
is in compliance in all material respects with the terms and conditions thereof,
(iii) no Borrower nor any of its Environmental Affiliates has received any
written communication (other than any such communication that the Administrative
Agent has agreed in writing is not materially adverse) from a Governmental
Authority that alleges that any Borrower or any Environmental Affiliate is not
in compliance in all material respects with all Environmental Laws and
Environmental Approvals, and (iv) there are no circumstances that may prevent or
interfere in the future with any Borrower’s compliance in all material respects
with all applicable Environmental Laws and Environmental Approvals.

(b)               There is no Environmental Claim pending, or to the knowledge
of each Borrower, threatened against any Borrower. No Environmental Affiliate
has taken any action or violated any Environmental Law that to the knowledge of
a Borrower could reasonably be expected to result in an Environmental Claim.

(c)                There are no present or past actions, activities,
circumstances, conditions, events or incidents, including the release, emission,
discharge, presence or disposal of any Material of Environmental Concern, that
could reasonably be expected to form the basis of any Environmental Claim
against any Borrower or any Environmental Affiliate.

(d)               Without in any way limiting the generality of the foregoing,
(i) there are no on-site or off-site locations in which any Borrower or, to the
knowledge of each Borrower, any Environmental Affiliate has stored, disposed or
arranged for the disposal of Materials of Environmental Concern that could
reasonably be expected to form the basis of an Environmental Claim, (ii) none of
the Borrowers knows of any underground storage tanks located or to be located on
property owned or leased by any Borrower except as identified on
Schedule 5.19(d)(ii) (as the same may be updated in writing by the Borrowers’
Agent with the written approval of the Administrative Agent), (iii) there is no
asbestos or lead paint contained in or forming part of any building, building
component, structure or office space owned or leased by any Borrower except in
such form, condition and quantity as could not reasonably be expected to result
in an Environmental Claim, and (iv) no polychlorinated biphenyls (PCBs) are or
will be used or stored at any property owned or leased by any Borrower, except
in such form, condition and quantity as could not reasonably be expected to
result in an Environmental Claim.

27

 



(e)                None of the Borrowers has received any letter or request for
information under Section 104 of the CERCLA, or comparable state laws, and to
the knowledge of the Borrowers, none of the operations of the Borrowers is the
subject of any investigation by a Governmental Authority evaluating whether any
remedial action is needed to respond to a release or threatened release of any
Material of Environmental Concern at any Plant or Site or at any other location,
including any location to which any Borrower has transported, or arranged for
the transportation of, any Material of Environmental Concern with respect to the
Project.

Section 5.20 Regulations T, U and X. None of the Borrowers is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock, and no proceeds of any Loan will be used for any purpose that violates,
or would be inconsistent with, F.R.S. Board Regulation T, U or X. Terms for
which meanings are provided in F.R.S. Board Regulation T, U or X or any
regulations substituted therefore, as from time to time in effect, are used in
this Section 5.20 with such meanings.

Section 5.21 Accuracy of Information. (a) All factual information heretofore or
contemporaneously furnished by or on behalf of any Borrower in this Agreement,
in any other Transaction Document or otherwise in writing to any Senior Secured
Party, any Consultant, or counsel for purposes of or in connection with this
Agreement and the other Financing Documents or any transaction contemplated
hereby or thereby (other than projections, budgets and other “forward-looking”
information all of which has been prepared on a reasonable basis and in good
faith) was, as of the date furnished, when taken as a whole (and after giving
effect to any supplement of such information) (i) true and accurate in every
material respect and (ii) not incomplete by omitting to state any material fact
necessary to make such information not misleading in any material respect.

(b)               The assumptions constituting the basis on which the Borrowers
prepared the Budget that is in effect on each date this representation is made
or deemed repeated and the numbers set forth therein were developed and
consistently utilized in good faith and are reasonable and represent each
Borrower’s best judgment as of the date prepared as to the matters contained
therein, based on all information known to the Borrowers.

(c)                The Borrowers reasonably believe that the use, ownership,
operation and maintenance of the Project are technically feasible and, except
for factors effecting the ethanol industry in general and not relating
specifically to the Plants or the Project, economically feasible.

Section 5.22 Indebtedness. The Obligations are, after giving effect to the
Financing Documents and the transactions contemplated thereby, the only
outstanding Indebtedness of the Borrowers other than Permitted Indebtedness. The
Obligations rank at least pari passu with all other Indebtedness of any
Borrower.

Section 5.23 Separateness. (a) Each Borrower maintains separate bank accounts
and separate books of account from each other Borrower and from the Pledgor
(other than the Project Accounts maintained in accordance with this Agreement).
The separate liabilities of each Borrower are readily distinguishable from the
liabilities of each Affiliate of the Borrowers, including the Pledgor (except to
the extent otherwise contemplated by the Transaction Documents).

28

 



(b)               Each Borrower conducts its business solely in its own name in
a manner not misleading to other Persons as to its identity.

(c)                Each Borrower is in compliance with the provisions set forth
on Schedule 5.23.

Section 5.24 Subsidiaries. Madera, Boardman, Stockton and Burley have no
Subsidiaries. Pacific Holding has no Subsidiaries other than Madera, Boardman,
Stockton and Burley.

Section 5.25 Foreign Assets Control Regulations, Etc.  (a) The use of the
proceeds of the Loan by the Borrowers will not violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto.

(b)               None of the Borrowers:

(i)is or will become a Person or entity described by section 1 of Executive
Order 13224 of September 24, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (12 C.F.R.
595), and none of the Borrowers engages in dealings or transactions with any
such Persons or entities; or

(ii)is in violation of the Patriot Act.

Section 5.26 Employment Matters. None of the Borrowers has or has had any
employees or former employees.

Section 5.27 Solvency. Each of the Borrowers is and, upon the incurrence of any
Obligations by the Borrowers and after giving effect to the transactions
contemplated hereby, will be, Solvent.

Section 5.28 Legal Name and Place of Business. (a) The exact legal name and
jurisdiction of formation of each Borrower is as set forth below, and none of
the Borrowers has had any other legal names in the previous five (5) years
except as set forth on Schedule 5.28:

(i)Pacific Holding: Pacific Ethanol Holding Co. LLC, a limited liability company
organized and existing under the laws of the State of Delaware;

(ii)Madera: Pacific Ethanol Madera LLC, a limited liability company organized
and existing under the laws of the State of Delaware;

(iii)Boardman: Pacific Ethanol Columbia, LLC, a limited liability company
organized and existing under the laws of the State of Delaware

29

 



(iv)Stockton: Pacific Ethanol Stockton LLC, a limited liability company
organized and existing under the laws of the State of Delaware; and

(v)Burley: Pacific Ethanol Magic Valley, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

(b)               The sole place of business and chief executive office of each
Borrower is as set forth on Schedule 5.28.

The information set forth in Sections 5.28(a) and (b) and on Schedule 5.28 may
be changed from time to time by the Borrowers upon thirty (30) days’ prior
written notice to the Administrative Agent and the Collateral Agent, subject in
each case to the Borrowers’ obligations hereunder to provide the Collateral
Agent with a perfected first-priority Lien on the Collateral (subject to
Permitted Liens).

Section 5.29 No Brokers. None of the Borrowers has any obligation to pay any
finder’s, advisory, brokers or investment banking fee, except for the fees
payable pursuant to Section 3.11 (Fees) and those identified on Schedule 5.29.

Section 5.30 Insurance. All insurance required to be obtained and maintained
pursuant to the Transaction Documents by Pacific Holding and each other Borrower
is in full force and effect as of each date this representation is made or
deemed repeated and complies with the insurance requirements set forth on
Schedule 7.01(h). All premiums then due and payable on all such insurance have
been paid. To the knowledge of each Borrower, all insurance required to be
obtained and maintained by any Major Project Party to protect, directly or
indirectly, against loss or liability to any Borrower, any Plant or any Senior
Secured Party, as of the date this representation is made or deemed repeated,
pursuant to any Project Document relating to any such Plant has been obtained,
is in full force and effect and complies with the insurance requirements set
forth on Schedule 7.01(h) (where applicable) and is otherwise in all material
respects in accordance with such Project Document.

Section 5.31 Accounts. The Project Accounts exist at the Accounts Bank in
accordance and in compliance with the terms of the Existing Credit Agreement. No
Borrower has, nor is the beneficiary of, any bank account other than the Project
Accounts. As of the Closing Date no Borrower has any Local Accounts.

Section 5.32 Interest Rate Protection Agreements. As of the date hereof, there
are no Interest Rate Protection Agreements.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing. The occurrence of the Closing Date shall be
subject to the satisfaction of each of the following conditions precedent
(satisfaction of which may be effected, as applicable and unless otherwise
requested by the Required Lenders, by reliance on documents heretofore delivered
to any Existing Agents pursuant to the Existing Credit Agreement, as
applicable), as certified by the Borrowers’ Agent to the Administrative Agent:

30

 



(a)                Delivery of Financing Documents. The Administrative Agent
shall have received each of the following fully executed documents, each of
which shall be originals, portable document format (“pdf”) or facsimiles, duly
executed and delivered by each party thereto:

(i)this Agreement;

(ii)the Intercreditor Agreement;

(iii)the original Notes, duly executed and delivered by an Authorized Officer of
each Borrower in favor of each requesting Lender;

(iv)each Mortgage;

(v)each Subordination Agreement;

(vi)each Pledge Agreement;

(vii)each Security Agreement;

(viii)the Amended Credit Agreement;

(ix)each Closing Date Consent; and

(x)the Fee Letters.

(b)               Delivery of Documents. The Administrative Agent shall have
received a true, correct and complete copy of each agreement identified on
Schedule 5.11 dated as of a date on or after June 26, 2010 that is reasonably
requested by any Lender.

(c)                Officer’s Certificates. The Administrative Agent shall have
received the following certificates, dated as of the Closing Date, upon which
the Administrative Agent and each Lender may conclusively rely:

(i)a duly executed certificate of an Authorized Officer of the Borrowers’ Agent
certifying that (A) all conditions set forth in this Section 6.01 have been
satisfied on and as of the Closing Date and (B) all representations and
warranties made by any Borrower or the Pledgor in this Agreement and each other
Financing Document to which any Borrower or the Pledgor is a party are true and
correct in all material respects on and as of the Closing Date; and

31

 



(ii)a duly executed certificate of an Authorized Officer of the Borrowers’ Agent
certifying that (A) the copies of each document delivered pursuant to Section
6.01(b) are true, correct and complete copies of such documents, (B) such
documents are in full force and effect and no term or condition of any such
Project Document has been amended from the form thereof delivered to the
Administrative Agent, and (C) no material breach, material default or material
violation by any Borrower, or to the knowledge of each Borrower, any Project
Party under any Project Document has occurred and is continuing.

(d)               Resolutions, Incumbency, LLC Agreements. The Administrative
Agent shall have received from each of the Borrowers and the Pledgor a
certificate of an Authorized Officer dated as of the Closing Date, upon which
the Administrative Agent and each Lender may conclusively rely, as to:

(i)reasonably satisfactory resolutions of its members, managers or directors, as
the case may be, then in full force and effect authorizing the execution,
delivery and performance of each Transaction Document to which it is party and
the consummation of the transactions contemplated therein (including, in the
case of each Borrower, the appointment of the Borrowers’ Agent);

(ii)the incumbency and signatures of those of its officers and representatives
duly authorized to execute and otherwise act with respect to each Financing
Document to which it is party; and

(iii)such Person’s Organic Documents which, in the case of each Borrower, shall
be in form and substance reasonably satisfactory to the Required Lenders, and in
every case certifying that (A) such documents are in full force and effect and
no term or condition thereof has been amended from the form thereof delivered to
the Administrative Agent and (B) no material breach, material default or
material violation thereunder has occurred and is continuing.

(e)                Authority to Conduct Business. The Administrative Agent shall
have received evidence, including certificates of good standing from the
Secretaries of State of each relevant jurisdiction, dated no more than eight (8)
days (or such other time period reasonably acceptable to the Required Lenders)
prior to the Closing Date, that:

(i)each Borrower is duly authorized as a limited liability company to carry on
its business, and is duly formed, validly existing and in good standing in each
jurisdiction (including, in the case of Madera and Stockton, the State of
California, in the case of Boardman, the State of Oregon, and in the case of
Burley, the State of Idaho) in which it is required to be so authorized; and

32

 



(ii)the Pledgor is duly authorized as a limited liability company to carry on
its business, and is duly organized, validly existing and in good standing in
each jurisdiction in which it is required to be so authorized.

(f)                Opinions of Counsel. The Administrative Agent shall have
received the following legal opinions, addressed to the Senior Secured Parties,
and each in form and substance reasonably satisfactory to the Required Lenders:

(i)the opinion of Snell & Wilmer LLP, New York and California counsel to the
Loan Parties (and covering customary matters under Delaware law);

(ii)the opinion of Tonkon Torp LLP, Oregon counsel to the Loan Parties; and

(iii)the opinion of Holland & Hart LLP, Idaho counsel to the Loan Parties.

(g)               Lien Search; Perfection of Security. The Collateral Agent
shall have been granted a first priority perfected security interest in all
Collateral, and the Administrative Agent shall have received copies or evidence,
as the case may be, of the following actions in connection with the perfection
of the Security:

(i)completed requests for information or lien search reports, dated no more than
eight (8) days (or such other time period reasonably acceptable to the Required
Lenders) before the Closing Date, listing all effective UCC financing
statements, fixture filings or other filings evidencing a security interest
filed in Delaware, California, Oregon, Idaho, and any other jurisdictions
reasonably requested by the Required Lenders that name any Borrower or the
Pledgor as a debtor, together with copies of each such UCC financing statement,
fixture filing or other filings, which shall show no Liens other than Permitted
Liens;

(ii)UCC financing statements and other filings and recordations (other than
fixture filings or recordation of any Mortgage), in proper form for filing in
all jurisdictions that the Required Lenders may deem necessary or desirable in
order to perfect and protect the first priority Liens and security interests
created under the Security Documents and each such UCC financing statement and
other filing or recordation shall be duly filed on behalf of the Senior Secured
Parties on the Closing Date;

(iii)the original certificates representing all Equity Interests in each
Borrower shall have been delivered to the Existing Collateral Agent, in each
case together with a duly executed transfer power in the form attached to the
Pledge Agreement relating to such Equity Interests; and

33

 



(iv)evidence of the making (which may be on the Closing Date) of all other
actions, recordings and filings of or with respect to the Security Documents
delivered pursuant to Section 6.01(a) (Conditions to Closing – Delivery of
Financing Documents) that the Required Lenders may deem necessary or desirable
in order to perfect and protect the first priority Liens created thereunder.

(h)               Financial Statements. The Administrative Agent shall have
received accurate and complete copies of the most recent financial statements of
the Borrowers available on the Closing Date.

(i)                 Third Party Approvals. The Administrative Agent shall have
received documentation reasonably satisfactory to the Required Lenders of any
approval by any Person required in connection with any transaction contemplated
by this Agreement or any other Financing Document that any Lender has reasonably
requested in connection herewith.

(j)                 Existence of Project Accounts. Each of the Project Accounts
shall be in existence with the Accounts Bank in accordance and in compliance
with the terms of the Existing Credit Agreement, to the satisfaction of the
Lenders.

(k)               Insurance. The Administrative Agent shall have received
evidence reasonably satisfactory to the Lenders that the insurance requirements
set forth on Schedule 7.01(h) with respect to the Borrowers and the Plants have
been satisfied, including binders or certificates evidencing the commitment of
insurers to provide each insurance policy required by Schedule 7.01(h), evidence
of the payment of all premiums then due and owing in respect of such insurance
policies and a certificate of the Borrowers’ insurance broker (or insurance
carrier) certifying that all such insurance policies are in full force and
effect.

(l)                 Governmental Approvals. Each Borrower that owns a Plant
shall have all Necessary Project Approvals required as of the Closing Date to
operate such Plant (in Cold Shutdown in the case of the Madera Plant), and the
Administrative Agent shall have received a duly executed certificate of an
Authorized Officer of the Borrowers’ Agent certifying that (i) attached to such
certificate are true, correct and complete copies of each such Necessary Project
Approval dated as of a date on or after June 26, 2010 and reasonably requested
by the Required Lenders and (ii) each Necessary Project Approval is in full
force and effect and is final and Non-Appealable.

(m)             Budgets; Forecast. The Administrative Agent shall have received
the Initial Budget, accompanied by a certificate of an Authorized Officer of the
Borrowers’ Agent, dated as of the Closing Date, certifying as to the
reasonableness of the underlying assumptions and the conclusions on which the
Initial Budget is based, each in form and substance reasonably satisfactory to
the Required Lenders. The Administrative Agent shall have received the Initial
Annual Forecast.

34

 



(n)               Title Insurance.

(i)The Administrative Agent shall have received a paid policy or policies of
mortgage title insurance (the “Title Insurance Policy”) with respect to each
Site on a Form 2006 extended coverage lender’s policy, containing such
endorsements as the Required Lenders may request and otherwise in form and
substance reasonably satisfactory to the Required Lenders, from the Title
Insurance Company, containing no exception for mechanics’ or materialmen’s Liens
and no other exceptions (printed or otherwise) other than those approved by the
Required Lenders, and insuring that the Collateral Agent has a good, valid and
enforceable first Lien of record on the corresponding Mortgaged Property free
and clear of all defects and encumbrances (other than Permitted Liens).

(ii)The Title Insurance Policy shall confirm that (A) Madera has good,
marketable title to the Madera Site subject to no Liens (other than Liens in
favor of the Collateral Agent or other Permitted Liens), (B) Boardman has a
valid and subsisting leasehold estate in and to the Boardman Leased Premises
subject to no Liens (other than Liens in favor of the Collateral Agent or other
Permitted Liens), (C) Burley has good, marketable title to the Burley Site
subject to no Liens (other than Permitted Liens) and (D) Stockton has a valid
and subsisting leasehold estate in and to the Stockton Leased Premises subject
to no Liens (other than Permitted Liens).

(o)               Bank Regulatory Requirements. The Administrative Agent shall
have received at least one (1) Business Day prior to the Closing Date all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including the Patriot Act.

(p)               Closing Fees; Expenses. The Administrative Agent shall have
received for its own account, all fees due and payable pursuant to Section 3.11
(Fees) and all reasonable costs and expenses (including reasonable and
documented legal fees and expenses) for which invoices have been presented, in
each case, required to be paid on or before the Closing Date. Each other party
hereto shall have received for its own account, all fees due and payable
pursuant to Section 3.11 (Fees) and all reasonable costs and expenses (including
reasonable and documented legal fees and expenses) required to be paid by the
Borrowers hereunder and for which invoices have been presented.

(q)               The concurrent occurrence of the “Restatement Effective Date”
as defined in the Amended Credit Agreement.

Section 6.02 Conditions to All Fundings. The obligation of each Lender to make
available each Funding of its Loans, shall be subject to the fulfillment of the
following conditions precedent.

35

 



(a)                Funding Notice. The Administrative Agent shall have received
a duly executed Funding Notice, as required by and in accordance with Section
2.02 (Notice of Fundings), which shall certify that:

(i)the Borrowers are in compliance with all conditions set forth in this Section
6.02, and each other applicable Section of this Article VI, on and as of the
proposed Funding Date, before and after giving effect to such Funding and to the
application of the proceeds therefrom;

(ii)all representations and warranties made by each of the Borrowers and the
Pledgor in this Agreement and each of the Financing Documents to which it is a
party are true and correct in all material respects on and as of such Funding
Date (except with respect to representations and warranties that expressly refer
to an earlier date), before and after giving effect to such Funding and to the
application of the proceeds therefrom; and

(iii)since April 16, 2010, no Material Adverse Effect has occurred and is
continuing.

(b)               Government Approvals. Each Borrower that owns a Plant shall
have all Necessary Project Approvals required as of the date of such requested
Funding to operate such Plant (in Cold Shutdown in the case of the Madera
Plant), and the Administrative Agent shall have received a duly executed
certificate of an Authorized Officer of the relevant Borrowers certifying that
each such Necessary Project Approval is in full force and effect and is final
and Non-Appealable.

(c)                No Default or Event of Default. No Default or Event of
Default has occurred and is continuing, or would result from such Funding.

(d)               Representations and Warranties. All representations and
warranties made by each of the Borrowers and the Pledgor in this Agreement and
each of the Financing Documents to which it is a party shall be true and correct
in all material respects on and as of such Funding Date (except with respect to
representations and warranties that expressly refer to an earlier date), before
and after giving effect to such Funding and to the application of the proceeds
therefrom.

(e)                No Litigation.

(i)No action, suit, proceeding or investigation shall have been instituted or
threatened against any of Pacific Holding, the Pledgor, or any Plant or Borrower
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect; and

(ii)no action, suit, proceeding or investigation shall have been instituted or
threatened against any Project Party that is party to any Project Document with
Pacific Holding or that relates to any Borrower or Plant that, individually or
in the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

36

 



(f)                Abandonment, Taking, Total Loss. (i) No Event of Abandonment
or Event of Total Loss shall have occurred and be continuing with respect to any
Plant, (ii) no Event of Taking relating to any Equity Interests in Pacific
Holding or any other Borrower shall have occurred and be continuing, or (iii) no
Event of Taking with respect to a material part of any Plant shall have
occurred.

(g)               Closing Date. The Closing Date shall have occurred.

(h)               Fees; Expenses. The Administrative Agent shall have received
for its own account, or for the account of each Lender and Agent entitled
thereto, all fees due and payable as of the date of such Funding pursuant to
Section 3.11 (Fees), and all costs and expenses (including reasonable and
documented costs, fees and expenses of legal counsel) for which invoices have
been presented.

ARTICLE VII

COVENANTS

Section 7.01 Affirmative Covenants. Each Borrower agrees with each Agent and
each Lender that, until the Discharge Date, each of the Borrowers will perform
the obligations set forth in this Section 7.01 applicable to it.

(a)                Compliance with Laws. Each Borrower shall comply in all
material respects with all Laws (other than Environmental Laws) applicable to it
or to its business or property.

(b)               Environmental Matters.

(i)The Borrowers shall (A) comply in all material respects with all
Environmental Laws, (B) keep the Project free of any Lien imposed pursuant to
any Environmental Law, (C) pay or cause to be paid when due and payable by any
Borrower any and all costs required in connection with any Environmental Laws,
including the cost of identifying the nature and extent of the presence of any
Materials of Environmental Concern in, on or about the Project or on any real
property owned or leased by any Borrower or on the Mortgaged Property, and the
cost of delineation, management, remediation, removal, treatment and disposal of
any such Materials of Environmental Concern, and (D) use their best efforts to
ensure that no Environmental Affiliate takes any action or violates any
Environmental Law that could reasonably be expected to result in an
Environmental Claim.

37

 



(ii)The Borrowers shall not use or allow the Project to generate, manufacture,
refine, produce, treat, store, handle, dispose of, transfer, process or
transport Materials of Environmental Concern other than in compliance in all
material respects with Environmental Laws.

(c)                Operations and Maintenance; Operating Status. Each Borrower
owning a Plant shall own, operate and maintain (or cause to be operated and
maintained) such Plant in all material respects in accordance with (A) the terms
and provisions of the Transaction Documents except as a result of the Cold
Shutdown of the Madera Plant, (B) all applicable Governmental Approvals and Laws
and (C) Prudent Ethanol Operating Practice. Pacific Holding shall conduct its
business in all material respects in accordance with all applicable Governmental
Approvals and Laws.

(d)               Maintenance of Properties.

(i)Each Borrower shall keep, or cause to be kept, in good working order and
condition, ordinary wear and tear excepted, all of its material properties and
equipment that are necessary or useful in the proper conduct of its business.

(ii)The Borrowers shall not permit any Plant or any material portion thereof to
be removed, demolished or materially altered, unless such material portion that
has been removed, demolished or materially altered has been replaced or repaired
as permitted under this Agreement.

(iii)Each Borrower shall do or cause to be done all things necessary to preserve
and keep in full force and effect (A) its limited liability company existence
and (B) its material patents, trademarks, trade names, copyrights, franchises
and similar rights.

(e)                Payment of Obligations. Each Borrower shall pay and discharge
as the same shall become due and payable (i) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, (A)
unless the same are subject to a Contest or (B) other than the nonpayment of
immaterial Taxes in an aggregate amount not in excess of twenty-five thousand
Dollars ($25,000) at any one time outstanding (taking into account any interest
and penalties that could accrue or be applicable to such past-due Taxes), and
provided that such Taxes are no more than forty-five (45) days past due, (ii)
all of its obligations and liabilities under its Contractual Obligations (other
than any such failure that could not reasonably be expected to have a Material
Adverse Effect and that would not otherwise result in an Event of Default) and
(iii) all lawful claims that, if unpaid, would by law become a Lien upon its
properties (other than Permitted Liens), unless the same are subject to a
Contest.

(f)                Governmental Approvals. Pacific Holding and each other
Borrower shall maintain in full force and effect, in the name of the relevant
Borrower, all Necessary Project Approvals (other than any such failure to
maintain or obtain that could not reasonably be expected to have a Material
Adverse Effect on the relevant Borrower or Plant).

38

 



(g)               Use of Proceeds and Cash Flow.

(i)All proceeds of the Loans shall be used solely to fund the amounts set forth
in the Budget and, in each case only to the extent specified in the Budget
(subject to the Permitted Variance), (a) operating expenses, limited capital
expenditures and other amounts for general and ordinary course purposes of the
Borrowers, (b) current interest and fees payable pursuant to the Financing
Documents and (c) such other administrative payments, including the cumulative
budgeted professional fees, as may be authorized and approved by the Required
Lenders.

(ii)The Borrowers shall cause all Cash Flow, Insurance Proceeds and Condemnation
Proceeds to be applied in accordance with Article VIII (Project Accounts).

(h)               Insurance. Without cost to any Senior Secured Party, the
applicable Borrower shall at all times obtain and maintain, or cause to be
obtained and maintained, the types and amounts of insurance listed and described
on Schedule 7.01(h), in accordance with the terms and provisions set forth
therein for each Plant and the applicable Borrower, and shall obtain and
maintain in all material respects such other insurance as may be required
pursuant to the terms of any Transaction Document. In the event the Borrowers
fail to take out or maintain the full insurance coverage required by this
Section 7.01(h), the Administrative Agent may (but shall not be obligated to)
take out the required policies of insurance and pay the premiums on the same.
All amounts so advanced by the Administrative Agent shall become an Obligation
and the Borrowers shall forthwith pay such amounts to the Administrative Agent,
together with interest from the date of payment by the Administrative Agent at
the Default Rate.

(i)                 Books and Records; Inspections. Each Borrower shall keep
proper books of record and account in which complete, true and accurate entries
in conformity with GAAP and all requirements of Law shall be made of all
financial transactions and matters involving the assets and business of such
Borrower, and shall maintain such books of record and account in material
conformity with applicable requirements of any Governmental Authority having
regulatory jurisdiction over such Borrower. Each Borrower shall keep books and
records separate from the books and records of any other Person (including any
Affiliates of the Borrowers) that accurately reflect all of its business
affairs, transactions and the documents and other instruments that underlie or
authorize all of its limited liability company actions. Each Borrower shall
permit officers and designated representatives of the Administrative Agent or
any Consultant to visit and inspect any of the properties of such Borrower
(including the respective Plant), to examine its limited liability company,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its members, managers,
directors, officers and independent public accountants, all at the expense of
the Borrowers and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to such
Borrower; provided that if a Default or Event of Default has occurred and is
continuing, any Agent, or Consultant (or, in the case of any Event of Default,
any Lender) (or any of their respective officers or designated representatives)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.

39

 



(j)                 Maintenance of Existence. Each Borrower will continue to
preserve, renew and keep in full force and effect its entity status in the
jurisdiction of its formation and take all actions to maintain its rights,
privileges and franchises necessary or desirable in the normal course of its
business.

(k)               Budgets.

(i)The Borrowers, not later than seven (7) days before the date that is the
first day of the Fiscal Quarter commencing January 1, 2013 and each date falling
every ninety (90) days thereafter (each such date, a “Period Start Date”), shall
adopt a budget containing, among other things, rolling cash flow forecast,
setting forth in reasonable detail the projected cash flow for each Plant and on
an aggregate basis for the Project for the period starting on the then current
Period Start Date and ending on the earlier of (A) thirteen (13) weeks after the
then current Period Start Date and (B) the Maturity Date, and provide a copy of
such forecast at such time to the Administrative Agent. Each such forecast shall
become effective upon approval of the Required Lenders (acting in consultation
with the Financial Advisor, if any) (each such approved forecast, and the
Initial Budget, a “Budget”).

(ii)Each Budget delivered to the Administrative Agent pursuant to this Section
7.01(k) shall be accompanied by a memorandum or worksheet detailing all changes
in material assumptions used in the preparation of such Budget, shall contain a
line item for each expense category reasonably requested by the Required Lenders
and shall specify for each Fiscal Quarter and for each such expense category the
amount budgeted for such category for such Fiscal Quarter.

(iii)Subject to Section 7.02(w), the Borrowers shall comply with the Budget
subject to the Permitted Variance.

(iv)No later than forty-five (45) days in advance of the beginning of each
calendar year, the Borrowers shall prepare a document substantially in the form
of the Initial Annual Forecast setting forth in reasonable detail the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses for such calendar year on a monthly basis for each Plant and provide a
copy of such document to the Administrative Agent.

40

 



(l)                 Project Documents. Each Borrower shall use its reasonable
best efforts to preserve, protect and defend its rights under each Project
Document to which it is a party except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. Each Borrower shall
use its reasonable best efforts to exercise all material rights, discretion and
remedies under each Project Document in accordance with its terms and in a
manner consistent with and subject to such Borrower’s obligations under the
Financing Documents.

(m)             Preservation of Title; Acquisition of Additional Property.

(i)The Borrowers shall preserve and maintain (A) good, marketable and insurable
fee interest in each Site (excluding the Leased Premises) and valid easement
interest to its easement interest in each Site (excluding the Leased Premises),
(B) a good, legal and valid leasehold interest in each Leased Premises, and (C)
good, legal and valid title to all of its other respective material properties
and assets, in each case free and clear of all Liens other than Permitted Liens.

(ii)No Borrower shall acquire or commence to lease any real property interests
without the prior written consent of the Required Lenders.

(n)               Maintenance of Liens; Creation of Liens.

(i)The Borrowers shall take or cause to be taken all action necessary or
desirable to maintain and preserve the Lien of the Security Documents and the
first ranking priority thereof, in each case in accordance with the
Intercreditor Agreement.

(ii)The Borrowers shall take all actions required to cause each Additional
Project Document to be or become subject to the Lien of the Security Documents
(whether by amendment to any Security Agreement or otherwise).

(iii)Simultaneously with the making of any investment in Cash Equivalents, each
Borrower shall take or cause to be taken all actions to require such Cash
Equivalent in the Project Accounts or any Local Account with respect to which a
Blocked Account Agreement has been entered into to be or become subject to a
first priority perfected Lien in favor of the Senior Secured Parties, in each
case in accordance with the Intercreditor Agreement.

(o)               Certificate of Formation. Each Borrower shall observe in all
material respects all of the separateness and other provisions and procedures of
its certificate of formation and Borrower LLC Agreement.

(p)               Separateness. Each Borrower shall comply at all times with the
separateness provisions set forth on Schedule 5.23.

41

 



(q)               Further Assurances. Upon written request of the Administrative
Agent, the Borrowers shall promptly perform or cause to be performed any and all
acts and execute or cause to be executed any and all documents (including UCC
financing statements and UCC continuation statements):

(i)that are necessary or advisable for compliance with Section 7.01(n)(i)
(Affirmative Covenants – Maintenance of Liens; Creation of Liens);

(ii)for the purposes of ensuring the validity and legality of this Agreement or
any other Financing Document and the rights of the Lenders and the Agents
hereunder or thereunder; and

(iii)for the purposes of facilitating the proper exercise of rights and powers
granted to the Lenders or the Agents under this Agreement or any other Financing
Document.

(r)                 First Priority Ranking. The Borrowers shall cause their
payment obligations with respect to the Loans to constitute direct senior
secured obligations of each Borrower and to rank no less than pari passu in
priority of payment, in right of security and in all other respects to all other
Indebtedness (other than as contemplated by Section 8.03(b) (Revenue Account)
with respect to payment priorities) of the Borrowers, in each case subject to
the Intercreditor Agreement.

(s)                Quarterly Meetings. At least once per calendar quarter, upon
request of the Required Lenders, at mutually acceptable times (and with
telephonic conferences being acceptable), the Borrowers’ Agent shall, and shall
procure that representatives of the Borrower’s professionals (including any
counsel and financial advisors) as may be requested by the Required Lenders,
meet together with the Lenders to update the Lenders on the status of the
Borrowers and to discuss any other issues in connection therewith as may be
requested by the Required Lenders.

(t)                 Post Closing Obligations. Borrowers shall, within thirty
(30) days after the Closing Date, deliver to the Administrative Agent (x) a
Consent, in form and substance reasonably satisfactory to the Lenders, with
respect to each Project Document identified on Part B of Schedule 6.01(a)(ix),
(y) fully executed estoppel certificate substantially in the form attached
hereto as Exhibits 7.01(t)A and B, respectively and (z) a certificate of the
insurance broker of the Borrowers certifying that the insurance requirements set
forth on Schedule 7.01(h) with respect to the Borrowers and the Plants have been
satisfied, in the form of Exhibit 6.01(k).

Section 7.02 Negative Covenants. Each Borrower agrees with each Agent and each
Lender that, until the Discharge Date, each of the Borrowers will perform the
obligations set forth in this Section 7.02 applicable to it.

(a)                Restrictions on Indebtedness of the Borrowers. The Borrowers
will not create, incur, assume or suffer to exist any Indebtedness except:

(i)the Obligations;

42

 



(ii)to the extent constituting Indebtedness, contingent obligations under or in
respect of performance bonds, bid bonds, appeal bonds, indemnification
obligations, obligations to pay insurance premiums, take or pay obligations and
similar obligations in each case incurred in the ordinary course of business and
otherwise permitted under this Agreement and not in connection with Indebtedness
for borrowed money, with respect to bonds, (a) bonds existing on the Closing
Date and set forth on Schedule 7.02(a) and replacements or extensions thereof
that do not increase the face amount thereof (except to the extent a bond in the
amount of such increase would be permitted pursuant to the following clause (b),
and (b) other bonds in an aggregate amount not to exceed two hundred thousand
Dollars ($200,000) at any one time outstanding;

(iii)to the extent constituting Indebtedness, Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business
or other cash management services in the ordinary course of business; provided
that such Indebtedness is extinguished within ten (10) Business Days of its
incurrence and the aggregate amount of all such Indebtedness does not exceed, at
any time, one hundred thousand Dollars ($100,000);

(iv)Capitalized Lease Liabilities with payments in any Fiscal Year, taken in the
aggregate for the Project, in an amount not to exceed two million Dollars
($2,000,000);

(v)Permitted Commodity Hedges;

(vi)Indebtedness (which may include Capitalized Lease Liabilities without
reduction of the basket in the foregoing clause (a)(iv)) incurred at the time of
such purchase or lease to finance the purchase or lease of enhancements to the
Borrowers’ production facilities consisting of bolt-on product yield enhancement
equipment or processing and separation equipment for corn oil and corn syrup in
an aggregate principal amount not to exceed fourteen million Dollars
($14,000,000); and

(vii)Indebtedness under the Existing Financing Documents.

(b)               Liens. No Borrower shall create, incur, assume or suffer to
exist any Lien upon any of its property, revenues or assets (including its
Equity Interests), whether now owned or hereafter acquired, except:

(i)Liens in favor, or for the benefit, of the Collateral Agent pursuant to the
Security Documents;

43

 



(ii)Liens for taxes, assessments and other governmental charges that are not yet
due or the payment of which is the subject of a Contest;

(iii)Liens of carriers, warehousemen, mechanics and materialmen incurred in the
ordinary course of business for sums not yet due or the payment of which is the
subject of a Contest;

(iv)minor defects or irregularities in title and similar matters if the same do
not materially detract from the operation or use of such property in the
ordinary conduct of the business of the applicable Borrower, including any such
exceptions and encumbrances which are approved by the Administrative Agent;

(v)cash collateral for bonds permitted under Section 7.02(a)(ii) (Negative
Covenants – Restrictions on Indebtedness of the Borrowers) or otherwise;
provided that such cash collateral does not exceed an amount equal to the sum of
(A) the amount of cash collateral for bonds on deposit on the Closing Date and
set forth on Schedule 7.02(a) and (B) two hundred thousand Dollars ($200,000);

(vi)Liens arising with respect to a Local Account for which a Blocked Account
Agreement has been entered into or otherwise arising by virtue of any statutory
or common law provisions relating to banker’s liens, rights of set-off or
similar rights; provided that such Liens either (A) are subordinated to the
Liens of the Senior Secured Parties or (B) with respect only to Local Accounts
for which a Blocked Account Agreement has been entered into, are in an aggregate
total amount not in excess of one hundred thousand Dollars ($100,000);

(vii)easements granted by any Borrower to any utility serving such Borrower’s
Plant as required for the operation of such Plant; provided, that in each such
case:

(1)such easement will not adversely affect the costs under any Budget;

(2)such easement will not adversely affect the operations of any Plant; and

(3)such easement has been approved by the Administrative Agent;

(viii)Liens in respect of Capitalized Lease Liabilities with respect to office
equipment permitted by Section 7.02(a)(iv)(Negative Covenants-Restrictions on
Indebtedness);

44

 



(ix)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business and otherwise permitted under this Agreement;

(x)cash collateral for Permitted Commodity Hedges; provided that such cash
collateral does not exceed the aggregate limits set forth in the Commodity
Hedging Policy;

(xi)purchase money security interests in equipment acquired by any Borrower
using Indebtedness permitted by Section 7.02(a)(vi) (Negative
Covenants-Restrictions on Indebtedness); provided, that such security interests
do not apply to any other property or assets of any Loan Party or any Subsidiary
besides those acquired or leased pursuant to such transaction (it being agreed
that transactions with the same vendor may be cross-collateralized); and

(xii)Liens in favor, or for the benefit, of the Existing Collateral Agent
pursuant to the Existing Security Documents.

(c)                Permitted Investments. The Borrowers shall not make any
investments, loans or advances (whether by purchase of stocks, bonds, notes or
other securities, loans, extensions of credit, advances or otherwise) except for
investments in (i) Cash Equivalents, (ii) investments received in connection
with the bankruptcy of suppliers or customers of the Borrowers (provided that
such investments are subject to a first priority perfected Lien in favor of the
Collateral Agent) and (iii) in the case of Pacific Holding, investments in the
other Borrowers. The Borrowers shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers made from the Project Accounts on such day
in accordance with this Agreement, the other Financing Documents, the Project
Documents and any Additional Project Documents.

(d)               Change in Business. No Borrower shall (i) enter into or engage
in any business other than the ownership, operation (including the Cold Shutdown
of the Madera Plant), maintenance, use and financing of the Plants or the
Project as contemplated by the Transaction Documents or (ii) change in any
material respect the scope of any Plant or the Project from that which exists as
of the Closing Date.

(e)                Equity Issuances. No Borrower shall issue any Equity
Interests unless such Equity Interests are immediately pledged to the Collateral
Agent (for the benefit of the Senior Secured Parties) on a first priority
perfected basis pursuant to the Pledge Agreements or, if necessary, a supplement
thereto or a pledge and security agreement in substantially the form of the
Pledge Agreements.

45

 



(f)                Asset Dispositions. No Borrower shall sell, lease, assign,
transfer or otherwise dispose of assets (other than Products), whether now owned
or hereafter acquired, except:

(i)disposal of assets that are promptly replaced in accordance with the
then-current Budget;

(ii)to the extent that such assets are uneconomical, obsolete or no longer
useful or no longer usable in connection with the operation or maintenance of
the Project;

(iii)disposal of assets with a fair market value of, or, if greater, at a
disposal price of, less than fifty thousand Dollars ($50,000) in the aggregate
during any Fiscal Year; provided, that such disposal does not, and would not
reasonably be expected to, adversely affect the operation or maintenance of any
Plant;

(iv)transfers of assets among the Plants; provided, that (A) the aggregate total
fair market value of all such transferred assets does not exceed five hundred
thousand Dollars ($500,000) in any Fiscal Year, and (B) each such transfer does
not, and would not reasonably be expected to, adversely affect the operations of
the Plant from which such assets are transferred; or

(v)as permitted by Section 7.02(c) (Negative Covenants-Permitted Investments).

(g)               Consolidation, Merger. No Borrower will (i) directly or
indirectly liquidate, wind up, terminate, reorganize or dissolve itself (or
suffer any liquidation, winding up, termination, reorganization or dissolution)
or otherwise wind up; or (ii) acquire (in one transaction or a series of related
transactions) all or any substantial part of the assets, property or business
of, or any assets that constitute a division or operating unit of, the business
of any Person or otherwise merge or consolidate with or into any other Person.

(h)               Transactions with Affiliates. No Borrower shall enter into or
cause, suffer or permit to exist any arrangement or contract with any of its
Affiliates or any other Person that owns, directly or indirectly, any Equity
Interest in any Borrower unless such arrangement or contract (i) is fair and
reasonable to such Borrower and (ii) is an arrangement or contract that is on
arm’s-length basis and contains terms no less favorable than those that would be
entered into by a prudent Person in the position of such Borrower with a Person
that is not one of its Affiliates.

(i)                 Accounts. The Borrowers shall not maintain, establish or use
any deposit account, securities account (as each such term is defined in the
UCC) or other banking account other than the Project Accounts and any Local
Account identified in writing to the Administrative Agent, each of which shall
be subject to a Blocked Account Agreement. The Borrowers shall not change the
name or account number of any of the Project Accounts or Local Accounts without
the prior written consent of the Administrative Agent.

46

 



(j)                 Subsidiaries. Pacific Holding shall not create or acquire
any Subsidiary other than Madera, Boardman, Stockton or Burley nor enter into
any partnership or joint venture. Each of Madera, Boardman, Stockton and Burley
shall not create or acquire any Subsidiary or enter into any partnership or
joint venture.

(k)               ERISA. No Borrower will engage in any prohibited transactions
under Section 406 of ERISA or under Section 4975 of the Code. No Borrower will
incur any obligation or liability in respect of any Plan, Multiemployer Plan or
employee welfare benefit plan providing post-retirement welfare benefits (other
than a plan providing continue coverage under Part 6 of Title I of ERISA) in
each such case without the prior written consent of the Administrative Agent
(unless the aggregate total obligations or liabilities of the Borrowers that
could reasonably be expected to arise, due to no fault of the Borrowers, in
connection therewith would not exceed five hundred thousand Dollars ($500,000)).

(l)                 Taxes. No Borrower shall make any election to be treated as
an association taxable as a corporation for federal, state or local tax
purposes.

(m)             Project Documents. Other than changes approved in the Existing
Pledgor Consent and changes that individually and in the aggregate could not
reasonably be expected to have a Material Adverse Effect, no Borrower shall
direct or consent or agree to (i) any amendment, modification, supplement,
waiver to, or extension of the term of, or (ii) any termination, repudiation,
cancellation or rejection of, any Project Document to which it is a party and
that is contemplated by the then-current Budget without the prior written
consent of the Required Lenders. Except for collateral assignments to the
Collateral Agent and/or to the Existing Collateral Agent pursuant to the
Existing Security Documents, no Borrower shall assign any of its rights under
any Project Document to which it is a party to any Person, or consent to the
assignment of any obligations under any such Project Document by any other party
thereto.

(n)               Additional Project Documents; Existing Financing Documents.
None of Pacific Holding or any other Borrower shall (i) enter into any
Additional Project Document that is not contemplated by the then-current Budget
except with the prior written approval of the Administrative Agent or (ii)
except as permitted under the Intercreditor Agreement, amend any Existing
Financing Document.

(o)               Suspension or Abandonment. No Borrower owning a Plant shall
(i) permit or suffer to exist an Event of Abandonment relating to such Plant or
(ii) order or consent to any suspension of work in excess of sixty (60) days
under any Project Document relating to such Plant (provided that Cold Shutdown
shall not constitute a suspension of work), in each such case without the prior
written approval of the Required Lenders.

(p)               Use of Proceeds; Margin Regulations. No Borrower shall use any
proceeds of any Loan other than in accordance with the provisions of Article II
(Commitments and Funding) and Section 7.01(g) (Affirmative Covenants – Use of
Proceeds and Cash Flow). No Borrower shall use any part of the proceeds of any
Loan to purchase or carry any Margin Stock (as defined in Regulation U) or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock. No Borrower shall use the proceeds of any Loan in a manner that could
violate or be inconsistent with the provisions of Regulations T, U or X.
Notwithstanding anything to the contrary set forth in this Agreement, following
the occurrence of a Stockton Revenue Event, no proceeds of any Loan shall be
used to fund operations at the Stockton Plant if the Required Lenders
affirmatively vote to terminate such use.

47

 



(q)               Environmental Matters. Except to the extent not reasonably
expected to result in an Environmental Claim and in compliance with all
applicable Laws, the Borrowers shall not permit (i) any underground storage
tanks to be located on any property owned or leased by any Borrower, (ii) any
asbestos to be contained in or form part of any building, building component,
structure or office space owned by any Borrower, (iii) any polychlorinated
biphenyls (PCBs) to be used or stored at any property owned by any Borrower,
(iv) any other Materials of Environmental Concern to be used, stored or
otherwise be present at any property owned by any Borrower, other than Materials
of Environmental Concern necessary for the operation of the Project and used in
accordance with Prudent Ethanol Operating Practice or (v) any other Materials of
Environmental Concern to be used, stored or otherwise be present at any property
leased by any Borrower.

(r)                 Restricted Payments. The Borrowers shall not make any
Restricted Payments.

(s)                Budget. Except as set forth in this Agreement, no Borrower
shall make any change in the Budget.

(t)                 Commodity Hedging Arrangements. The Borrowers shall not
enter into any Commodity Hedging Arrangements (other than any Permitted
Commodity Hedge) without the prior written consent of the Required Lenders.

(u)               Interest Rate Protection Agreements. The Borrowers shall not
enter into any Interest Rate Protection Agreement without the prior written
consent of the Required Lenders. The Borrower shall not enter into any Interest
Rate Protection Agreement in respect of the Loans.

(v)               Accounting Changes. No Borrower shall make any change in (i)
its accounting policies or reporting practices, except as required by GAAP or as
otherwise notified to the Administrative Agent in writing (provided that the
Borrowers shall provide an historical reconciliation for the prior audited
period addressing any such change in accounting practices), or (ii) its Fiscal
Year without the prior written consent of the Administrative Agent.

(w)             Financial Covenants.

 (i)            The Borrowers shall not permit amounts disbursed pursuant to the
category in the Budget entitled “Asset Management Agreement” (excluding the line
item entitled “Asset Management Fee”) in any Budget Period to exceed the amounts
set forth in the line item entitled “Total Asset Management Agreement”
(excluding “Asset Management Fee”) for such Budget Period in the “Initial
Budget” as defined in the Original Credit Agreement by more than ten percent
(10%).

48

 



 (ii)            The Borrowers shall not permit amounts disbursed pursuant to
the category in the Budget entitled “Operating Disbursements” (reduced by the
amount of any portion of such disbursements made in respect of purchases of corn
or natural gas) to exceed the amount set forth in the line item entitled “Total
Operating Disbursements” (reduced by the amount of any portion of such line item
budgeted for purchases of corn or natural gas) for such Budget Period in the
then applicable Budget by more than ten percent (10%).

(x)               Site Specific Bond. The Borrowers shall not permit the face
amount of the Site Specific Bond to exceed $1,000,000. Upon any release of cash
collateral for the Site Specific Bond held pursuant to the Cash Collateral
Agreement, such released amounts shall be transferred directly to the
Administrative Agent in accordance with the Cash Collateral Agreement as in
effect on the date hereof and applied as a repayment of Loans in accordance with
the terms hereof, subject to the Intercreditor Agreement.

(y)               Existing Transaction Documents. No Borrower shall enter into
any amendment of any Existing Transaction Document except as permitted in
accordance with the terms of the Intercreditor Agreement or otherwise with the
written consent of the Required Lenders.

Section 7.03 Reporting Requirements. The Borrowers will furnish to the
Administrative Agent, who shall distribute copies of the following to each
Lender:

(a)                as soon as available and in any event within forty-five (45)
days after the end of the first three Fiscal Quarters of each Fiscal Year,
consolidated and consolidating balance sheets of Pacific Holding and
consolidated and consolidating statements of income and cash flows of Pacific
Holding for such Fiscal Quarter and for the period commencing at the end of the
previous Fiscal Year and ending with the end of such Fiscal Quarter;

(b)               as soon as available and in any event within one hundred (100)
days after the end of each Fiscal Year, a copy of the annual audit report for
such Fiscal Year for Pacific Holding including therein balance sheets as of the
end of such Fiscal Year and statements of income and cash flows of Pacific
Holding (on a consolidated and consolidating basis) for such Fiscal Year, and
accompanied by an unqualified opinion of the Auditors stating that all such
financial statements present fairly in all material respects the financial
position of each Borrower (as applicable) for the periods indicated in
conformity with GAAP applied on a basis consistent with prior periods (except as
otherwise contemplated by Section 7.02(v) (Negative Covenants – Accounting
Changes)), which report and opinion shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit;

(c)                concurrently with the delivery of the financial statements
referred to in Sections 7.03(a) and (b) a certificate, executed by an Authorized
Officer of the applicable Loan Party stating that:

49

 



(i)such financial statements fairly present in all material respects the
financial condition and results of operations of such Person on the dates and
for the periods indicated in accordance with GAAP subject, in the case of
interim financial statements, to the absence of notes and normally recurring
year-end adjustments;

(ii)such Authorized Officer has reviewed the terms of the Financing Documents
and has made, or caused to be made under his or her supervision, a review in
reasonable detail of the business and financial condition of such Person during
the accounting period covered by such financial statements; and

(iii)as a result of such review such Authorized Officer has concluded that no
Default or Event of Default has occurred during the period covered by such
financial statements through and including the date of such certificate or, if
any Default or Event of Default has occurred, specifying the nature and extent
thereof and, if continuing, the action that the Borrowers have taken and propose
to take in respect thereof;

(d)               promptly upon receipt, copies of any detailed audit reports,
management letters or recommendations submitted to any Borrower (or the audit or
finance committee of any Borrower) by the Auditors in connection with the
accounts or books of any Borrower, or any audit of any Borrower;

(e)                as soon as possible and in any event within five (5) days
after the occurrence of any Default or Event of Default, including pursuant to
Section 9.01(e) with respect to Indebtedness under the Amended Credit Agreement,
a statement of an Authorized Officer of the Borrowers’ Agent setting forth
details of such Default or Event of Default and the action that the Borrowers
have taken and propose to take with respect thereto;

(f)                within five (5) days after any Borrower obtains knowledge
thereof a statement of an Authorized Officer of the Borrowers’ Agent setting
forth details of:

(i)any litigation or governmental proceeding pending or threatened in writing
against any Borrower or the Pledgor;

(ii)any litigation or governmental proceeding pending or threatened in writing
against any Project Party that has or could reasonably be expected to have a
Material Adverse Effect;

(iii)any other event, act or condition that has or could reasonably be expected
to have a Material Adverse Effect; or

(iv)notification of any event of force majeure or similar event under a Project
Document which is expected to continue for more than five (5) days or, to the
knowledge of any Borrower, result in increased costs of at least one hundred
thousand Dollars ($100,000);

50

 



(g)               promptly after delivery or receipt thereof, copies of all
material notices or documents given or received by any Borrower, pursuant to any
of the Project Documents including:

(i)any written notice alleging any breach or default thereunder; and

(ii)any written notice regarding, or request for consent to, any assignment,
termination, modification, waiver or variation thereof;

(h)               as soon as possible and in any event within five (5) Business
Days after any Borrower knows, or has reason to know, that any of the events
described below have occurred, a duly executed certificate of an Authorized
Officer of the Borrowers’ Agent setting forth the details of each such event and
the action that the Borrowers propose to take with respect thereto, together
with a copy of any notice or filing from the PBGC, Internal Revenue Service,
Department of Labor or that may be required by the PBGC or other U.S.
Governmental Authority with respect to each such event:

(i)any Termination Event with respect to an ERISA Plan or a Multiemployer Plan
has occurred or will occur that could reasonably be expected to result in any
material liability to any Borrower;

(ii)any condition exists with respect to a Plan that presents a material risk of
termination of a Plan (other than a standard termination under Section 4041(b)
of ERISA) or imposition of an excise tax or other material liability on any
Borrower;

(iii)an application has been filed for a waiver of the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA under any Plan;

(iv)any Borrower or any Plan fiduciary has engaged in a “prohibited
transaction,” as defined in Section 4975 of the Code or as described in Section
406 of ERISA, that is not exempt under Section 4975 of the Code and Section 408
of ERISA that could reasonably be expected to result in material liability to
any Borrower;

(v)there exists any Unfunded Benefit Liabilities under any ERISA Plan;

(vi)any condition exists with respect to a Multiemployer Plan that presents a
risk of a partial or complete withdrawal (as described in Section 4203 or 4205
of ERISA) from a Multiemployer Plan that could reasonably be expected to result
in any liability to any Borrower;

51

 



(vii)a “default” (as defined in Section 4219(c)(5) of ERISA) occurs with respect
to payments to a Multiemployer Plan and such default could reasonably be
expected to result in any liability to any Borrower;

(viii)a Multiemployer Plan is in “reorganization” (as defined in Section 418 of
the Code or Section 4241 of ERISA) or is “insolvent” (as defined in Section 4245
of ERISA);

(ix)any Borrower and/or any ERISA Affiliate has incurred any potential
withdrawal liability (as defined in accordance with Title IV of ERISA); or

(x)there is an action brought against any Borrower or any ERISA Affiliate under
Section 502 of ERISA with respect to its failure to comply with Section 515 of
ERISA;

(i)                 as soon as possible and in any event within five (5)
Business Days after the receipt by any Borrower of a demand letter from the PBGC
notifying such Borrower of its final decision finding liability and the date by
which such liability must be paid, a copy of such letter, together with a duly
executed certificate of the president or chief financial officer of such
Borrower setting forth the action that such Borrower proposes to take with
respect thereto;

(j)                 promptly and in any event within five (5) Business Days
after the existence of any of the following conditions, a duly executed
certificate of an Authorized Officer of the Borrowers’ Agent specifying in
detail the nature of such condition and, if applicable, the Borrowers’ proposed
response thereto:

(i)receipt by any Borrower of any written communication from a Governmental
Authority or any written communication from any other Person or other source of
written information, including (to the extent not privileged) reports prepared
by any Borrower, that alleges or indicates that any Borrower or an Environmental
Affiliate is not in compliance in all material respects with applicable
Environmental Laws or Environmental Approvals;

(ii)any Borrower obtains knowledge that there exists any Environmental Claim
pending or threatened in writing against any Borrower or an Environmental
Affiliate;

(iii)any Borrower obtains knowledge of any release, threatened release,
emission, discharge or disposal of any Material of Environmental Concern or
obtains knowledge of any material non-compliance with any Environmental Law
that, in either such case, could reasonably be expected to form the basis of an
Environmental Claim against any Borrower or any Environmental Affiliate; or

52

 



(iv)any Removal, Remedial or Response action taken by any Borrower or any other
person in response to any Material of Environmental Concern in, at, on or under,
a part of or about the Borrowers’ properties or any other property or any
notice, claim or other information that any of the Borrowers might be subject to
an Environmental Claim;

(k)               the Borrowers will maintain and make available for inspection
by the Administrative Agent, the Consultants and, if an Event of Default has
occurred and is continuing, the Lenders, and each of their respective agents and
employees, on reasonable notice during regular business hours, accurate and
complete records of all non-privileged correspondence, investigations, studies,
sampling and testing conducted, and any and all remedial actions taken, by any
Borrower or, to the best of any Borrower’s knowledge and to the extent obtained
by any Borrower, by any Governmental Authority or other Person in respect of
Materials of Environmental Concern that could reasonably be expected to form the
basis of an Environmental Claim on or affecting any Plant or the Project;

(l)                 within twenty-five (25) days after the end of each calendar
month, an Operating Statement certified as complete and correct by an Authorized
Officer of the Borrower Agent regarding the operation and performance of each
Plant for such month. Such Operating Statements shall contain (i) line items
corresponding to the Budget showing in reasonable detail all actual expenses
related to the operation and maintenance of each Plant compared to the budgeted
expenses for such period, (ii) information showing the amount of ethanol and
other Products produced by each Plant during such period and (iii) information
showing (A) the amount of ethanol sold by the Borrowers from each Plant pursuant
to the Ethanol Offtake Agreements, (B) the amount of Distillers Grains sold by
the Borrowers from each Plant pursuant to the DG Offtake Agreements, and (C) the
amount, if any, of other sales of ethanol and/or Distillers Grains, together
with an explanation of any such sale and identification of the purchaser, and
(D) the amount, if any, of other Products sold by the Borrowers from the Plants,
together with an explanation of any such sale and identification of the
purchaser; and

(m)             true, correct and complete copies of each Necessary Project
Approval requested by the Administrative Agent;

(n)               other information reasonably requested by the Administrative
Agent or any Lender, through the Administrative Agent.

ARTICLE VIII

PROJECT ACCOUNTS

Section 8.01 Existence of Project Accounts. As of the date hereof, the Accounts
Bank confirms that each Project Account is in existence with the Accounts Bank
in accordance and in compliance with the terms of the Existing Credit Agreement.

53

 



Section 8.02 Deposits into and Withdrawals from Project Accounts. (a) Amounts
shall be deposited into and withdrawn from the Project Accounts in strict
accordance with this Article VIII, subject to the Intercreditor Agreement.

(b)               The Accounts Bank will only be required to transfer funds
hereunder on a “same day” basis if it has received written notice of such
proposed transfer, together with all certificates, notices, directions and other
documents required under this Agreement to be delivered to the Accounts Bank
relating thereto, not later than 3:00 pm New York City time on the Business Day
of such transfer and, if such notice or any such related document is received by
the Accounts Bank after such time, such transfer will be undertaken prior to
12:00 noon New York City time on the next Business Day succeeding the date of
receipt by Accounts Bank of all such documentation.

(c)                If any transfer, withdrawal, deposit, investment or payment
of any funds by the Accounts Bank or any other action to be taken by the
Accounts Bank under this Agreement is to be made or taken on a day other than a
Business Day, such transfer, withdrawal, deposit, investment, payment or other
action will be made or taken on the next succeeding Business Day.

(d)               Any instruction, direction, notice, certificate, request or
requisition given to the Accounts Bank by any Borrower with respect to the
transfer, withdrawal, deposit, investment or payment of any funds under this
Agreement or with respect to any other obligations to be performed by the
Accounts Bank under this Agreement (i) must be in writing and signed by an
Authorized Officer of the Borrowers’ Agent, (ii) in referencing any of the
Project Accounts, must refer to the specific Project Account name and number,
(iii) shall constitute a representation by the Borrowers that all conditions set
forth in this Agreement for such withdrawal have been satisfied, whether or not
those conditions are explicitly stated to be so satisfied and (iv) shall be
copied to the Administrative Agent, the Existing Administrative Agent, the
Collateral Agent and the Existing Collateral Agent. Notwithstanding anything
contained in this Agreement or any other Financing Document to the contrary, the
Accounts Bank may rely and shall be protected in acting or refraining from
acting upon any instruction, direction, notice, certificate, request or
requisition of Borrowers’ Agent, the Administrative Agent or the Collateral
Agent or, from and after the Discharge Date or if and when a payment to or on
behalf of the Existing Senior Secured Parties is permitted hereunder, subject to
the Intercreditor Agreement, the Existing Administrative Agent or the Existing
Collateral Agent.

(e)                None of the Project Accounts shall go into overdraft, and the
Accounts Bank shall not comply with any request or direction to the extent that
it would cause any of the Project Accounts to do so.

(f)                Each Borrower hereby acknowledges that it has irrevocably
instructed each Project Party, and agrees that it shall so instruct each future
Project Party, to make all payments due and payable to any Borrower under any
Project Document, directly to the Accounts Bank for deposit in, or to be
credited in the manner set forth in this Article VIII (and as specified herein,
Article VIII of the Amended Credit Agreement). Each Borrower further agrees that
it shall irrevocably instruct each other Person from whom such Borrower is
entitled to receive Cash Flow, Insurance Proceeds and Condemnation Proceeds, to
make all payments due and payable to any Borrower from such Person directly to
the Accounts Bank for deposit, and to be credited, in the manner set forth in
this Article VIII (and as specified herein, Article VIII of the Amended Credit
Agreement).

54

 



(g)               The Accounts Bank shall not be charged with knowledge of any
Notice of Suspension, Default or Event of Default hereunder or under the Amended
Credit Agreement unless the Accounts Bank has received such Notice of Suspension
or other written notice of such Default or Event of Default from the
Administrative Agent or the Collateral Agent (in either case, at the direction
of the Required Lenders), the Existing Administrative Agent or Existing
Collateral Agent (in either case at the direction of the Required Existing
Lenders) with respect to Defaults and Events of Default under the Amended Credit
Agreement, or an Authorized Officer of the Borrowers’ Agent or any Borrower.

(h)               The Accounts Bank shall not be charged with the knowledge that
any transfer or withdrawal from any Project Account would result in the
occurrence of a Default or Event of Default hereunder or under the Amended
Credit Agreement, unless it has received written notice thereof from the
Administrative Agent, the Collateral Agent, the Existing Administrative Agent or
Existing Collateral Agent with respect to Defaults and Events of Default under
the Amended Credit Agreement or an Authorized Officer of the Borrowers’ Agent or
any Borrower.

(i)                 Notwithstanding anything contained in this Agreement or any
other Financing Document to the contrary, the Accounts Bank shall have no
obligation to (i) make any payment, transfer or withdrawal from any Project
Account until it has received written direction to make such payment, transfer
or withdrawal from (x) the Collateral Agent, the Administrative Agent, or the
Required Lenders, (y) from and after the Discharge Date or if and when a payment
to or on behalf of the Existing Senior Secured Parties is permitted by the
Intercreditor Agreement, the Existing Administrative Agent, Existing Collateral
Agent or the Required Existing Lenders, or (z) if this Agreement explicitly
provides that any such direction may be made by the Borrowers’ Agent, the
Borrowers’ Agent or (ii) determine whether any payment, transfer or withdrawal
from any Project Account made in accordance with any written direction from the
Collateral Agent, the Administrative Agent, the Required Lenders or the
Borrowers’ Agent complies with the terms of this Agreement. The Accounts Bank
shall have no liability for, nor any responsibility or obligation to confirm,
the use or application by any Borrower, Borrowers’ Agent, Administrative Agent,
Collateral Agent, the Required Lenders or any other recipient of amounts
withdrawn or transferred from any Project Account.

55

 



Section 8.03 Revenue Account. Each Borrower and the Accounts Bank shall comply
with the provisions governing deposits to and withdrawals from the Revenue
Account as set forth in Section 8.03 of the Amended Credit Agreement. On each
Monthly Date, the lesser of (x) one hundred percent (100%) of the cash remaining
in the Revenue Account after the transfer required pursuant to priority
sixteenth of Section 8.03(b) of the Amended Credit Agreement and (y) the
outstanding principal balance of the Loans, as certified by the Borrowers in the
applicable Revenue Account Withdrawal Certificate or otherwise instructed in
writing to the Accounts Bank by the Required Lenders, shall be transferred to
the Administrative Agent for application as a prepayment of the Loans in
accordance with Section 3.08(a)(v) (Mandatory Prepayment).

Section 8.04 Operating Account. Each Borrower and the Accounts Bank shall comply
with the provisions governing deposits to and withdrawals from the Operating
Account as set forth in Section 8.04 of the Amended Credit Agreement.

Section 8.05 Maintenance Capital Expense Account. Each Borrower and the Accounts
Bank shall comply with the provisions governing deposits to and withdrawals from
the Maintenance Capital Expense Account as set forth in Section 8.05 of the
Amended Credit Agreement.

Section 8.06 Debt Service Reserve Account. Each Borrower and the Accounts Bank
shall comply with the provisions governing deposits to and withdrawals from the
Debt Service Reserve Account as set forth in Section 8.06 of the Amended Credit
Agreement. No transfer from the Debt Service Reserve Account pursuant to Section
8.06(c) of the Amended Credit Agreement shall occur if the Required Lenders have
given written notice to the Borrowers, the Administrative Agent, the Existing
Administrative Agent and the Accounts Bank of a dispute of the calculations set
forth in any Debt Service Reserve Release Certificate at least two (2) Business
Days prior to the requested transfer date (which written notice shall include a
reasonably detailed description of the basis of such dispute), until such time
as the Required Lenders provide written notice to the Borrowers, the
Administrative Agent, the Existing Administrative Agent and the Accounts Bank
that such dispute has been resolved.

Section 8.07 Insurance and Condemnation Proceeds Accounts. Each Borrower and the
Accounts Bank shall comply with the provisions governing deposits to and
withdrawals from the Insurance and Condemnation Proceeds Accounts as set forth
in Section 8.07 of the Amended Credit Agreement. Prior to the Discharge Date,
the Required Lenders shall have the sole and exclusive authority to approve any
alternative levels at which any applicable Plant will perform pursuant to the
parenthetical in subclause (3) of Section 8.07(d)(i)(D) of the Amended Credit
Agreement. If (A) the Borrowers do not deliver the Restoration or Replacement
Plan and the accompanying deliveries referred to in Section 8.07(d)(i) of the
Amended Credit Agreement within the sixty (60) day period referred to therein or
(B) after the completion of such Restoration or Replacement Plan, there are
excess Insurance Proceeds or Condemnation Proceeds, as the case may be, on
deposit in or standing to the credit of the Insurance and Condemnation Proceeds
Account, the Accounts Bank shall on the next succeeding Monthly Date thereafter,
upon the written instruction of the Borrowers’ Agent or the Required Lenders or
from and after the Discharge Date or if and when a payment to or on behalf of
the Existing Senior Secured Parties is permitted hereunder, subject to the
Intercreditor Agreement, the Required Existing Lenders, transfer to the
Administrative Agent, for the account of the Lenders, an amount equal to such
Insurance Proceeds or Condemnation Proceeds, as the case may be, for mandatory
prepayment of the Loans in accordance with Section 3.08 (Mandatory Prepayments).
Any Insurance Proceeds or Condemnation Proceeds deposited into any Insurance and
Condemnation Proceeds Account (i) in amounts greater than two million five
hundred thousand Dollars ($2,500,000) arising from any one claim or any series
of claims relating to the same occurrence with respect to a Plant not in Cold
Shutdown on the date of such occurrence or (ii) arising from any one claim or
any series of claims relating to the same occurrence with respect to a Plant in
Cold Shutdown on the date of such occurrence shall, in each case, be applied to
prepay the Loans in accordance with Section 3.08 (Mandatory Prepayments).

56

 



Section 8.08 Extraordinary Proceeds Account. Each Borrower and the Accounts Bank
shall comply with the provisions governing deposits to and withdrawals from the
Extraordinary Proceeds Account as set forth in Section 8.08 of the Amended
Credit Agreement.  If at any time, proceeds of an asset disposal are deposited
into the Extraordinary Proceeds Account in an amount equal to or greater than
one million Dollars ($1,000,000) (taken together with any other proceeds of
asset disposals deposited in the Extraordinary Proceeds Account during the
then-current Fiscal Year), then on the next Monthly Date, such amounts shall be
transferred, upon the written instruction of the Borrowers’ Agent or the
Required Lenders, to the Administrative Agent for application as a prepayment of
the Loans in accordance with Section 3.08 (Mandatory Prepayment). If at any
time, Project Document Termination Payments are deposited into the Extraordinary
Proceeds Account in an amount equal to or greater than one million Dollars
($1,000,000) (taken together with any other Project Document Termination
Proceeds received during the then-current Fiscal Year), then on the next Monthly
Date, such amounts shall be transferred, upon the written instruction of the
Borrowers’ Agent or the Required Lenders, to the Administrative Agent for
application as a prepayment of the Loans in accordance with Section 3.08
(Mandatory Prepayment).

Section 8.09 Representations, Warranties and Covenants of Accounts Bank. The
Accounts Bank hereby represents and warrants, covenants and agrees with the
Lenders, the Agents and the Borrowers (and the other parties hereto agree, to
the extent set forth below) as follows:

(a)                it will act as depositary agent, as “securities intermediary”
(within the meaning of Section 8-102(a)(14) of the UCC) with respect to each of
the Project Accounts that is a “securities account” (within the meaning of
Section 8-501 of the UCC) and the Financial Assets credited to such Project
Accounts, and as “bank” (within the meaning of 9-102(a)(8) of the UCC) with
respect to each of the Project Accounts as described in Section 8.11 (Project
Accounts as Deposit Accounts) and credit balances not constituting Financial
Assets credited thereto and to accept all cash, payments, other amounts and Cash
Equivalents to be delivered to or held by the Accounts Bank pursuant to the
terms of this Agreement. The Borrowers, the Senior Secured Parties and the
Accounts Bank agree that, for purposes of Articles 8 and 9 of the UCC,
notwithstanding anything to the contrary contained in any other agreement
relating to the establishment and operation of the Project Accounts, the
jurisdiction of the Accounts Bank (in its capacity as the securities
intermediary and bank) is the State of New York;

57

 



(b)               the Accounts Bank hereby agrees and confirms that it has
established and maintains the Project Accounts as set forth and defined in this
Agreement (and the Amended Credit Agreement). The Accounts Bank agrees that (i)
each such Project Account established by the Accounts Bank has at all times been
and will be maintained as a “securities account” (within the meaning of Section
8501 of the UCC); (ii) the Borrowers’ Agent has at all times been and is the
“entitlement holder” (within the meaning of Section 8102(a)(7) of the UCC) in
respect of the “financial assets” (within the meaning of Section 8102(a)(9) of
the UCC, the “Financial Assets”) credited to such Project Accounts that are
“securities accounts”; (iii) all Financial Assets in registered form or payable
to or to the order of and credited to any such Project Account have at all times
been and are registered in the name of, payable to or to the order of, or
specially endorsed to, the Accounts Bank or in blank, or credited to another
securities account maintained in the name of the Accounts Bank; and (iv) in no
case will any Financial Asset credited to any such Project Account be registered
in the name of, payable to or to the order of, or endorsed to, the Borrowers’
Agent, Pacific Holding or any other Borrower except to the extent the foregoing
have been subsequently endorsed by such Person to the Accounts Bank or in blank.
Each item of property (including a security, security entitlement, investment
property, instrument or obligation, share, participation, interest or other
property whatsoever) credited to any Project Account in each case shall, to the
fullest extent permitted by law, be treated as a Financial Asset. Until the
Discharge Date, with respect to the Collateral Agent, and until the Existing
Discharge Date, with respect to the Existing Collateral Agent, this Agreement is
intended to provide both the Collateral Agent and the Existing Collateral Agent
with “control” (within the meaning of Section 8106(d)(2) or Section 9-104(a) (as
applicable) of the UCC) of the Project Accounts and each Borrower’s “security
entitlements” (within the meaning of Section 8102(a)(17) of the UCC) with
respect to the Financial Assets credited to the Project Accounts. The parties’
intention is that the security interest of the Existing Collateral Agent in the
Project Accounts remain perfected while allowing the Collateral Agent to
perfect, as of the Closing Date, its security interest in the Project Accounts,
and thereafter that the security interest of both the Existing Collateral Agent
and the Collateral Agent in the Project Accounts be and remain perfected. The
Borrowers’ Agent hereby irrevocably directs, and the Accounts Bank (in its
capacity as securities intermediary) hereby agrees, that the Accounts Bank will
comply with all instructions and orders (including entitlement orders within the
meaning of Section 8-102(a)(8) of the UCC) regarding each Project Account and
any Financial Asset therein originated by the Existing Collateral Agent or the
Collateral Agent, in each case without the further consent of the Borrowers’
Agent or any other Person; provided that the Collateral Agent agrees that it
will only originate and deliver to the Accounts Bank such instructions, orders
and entitlement orders as are permitted in accordance with the terms of this
Agreement and the Intercreditor Agreement. In the case of a conflict between any
instruction or order originated by the Existing Collateral Agent or the
Collateral Agent and any instruction or order originated by the Borrowers’ Agent
or any other Person other than a court of competent jurisdiction, the
instruction or order originated by the Existing Collateral Agent or the
Collateral Agent, as applicable, shall prevail. In the case of a conflict
between any instruction or order originated by the Existing Collateral Agent and
any instruction or order originated by the Collateral Agent, the instruction or
order originated by the Collateral Agent shall prevail until the Discharge Date
(unless payment to or on behalf of the Existing Senior Secured Parties is
otherwise permitted by the Intercreditor Agreement) and thereafter the
instruction or order originated by the Existing Collateral Agent shall prevail.
The Accounts Bank shall not change the name or account number of any Project
Account without the prior written consent of the Collateral Agent and at least
five (5) Business Days’ prior notice to the Borrowers’ Agent, and shall not
change the entitlement holder;

58

 



(c)                the Accounts Bank shall promptly perform all duties imposed
upon a securities intermediary and a bank under the UCC and this Agreement. In
this regard, (i) if the Accounts Bank has knowledge that an issuer of any
Financial Asset is required to make a payment or distribution in respect of such
Financial Asset, the Accounts Bank shall have fulfilled its duty under
applicable Law to take action to obtain such payment or distribution if (A) it
credits such payment or distribution to the Project Accounts in accordance with
this Agreement if such payment or distribution is made or (B) it notifies the
Borrowers’ Agent, the Collateral Agent, the Administrative Agent, the Existing
Collateral Agent and the Existing Administrative Agent that such payment or
distribution has not been made, and (ii) if the Accounts Bank is required by
applicable Law or this Agreement to credit to any Project Account any Financial
Asset purported to be transferred or credited to the Accounts Bank pursuant to
applicable Law, the Accounts Bank shall have fulfilled its duty to so credit any
Project Account if it credits as a security entitlement to the applicable party
whatever rights the Accounts Bank purportedly has, in its capacity as Accounts
Bank, in the Financial Asset transferred or credited to the Accounts Bank, in
its capacity as Accounts Bank, and the Accounts Bank shall have no duty to
ensure that applicable Law has been complied with in respect of the transfer of
the Financial Asset or to create a security interest in or Lien on any Financial
Asset purported to be transferred or credited to the Accounts Bank and
subsequently credited to any Project Account;

(d)               all Financial Assets acquired by or delivered to the Accounts
Bank shall be held by the Accounts Bank and credited by book entry to the
relevant Project Account or otherwise accepted by the Accounts Bank for credit
to the relevant Project Account;

(e)                each item of property (including any cash, security, general
intangible, document, instrument or obligation, share, participation, interest
or other property whatsoever) deposited in or credited to any Project Account
shall be treated as a Financial Asset for the purposes of Section
8-102(a)(9)(iii) of the UCC. Notwithstanding any provision herein contained to
the contrary, any property contained in the Project Accounts that is not deemed
to be a Financial Asset under applicable Law, to the extent permitted by
applicable Law, will be deemed to be deposited in a deposit account and subject
to Section 8.11 (Project Accounts as Deposit Account);

(f)                the Collateral Agent shall have control of the security
entitlements carried in the Project Accounts and of the Financial Assets carried
in the Project Accounts, and each Borrower hereby disclaims any entitlement to
claim control of such security entitlements;

(g)               all property delivered to the Accounts Bank pursuant to this
Agreement or the other Financing Documents will be promptly deposited in or
credited to a Project Account by an appropriate entry in its records in
accordance with this Agreement;

(h)               if any Person (other than the Existing Collateral Agent, on
behalf and for the benefit of the Existing Senior Secured Parties or the
Collateral Agent, on behalf and for the benefit of the Senior Secured Parties)
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process), against any
Project Account or in any Financial Asset or other property deposited therein or
credited thereto of which the Accounts Bank has actual knowledge, the Accounts
Bank will promptly notify the Borrowers’ Agent, the Collateral Agent, the
Administrative Agent, the Existing Collateral Agent and the Existing
Administrative Agent in writing thereof; and

59

 



(i)                 the Accounts Bank has not entered into and will not enter
into any agreement with respect to the Project Accounts or any Financial Assets
or other property deposited in or credited to any Project Account other than
this Agreement, the Amended Credit Agreement and its Fee Letters hereunder and
thereunder. The Accounts Bank has not entered into and will not enter into any
agreement with any Borrower or any other Person purporting to limit or condition
the obligation of the Accounts Bank to comply with entitlement orders or any
other order originated by the Existing Collateral Agent or the Collateral Agent
in accordance with Sections 8.09(b) (Representations, Warranties and Covenants
of Accounts Bank) or Sections 8.11(b) or (c) (Project Accounts as Deposit
Account).

Section 8.10 Project Accounts. (a) The Accounts Property will not constitute
repayment of the Obligations until so applied as payments in accordance with the
terms of this Agreement and the other Financing Documents.

(b)               The Accounts Bank shall not have title to the funds on deposit
in the Project Accounts, and shall credit the Project Accounts with all receipts
of interest, dividends and other income received on the property held in the
Project Accounts. The Accounts Bank shall administer and manage the Project
Accounts in strict compliance with its duties with respect to the Project
Accounts pursuant to this Agreement, and shall be subject to and comply with all
of the obligations that the Accounts Bank owes to the Borrowers’ Agent, the
Existing Collateral Agent, on behalf of the Existing Senior Secured Parties and
the Collateral Agent, on behalf of the Senior Secured Parties, with respect to
the Project Accounts, including all subordination obligations set forth in
Section 8.13 (Subordination) with respect to the Accounts Bank’s right of
set-off or recoupment or right to obtain a Lien, pursuant to the terms of this
Agreement and the Amended Credit Agreement. The Accounts Bank hereby agrees to
comply with any and all instructions originated by the Existing Collateral Agent
and the Collateral Agent directing the disbursement, deposit and/or transfer of
any funds and all other property held in the Project Accounts without any
further consent of any Borrower or any other Person (provided that the
Collateral Agent agrees that it will only originate and deliver to the Accounts
Bank such instructions, orders and entitlement orders as are permitted in
accordance with the terms of this Agreement and the Intercreditor Agreement) and
to comply with any and all instructions originated by the Borrowers’ Agent
directing the disbursement, deposit and/or transfer of any funds and all other
property held in the Project Accounts subject to the terms of this Agreement and
the Amended Credit Agreement.

Section 8.11 Project Accounts as Deposit Account. (a) To the extent that the
Project Accounts are not considered securities accounts, the Project Accounts
shall be deemed to be deposit accounts in respect of any property deposited in
or credited to the Project Accounts that is not deemed to be a Financial Asset
under applicable Law. Such deposit accounts and such property shall be
maintained with the Accounts Bank acting not as a securities intermediary, but
as a bank.

(b)               The Borrowers’ Agent shall be deemed the customer of the
Accounts Bank for purposes of the Project Accounts and, as such, shall be
entitled to all of the rights that customers of banks have under applicable Law
with respect to deposit accounts, including the right to withdraw funds from, or
close, the Project Accounts, in each such case subject to, and in accordance
with, the terms of this Agreement and the Amended Credit Agreement.

60

 



(c)                The parties hereto agree that, to the extent that the Project
Accounts are not considered “securities accounts” (within the meaning of Section
8-501(a) of the UCC), the Project Accounts shall be deemed to be “deposit
accounts” (as defined in Section 9-102(a)(29) of the UCC) to the extent a
security interest can be granted and perfected under the UCC in the Project
Accounts as deposit accounts, which the Borrowers shall maintain with the
Accounts Bank acting not as a securities intermediary but as a “bank” (within
the meaning of Section 9-102(a)(8) of the UCC).

Section 8.12 Duties of Accounts Bank. (a) The Accounts Bank will also have those
duties and responsibilities expressly set forth in this Agreement and the
Amended Credit Agreement and no additional duties, responsibilities, obligations
or liabilities shall be inferred from the provisions of this Agreement or
imposed on the Accounts Bank. The Accounts Bank will act at the written
direction of (x) the Existing Collateral Agent and the Collateral Agent
(provided that the Collateral Agent agrees that it will only originate and
deliver to the Accounts Bank such instructions, orders and entitlement orders as
are permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement), (y) the Existing Administrative Agent and the
Administrative Agent (provided that the Administrative Agent agrees that it will
only originate and deliver to the Accounts Bank such instructions, orders and
entitlement orders as are permitted in accordance with the terms of this
Agreement and the Intercreditor Agreement) and (z) as expressly provided in this
Agreement or the Amended Credit Agreement, Borrowers’ Agent, but will not be
required to take any action that is contrary to this Agreement, the Amended
Credit Agreement or applicable Law or that, in its reasonable judgment, would
involve it in expense or liability, unless it has been furnished with adequate
indemnity against such expense or liability. The Accounts Bank will have no
responsibility to ensure the performance by any other party of its duties and
obligations hereunder. The Accounts Bank will use the same care with respect to
the safekeeping and handling of property held in the Project Accounts as the
Accounts Bank uses in respect of property held for its own sole benefit.

(b)               In performing its functions and duties under this Agreement
and the Amended Credit Agreement, the Accounts Bank will act solely as the
depository agent and as securities intermediary or as a bank, as the case may
be, with respect to the Project Accounts. None of the Senior Secured Parties or
any Borrower will have any rights against the Accounts Bank hereunder, other
than for the Accounts Bank’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and Non-Appealable
judgment. Except as otherwise expressly provided in this Agreement, the Amended
Credit Agreement and the Intercreditor Agreement, the Borrowers will not have
any right to direct the Accounts Bank to distribute or allocate any funds,
instruments, securities, Financial Assets or other assets in the Project
Accounts or to withdraw or transfer any funds, instruments, securities,
Financial Assets or other assets from the Project Accounts. Except as otherwise
expressly provided in this Agreement, the Amended Credit Agreement and the
Intercreditor Agreement, the Collateral Agent and Existing Collateral Agent will
have the sole right to issue directions and instructions to the Accounts Bank,
acting as securities intermediary or bank, as the case may be, in accordance
with this Agreement, and to issue entitlement orders with respect to the Project
Accounts; provided that the Collateral Agent agrees that it will only originate
and deliver to the Accounts Bank such instructions, orders and entitlement
orders as are permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement. It is expressly understood and agreed that any
investment made with funds held in the Project Accounts may be made only in
accordance with the express provisions of Section 8.16 (Interest and
Investments). The Accounts Bank shall not in any way whatsoever be liable for
any loss or depreciation in the value of the investments made pursuant to the
terms of this Agreement.

61

 



Section 8.13 Subordination. (a) The Accounts Bank hereby acknowledges (i) the
security interest granted hereby by the Borrowers to the Collateral Agent, on
behalf and for the benefit of the Senior Secured Parties, (ii) the security
interest granted by the Borrowers to the Existing Collateral Agent under the
Amended Credit Agreement on behalf and for the benefit of the Existing Senior
Secured Parties, (iii) the security interest granted by the Borrowers under the
Financing Documents to the Collateral Agent, on behalf of and for the benefit of
the Senior Secured Parties, and (iv) the security interest granted by the
Borrowers under the Existing Financing Documents to the Existing Collateral
Agent, on behalf of and for the benefit of the Existing Senior Secured Parties.
In the event that the Accounts Bank has or subsequently obtains by agreement,
operation of applicable Law or otherwise a right of recoupment or set-off or any
Lien in any of the Project Accounts or any Financial Asset or other property
deposited therein or credited thereto or any security entitlement related
thereto, the Accounts Bank hereby agrees that such right of recoupment or
set-off and/or any such Lien shall be subordinate to the security interest of
(x) the Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties and (y) the Existing Collateral Agent, on behalf of and for the benefit
of the Existing Senior Secured Parties. The Accounts Bank agrees that it shall
not assert or enforce any such right of recoupment or set-off and/or any Lien
until the Discharge Date.

(b)               The Financial Assets and other items deposited in or credited
to the Project Accounts and the Accounts Property will not be subject to
deduction, set-off, banker’s lien or any other right in favor of any Person
other than (x) the Collateral Agent, on behalf and for the benefit of the Senior
Secured Parties and (y) the Existing Collateral Agent, on behalf of and for the
benefit of the Existing Senior Secured Parties.

Section 8.14 Borrower Acknowledgments. (a) Each Borrower acknowledges that
neither any insufficiency of funds in the Project Accounts (or any of them), nor
any inability to apply any funds in the Project Accounts (or any of them)
against any or all amounts owing under any Financing Document, shall at any time
limit, reduce or otherwise affect the Borrowers’ obligations under any Financing
Document.

(b)               Each party to this Agreement acknowledges that the Accounts
Bank shall not incur any obligation or liability in circumstances where there
are insufficient funds deposited in or credited to any Project Account to make a
payment in full that would otherwise have been made pursuant to the terms of
this Agreement, except to the extent that the loss arises directly from the
Accounts Bank’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction by final and Non-Appealable judgment.

Section 8.15 Agreement to Hold In Trust. All payments received directly by any
Borrower that are required to be deposited into the Project Accounts in
accordance with the terms of this Agreement or any other Financing Document
shall be held by such Borrower in trust for (x) the Collateral Agent, on behalf
and for the benefit of the Senior Secured Parties and (y) the Existing
Collateral Agent, on behalf of and for the benefit of the Existing Senior
Secured Parties, and shall be segregated from other funds of such Borrower and
shall, forthwith upon receipt by such Borrower, be turned over to the Collateral
Agent or the Existing Collateral Agent, as applicable or its designee in the
same form as received by such Borrower (duly endorsed by such Borrower to the
Existing Collateral Agent or the Collateral Agent, as applicable or the Accounts
Bank, if requested) for deposit and disbursement in accordance with this
Agreement, the Amended Credit Agreement and the Intercreditor Agreement.

62

 



Section 8.16 Interest and Investments. (a) Each amount deposited in or credited
to a Project Account from time to time shall, from the time it is so deposited
or credited until the time it is withdrawn from that Project Account (whether
for the purpose of making an investment in Cash Equivalents or otherwise applied
in accordance with the terms of this Agreement, the Amended Credit Agreement and
the Intercreditor Agreement), earn interest at such rates as may be agreed from
time to time by Borrowers’ Agent and the Accounts Bank.

(b)               Prior to the receipt by the Accounts Bank of a Notice of
Suspension, any amounts held by the Accounts Bank in the Project Accounts shall
be invested by the Accounts Bank from time to time, at the risk and expense of
the Borrowers, solely in such Cash Equivalents as the Borrowers’ Agent shall
direct in writing. The Borrowers shall select Cash Equivalents having such
maturities as shall cause the Project Accounts to have a cash balance as of any
day sufficient to cover the transfers to be made from the Project Accounts on
such day in accordance with this Agreement, the Amended Credit Agreement, the
other Financing Documents and the Project Documents. Upon delivery by the
Collateral Agent or the Existing Collateral Agent, to the Accounts Bank of a
Notice of Suspension and until written revocation of such Notice of Suspension
is delivered to the Accounts Bank by the Collateral Agent or the Existing
Collateral Agent, as applicable, any amounts held by the Accounts Bank in the
Project Accounts shall be invested by the Accounts Bank from time to time,
solely in such Cash Equivalents as the Required Lenders or the Required Existing
Lenders, as applicable, may direct. The Collateral Agent agrees that it will
only deliver a Notice of Suspension to the Accounts Bank as permitted in
accordance with the terms of this Agreement and the Intercreditor Agreement.

(c)                In the event that the cash balance in any of the Project
Accounts is as of any day insufficient to cover the transfers to be made from
such Project Account on such day, the Required Lenders or, from and after the
Discharge Date, the Required Existing Lenders, may direct the Accounts Bank to
sell or liquidate the Cash Equivalents standing to the credit of such Project
Account (without regard to maturity date) in such manner as the Required Lenders
or, from and after the Discharge Date, the Required Existing Lenders, may deem
necessary in order to obtain cash at least sufficient to make such transfers and
to pay any expenses and charges incurred in connection with effecting any such
sale or liquidation, which expenses and charges the Accounts Bank shall be
authorized to pay with cash on deposit in such Project Account. Neither the
Accounts Bank nor any Senior Secured Party or Existing Senior Secured Party
shall be liable to any Person for any loss suffered because of any such sale or
liquidation.

63

 



(d)               All interest and other investment income earned from Cash
Equivalents made from amounts in any Project Account shall remain in such
Project Account until transferred from such Project Account in accordance with
the terms of this Article VIII.

(e)                It is acknowledged by the parties hereto that all investment
income earned on amounts on deposit in or credited to the Project Accounts for
all Tax purposes shall be attributed to and be income of Pacific Holding.
Pacific Holding shall be responsible for determining any requirements for paying
Taxes or reporting or withholding any payments for Tax purposes hereunder.
Pacific Holding shall prepare and file all Tax information required with respect
to the Project Accounts. Each Borrower agrees to indemnify and hold each Senior
Secured Party harmless against all liability for Tax withholding and/or
reporting for any investment income earned on the Project Accounts and payments
in respect thereof. Such indemnities shall survive the termination or discharge
of this Agreement or resignation of the Accounts Bank. No Senior Secured Party
shall have any obligation with respect to the making of or the reporting of any
payments for Tax purposes. From time to time, and as reasonably requested by the
Accounts Bank, Pacific Holding or any other Borrower shall provide to the
Accounts Bank a United States Department of the Treasury Internal Revenue
Service tax form W-9 or W-8 or other appropriate form required with respect to
the withholding or exemption from withholding of income tax on any investment
income earned on the Project Accounts.

Section 8.17 Accounts Bank Information. (a) The Accounts Bank will:

(i)within five (5) Business Days after the end of the month in which the first
deposit is made into any Project Account and within five (5) Business Days after
the end of each month thereafter, provide the Borrowers’ Agent, the Collateral
Agent, the Administrative Agent, the Existing Collateral Agent and the Existing
Administrative Agent a report with respect to the Project Accounts, setting
forth in reasonable detail all deposits to and disbursements from each of the
Project Accounts during such month, including the date on which made, and the
balances of and any investments in each of the Project Accounts at the end of
such month, including information regarding categories, amounts, maturities and
issuers of Cash Equivalents; and

(ii)within three (3) Business Days after receipt of any written request by the
Borrowers’ Agent, the Collateral Agent, the Administrative Agent, the Existing
Collateral Agent and/or the Existing Administrative Agent, provide to such
Person such other information as such Person may specify regarding all Cash
Equivalents and any other investments made by the Accounts Bank pursuant hereto
and regarding amounts available in the Project Accounts.

Notwithstanding the foregoing, the Accounts Bank will provide the Borrowers’
Agent, the Collateral Agent, the Administrative Agent, the Existing Collateral
Agent and the Existing Administrative Agent such additional information
regarding the Project Accounts and the balances and Cash Equivalents therein as
any of them may reasonably request from time to time.

64

 



(b)               The Accounts Bank will maintain all of the Project Accounts
and all books and records with respect thereto as may be necessary to record
properly all transactions carried out by it under this Agreement.

(c)                If any Cash Equivalent ceases to be a Cash Equivalent, the
Accounts Bank will, as soon as reasonably practicable after becoming aware of
such cessation, notify the Collateral Agent, the Existing Collateral Agent and
the Borrowers’ Agent in writing of such cessation and, upon the written
direction of (i) the Borrowers’ Agent, (ii) the Required Lenders or (iii) from
and after the Discharge Date, the Required Existing Lenders will cause the
relevant investment to be replaced by a Cash Equivalent or by cash; provided
that this Section 8.17(c) will not oblige the Accounts Bank to liquidate any
investment earlier than its normal maturity date unless:

(i)directed to do so under Section 8.16 (Interest and Investments); or

(ii)the maturity date of the relevant investment exceeds the maturity date that
would enable it to continue to qualify as a Cash Equivalent.

Section 8.18 Notices of Suspension of Accounts. (a) The Existing Collateral
Agent and the Collateral Agent may, but shall not be required to, suspend the
right of the Accounts Bank and the Borrowers’ Agent to withdraw or otherwise
deal with any funds deposited in or credited to the Project Accounts at any time
during the occurrence and continuance of an Event of Default by delivering a
notice to the Accounts Bank (with a copy to the Borrowers’ Agent and the
Administrative Agent) (a “Notice of Suspension”); provided that the Collateral
Agent agrees that it will only deliver to the Accounts Bank a Notice of
Suspension as permitted in accordance with the terms of this Agreement and the
Intercreditor Agreement.

(b)               Notwithstanding any other provision of the Financing
Documents, after the issuance by the Existing Collateral Agent or the Collateral
Agent of a Notice of Suspension in accordance with Section 8.18(a) and until
such time as the Person who delivered the Notice of Suspension advises the
Accounts Bank and the Borrowers’ Agent (with a copy to the Administrative Agent
and the Existing Administrative Agent) that it has withdrawn such Notice of
Suspension, (which it shall do if such Event of Default is no longer continuing)
no amount may be withdrawn by the Accounts Bank from any Project Account,
including for investment in Cash Equivalents, without the express prior written
consent of the Person who delivered the Notice of Suspension.

(c)                Notwithstanding any other provision of the Financing
Documents (but without limitation of Sections 8.02(g) or (h) (Deposits into and
Withdrawals from Project Accounts), without the express prior written consent of
the Required Lenders or, from and after the Discharge Date, the Required
Existing Lenders, no amount may be withdrawn from any Project Account if a
Default or Event of Default would occur as a result of such withdrawal.

65

 



(d)               On the date of each withdrawal by the Accounts Bank from a
Project Account, the Borrowers’ Agent shall be deemed to represent and warrant
that no Notice of Suspension is in effect and that that no Default or Event of
Default would occur as a result of such withdrawal, unless the Required Lenders
or, from and after the Discharge Date, the Required Existing Lenders, have
previously consented in writing to such withdrawal, notwithstanding that a
Notice of Suspension is in effect or that a Default or Event of Default would
occur as a result of such withdrawal.

ARTICLE IX

DEFAULT AND ENFORCEMENT

Section 9.01 Events of Default. Each of the following events or occurrences
described in this Section 9.01 shall constitute an Event of Default.

(a)                Nonpayment. Any Borrower fails to pay (i) any amount of
principal of any Loan when the same becomes due and payable or (ii) any interest
on any Loan or any fee or other Obligation or amount payable hereunder or under
any other Financing Document within three (3) Business Days after the same
becomes due and payable.

(b)               Breach of Warranty. Any representation or warranty of any Loan
Party or any Major Project Party made or deemed to be restated or remade in any
Financing Document is or shall be incorrect or misleading in any material
respect when made or deemed made; provided that (i) if such Loan Party or Major
Project Party, as the case may be, was not aware that such representation or
warranty was incorrect or misleading at the time such representation or warranty
was made or deemed repeated, (ii) the fact, event or circumstance resulting in
such incorrect or misleading representation or warranty is capable of being
cured, corrected or otherwise remedied, (iii) such fact, event or circumstance
resulting in such incorrect or misleading representation or warranty is cured,
corrected or otherwise remedied within thirty (30) days from the date any Loan
Party obtains, or should have obtained, knowledge thereof, and (iv) no Material
Adverse Effect shall have occurred as a result of such representation or
warranty being incorrect or misleading, then such incorrect representation or
warranty shall not constitute an Event of Default.

(c)                Non-Performance of Certain Covenants and Obligations. Any
Borrower defaults in the due performance and observance of any of its
obligations under any of Sections 7.01(d)(i), (ii) and (iii)(A) (Affirmative
Covenants – Maintenance of Properties), 7.01(g) (Affirmative Covenants – Use of
Proceeds and Cash Flow), 7.01(h) (Affirmative Covenants – Insurance), 7.01(r)
(Affirmative Covenants – First Priority Ranking), 7.02 (Negative Covenants) and
7.03(e) (Reporting Requirements) of this Agreement, Sections 5.02 (Limitation of
Liens) or 5.06 (Name; Jurisdiction of Organization) of any Security Agreement,
any Borrower or the Pledgor defaults in the due performance and observance of
any of its obligations under Sections 5.02 (Limitation of Liens), 5.03 (No Sale
of Collateral), 5.04 (No Impairment of Security), 5.05 (Filing of Bankruptcy
Proceedings) or 5.08 (Name; Jurisdiction of Organization) of any Pledge
Agreement or Pacific Ethanol defaults in the due performance and observance of
any of its obligations under the Sponsor Support Agreement, if any.

66

 



(d)               Non-Performance of Other Covenants and Obligations. Any Loan
Party or any Major Project Party defaults in the due performance and observance
of any covenant or agreement (other than covenants and agreements referred to in
Section 9.01(a) or 9.01(c)) contained in any Financing Document, and such
default shall continue unremedied for a period of thirty (30) days after any
Borrower obtains, or should have obtained, knowledge thereof.

(e)                Cross Defaults. Any one of the following occurs with respect
to any Loan Party or any Major Project Party with respect to Indebtedness (other
than the Obligations) (provided that if any such event has been cured in
accordance with the terms of such Indebtedness, it shall serve as a cure of this
Event of Default):

(i)a default occurs in the payment when due (subject to any applicable grace
period and notice requirements), whether by acceleration or otherwise, of such
Indebtedness; or

(ii)such Person fails to observe or perform (subject to any applicable grace
periods and notice requirements) any other agreement or condition relating to
any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of any Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded:

(A)in the case of the Borrowers, with respect to Indebtedness under the Amended
Credit Agreement or in an amount greater than or equal to one hundred thousand
Dollars ($100,000) in the aggregate;

(B)in the case of the Pledgor, Pacific Ag Products or Kinergy with respect to
Indebtedness in an amount greater than or equal to one million Dollars
($1,000,000) in the aggregate;

(C)in the case of Pacific Ethanol, with respect to Indebtedness in an amount in
excess of two million Dollars ($2,000,000) in the aggregate and an Exercise of
Remedies in respect of such Indebtedness has occurred; and

(D)in the case of any other Major Project Party only, has or could reasonably be
expected to result in a Material Adverse Effect;

67

 



provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof.

(f)                Judgments. (i) Any judgment or order that has or could
reasonably be expected to have a Material Adverse Effect is rendered against any
Loan Party or any Major Project Party, or (ii) any judgment or order is rendered
against (A) any or all of the Borrowers, in an amount in excess of one hundred
thousand Dollars ($100,000) in the aggregate, (B) the Pledgor, Pacific Ag
Products (as long as Pacific Ag Products is a Major Project Party) or Kinergy
(as long as Kinergy is a Major Project Party) in an amount in excess of one
million Dollars ($1,000,000) in the aggregate or (C) Pacific Ethanol (as long as
Pacific Ethanol is a Major Project Party or a Loan Party) in an amount in excess
of two million Dollars ($2,000,000) in the aggregate and, in any such case, (x)
enforcement proceedings are commenced by any creditor upon such judgment or
order or (y) there is a period of sixty (60) consecutive days during which a
stay of enforcement of such judgment is not in effect; provided, that such
occurrence shall not constitute an Event of Default with respect to any Major
Project Party if an agreement replacing each Project Document to which such
Major Project Party is a party, in form and substance reasonably satisfactory to
the Administrative Agent, is entered into (together will all applicable
Ancillary Documents) within forty-five (45) days thereof.

(g)               ERISA Events. (i) Any Termination Event occurs, (ii) any Plan
incurs an “accumulated funding deficiency” (as defined in Section 412 of the
Code or Section 302 of ERISA), (iii) any Borrower or member of any Borrower’s
ERISA Controlled Group engages in a transaction that is prohibited under Section
4975 of the Code or Section 406 of ERISA, (iv) any Borrower or any ERISA
Affiliate fails to pay when due any amount it has become liable to pay to the
PBGC, any Plan or a trust established under Title IV of ERISA, (v) a condition
exists by reason of which the PBGC would be entitled to obtain a decree
adjudicating that an ERISA Plan must be terminated or have a trustee appointed
to administer it, (vi) any Borrower or any ERISA Affiliate suffers a partial or
complete withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
(vii) a proceeding is instituted against any Borrower to enforce Section 515 of
ERISA, (viii) the aggregate amount of the then “current liability” (as defined
in Section 412(l)(7) of the Code, as amended) of all accrued benefits under such
Plan or Plans exceeds the then current value of the assets allocable to such
benefits by more than two million Dollars ($2,000,000) at such time, or (ix) any
other event or condition occurs or exists with respect to any Plan that would
subject any Borrower to any tax, penalty or other liability.

(h)               Bankruptcy, Insolvency. Any Loan Party or any Major Project
Party:

(i)generally fails to pay, or admits in writing its inability or unwillingness
to pay, debts as they become due and in the case of Pacific Ethanol an Exercise
of Remedies has occurred;

68

 



(ii)applies for, consents to, or acquiesces in, the appointment of a trustee,
receiver, sequestrator or other custodian for such Person or a substantial
portion of its property, or makes a general assignment for the benefit of
creditors;

(iii)in the absence of such application, consent or acquiescence, permits or
suffers to exist the appointment of a trustee, receiver, sequestrator or other
custodian for such Person or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian is not discharged within
sixty (60) days; provided that nothing in the Financing Documents shall prohibit
or restrict any right any Senior Secured Party may have under applicable Law to
appear in any court conducting any relevant proceeding during such sixty (60)
day period to preserve, protect and defend its rights under the Financing
Documents (and such Person shall not object to any such appearance);

(iv)permits or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of such Person and, if any such case or proceeding is not
commenced by such Person, such case or proceeding is be consented to or
acquiesced in by such Person or results in the entry of an order for relief or
remains for sixty (60) days undismissed; provided that nothing in the Financing
Documents shall prohibit or restrict any right any Senior Secured Party may have
under applicable Law to appear in any court conducting any such case or
proceeding during such sixty (60) day period to preserve, protect and defend its
rights under the Financing Documents (and such Person shall not object to any
such appearance);

(v)takes any action authorizing, or in furtherance of, any of the foregoing; or

(vi)ceases to be Solvent and in the case of Pacific Ethanol an Exercise of
Remedies has occurred;

provided, that such occurrence shall not constitute an Event of Default with
respect to any Major Project Party if an agreement replacing each Project
Document to which such Major Project Party is a party, in form and substance
reasonably satisfactory to the Administrative Agent, is entered into (together
will all applicable Ancillary Documents) within forty-five (45) days thereof
(or, if such bankruptcy or insolvency could not reasonably be expected to result
in a Material Adverse Effect, sixty (60) days).

69

 



(i)                 Project Document Defaults; Termination.

(i)Any Borrower or any other Major Project Party shall be in material breach of
or otherwise in material default under any Project Document and such breach or
default has continued beyond any applicable grace period expressly provided for
in such Project Document (or, if no such cure period is provided, thirty (30)
days), as the same may be extended pursuant to any Consent; provided, that any
such breach or default by any Major Project Party under any Project Document
shall not constitute an Event of Default if an agreement replacing such Project
Document, in form and substance reasonably satisfactory to the Administrative
Agent, is entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such breach or default could not reasonably
be expected to result in a Material Adverse Effect, sixty (60) days).

(ii)Any Project Document ceases to be in full force and effect prior to its
scheduled expiration, is repudiated, or its enforceability is challenged or
disaffirmed by or on behalf of any Borrower or any Major Project Party thereto;
provided, that such occurrence shall not constitute an Event of Default with
respect to any Project Document if an agreement replacing such Project Document,
in form and substance reasonably satisfactory to the Administrative Agent, is
entered into (together will all applicable Ancillary Documents) within
forty-five (45) days thereof (or, if such occurrence could not reasonably be
expected to result in a Material Adverse Effect, sixty (60) days).

(j)                 Governmental Approvals. Any Borrower fails to obtain, renew,
maintain or comply in all material respects with any Necessary Project Approval
or any Necessary Project Approval is revoked, canceled, terminated, withdrawn or
otherwise ceases to be in full force and effect, or any Necessary Project
Approval is modified without the consent of the Required Lenders in a manner
that, in each case, has, or could reasonably be expected to result in, a
Material Adverse Effect on such Borrower or its Plant.

(k)               Unenforceability of Documentation. At any time after the
execution and delivery thereof:

(i)any material provision of any Financing Document shall cease to be in full
force and effect;

(ii)any Financing Document is revoked or terminated, becomes unlawful or is
declared null and void by a Governmental Authority of competent jurisdiction;

70

 



(iii)any Financing Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by or on behalf of any party
thereto other than the Senior Secured Parties; or

(iv)any Liens against any of the Collateral cease to be a first priority,
perfected security interest in favor of the Collateral Agent, or the
enforceability thereof is contested by any Loan Party, or any of the Security
Documents ceases to provide the security intended to be created thereby with the
priority purported to be created thereby.

(l)                 Environmental Matters. (i) Any Environmental Claim has
occurred with respect to any Borrower, any Plant or any Environmental Affiliate,
(ii) any release, emission, discharge or disposal of any Material of
Environmental Concern occurs, and such event could reasonably be expected to
form the basis of an Environmental Claim against any Borrower, any Plant or any
Environmental Affiliate, or (iii) any violation or alleged violation of any
Environmental Law or Environmental Approval occurs that would reasonably result
in an Environmental Claim against any Borrower or any Plant or, to the extent
any Borrower may have liability, any Environmental Affiliate, that, in the case
of any of Sections 9.01(l)(i), (ii) or (iii), could reasonably be expected to
result in liability for any Borrower (or the Borrowers on an aggregate basis) in
an amount greater than five hundred thousand Dollars ($500,000) for any single
claim or one million Dollars ($1,000,000) for all such claims during any twelve
(12) month period or could otherwise reasonably be expected to result in a
Material Adverse Effect.

(m)             Loss of Collateral. Any portion of the Collateral (other than a
portion that is immaterial) is damaged, seized or appropriated; provided, that
such an occurrence shall not constitute an Event of Default if the applicable
Borrowers repair, replace, rebuild or refurbish such damaged, seized or
appropriated Collateral (i) in accordance with Section 8.07 (Insurance and
Condemnation Proceeds Accounts), or (ii) otherwise (provided that such approval
is obtained within sixty (60) days hereafter) with the approval of the Required
Lenders, in consultation with the Independent Engineer.

(n)               Event of Abandonment. An Event of Abandonment occurs.

(o)               Taking or Total Loss. An Event of Taking with respect to all
or a material portion of any Plant or any Equity Interests in any Borrower
occurs, or an Event of Total Loss occurs.

(p)               Asset Management Agreement. Pacific Ethanol or any Affiliate
of Pacific Ethanol shall challenge the validity or enforceability of any
performance guaranty of the obligations of Pacific Ethanol under the Asset
Management Agreement at any time that any such obligation exists.

(q)               Change of Control. A Change of Control occurs.

Section 9.02 Action Upon Bankruptcy. If any Event of Default described in
Section 9.01(h) (Events of Default - Bankruptcy; Insolvency) occurs with respect
to any Borrower, any outstanding Commitments (if not theretofore terminated)
shall automatically terminate. The outstanding principal amount of the
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice, demand or further act of the
Administrative Agent, the Collateral Agent or any other Senior Secured Party.

71

 



Section 9.03 Action Upon Other Event of Default.

(a)                If any other Event of Default occurs and is continuing for
any reason, whether voluntary or involuntary, and is continuing, the
Administrative Agent shall by written notice to the Borrowers, upon the
direction of the Required Lenders, but subject to and in accordance with the
Intercreditor Agreement, declare all or any portion of the Obligations to be due
and payable and any outstanding Commitments (if not theretofore reduced or
terminated) to be reduced or terminated, whereupon the full unpaid amount of
such Obligations that has been declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment and
any outstanding Commitments shall be reduced or terminate.

(b)               During the continuance of an Event of Default, the
Administrative Agent, upon the direction of the Required Lenders, shall instruct
the Collateral Agent to exercise any or all remedies provided for under this
Agreement or the other Financing Documents, in each case subject to and in
accordance with the Intercreditor Agreement.

(c)                Any declaration made pursuant to Section 9.03(a) may, should
the Required Lenders in their sole and absolute discretion so elect, be
rescinded by written notice to the Borrowers at any time after the principal of
the Loans has become due and payable, but before any judgment or decree for the
payment of the monies so due, or any part thereof, has been entered; provided
that no such rescission or annulment shall extend to or affect any subsequent
Event of Default or impair any right consequent thereon.

Section 9.04 Application of Proceeds. Any moneys received by the Collateral
Agent after the occurrence and during the continuance of an Event of Default
may, subject to the Intercreditor Agreement, be held by the Collateral Agent as
Collateral and/or, at the direction of the Administrative Agent, may be applied
in full or in part by the Collateral Agent against the Obligations in the order
of priorities third through eleventh and thirteenth through fifteenth as set
forth in Section 8.03(b) (Revenue Account) of the Amended Credit Agreement (but
without prejudice to the right of the Collateral Agent to recover any shortfall
from the Borrowers) and the balance, if any, after all of the Obligations have
been indefeasibly paid in full, shall be paid to the Borrowers or as otherwise
required by Applicable Law.

ARTICLE X

THE AGENTS

Section 10.01 Appointment and Authority. (a) Each of the Lenders (in its
capacity as Lender and on behalf of itself and its Affiliates as a potential
Interest Rate Protection Provider) hereby irrevocably appoints, designates and
authorizes each Agent to take such action on its behalf under the provisions of
this Agreement and each other Financing Document to which it is a party and to
exercise such powers and perform such duties as are expressly delegated to such
Agent by the terms of this Agreement or any other Financing Document to which it
is a party. The provisions of this Article X are solely for the benefit of the
Agents and the Lenders, and neither the Borrowers nor any other Person shall
have rights as a third party beneficiary of any of such provisions.

72

 



(b)               Each Lender hereby appoints Wells Fargo as its Administrative
Agent under and for purposes of each Financing Document to which it is a party.
Wells Fargo hereby accepts this appointment and agrees to act as the
Administrative Agent for the Lenders in accordance with the terms of this
Agreement and the Intercreditor Agreement. Each Lender appoints and authorizes
the Administrative Agent to act on behalf of such Lender under each Financing
Document to which it is a party and to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof. Notwithstanding any provision to the
contrary contained elsewhere in any Financing Document, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein and in the other Financing Documents to which it is a party, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(c)                Each Lender (in its capacity as Lender and on behalf of
itself and its Affiliates as a potential Interest Rate Protection Provider) and
the Administrative Agent and the Accounts Bank each in its capacity as such
hereby appoints Wells Fargo as its Collateral Agent under and for purposes of
each Financing Document to which it is a party. Wells Fargo hereby accepts this
appointment and agrees to act as the Collateral Agent for the Senior Secured
Parties in accordance with the terms of this Agreement and the Intercreditor
Agreement. Each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of such Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Borrowers or the Pledgor to the Collateral Agent in order to secure any of the
Obligations. In this connection the Collateral Agent, and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent, as the case
may be, pursuant to Section 10.05 (Delegation of Duties) for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Collateral Agent, as the case may be, shall be entitled to
the benefits of all provisions of this Article X and Article XI (Miscellaneous
Provisions) (including Section 11.09 (Indemnification by the Borrowers), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Financing Documents) as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary contained elsewhere in
any Financing Document, the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Financing Documents to which the Collateral Agent is a party, nor shall the
Collateral Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

73

 



(d)               Each Lender hereby appoints and authorizes the Accounts Bank
to act as depository for the Collateral Agent, on behalf of the Senior Secured
Parties, and as the securities intermediary or bank with respect to the Project
Accounts for the benefit of the Collateral Agent, on behalf of the Senior
Secured Parties, with such powers as are expressly delegated to the Accounts
Bank by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Accounts Bank hereby accepts this appointment
and agrees to act as the depository for the Collateral Agent, on behalf of the
Senior Secured Parties, and as the securities intermediary or bank with respect
to the Project Accounts, for the benefit of the Collateral Agent, on behalf of
the Senior Secured Parties, in accordance with the terms of this Agreement. The
Accounts Bank further agrees to accept and hold, as securities intermediary or
as a bank, in its custody and in accordance with the terms of this Agreement,
for the Collateral Agent, on behalf of the Senior Secured Parties, the Project
Accounts and the Accounts Property. Each Lender also appoints and authorizes the
Accounts Bank to act on its behalf for the purpose of the creation and
perfection of a first priority security interest in favor of the Collateral
Agent, on behalf of the Senior Secured Parties, in the Project Accounts to the
extent that they are deemed under applicable Law not to constitute securities
accounts or deposit accounts and in any Accounts Property that is deemed under
applicable Law not to constitute a Financial Asset. The Accounts Bank accepts
this appointment and agrees to act as the Accounts Bank for the Collateral
Agent, on behalf and for the benefit of the Senior Secured Parties, for such
purpose and to hold and maintain exclusive dominion and control over the Project
Accounts and any such Accounts Property on behalf of the Collateral Agent,
acting on behalf of the Senior Secured Parties. Each of the Agents and each
Lender acknowledges that the Accounts Bank is also (i) acting as the securities
intermediary or bank with respect to the Project Accounts for the benefit of the
Existing Collateral Agent, on behalf of the Existing Senior Secured Parties,
(ii) holding, as securities intermediary or as a bank, in its custody and in
accordance with the terms of the Amended Credit Agreement, for the Existing
Collateral Agent, on behalf of the Existing Senior Secured Parties, the Project
Accounts and the Accounts Property and (iii) acting on behalf of the Existing
Lenders for the purpose of the creation and perfection of a security interest in
favor of the Existing Collateral Agent, on behalf of the Existing Senior Secured
Parties, in the Project Accounts to the extent that they are deemed under
applicable Law not to constitute securities accounts or deposit accounts and in
any Accounts Property that is deemed under applicable Law not to constitute a
Financial Asset.

(e)                Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Accounts Bank shall not have any duties
or responsibilities, except those expressly set forth herein or in the Amended
Credit Agreement, nor shall the Accounts Bank have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Accounts Bank. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the Accounts Bank is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

74

 



(f)                Each Senior Secured Party hereby acknowledges that Wells
Fargo is serving as the Existing Administrative Agent and the Existing
Collateral Agent and that the Administrative Agent and the Collateral Agent
shall not have any duties or obligations under the Amended Credit Agreement.
Each Lender hereby instructs each of the Administrative Agent and Collateral
Agent to execute and deliver the Intercreditor Agreement and the other Financing
Documents to which it is a party and to exercise its respective rights and
obligations hereunder and under the Intercreditor Agreement solely in accordance
with this Agreement, the Financing Documents to which such Agent is a party and
the Intercreditor Agreement. Each Senior Secured Party agrees that it will only
originate and deliver to the Accounts Bank such instructions, orders and
entitlement orders as are permitted in accordance with the terms of this
Agreement and the Intercreditor Agreement.

Section 10.02 Rights as a Lender or Interest Rate Protection Provider. Each
Person serving as Agent hereunder or under any other Financing Document shall
have the same rights and powers in its capacity as a Lender or Interest Rate
Protection Provider, as the case may be, as any other Lender or Interest Rate
Protection Provider, as the case may be, and may exercise the same as though it
were not an Agent. Each such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders, any other Agent or the Interest Rate Protection
Provider.

Section 10.03 Exculpatory Provisions. (a) Neither the Syndication Agent nor any
Agent shall have any duties or obligations except those expressly set forth
herein (and, with respect to the Accounts Bank, in the Amended Credit Agreement)
and in the other Financing Documents to which it is a party. Without limiting
the generality of the foregoing, no Agent shall:

(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents (or, with respect to the Accounts Bank, by the
Amended Credit Agreement) that such Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Financing
Documents); provided that such Agent shall not be required to take any action
that may expose the Agent to liability or that is contrary to this Agreement,
any Financing Document or applicable Law; or

75

 



(iii)except as expressly set forth herein and in the other Financing Documents
to which it is a party (or, with respect to the Accounts Bank, in the Amended
Credit Agreement), have any duty to disclose, nor shall any Agent be liable for
any failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

(b)               No Agent shall be liable for any action taken or not taken by
it (i) with the prior written consent or at the request of the Required Lenders
(or, in the case of the Accounts Bank, also the Required Existing Lenders) (or
such other number or percentage of the Lenders as may be necessary, or as such
Agent may believe in good faith to be necessary, under the circumstances as
provided in Section 10.01 (Appointment and Authority)), (ii) in connection with
any amendment, consent, approval or waiver which it is permitted under the
Financing Documents to enter into, agree to or grant or (iii) in the absence of
its own gross negligence or willful misconduct. Each Agent may rely on a written
statement from the Lenders delivering any written direction, request, consent,
or waiver to any Agent, that such Lenders constitute the Required Lenders and
that no consent of any other Lender is required to effect such direction,
request, consent, or waiver. Each Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until notice describing such Default
or Event of Default is given to such Agent in writing by a Borrower or a Lender.
Neither the Administrative Agent nor the Collateral Agent shall be required to
give notice of any Default or Event of Default to any Person, including without
limitation the Accounts Bank, absent direction of the Required Lenders.

(c)                Neither the Syndication Agent nor any Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Financing Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence or continuance of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Document or any other agreement, instrument or document, or the
perfection or priority of any Lien or security interest created or purported to
be created hereby or by any other Security Document, or (v) the satisfaction of
any condition set forth in Article VI (Conditions Precedent) or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to any such Agent.

(d)               Notwithstanding any provision of this Agreement or the other
Financing Documents to the contrary, the Administrative Agent and the Collateral
Agent (A) shall have no obligation to exercise discretion under the Financing
Documents, and (B) shall not be required to (i) make or give any determination
(including whether a matter is satisfactory to such Agent or whether to deem a
matter necessary, desirable, proper or advisable), agreement, consent, approval,
request, notice (including any notice to the Accounts Bank, any notice to
tenants, any Notice of Suspension and any Termination Notice), consultation,
designation, appointment, election, judgment or direction, or (ii) file any UCC
financing or continuation statements or similar documents or instruments, or
(iii) make any inspection, or (iv) exercise any rights or remedies of a secured
party (including voting rights), in each case, subject to the Intercreditor
Agreement, without the written direction of the Required Lenders.
Notwithstanding any provision of this Agreement or the other Financing Documents
to the contrary, before taking or omitting any action to be taken or omitted by
the Administrative Agent and/or the Collateral Agent under the terms of this
Agreement and the other Financing Documents, the Administrative Agent and/or the
Collateral Agent, as the case may be, may seek the written direction of the
Required Lenders (which written direction may be in the form of an e-mail), and
such Agent shall be entitled to rely (and shall be fully protected in so
relying) upon such direction. The Administrative Agent and the Collateral Agent
shall have no duty, obligation or liability to examine, make any investigation
or review any notices, requests or other documents or instruments delivered to
it under the terms of the Transaction Documents, except to deliver copies of the
same to the Lenders in accordance with the terms of this Agreement. Any
provision of this Agreement or the other Financing Documents authorizing the
Administrative Agent and/or the Collateral Agent to take any action shall not
obligate the Administrative Agent or the Collateral Agent to take such action.
In no event shall the Administrative Agent or the Collateral Agent have any
duty, responsibility, obligation or liability with respect to monitoring the
Projects or the conditions thereof, or to preserve the Collateral. In acting
under the Financing Documents to which it is a party, each of the Administrative
Agent and the Collateral Agent shall be entitled to all of the rights,
protections, immunities and indemnities set forth in this Agreement.

76

 



(e)                Notwithstanding any provision of this Agreement or the other
Financing Documents to the contrary, in no event shall the Administrative Agent
or the Collateral Agent be responsible for, or have any duty or obligation with
respect to, the recording, filing, registering, perfection, protection or
maintenance of the security interests or Liens intended to be created hereby or
by the Financing Documents (including without limitation the filing or
continuation of any UCC financing or continuation statements or similar
documents or instruments), nor shall the Administrative Agent or the Collateral
Agent be responsible for, and neither such Agent makes any representation
regarding, the validity, effectiveness or priority of any of the Financing
Documents or the security interests or Liens intended to be created thereby.

Section 10.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, each Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. Each Agent may consult with legal counsel (who may be counsel for
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

77

 



Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise any and all its rights and powers hereunder or under any
other Financing Document by or through any one or more sub agents appointed by
such Agent. Each Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article X shall apply to any such
sub agent and to the Related Parties of such Agent and any such sub agent, and
shall apply to their respective activities in connection with their acting as
Agent.

Section 10.06 Resignation or Removal of Agent. (a) Any Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Financing Documents at any time by giving thirty (30) days’ prior notice to the
Borrowers and the Lenders. The Collateral Agent or the Administrative Agent may
be removed at any time by the Required Lenders. The Accounts Bank may be removed
at any time by the Required Lenders and the Required Existing Lenders. Any such
resignation or removal shall take effect upon the appointment of a successor
Agent, in accordance with this Section 10.06.

(b)               Upon any notice of resignation by any Agent or upon the
removal of any Agent by the proper Persons pursuant to Section 10.06(a), the
Required Lenders shall appoint a successor Collateral Agent or Administrative
Agent, as applicable, hereunder and under each other Financing Document, or the
Required Lenders and the Required Existing Lenders shall appoint a successor
Accounts Bank, which successor Agent in each case shall be a commercial bank
having a combined capital and surplus of at least two hundred fifty million
Dollars ($250,000,000).

(c)                If no successor Agent has been appointed by the proper
Persons under Section 10.06(b) within thirty (30) days after the date such
notice of resignation was given by such Agent or the proper Persons elected to
remove such Agent under Section 10.06(a), and provided that no Default or Event
of Default has occurred and is continuing, the Borrowers may appoint a
replacement Agent (who shall be a commercial bank having a combined capital and
surplus of at least two hundred fifty million Dollars ($250,000,000)) within the
immediately succeeding fifteen (15) days.

(d)               If no successor Agent has been appointed within forty-five
(45) days (or, if a Default or Event of Default has occurred and is continuing,
within thirty (30) days) after the date such notice of resignation was given by
such Agent or the proper Persons elected to remove such Agent under Section
10.06(a), any Senior Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Agent. Such court may thereupon,
after such notice, if any, as it may deem proper, appoint a successor Agent, as
applicable, who shall serve as Agent, hereunder and under each other Financing
Document until such time, if any, as the proper Persons appoint a successor
Agent, as provided in this Section 10.06.

(e)                Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed) Agent, and
the retiring (or removed) Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. After the
retirement or removal of any Agent hereunder and under the other Financing
Documents, the provisions of this Article X shall continue in effect for the
benefit of such retiring (or removed) Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as Agent.

78

 



(f)                If a retiring or removed Agent is the Accounts Bank, such
Accounts Bank will promptly transfer all of the Project Accounts and the
Accounts Property to the possession or control of the successor Accounts Bank
and will execute and deliver such notices, instructions and assignments as may
be reasonably necessary or desirable to transfer the rights of the Accounts Bank
with respect to the Project Accounts and the Accounts Property to the successor
Accounts Bank. Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, the parties hereto acknowledge that the Accounts
Bank is serving in such capacity under each of this Agreement and the Amended
Credit Agreement concurrently, and any successor Accounts Bank shall not be
appointed as such hereunder until such time as such successor Accounts Bank
concurrently assumes all rights and obligations of the Accounts Bank and is
appointed as such under each of this Agreement and the Amended Credit Agreement.

(g)               If a retiring or removed Agent is the Collateral Agent, such
Collateral Agent will promptly transfer any Collateral in the possession or
control of such Collateral Agent to the successor Collateral Agent and will
execute and deliver such notices, instructions and assignments as may be
reasonably requested by the Required Lenders to transfer the rights of the
Collateral Agent with respect to such Collateral property to the successor
Collateral Agent.

Section 10.07 No Amendment to Duties of Agent Without Consent. No Agent shall be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Agent shall have given its prior written consent, in its
capacity as Agent, thereto.

Section 10.08 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Syndication Agent, any
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and make its Loans.
Each Lender also acknowledges that it will, independently and without reliance
upon the Syndication Agent, any Agent or any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other
Financing Document or any related agreement or any document furnished hereunder
or thereunder.

Section 10.09 Collateral Agent May File Proofs of Claim. (a) In case of the
pendency of any bankruptcy or insolvency proceeding relative to any Borrower or
the Pledgor (including any event described in Section 9.01(h) (Events of Default
- Bankruptcy; Insolvency), the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Collateral Agent or any
other Senior Secured Party shall have made any demand on any Borrower) shall be
entitled and empowered, but shall not be obligated, by intervention in such
proceeding or otherwise, and subject to the terms of the Intercreditor Agreement
in all cases:

79

 



(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Secured Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Senior Secured Parties and their respective agents and counsel and all
other amounts due the Senior Secured Parties under Sections 3.11 (Fees), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers)) allowed in
such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Collateral Agent and the Existing Collateral
Agent pursuant to the terms of the Intercreditor Agreement and, in the event
that the Collateral Agent or the Existing Collateral Agent, as applicable,
consents to the making of such payments directly to the Lenders in accordance
with the Intercreditor Agreement, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents under Sections 3.11 (Fees), 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers).

(b)               Nothing contained herein shall be deemed to authorize the
Collateral Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Collateral Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 10.10 Collateral Matters. (a) The Lenders irrevocably authorize the
Collateral Agent to release any Lien on any property granted to or held by the
Collateral Agent under any Financing Document as required by the Intercreditor
Agreement (i) upon the occurrence of the Discharge Date, (ii) if approved,
authorized or ratified in writing in accordance with Section 11.01 (Amendments,
Etc.) or (iii) as permitted pursuant to the terms of the Financing Documents
(including as contemplated by Sections 7.02(f) (Negative Covenants-Asset
Dispositions)).

(b)               Upon request by the Collateral Agent at any time, the Required
Lenders will confirm in writing the Collateral Agent’s authority to release its
interest in particular types or items of property pursuant to this Section
10.10. In each case as specified in this Section 10.10, the Collateral Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Borrower
or the Pledgor, as the case may be, such documents as such Person may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents in accordance with
the terms of the Financing Documents and this Section 10.10.

80

 



Section 10.11 Copies. Each Agent shall give prompt notice to each Lender of each
material notice or request required or permitted to be given to such Agent by
the Borrowers pursuant to the terms of this Agreement or any other Financing
Document (other than instructions for the transfer of funds from Project
Accounts pursuant to Article VIII (Project Accounts) or if otherwise
concurrently delivered to the Lenders by the Borrowers). Each Agent will
distribute to each Lender each document or instrument (including each document
or instrument delivered by any Borrower to such Agent pursuant to Article V
(Representations and Warranties), Article VI (Conditions Precedent) and Article
VII (Covenants)) received for its account and copies of all other communications
received by such Agent from the Borrowers for distribution to the Lenders by
such Agent in accordance with the terms of this Agreement or any other Financing
Document.

Section 10.12 Syndication Agent. The Syndication Agent shall not have any
obligation, liability, responsibility or duty under this Agreement other than
those applicable to it in its capacity as a Lender.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Financing Document, and no consent to any departure by
any Borrower, Borrowers’ Agent or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or, if expressly set
forth herein, the Administrative Agent) and, in the case of an amendment, the
Borrowers, Borrowers’ Agent or, as the case may be, the applicable Loan Party,
and in each such case acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a)                (i) waive any condition set forth in Section 6.01 (Conditions
to Closing) or Section 6.02 (Conditions to All Fundings) without the prior
written consent of each Lender (other than any Non-Voting Lender);

(b)               extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.03(a) (Action Upon Other Event
of Default) without the prior written consent of such Lender;

(c)                postpone any date scheduled for any payment of principal or
interest under Section 3.01 (Repayment of Fundings) or 3.02 (Interest Payment
Dates), or any date fixed by the Administrative Agent for the payment of fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Financing Document without the prior written consent of each Lender directly
affected thereby (other than any Non-Voting Lender), provided, that the Required
Lenders may agree to extend the Maturity Date solely as among each Lender that
so agrees, the Loan Parties and the Agents, from time to time in increments of
one (1) calendar year (each such extension, a “Maturity Date Extension”) to a
date no later than June 25, 2016, and, in the event of any such proposed
Maturity Date Extension, (x) the Borrowers’ Agent shall give each Lender no less
than five (5) Business Days’ notice of such proposed Maturity Date Extension and
(y) each Lender hereby agrees that if it does not, upon such notice, agree to
such proposed Maturity Date Extension, it shall, if requested by the
Administrative Agent acting at the direction of the Required Lenders, assign all
of its Loans and Commitments to an assignee in accordance with, and otherwise
comply with the obligations under, the terms of this Section 11.01 applicable to
Non-Consenting Lenders;

81

 



(d)               reduce the principal of, or the rate of interest specified
herein on, any Loan, or any Fees or other amounts (including the Required Cash
Sweep or any other mandatory prepayments under Section 3.08 (Mandatory
Prepayment) payable hereunder or under any other Financing Document to any
Lender without the prior written consent of each Lender directly affected
thereby (other than any Non-Voting Lender); provided that only the prior written
consent of the Required Lenders shall be necessary to amend the definition of
Default Rate;

(e)                change the order of application of any reduction in the
Commitments or any prepayment of Loans from the application thereof set forth in
the applicable provisions of Section 2.05 (Termination or Reduction of
Commitments), Section 3.07 (Optional Prepayment) or 3.08 (Mandatory Prepayment),
respectively (it being understood that the election by any Lender to decline any
prepayments under Section 3.07 (Optional Prepayment) or Section 3.08 (Mandatory
Prepayment), as applicable, shall not be construed as such a change for purposes
of this clause (e)), in any manner without the prior written consent of each
Lender directly affected thereby (other than any Non-Voting Lender);

(f)                change any provision of this Section 11.01, the definition of
Required Lenders or any other provision of any Financing Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights under any such Financing Document (including any such provision
specifying the number or percentage of Lenders required to waive any Event of
Default or forbear from taking any action or pursuing any remedy with respect to
any Event of Default), or make any determination or grant any consent under any
Financing Document, without the prior written consent of each Lender (other than
any Non-Voting Lender); or

(g)               release (i) any Borrower from all or substantially all of its
obligations under any Financing Document, or (ii) all or substantially all of
the Collateral in any transaction or series of related transactions, without the
prior written consent of each Lender (other than any Non-Voting Lender);

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an Agent, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, such
Agent under this Agreement or any other Financing Document; and (ii) Section
11.03(h) (Assignments) may not be amended, waived or otherwise modified without
the prior written consent of each Granting Lender all or any part of whose Loan
is being funded by an SPV at the time of such amendment, waiver or other
modification.

82

 



(1)               Notwithstanding the other provisions of this Section 11.01,
if, in connection with any proposed amendment, modification (including any
Maturity Date Extension), consent or waiver (each, a “Proposed Change”)
requiring the consent more than the Required Lenders, the consent of the
Required Lenders is obtained but the consent of the other Lenders is not
obtained (any such Lender whose consent is not obtained as described in this
paragraph being referred to as a “Non-Consenting Lender”), then any Eligible
Assignee reasonably acceptable to the Required Lenders shall have the right (but
shall have no obligation) to purchase from such Non-Consenting Lender, and such
Non-Consenting Lender agrees that it shall, upon the Required Lenders’ request,
sell and assign to an Eligible Assignee, all of the Commitments and Loans of
such Non-Consenting Lender for an amount equal to (i) the principal balance of
all Loans held by the Non-Consenting Lender; plus (ii) all accrued and unpaid
interest and fees with respect thereto through the date of sale; minus (iii) all
amounts owed by such Non-Consenting Lender under this Agreement to the
Administrative Agent, for itself or on behalf of the other Senior Secured
Parties (which amounts shall be paid over by the Eligible Assignee to the
Administrative Agent to hold or distribute in accordance with the terms of this
Agreement); provided, however, that such purchase and sale shall not be
effective until (x) the Administrative Agent shall have received from such
Eligible Assignee an agreement in form and substance reasonably satisfactory to
the Required Lenders whereby such Eligible Assignee shall agree to be bound by
the terms hereof, (y) such Non-Consenting Lender shall have received payments of
all Loans held by it and all accrued and unpaid interest and fees with respect
thereto through the date of the sale and (z) such purchase and sale shall have
been recorded in the Register maintained by the Administrative Agent in
accordance with Section 11.03(c). Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment Agreement to evidence such sale and purchase and shall deliver to
the Administrative Agent any Note (if the assigning Lender’s Loans are evidenced
by a Note) subject to such Assignment Agreement; provided, however, that the
failure of any Non-Consenting Lender to execute an Assignment Agreement and/or
deliver any such Note shall not render such sale and purchase (and the
corresponding assignment) invalid, provided further, that in case of such
failure (i) the assignee shall deliver to the Administrative Agent an Assignment
Agreement duly executed by the assignee and (ii) the Administrative Agent is
hereby authorized and directed to update the Register to reflect such assignment
upon receipt of an Assignment Agreement executed by such assignee.

(2)               Notwithstanding the other provisions of this Section 11.01,
the Borrowers, the Borrowers’ Agent, the Collateral Agent and the Administrative
Agent may (but shall have no obligation to) amend or supplement the Financing
Documents without the consent of any Lender: (i) to cure any ambiguity, defect
or inconsistency; (ii) to make any change that would provide any additional
rights or benefits to the Lenders; or (iii) to make, complete or confirm any
grant of Collateral permitted or required by this Agreement or any of the
Security Documents or any release of any Collateral that is otherwise permitted
under the terms of this Agreement and the Security Documents. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

Section 11.02 Applicable Law; Jurisdiction; Etc.  (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

83

 



(b)               SUBMISSION TO JURISDICTION. EACH BORROWER AND THE BORROWERS’
AGENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST
ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)                WAIVER OF VENUE. EACH BORROWER AND THE BORROWERS’ AGENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.02(b).
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)               Appointment of Process Agent and Service of Process. Each of
the Borrowers and the Borrowers’ Agent hereby irrevocably appoints CT
Corporation System with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011, as its agent to receive on behalf of itself services of
copies of the summons and complaint and any other process that may be served in
any such action or proceeding in the State of New York. If for any reason the
Process Agent shall cease to act as such for any Person, such Person hereby
agrees to designate a new agent in New York City on the terms and for the
purposes of this Section 11.02 reasonably satisfactory to the Administrative
Agent. Such service may be made by mailing or delivering a copy of such process
to such Person in care of the Process Agent at the Process Agent’s above
address, and each of the Borrowers and the Borrowers’ Agent hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternative method of service, each of the Borrowers and the Borrowers’
Agent also irrevocably consents to the service of any and all process in any
such action or proceeding by the air mailing of copies of such process to such
Person at its then effective notice addresses pursuant to Section 11.12 (Notices
and Other Communications). Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or any other Financing Document in the courts of any jurisdiction.

84

 



(e)                Immunity. To the extent that any Borrower or the Borrowers’
Agent has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property, each of the Borrowers and the Borrowers’
Agent hereby irrevocably and unconditionally waives such immunity in respect of
its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waivers set forth in this Section
11.02(e) shall have the fullest scope permitted under the Foreign Sovereign
Immunities Act of 1976 of the United States and are intended to be irrevocable
for purposes of such Act.

(f)                WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.02.

Section 11.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
the Borrowers’ Agent may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Agent and
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) subject to Section 11.03(i), to an Eligible
Assignee in accordance with Section 11.03(b), (ii) subject to Section 11.03(i),
by way of participation in accordance with Section 11.03(d), (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 11.03(f), or (iv) to an SPV in accordance with the provisions of Section
11.03(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in this Section 11.03, any Person to the extent provided by Section
11.04, and, to the extent expressly contemplated hereby, the Related Parties of
each Agent and Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

85

 



(b)               Any Lender may at any time after the Closing Date assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
Commitment (which for this purpose includes the Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Lender Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Lender Assignment Agreement, as of the Trade
Date, shall not be less than one million Dollars ($1,000,000) and in integral
multiples of one million Dollars ($1,000,000) in excess thereof, unless the
Administrative Agent otherwise consents in writing; (ii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned; (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together with
a processing and recordation fee of three thousand five hundred Dollars
($3,500); provided that (A) no such fee shall be payable in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender and (B) in the case of contemporaneous assignments by a
Lender to one or more Funds managed by the same investment advisor (which Funds
are not then Lenders hereunder), only a single such three thousand five hundred
Dollars ($3,500) fee shall be payable for all such contemporaneous assignments;
(iv) the Eligible Assignee, if it is not a Lender prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire and
(v) the assignor shall provide notice of such assignment to the Borrowers’
Agent. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.03(c), on and after the effective date specified in each
Lender Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01 (Eurodollar Rate Lending
Unlawful), 4.03 (Increased Eurodollar Loan Costs), 4.05 (Funding Losses), 11.07
(Costs and Expenses) and 11.09 (Indemnification by the Borrowers) with respect
to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.03(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.03(d).

(c)                The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s office a
copy of each Lender Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Financing Documents is pending, any Lender may request and receive
from the Administrative Agent a copy of the Register.

86

 



(d)               Any Lender may at any time, without the consent of, or notice
to, the Borrowers, the Borrowers’ Agent or any Agent, sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Borrowers’ Agent, the Agents and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 11.01 (Amendments, Etc.) that directly affects such Participant. Subject
to Section 11.03(e), the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 4.01 (Eurodollar Rate Lending Unlawful), 4.03
(Increased Eurodollar Loan Costs) and 4.05 (Funding Losses), to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.03(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.15 (Right of Setoff) as though it were a
Lender; provided such Participant agrees to be subject to Section 3.13 (Sharing
of Payments) as though it were a Lender.

(e)                A Participant shall not be entitled to receive any greater
payment under Section 4.01 (Eurodollar Rate Lending Unlawful) or 4.03 (Increased
Eurodollar Loan Costs) than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrowers’ Agent.

(f)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)               The words “execution,” “signed,” “signature,” and words of
like import in any Lender Assignment Agreement shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

87

 



(h)               Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers (an “SPV”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to fund any Loan, and (ii) if an SPV elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 3.13 (Sharing of Payments).
Each party hereto hereby agrees that (A) neither the grant to any SPV nor the
exercise by any SPV of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrowers under this
Agreement (including their obligations under Section 4.03 (Increased Eurodollar
Loan Costs), (B) no SPV shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (C) the
Granting Lender shall for all purposes, including the approval of any amendment,
waiver or other modification of any provision of any Financing Document, remain
the lender of record hereunder. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one (1) year and one (1) day
after the payment in full of all outstanding commercial paper or other senior
debt of any SPV, it will not institute against, or join any other Person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPV may (1) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and without paying any processing fee therefor, assign all
or any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of any Loan to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPV.

Section 11.04 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall give to any Person, other than the
parties hereto, and each of their successors and permitted assigns under this
Agreement or any other Financing Document, any benefit or any legal or equitable
right or remedy under this Agreement.

Section 11.05 Borrowers’ Agent. Each Borrower hereby appoints and authorizes
Pacific Holding, and Pacific Holding hereby accepts such appointment, as such
Borrower’s Borrowers’ Agent to act as agent on such Borrower’s behalf and to
make any representations or certifications, deliver and receive any notices or
other communications, and otherwise represent and act on behalf of such Borrower
under the Financing Documents, and to comply with all covenants, conditions and
other provisions of the Financing Documents required to be satisfied by the
Borrowers’ Agent. Each Borrower hereby acknowledges and agrees that it will be
bound by any action or inaction taken by the Borrowers’ Agent as if such action
or inaction had been taken by such Borrower.

88

 



Section 11.06 Consultants. (a) The Required Lenders may, in their sole
discretion, appoint any Consultant for the purposes specified herein. If any of
the Consultants is removed or resigns and thereby ceases to act for purposes of
this Agreement and the other Financing Documents, the Required Lenders shall
designate a Consultant in replacement.

(b)               The Borrowers shall reimburse each Consultant appointed
hereunder for the reasonable fees and reasonable and documented out-of-pocket
expenses of such Consultant retained on behalf of the Lenders pursuant to this
Section 11.06.

(c)                In all cases in which this Agreement provides for any
Consultant to “agree,” “approve,” “certify” or “confirm” any report or other
document or any fact or circumstance, such Consultant may make the
determinations and evaluations required in connection therewith based upon
information provided by the Borrowers, the Borrowers’ Agent or other sources
reasonably believed by such Consultant to be knowledgeable and responsible,
without independently verifying such information; provided that, notwithstanding
the foregoing, such Consultant shall engage in such independent investigations
or findings as it may from time to time deem necessary in its reasonable
discretion to support the determinations and evaluations required of it.

Section 11.07 Costs and Expenses. Each Borrower shall pay (a) (whether or not
the transactions contemplated hereby or thereby are consummated) all reasonable
and documented out of pocket expenses incurred by the Syndication Agent, the
Agents or any Lender (including all reasonable fees, costs and expenses of
counsel for any Senior Secured Party and a financial advisor for the
Administrative Agent), in connection with (i) the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Financing
Documents, (ii) the filing and recordation of the Financing Documents, (iii) any
amendments, modifications or waivers of the provisions of this Agreement and the
other Financing Documents and (iv) the administration of this Agreement and the
other Financing Documents and (b) all out-of-pocket expenses incurred by the
Agents or any Lender (including all fees, costs and expenses of counsel for any
Senior Secured Party), in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Financing Documents,
including its rights under this Section 11.07, including in connection with any
workout, restructuring or negotiations in respect of the Obligations.

Section 11.08 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or portable
document format (“pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

89

 



Section 11.09 Indemnification by the Borrowers. (a) Each Borrower hereby agrees
to indemnify each Agent (and any sub-agent thereof), the Syndication Agent, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all fees, losses, claims, damages, liabilities and related expenses
(including all reasonable and documented fees, costs and out-of-pocket expenses
of counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee arising out of, in connection with, or as a result of:

(i)The preparation, negotiation, syndication, execution and delivery of this
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby;

(ii)any Loan or the use or proposed use of the proceeds therefrom;

(iii)any actual or alleged presence, release or threatened release of Materials
of Environmental Concern on or from any Plant or any property owned, leased or
operated by any Borrower, or any liability pursuant to an Environmental Law
related in any way to any Plant, any Site or the Borrowers;

(iv)any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, and regardless of whether any Indemnitee is a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Financing Documents is consummated, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; and/or

(v)any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by a Borrower, alleged to have been
incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by the Lenders or the Agents without
the knowledge of the Borrowers;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

90

 



(b)               To the extent that any of the Borrowers for any reason fails
to indefeasibly pay any amount required under Section 11.09(a) to be paid by it
to any Agent (or any sub-agent thereof) or the Syndication Agent or any Related
Party of any of the foregoing, each Lender severally agrees to pay to such Agent
(or any such sub-agent),the Syndication Agent or such Related Party, as the case
may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed or indemnified payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified fee, loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any sub-agent thereof) or the Syndication Agent in its
capacity as such, or against any Related Party of any of the foregoing acting
for such Agent (or any sub-agent thereof) in connection with such capacity. The
obligations of the Lenders under this Section 11.09(b) are subject to the
provisions of Section 2.03(d) (Funding of Loans). The obligations of the Lenders
to make payments pursuant to this Section 11.09(b) are several and not joint and
shall survive the payment in full of the Obligations and the termination of this
Agreement. The failure of any Lender to make payments on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to do so.

(c)                Except as otherwise provided in Article VI (Conditions
Precedent), all amounts due under this Section 11.09 shall be payable not later
than ten (10) Business Days after demand therefor.

Section 11.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by any Senior Secured Party
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 11.11 No Waiver; Cumulative Remedies. No failure by any Senior Secured
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Financing Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Section 11.12 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in Section 11.12(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

91

 



(i)if to the Borrowers, the Borrowers’ Agent or any Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.12;

(ii)if to any Lender, to the address, telecopier number, electronic mail address
or telephone number specified in its administrative questionnaire; and

(iii)if to any Interest Rate Protection Provider, to the address, telecopier,
number, electronic mail address or telephone number specified on Schedule 11.12.

(b)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 11.12(d) shall be effective as
provided in Section 11.12(d). Any notice sent to the Borrowers’ Agent shall be
deemed to have been given to all Borrowers.

(c)                Notices and other communications to the Senior Secured
Parties hereunder may be delivered or furnished by electronic communication
(including e mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II (Commitments and Funding)
if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II (Commitments and Funding) by electronic
communication. Each of the Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(d)               Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not received during the normal business hours of the
recipient, such notice or communication shall be deemed to have been received at
the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in Section 11.12(d)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(e)                Each of the Borrowers, the Borrowers’ Agent, the Syndication
Agent and the Agents may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Lender and Interest Rate Protection Provider may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Borrowers’ Agent and each Agent.

92

 



(f)                The Senior Secured Parties shall be entitled to rely and act
upon any written notices purportedly given by or on behalf of the Borrowers or
the Borrowers’ Agent even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Senior Secured Party and the Related Parties of each of them from all fees,
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrowers or the
Borrowers’ Agent (or any one of the Borrowers). All telephonic notices to and
other telephonic communications with any Agent may be recorded by such Agent,
and each of the parties hereto hereby consents to such recording.

(g)               So long as Wells Fargo is the Administrative Agent, each
Borrower and the Borrowers’ Agent hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Financing
Agreements, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to the Funding, (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or (iv)
is required to be delivered to satisfy any condition precedent to Funding (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
michael.d.pinzon@wellsfargo.com and to hui.chen@wellsfargo.com. In addition,
each Borrower and the Borrowers’ Agent agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the
Financing Agreements but only to the extent requested by the Administrative
Agent.

(h)               So long as Wells Fargo is the Administrative Agent, each
Borrower and the Borrowers’ Agent further agrees that the Administrative Agent
may make the Communications available to the Lenders by posting the
Communications on http: www.intralinks.com (or any replacement or successor
thereto) or a substantially similar electronic transmission systems (the
“Platform”).

(i)                 THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENTS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENTS IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
BORROWER, THE BORROWERS’ AGENT, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S, THE BORROWERS’ AGENTS’ OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

93

 



(j)                 The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth in
Schedule 11.12 shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Financing Agreements. Each Lender
agrees that notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Financing
Agreements. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

(k)               Notwithstanding clauses (g) to (j) above, nothing herein shall
prejudice the right of any Senior Secured Party to give any notice or other
communication pursuant to any Financing Document in any other manner specified
in such Financing Document.

(l) The distribution of material through an electronic medium is not necessarily
secure and there are confidentiality and other risks associated with such
distribution. The Borrowers and the Lenders agree and assume the risks
associated with such electronic distribution. The Administrative Agent may, but
shall not be obligated to, store any electronic communications on Internet or
intranet platform in accordance with the Administrative Agent’s customary
document retention procedures and policies.

Section 11.13 Patriot Act Notice. Each Senior Secured Party (for itself and not
on behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Senior
Secured Party to identify the Borrowers in accordance with the Patriot Act.

Section 11.14 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to any Agent or Lender, or any Agent or Lender exercises
its right of setoff (including any payment or setoff in accordance with the
Intercreditor Agreement), and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to
each Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by such Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under Section 11.14(b) shall survive the payment in full of the
Obligations and the termination of this Agreement and/or the Intercreditor
Agreement.

94

 



Section 11.15 Right of Setoff. Each Lender and each of its respective Affiliates
is hereby authorized at any time and from time to time during the continuance of
an Event of Default and subject to the Intercreditor Agreement, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of any
Borrower against any and all of the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Financing Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Financing Document and although such
obligations of the Borrowers may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section 11.15 are, subject to the Intercreditor
Agreement, in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have. Each Lender
agrees to notify the Borrowers’ Agent and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

Section 11.16 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 11.17 Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 11.07 (Costs and Expenses) and 11.09 (Indemnification by the
Borrowers) shall survive any termination of this Agreement. In addition, each
representation and warranty made hereunder and in any other Financing Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Senior
Secured Party, regardless of any investigation made by any Senior Secured Party
or on their behalf and notwithstanding that any Senior Secured Party may have
had notice or knowledge of any Default or Event of Default at the time of the
Funding, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder or under any other Financing Document shall remain
unpaid or unsatisfied.

95

 



Section 11.18 Treatment of Certain Information; Confidentiality. The Syndication
Agent and each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested or required by any regulatory
authority purporting to have jurisdiction over it; (c) to the extent required by
applicable Law or regulations or by any subpoena or similar legal process; (d)
to any other party to this Agreement; (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder (including any actual or prospective
purchaser of Collateral); (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.18, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
direct or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to the Obligations or (iii) any
Person (and any of its officers, directors, employees, agents or advisors) that
may enter into or support, directly or indirectly, or that may be considering
entering into or supporting, directly or indirectly, either (A) contractual
arrangements with such Agent or Lender, or any Affiliates thereof, pursuant to
which all or any portion of the risks, rights, benefits or obligations under or
with respect to any Loan or Financing Document is transferred to such Person or
(B) an actual or proposed securitization or collateralization of, or similar
transaction relating to, all or a part of any amounts payable to or for the
benefit of any Lender under any Financing Document (including any rating
agency); (g) with the consent of any Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.18 or (ii) becomes available to the Syndication Agent, any
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers; (i) to any state, federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or (j)
to any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Borrowers received by it from
such Lender). In addition, the Syndication Agent, any Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Syndication Agent, the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Financing Documents, the Commitments, and the Funding. For the purposes of this
Section 11.18, “Information” means written information that any Borrower
furnishes to the Syndication Agent, any Agent or Lender after the Closing Date
(and designated at the time of delivery thereof in writing as confidential)
pursuant to or in connection with any Financing Document, relating to the assets
and business of such Borrower, but does not include any such information that
(i) is or becomes generally available to the public other than as a result of a
breach by the Syndication Agent, such Agent or Lender of its obligations
hereunder, (ii) is or becomes available to the Syndication Agent, such Agent or
Lender from a source other than the Borrowers that is not, to the knowledge of
the Syndication Agent, such Agent or Lender, as applicable, acting in violation
of a confidentiality obligation with such Borrower or (iii) is independently
compiled by the Syndication Agent, any Agent or Lender, as evidenced by their
records, without the use of the Information. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.18 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

96

 



Section 11.19 Waiver of Consequential Damages, Etc.  Except as otherwise
provided in Section 11.09 (Indemnification by the Borrowers) for the benefit of
any Indemnitee, to the fullest extent permitted by applicable Law, no party
hereto shall assert, and each party hereto hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

Section 11.20 Waiver of Litigation Payments. To the extent that any Borrower or
the Borrowers’ Agent may, in any action, suit or proceeding brought in any of
the courts referred to in Section 11.02(b) (Applicable Law; Jurisdiction; Etc,)
or elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any Senior Secured Party in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
New York or, as the case may be, the jurisdiction in which such court is
located.

Section 11.21 Security Procedure For Funds Transfers. The Administrative Agent
shall confirm each funds transfer instruction received in the name of any
Borrower or the Borrowers’ Agent by means of the security procedure selected by
the Borrowers’ Agent and communicated to the Administrative Agent through a
signed certificate in the form of Exhibit 11.21, which upon receipt by the
Administrative Agent shall become a part of this Agreement. Once delivered to
the Administrative Agent, Exhibit 11.21 may be revised or rescinded only by a
writing signed by an authorized representative of the Borrowers’ Agent. Such
revisions or rescissions shall be effective only after actual receipt and
following such period of time as may be necessary to afford the Administrative
Agent a reasonable opportunity to act on it. If a revised certificate in the
form of Exhibit 11.21 or a rescission of any such existing certificate is
delivered to the Administrative Agent by an entity that is a
successor-in-interest to the Borrowers’ Agent, such document shall be
accompanied by additional documentation satisfactory to the Administrative Agent
showing that such entity has succeeded to the rights and responsibilities of the
Borrowers’ Agent under this Agreement. The parties understand that the
Administrative Agent’s inability to receive or confirm funds transfer
instructions pursuant to the security procedure selected by the Borrowers’ Agent
may result in a delay in accomplishing such funds transfer, and agree that the
Administrative Agent shall not be liable for any loss caused by any such delay.

[Remainder of page intentionally blank. Next page is signature page.]



97

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their respective officers as of the day and
year first above written.



 

PACIFIC ETHANOL HOLDING CO. LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer



PACIFIC ETHANOL MADERA LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer





 

PACIFIC ETHANOL COLUMBIA, LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

PACIFIC ETHANOL STOCKTON LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

 

[Signature Page to Credit Agreement]

 

98

 



 

 



PACIFIC ETHANOL MAGIC VALLEY, LLC,

as Borrower

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 





PACIFIC ETHANOL HOLDING CO. LLC,
as Borrowers’ Agent

      By: /S/ BRYON T. MCGREGOR     Name: Bryon T. McGregor     Title: Chief
Operating Officer

 

 

 

[Signature Page to Credit Agreement]

 

99

 



 

 













WELLS FARGO BANK, N.A.,
as Administrative Agent

      By: /S/ MICHAEL PINZON     Name: Michael Pinzon     Title: Vice President

 

 

 

 

 

[Signature Page to Credit Agreement]

 

100

 



 















WELLS FARGO BANK, N.A.,
as Collateral Agent

      By: /S/ MICHAEL PINZON     Name: Michael Pinzon     Title: Vice President

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

101

 



 













CREDIT SUISSE LOAN FUNDING LLC,
as Initial Lender

      By: /S/ ROBERT HEALEY     Name: Robert Healey     Title: Authorized
Signatory               By: /S/ MICHAEL WOTANOWSKI     Name: Michael Wotanowski
    Title: Authorized Signatory

 



102

 

 

 













CREDIT SUISSE LOAN FUNDING LLC,
as Syndication Agent

      By: /S/ ROBERT HEALEY     Name: Robert Healey     Title: Authorized
Signatory               By: /S/ MICHAEL WOTANOWSKI     Name: Michael Wotanowski
    Title: Authorized Signatory

 

 



[Signature Page to Credit Agreement]



103

 



 

 















AMARILLO NATIONAL BANK,
as Accounts Bank

      By: /S/ CRAIG L. SANDERS     Name: Craig L. Sanders     Title: Executive
Vice President

 

 

 

 

[Signature Page to Credit Agreement]

 

104

 

 



SCHEDULE 1.01(a)
to Credit Agreement

LENDERS, LOAN COMMITMENTS AND OFFICES1

I.LOANS

LENDER COMMITMENT DOMESTIC OFFICE EURODOLLAR OFFICE Credit Suisse Loan Funding
LLC $10,000,000

Credit Suisse Loan Funding LLC

7033 Louis Stephens Drive

PO Box 110047

Research Triangle Park, NC 27709

Attention: Joe Primiano

Telephone: 919-994-4788

Facsimile: 866-469-3871

 

 

 

--------------------------------------------------------------------------------

1 All Lender information to be completed/confirmed.



 

 

SCHEDULE 1.01(a)



105

 

 



Schedule 5.11(i)
to Credit Agreement

CONTRACTS 1

As of June 25, 2010

Pacific Ethanol Holding Co. LLC Name of Counterparty Title 1. — Second Amended
and Restated Limited Liability Company Agreement of Pacific Ethanol Holding Co.
LLC 2. Boardman, Burley, Madera, Stockton, and Pacific Ethanol * Asset
Management Agreement 3. Boardman, Burley, Madera, Stockton, and Pacific Ethanol
* Asset Management Agreement Consent 4. U.S. Environmental Protection Agency

Fuel Additive Registration: Fuel Ethanol Per 40

CFR 79.23

Permit No. 249820001

(New permit number to reflect assignment to Pacific

Holding)

__________

1 Each document listed on this Schedule 5.11(i) marked with an asterisk is an
Affiliated Project Document.

SCHEDULE 5.11(i)

1

 

 

5. U.S. Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number to reflect assignment to Pacific

Holding)

Pacific Ethanol Madera LLC   Name of Counterparty Title 1. — Fourth Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol Madera
LLC 2. California State Board of Equalization Seller’s Permit SR KHO 100-910312
3. Comerica Bank Letter Agreement Regarding Interest Rate Cap Ref. No. CAP0230
4. Comerica Bank Letter Agreement Regarding Interest Rate Cap Ref. No. CAP0229
5. Delta-T Corporation License of Technology Between Delta-T Corporation and
Pacific Ethanol Madera LLC 6. Department of the Treasury Alcohol and Tobacco Tax
and Trade Bureau Alcohol Fuel Producers Permit AFP-CA-15046 7. Department of the
Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427939

8. Design Space Modular Buildings, Inc. Lease Agreements 9. Fred Vance &
Associates LLC Letter Agreement for Real and Business Personal Property Tax
Consulting 10. IRS Producer of alcohol 05-CA-2007-004345-AF 11. Madera County
Department of Agriculture Pesticide application permit for premises weed control
(Note: Employee, Bacilio Ochoa, holds the Private Applicator Certificate as the
person authorized to apply pesticides) 27-012339/2090110 12. Madera County
Environmental Health Department Domestic Water Supply Permit 2000938 13.

Pacific Ethanol Imperial,

LLC and 13 Tons, LLC

*Equipment Lease Agreement 14. Pacific Holding, Boardman, Burley, Stockton, and
Pacific Ethanol *Asset Management Agreement 15. Pacific Holding, Boardman,
Burley, Stockton, and Pacific Ethanol *Asset Management Agreement Consent 16.
PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract for Sale and
Purchase of Natural Gas 17. Regional Water Quality Control Board Industrial
Stormwater Discharge 5F201019914 18. San Joaquin Valley APCD

Air Permit to Operate (PTO)

C-4261

19. San Joaquin Valley APCD

Grain Receiving PTO

C-4261-29-0

20. San Joaquin Valley APCD Scalping PTO C-4261-30-0 21. San Joaquin Valley APCD
Grain Grinding (Hammerimill) PTO
C-4261-31-0



 

 

 

SCHEDULE 5.11(i)

2

 

 

22. San Joaquin Valley APCD

Flaked Grain Storage PTO

C-4261-32-0

23. San Joaquin Valley APCD

Flaked Grain Loadout PTO

C-4261-33-0

24. San Joaquin Valley APCD

Ethanol Hammermill #1 PTO

C-4261-34-0

25. San Joaquin Valley APCD

Ethanol Hammermill #2 PTO

C-4261-35-0

26. San Joaquin Valley APCD

Slurry Tank PTO

C-4261-36-2

27. San Joaquin Valley APCD

Yeast Prop Tank PTO

C-4261-37-3

28. San Joaquin Valley APCD

Dormant Emission Unit PTO (yeast tank)

C-4261-37-5

29. San Joaquin Valley APCD

Liquefaction Tank PTO

C-4261-38-3

30. San Joaquin Valley APCD

Fermentation Tanks PTO

C-4261-39-3

31. San Joaquin Valley APCD

Beerwell PTO

C-4261-40-3

32. San Joaquin Valley APCD

Distillation Process PTO

C-4261-41-2

33. San Joaquin Valley APCD

Process Condensate Tank PTO

C-4261-42-2

34. San Joaquin Valley APCD

Wetcake Process PTO

C-4261-43-2

35. San Joaquin Valley APCD

Wetcake Loadout PTO

C-4261-44-0

36. San Joaquin Valley APCD

Ethanol day tank #1 PTO

C-4261-45-1

37. San Joaquin Valley APCD

Ethanol day tank #2 PTO

C-4261-46-1

38. San Joaquin Valley APCD

Final storage tank #1 PTO

C-4261-47-1

39. San Joaquin Valley APCD

E85 or Offspec tank PTO

C-4261-48-1

40. San Joaquin Valley APCD

Ethanol Loading Rack PTO

C-4261-49-3

41. San Joaquin Valley APCD

Dormant Emission Unit PTO (loading rack)

C-4261-49-4

 

SCHEDULE 5.11(i)

3

 

 

42. San Joaquin Valley APCD

Boiler #1 PTO

C-4261-50-0

43. San Joaquin Valley APCD

Boiler #2 PTO

C-4261-51-0

44. San Joaquin Valley APCD

Emergency fire water pump PTO

C-4261-53-0

45. San Joaquin Valley APCD

Cooling tower PTO

C-4261-54-0

46. San Joaquin Valley APCD

Denaturant tank (authority to construct)

C-4261-55-0

47. San Joaquin Valley APCD

Final storage tank #2 (authority to construct)

C-4261-56-0

48. San Joaquin Valley APCD

Ethanol Hammermill #3 PTO

C-4261-57-0

49. San Joaquin Valley APCD

Lime silo (authority to construct)

C-4261-58-0

50. State of California Department of Food and Agriculture

Commercial Feed License

15625

51. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Madera)

Facility ID: 70061

Pacific Ethanol Magic Valley, LLC   Name of Counterparty Title 1. — Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol Magic
Valley, LLC 2. American Railcar Leasing LLC Master Service Contract 3. American
Railcar Leasing LLC Rider to Master Service Contract 4. City of Burley Municipal
Water and Sewer Services Contract 5. City of Burley

Wastewater permit

2008-01

6. City of Burley Wastewater permit addendum #1
2008-01-1

 

SCHEDULE 5.11(i)

4

 

 

7. Delta-T Corporation Engineering, Procurement and Technology License Agreement
for Plant No. 5 8. Department of the Treasury Alcohol and Tobacco Tax and Trade
Bureau

Alcohol Fuel Producers Permit

AFP-ID-15010

9. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427981

10. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 11. Idaho Department of Environmental Quality Air
Quality Permit to Construct P-2009.0124 12. Idaho State Department of
Agriculture Bureau of Weight and Measures Device License (1 scale 1160-7500 lb,
2 scales 100,000 or more lbs and 2 petroleum meters > 150 gpm) H0331108--2010-1
13. Intermountain Gas Company Intermountain Gas Company T-4 Natural Gas Service
Contract 14. IRS Producer of alcohol 05-CA-2008-005483-AF 15. J.D. Heiskell
Holdings, LLC Grain Storage Agreement 16. J.D. Heiskell Holdings, LLC and WestLB
AG, New York Branch

Consent and Agreement

(re: Pre-petition Credit Agreement)

17. J.D. Heiskell Holdings, LLC and WestLB AG, New York Branch Consent and
Agreement (re: DIP Credit Agreement) 18. J.D. Heiskell Holdings, LLC and WestLB
AG, New York Branch Consent and Agreement (re: Agreement) 19.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

* Equipment Lease Agreement 20. Pacific Ethanol, Inc. *Assignment and Assumption
Agreement (re: Delta-T) 21. Pacific Holding, Boardman, Madera, Stockton, and
Pacific Ethanol *Asset Management Agreement 22. Pacific Holding, Boardman,
Madera, Stockton, and Pacific Ethanol *Asset Management Agreement Consent

 

SCHEDULE 5.11(i)

5

 

 

23. Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement (Burley)
24. Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement Consent
(Burley) 25. Kinergy Marketing LLC * Ethanol Marketing Agreement (Burley) 26.
Kinergy Marketing LLC *Ethanol Marketing Agreement Consent (Burley) 27. Pacific
Ag. Products, LLC *Distillers Grains Marketing Agreement (Burley) 28. Pacific
Ag. Products, LLC *Distillers Grains Marketing Agreement Consent (Burley) 29.
PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract for Sale and
Purchase of Natural Gas 30. PPM Energy, Inc. (a.k.a. Iberdrola Renewables)
Special Provisions to the NAESB Base Contract for Sale and Purchase of Natural
Gas 31. SimplexGrinnell LP Inspection Plus Proposal, Service Agreement and
Modifications 32. State of Idaho Department of Agriculture

Commercial Feed Registration

Company Number 10075 Certificate Number 11104

33. State of Idaho Motor Fuel Division

Motor Fuel Distributor License

(Application pending. Not required until July 1,

2010.)

34. State of Idaho Tax Policy Dept Terminal License 35. United Electric Co-op,
Inc. Right of Way and Access Easement 36. US Environmental Protection Agency

Industrial Stormwater Discharge

IDR05C066

37. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Burley.)

Facility ID: 70291

Pacific Ethanol Columbia, LLC   Name of Counterparty Title 1. — Second Amended
and Restated Limited Liability Company Agreement of Pacific Ethanol Columbia,
LLC 2. Delta-T Corporation Engineering, Procurement and Technology License
Agreement

 

SCHEDULE 5.11(i)

6

 

 

3. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Alcohol Fuel Producers Permit

AFP-OR-15020

4. Department of the Treasury Alcohol and Tobacco Tax and Trade Bureau

Distilled Spirits Bond

(Surety: International Fidelity Insurance Company)

Bond No.: 0427965

5. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 6. IRS

Producer of alcohol

05-CA-2007-004456-AF

7. Morrow County, Oregon Enterprise Zone Abatement Agreement 8. Oregon
Department of Agriculture

Commercial Feed Registration

AG-R0184937FEED

9. Oregon Department of Environmental Quality

Air Contaminant Discharge Permit

25-0006

10. Oregon Department of Environmental Quality

Industrial Storm water Discharge

1200-Z

11. Oregon Energy Facility Siting Council Energy Facility Site Certificate 12.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

*Equipment Lease Agreement 13. Pacific Holding, Burley, Madera, Stockton, and
Pacific Ethanol *Asset Management Agreement 14. Pacific Holding, Burley, Madera,
Stockton, and Pacific Ethanol *Asset Management Agreement Consent 15. Pacific
Ag. Products, LLC *Corn Procurement and Handling Agreement (Boardman) 16.
Pacific Ag. Products, LLC *Corn Procurement and Handling Agreement Consent
(Boardman) 17. Kinergy Marketing LLC *Ethanol Marketing Agreement (Boardman) 18.
Kinergy Marketing LLC *Ethanol Marketing Agreement Consent (Boardman) 19.
Pacific Ag. Products, LLC *Distillers Grains Marketing Agreement (Boardman) 20.
Pacific Ag. Products, LLC *Distillers Grains Marketing Agreement Consent
(Boardman)

 

SCHEDULE 5.11(i)

7

 

 

21. Harris Feeding Company Grain Storage Agreement 22. Harris Feeding Company
Grain Storage Agreement Consent 23. Port of Morrow Easement for Roadway Purposes
24. Port of Morrow Pipeline Easement Agreement 25. Port of Morrow Port of Morrow
Lease 26. PPM Energy, Inc. (a.k.a. Iberdrola Renewables) Base Contract for Sale
and Purchase of Natural Gas 27. State of Oregon acting through the Oregon
Department of Energy Agreement 28. Tidewater Barge Lines, Inc. and Tidewater
Terminal, Co. Environmental Services Agreement 29. Tidewater Barge Lines, Inc.
and Tidewater Terminal, Co. Amended and Restated Transportation and Dock
Services Agreement 30. Tidewater Barge Lines, Inc., Tidewater Terminal, Co., and
U.S. Bank National Association Deposit Escrow Agreement 31. Umatilla Electric
Cooperative Agreement for Electric Service and Purchase of Power 32. Union
Pacific Railroad Company and Port of Morrow Agreement and Consent to Joint Use
of Track 33. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Boardman)

Facility ID: 70060

Pacific Ethanol Stockton LLC   Name of Counterparty Title 1. — Third Amended and
Restated Limited Liability Company Operating Agreement of Pacific Ethanol
Stockton LLC 2. California Department of Food and Agriculture Division of
Measurement Standards Weighmaster License 12403        

SCHEDULE 5.11(i)

8

 

 

3. California State Board of Equalization Seller’s Permit SR KH 101-125910 4.
City of Stockton Waste water discharge 5. Delta-T Corporation Engineering,
Procurement and Technology License Agreement for Plant No. 3 6. Department of
the Treasury Alcohol and Tobacco Tax and Trade Bureau Alcohol Fuel Producers
Permit AFP-CA-15084 7. Department of the Treasury Alcohol and Tobacco Tax and
Trade Bureau

Distilled Spirits Bond

(Surety: Great American Insurance Company)

Bond No.: 5616288

8. Fred Vance & Associates LLC Letter Agreement for Real and Business Personal
Property Tax Consulting 9. H.J. Heinz Company, L.P. Sewer Capacity Credits
Purchase Agreement 10. Iberdrola Renewables, Inc. Base Contract for Sale and
Purchase of Natural Gas 11. IRS Producer of alcohol 05-CA-2008-006579-AF 12.

Pacific Ethanol Imperial,

LLC and

13 Tons, LLC

*Equipment Lease Agreement 13. Pacific Ethanol, Inc. *Assignment and Assumption
Agreement (re: Delta-T) 14. Pacific Holding, Boardman, Burley, Madera, and
Pacific Ethanol *Asset Management Agreement 15. Pacific Holding, Boardman,
Burley, Madera, and Pacific Ethanol *Asset Management Agreement Consent 16. Port
of Stockton First Addendum to Lease (Ordinance No. 218) 17. Port of Stockton
Lease by the Stockton Port District to Pacific Ethanol Stockton LLC (Ordinance
No. 218) 18. Port of Stockton Letter Agreement (Grading) 19. Port of Stockton
Memorandum of Lease 20. Port of Stockton Pipeline Easement Agreement for Term
21. Port of Stockton Rail and Access Easement Agreement and Reservation for Term
22. Regional Water Quality Control Board Industrial Stormwater Discharge
5F39I021746

 

SCHEDULE 5.11(i)

9

 

 

23. San Joaquin County Division of Weights and Measures

Scales

By Location: 3028 Navy Drive, Stockton, CA 95206

24. San Joaquin Valley APCD

Air Permit to Operate (PTO)

N-7365

25. San Joaquin Valley APCD Grain Receiving PTO N-7365-1-1 26. San Joaquin
Valley APCD

Ethanol Hammermill #1 PTO

N-7365-2-1

27. San Joaquin Valley APCD

Ethanol Hammermill #2 PTO

N-7365-3-1

28. San Joaquin Valley APCD

Slurry Tank PTO

N-7365-4-1

29. San Joaquin Valley APCD

Yeast Prop Tank PTO

N-7365-5-1

30. San Joaquin Valley APCD

Dormant Emission Unit PTO (Yeast tank)

N-7365-5-3

31. San Joaquin Valley APCD

Liquefaction Tank PTO

N-7365-6-1

32. San Joaquin Valley APCD

Fermentation Tanks PTO

N-7365-7-1

33. San Joaquin Valley APCD

Beerwell PTO

N-7365-8-1

34. San Joaquin Valley APCD

Distillation Process PTO

N-7365-9-1

35. San Joaquin Valley APCD

Process Condensate Tank PTO

N-7365-10-1

36. San Joaquin Valley APCD

Wetcake Process PTO

N-7365-11-1

37. San Joaquin Valley APCD

Wetcake Loadout PTO

N-7365-12-1

38. San Joaquin Valley APCD

Offspec tank PTO

N-7365-13-0

39. San Joaquin Valley APCD

Ethanol day tank #1 PTO

N-7365-14-0

40. San Joaquin Valley APCD

Ethanol day tank #2 PTO

N-7365-15-0

41. San Joaquin Valley APCD

Final storage tank #1 PTO

N-7365-16-0

42. San Joaquin Valley APCD

Final storage tank #2

N-7365-17-0

       

SCHEDULE 5.11(i)

10

 

 

43. San Joaquin Valley APCD

Ethanol Loading Rack PTO

N-7365-19-1

44. San Joaquin Valley APCD

Dormant Emission Unit PTO (loading rack)

N-7365-19-2

45. San Joaquin Valley APCD

Boiler #1 PTO

N-7365-20-1

46. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #1)

N-7365-20-2

47. San Joaquin Valley APCD

Boiler #2 PTO

N-7365-21-1

48. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #2)

N-7365-21-2

49. San Joaquin Valley APCD

Boiler #3 PTO

N-7365-22-1

50. San Joaquin Valley APCD

Dormant Emission Unit PTO (Boiler #3)

N-7365-22-2

51. San Joaquin Valley APCD

Cooling tower PTO

N-7365-23-1

52. San Joaquin Valley APCD

Emergency fire water pump #1

N-7365-29-0

53. San Joaquin Valley APCD

Emergency fire water pump #2

N-7365-30-0

54. San Joaquin Valley APCD

Denaturant tank (authority to construct)

N-7365-31-0

55. State of California Department of Food and Agriculture Commercial Feed
License 15625-1 56. US Environmental Protection Agency

Renewable Fuel Standard Program

Company ID: 3697

(New permit number assigned to Pacific Holdings.

Also applies to Stockton)

Facility ID: 70319

 

SCHEDULE 5.11(i)

11

 

 

 

 

 

Schedule 5.11(ii)
to Credit Agreement

CONTRACTS

 

As of Closing Date

 

Counterparty(ies) PE Contracting Entity Document Type Subject Matter / Notes
Title Date of Execution Wells Fargo Bank, N.A., et al PEHC = Pacific Ethanol
Holding Co. LLC (DE) Corporate Agreement First Amendment to the Amended and
Restated Credit Agreement. First Amendment to Amended and Restated Credit
Agreement 7/13/2012 International Fidelity Insurance Company PEHC = Pacific
Ethanol Holding Co. LLC (DE) Escrow Agreement This agreement is signed solely on
behalf of the Boardman plant regarding a bond and cash collateral in the amount
of $863,200.00. Cash Collateral Escrow Agreement 6/13/2012 Kinergy Marketing,
LLC PEHC = Pacific Ethanol Holding Co. LLC (DE) Liquidity Agreement In order to
enhance the liquidity available to the plants (Stockton, Columbia and Magic
Valley), PAP and Kinergy have offered to make papyments in advance of the dates
they are due under their respective Marketing Agreements and Pacific Ethanol
Holding Co will receive such accelerated payments in an aggregate amount of
approximately $3 million. Liquidity Agreement 6/7/2012 Wells Fargo Bank, N.A.,
et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Corporate Agreement Amends the
original Credit Agreement regarding Tranche A-1 Term Loans. Amended and Restated
Credit Agreement 8/1/2011

 

SCHEDULE 5.11(ii)

12

 

 

International Fidelity Insurance Company PEHC = Pacific Ethanol Holding Co. LLC
(DE) Indemnity Agreement This general indemnity agreement is made and entered
into by Pacific Ethanol Holding Co., LLC; any other entitiy or individual for
whom Pacific Ethanol Holding Co., LLC requests a bond or bonds, and New PE
Holdco, LLC, and International Fidelity Insurance Company and Allegheny Casualty
Company. Agreement of Indemnity - Commercial Bond (II) 5/18/2011 WestLB AG, New
York Branch, et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Finance Agreement
Second Amendment to the original Credit Agreement dated June 25, 2010 and the
Amendment to Credit Agreement dated October 15, 2010.  This amendment deletes
and replaces certain articles in the original Credit Agreement. Second Amendment
to Credit Agreement 3/30/2011 WestLB AG, New York Branch, et al PEHC = Pacific
Ethanol Holding Co. LLC (DE) Finance Agreement Amendment to Credit Agreement
dated June 25, 2010. Amendment to Credit Agreement 10/15/2010 WestLB AG, New
York Branch, et al PEHC = Pacific Ethanol Holding Co. LLC (DE) Finance Agreement
Credit Agreement where Lenders are willing to make the Exit Facility available
to the Borrowers subject to certain terms and conditions. All exhibits and
schedules are attached. Credit Agreement 6/25/2010 California Alternative Energy
and Advanced Transportation Financing Authority PEM = Pacific Ethanol Madera LLC
(DE) Finance Agreement The California Alternative Energy and Advanced
Transportation Financing Authority (CAEATFA) will provide financial assistance
to PEM for advanced transportation and alternative fuels technologies. Financial
Assistance Agreement 40660              

 

 

SCHEDULE 5.11(ii)

13

 

 

California Energy Commission PEM = Pacific Ethanol Madera LLC (DE) Grant
Agreement Alternative & Renewable Fuel & Vehicle Tech-AB 118 (FY 09/10 BCP#2)
Grant Award Number:  ARV-10-029 40592   ICM, Inc. PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Consent and Waiver Consent and waiver by Wells Fargo Bank to
ICM, Inc.'s Purchase Money Security Interest (PMSI) in ICM equipment and in
certain proceeds from PEMV's sale of corn oil produced using the ICM equipment
at PEMV. Consent and Waiver 6/21/2012 ICM, Inc. PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Purchase Agreement PEMV to purchase from ICM certain equipment
known as the AOS (Advanced Oil System) with patent-pending Selected Solids
Separation (SSS) specified in the Plans and Specifications on Exhibit A of this
Agreement.  ICM shall install the Equipment at the Burley plant (per Exhibit B).
Advanced Oil System with Patent-Pending Selected Solids Separation Purchase and
Installation Agreement 6/20/2012 ICM, Inc. PEMV = Pacific Ethanol Magic Valley,
LLC (DE) License Agreement ICM grants to PEMV limited right and license to use
the proprietary property for the separation of corn oil from the emulsion
concentrate derived from the thin stillage solely at the PEMV plant. License
Agreement 6/20/2012 Intermountain Gas Company PEMV = Pacific Ethanol Magic
Valley, LLC (DE) Commodity Agreement Natural gas contract for a Maximum Daily
Firm Quantity (MDFQ) of 50,000 therms per day during the Agreement period.  (See
Record No. 743 for previous agreement.) T-4 Firm Distribution Only
Transportation Service 12/29/2011                    

SCHEDULE 5.11(ii)

14

 

 



J.D. Heiskell Holdings, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Amendment Second amendment to the grain storage agreement.  NOTE:  Amendment
originally drafted dated 11/17/11 but then extended to 12/10/11.  Amendment No.
2 to Grain Storage Agreement 12/10/2011 J.D. Heiskell Holdings, LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Guarantee Agreement This Guaranty is
signed in conjunction with the Second amendment to the grain storage agreement
(see Record No. 1908). Guaranty of PEMV Obligations to Heiskell 11/2/2011
Kinergy Marketing, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol
production at the Magic Valley facility Amended and Restated Ethanol Marketing
Agreement (Burley Project) 6/30/2011 Pacific Ag. Products, LLC PEMV = Pacific
Ethanol Magic Valley, LLC (DE) Services Agreement This amended and restated
agreement will allow PAP to provide marketing services for Distillers Grains
from the denatured fuel ethanol production facilities at Magic Valley. Amended
and Restated Distillers Grains Marketing Agreement (Burley Project) 6/30/2011
Pacific Ag. Products, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Commodity Agreement This amended and restated agreement will allow PAP to
provide procurement and handling of grain services for the denatured fuel
ethanol production facility at Burley, Idaho. Amended and Restated Corn
Procurement and Handling Agreement 6/30/2011 American Railcar Leasing LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Contract #MSC 4-8875,
Rider 1 dated December 7, 2009 is renewed for an additional period of six (6)
months at a rental rate of $725 per car per month, commencing July 1, 2011. 
(This renewal agreement replaces Record #1730, which commenced on January 1,
2011 and expired June 30, 2011.) Renewal of Car Service Contract No. MSC 4-8875,
Rider 1 6/22/2011

 





SCHEDULE 5.11(ii)

15

 

 

American Railcar Leasing LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE)
Services Agreement Contract #MSC 4-8875, Rider 1 dated December 7, 2009 is
renewed for an additional period of six (6) months at a rental rate of $425 per
car per month, commencing January 1, 2011.  (This renewal agreement replaces
Record #1713, which commenced on July 1, 2010 and expired December 31, 2010.)
Renewal of Car Service Contract No. MSC 4-8875, Rider 1 12/16/2010 J.D. Heiskell
Holdings, LLC PEMV = Pacific Ethanol Magic Valley, LLC (DE) Amendment First
amendment to the grain storage agreement regarding prepayment by PEMV. Amendment
No. 1 to Grain Storage Agreement 12/10/2010 American Railcar Leasing LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Contract #MSC 4-8875,
Rider 1 dated December 7, 2009 is renewed for an additional period of six (6)
months at a rental rate of $425 per car per month.  (See also Record #1546 for
Rider 1.) Renewal of Car Service Contract 9/14/2010 Kinergy Marketing, LLC PEMV
= Pacific Ethanol Magic Valley, LLC (DE) Services Agreement Kinergy to provide
marketing services for denatured fuel ethanol. Ethanol Marketing Agreement
(Burley Project) 6/29/2010 Pacific Ag. Products, LLC PEMV = Pacific Ethanol
Magic Valley, LLC (DE) Commodity Agreement PAP to provide grain services. Corn
Procurement and Handling Agreement 6/29/2010 Pacific Ag. Products, LLC PEMV =
Pacific Ethanol Magic Valley, LLC (DE) Services Agreement PAP to provide
marketing services. Distillers Grains Marketing Agreement (Burley Project)
6/29/2010

 

SCHEDULE 5.11(ii)

16

 

 

International Fidelity Insurance Company PECOL = Pacific Ethanol Columbia, LLC
(DE) Bond PECOL (the Principal) and International Fidelity Insurance Company
(the Surety) are held and firmly bound unto the State of Oregon, acting by and
through the Energy Facility Siting Council (the Obligee) in the penal sum of
$863,200.00 (Bond No. 0590288) for the Boardman plant. Site Certificate Bond No.
0590288 6/14/2012 Mascoma Corporation PECOL = Pacific Ethanol Columbia, LLC (DE)
Services Agreement Mascoma has engaged Lallemand to manufacture, market and
distribute its Mascoma Grain Technology yeast product at the Columbia facility.
Supply and Service Agreement 3/9/2012 CHS, Inc. PECOL = Pacific Ethanol
Columbia, LLC (DE) Consent and Agreement CHS, Inc. consents to the assignment to
Wells Fargo Bank, N.A., of all of the Borrower's right, title and interest in,
to and under the Assigned Agreement pursuant to the Security Agreement. Consent
and Agreement 2/24/2012 CHS, Inc. PECOL = Pacific Ethanol Columbia, LLC (DE)
Storage Agreement CHS to store and maintain corn (grain) at the grain handling
and storage facility located at the PECOL ethanol facility located in the Port
of Boardman, Oregon.  CHS also agrees to sell grain to PECOL. Grain Supply
Agreement 2/24/2012 Tidewater Terminal Co. PECOL = Pacific Ethanol Columbia, LLC
(DE) Requisition This requisition represents a request for disbursement of funds
in the amount of $150,000.00 pursuant to Schedule II of the Deposit Escrow
Agreement, dated September 1, 2009. Requisition of Request for Disbursement of
Funds 9/9/2011 WestLB AG, New York Branch, et al PECOL = Pacific Ethanol
Columbia, LLC (DE) Amendment This Amendment No. 2 to Irrevocable Standby Letter
of Credit No. 22703101566WLB increases the amount of the LOC by US $8,848.00 to
US $844,320.00. Amendment No. 2 to Irrevocable Standby Letter of Credit No.
22703101566WLB 8/12/2011

 

SCHEDULE 5.11(ii)

17

 

 

Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Commodity
Agreement PAP to provide grain services for denatured fuel ethanol production
facilities. Amended and Restated Corn Procurement and Handling Agreement
6/30/2011 Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE)
Amendment This is the first amendment to the Distillers Grains Marketing
Agreement for the Boardman plant. Amended and Restated Distillers Grains
Marketing Agreement (Boardman Project) 6/30/2011 Kinergy Marketing, LLC PECOL =
Pacific Ethanol Columbia, LLC (DE) Amendment First amendment to the Ethanol
Marketing Agreement for the Boardman plant. Amended and Restated Ethanol
Marketing Agreement (Boardman Project) 6/30/2011 WestLB AG, New York Branch, et
al PECOL = Pacific Ethanol Columbia, LLC (DE) Amendment Irrevocable Standby
Letter of Credit No. 22703101566WLB extending the LOC validity to June 25, 2012.
Amendment No. 1 to Irrevocable Standby Letter of Credit No. 22703101566WLB
6/22/2011 Tidewater Barge Lines, Inc. PECOL = Pacific Ethanol Columbia, LLC (DE)
Rate Schedule Local rates, rules and regulations governing the transportation of
bulk fertilizer and petroleum products via barge.  (Signatures not required.) 
See also Exhibit Attachment 1 for letter dated March 1, 2011 of announcement of
rate increase. Rate Schedule No. 800-A 3/14/2011 Tidewater Terminal Co. PECOL =
Pacific Ethanol Columbia, LLC (DE) Amendment This is an amendment and
restatement of the Transportation and Dock Services Agreement dated September 1,
2009.  Tidewater waives the Dock Fee due and owing from PE Columbia on January
1, February 1, and March 1, 2011.  PE Columbia will resume paying the Dock Fee
on or before April 1, 2011. Amended and Restated Transportation and Dock
Services Agreement 3/7/2011

 

SCHEDULE 5.11(ii)

18

 

 

Tidewater Terminal Co. PECOL = Pacific Ethanol Columbia, LLC (DE) Amendment This
amendment to the Deposit Escrow Agreement (dated February 15, 2007) names John
T. MIller as the sole officer entitled to sign or give instructions to the bank
on behalf of PECOL. Amendment to Deposit Escrow Agreement 9/14/2010 Tidewater
Terminal Co. PECOL = Pacific Ethanol Columbia, LLC (DE) Requisition This
requisition represents a request for disbursement of funds in the amount of
$150,000.00 pursuant to Schedule II of the Deposit Escrow Agreement, dated
September 1, 2009. Requisition of Request for Disbursement of Funds 9/8/2010
Kinergy Marketing, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol.
Ethanol Marketing Agreement (Boardman Project) 6/29/2010 Pacific Ag. Products,
LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Commodity Agreement PAP to
provide grain services. Corn Procurement and Handling Agreement 6/29/2010
Pacific Ag. Products, LLC PECOL = Pacific Ethanol Columbia, LLC (DE) Services
Agreement PAP to provide marketing services for Distillers Grains from the
denatured fuel ethanol production facilities at the Boardman plant. Distillers
Grains Marketing Agreement (Boardman Project) 6/29/2010 WestLB AG, New York
Branch, et al PECOL = Pacific Ethanol Columbia, LLC (DE) Finance Agreement
Irrevocable Standby Letter of Credit No. 22703101566WLB in the amount of
$835,472 in connection with the Site Certificate for the Columbia Ethanol
Project, in favor of the State of Oregon, acting by and through The Energy
Facility Siting Council, Oregon Department of Energy. Irrevocable Standby Letter
of Credit No. 22703101566WLB 6/28/2010

 

SCHEDULE 5.11(ii)

19

 

 

J.D. Heiskell Holdings, LLC PES = Pacific Ethanol Stockton, LLC (DE) Storage
Agreement First amendment to the grain storage agreement.  NOTE:  Amendment
originally drafted dated 11/17/11 but then extended to 12/10.11. Amendment No. 1
to Grain Storage Agreement 12/10/2011 J.D. Heiskell Holdings, LLC PES = Pacific
Ethanol Stockton, LLC (DE) Guarantee Agreement This Guaranty is signed in
conjunction with the First amendment to the grain storage agreement (see Record
No. 1909). Guaranty of PES Obligations to Heiskell 11/2/2011 Pacific Ag.
Products, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services Agreement
Amended and Restated Agreement for PAP to provide grain services for the
denatured fuel ethanol production facility located at Stockton, CA. Amended and
Restated Corn Procurement and Handling Agreement 6/30/2011 Pacific Ag. Products,
LLC PES = Pacific Ethanol Stockton, LLC (DE) Services Agreement Amended and
Restated Agreement for PAP to provide marketing services for Distillers Grains
from the denatured fuel ethanol production facility in Stockton, CA. Amended and
Restated Distillers Grains Marketing Agreement (Stockton Project) 6/30/2011
Kinergy Marketing, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services
Agreement Kinergy to provide marketing services for denatured fuel ethanol
production at the Stockton facility Amended and Restated Ethanol Marketing
Agreement (Stockton) 6/30/2011 J.D. Heiskell Holdings, LLC PES = Pacific Ethanol
Stockton, LLC (DE) Consent and Agreement J.D. Heiskell consents to the
assignment to WestLB AG, New York Branch, all of PES' right, title and interest
in, to and under the Assigned Agreement pursuant to the Security Agreement and
acknowledges the right of WestLB in the exercise of their rights and remedies
under the Security Agreement. Consent and Agreement 1/14/2011 California Energy
Commission PES = Pacific Ethanol Stockton, LLC (DE) Grant Agreement Alternative
& Renewable Fuel & Vehicle Tech-AB 118 (FY 09/10 BCP#2) Grant Award Number: 
ARV-10-030 12/15/2010

 

SCHEDULE 5.11(ii)

20

 

 

J.D. Heiskell Holdings, LLC PES = Pacific Ethanol Stockton, LLC (DE) Storage
Agreement J.D. Heiskell Holdings, LLC is a California limited liability company
doing business as J.D. Heiskell & Company.  Heiskell will store and maintain
grain at the grain handling and storage facility located in Stockton, California
in order to provide for the purchase and sale of the grain from the facility to
third parties and to PES. Grain Storage Agreement 12/10/2010 Pacific Gas and
Electric Company PES = Pacific Ethanol Stockton, LLC (DE) Licenses and
Registration Nomination by PES for BP Energy to be our natural gas scheduling
and marketing agent with PG&E for delivery of natural gas to the Stockton
plant.  (NOTE:  This replaces Record #1246.) Authorization to Revise Nominating
Marketer on Exhibits C and D of Form 79-756 - Natural Gas Service Agreement
11/18/2010 Pacific Gas and Electric Company PES = Pacific Ethanol Stockton, LLC
(DE) Licenses and Registration Nomination by PES for BP Energy to be our
balancing agent with PG&E.  Note that the document labelled "Exhibit B" (last
page of this 3-page document) terminates Iberdrola, the former balancing agent,
as of November 30, 2010.  See also Record #1711 for the nomination of BP to be
our natural gas scheduling and marketing agent with PG&E. Customer Balancing
Agent Service Authorization 11/17/2010 BP Energy Company PES = Pacific Ethanol
Stockton, LLC (DE) Confirmation This Transaction Confirmation #6929691 confirms
the terms of the transaction between the parties and is subject to the terms and
conditions of the Base Contract dated 11/01/2010. Physical Gas Transaction
Confirmation for Immediate Delivery - BP (NUCLEUS) ID:5542938 11/15/2010

 

SCHEDULE 5.11(ii)

21

 

 

Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton, LLC (DE) Services
Agreement PAP to provide services for Distillers Grains from denatured fuel
ethanol production facilities. Distillers Grains Marketing Agreement (Stockton
Project) 10/15/2010 Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton,
LLC (DE) Services Agreement PAP to provide grain services for denatured fuel
ethanol production facilities. Corn Procurement and Handling Agreement
10/15/2010 Pacific Ag. Products, LLC PES = Pacific Ethanol Stockton, LLC (DE)
Consent and Agreement Consent and agreement re: PAP Distillers Grains Marketing
Agreement. Consent and Agreement 10/15/2010 Pacific Ag. Products, LLC PES =
Pacific Ethanol Stockton, LLC (DE) Consent and Agreement Consent and agreement
to PAP corn agreement. Consent and Agreement 10/15/2010

 

SCHEDULE 5.11(ii)

22

 

 

 

SCHEDULE 5.12
to Credit Agreement

 

UCC FILING OFFICES

 

UCC Filing Offices

 

New PE Holdco LLC

Office of the Secretary of State of the State of Delaware

 

Pacific Ethanol Holding Co. LLC

Office of the Secretary of State of the State of Delaware

 

Pacific Ethanol Madera LLC

Office of the Secretary of State of the State of Delaware

 

Pacific Ethanol Columbia, LLC

Office of the Secretary of State of the State of Delaware

 

Pacific Ethanol Stockton LLC

Office of the Secretary of State of the State of Delaware

 

Pacific Ethanol Magic Valley, LLC

Office of the Secretary of State of the State of Delaware

 

Mortgage Recording Offices

 

Pacific Ethanol Madera LLC

County Recorder’s Office for the County of Madera (California)

 

Pacific Ethanol Columbia, LLC

Morrow County Recorder’s Office (Oregon)

 

Pacific Ethanol Stockton LLC

County of San Joaquin Office of the Assessor-Recorder-County Clerk (California)

 

Pacific Ethanol Magic Valley, LLC

Cassia County Recorder’s Office (Idaho)

 

**With respect to the filings to be made in the Office of the Secretary of State
of the State of Delaware pursuant to Section 9-515 of the Uniform Commercial
Code as now in effect in the State of Delaware, the effectiveness of a filed
financing statement lapses on the expiration of the date that is five years
after the date of filing, unless before the lapse a continuation statement is
filed in accordance with Section 9-515(d) within the six-month period prior to
the expiration of the applicable five-year period.

 

SCHEDULE 5.12

 

23

 

 

 

SCHEDULE 5.13(a)
to Credit Agreement

SITE DESCRIPTIONS

 

BOARDMAN

 

Boardman Leased Premises

 

A LEASEHOLD ESTATE, FOR THE TERM AND UPON THE TERMS, CONDITIONS AND PROVISIONS
AS CONTAINED IN THAT CERTAIN MEMORANDUM OF GROUND LEASE, INCLUDING THE TERMS AND
PROVISIONS THEREOF, BY AND BETWEEN THE PORT OF MORROW, A MUNICIPAL CORPORATION
OF THE STATE OF OREGON, AS LESSOR, AND PACIFIC ETHANOL COLUMBIA, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, AS LESSEE, RECORDED OCTOBER 5, 2006 AS 2006-17758,
MORROW COUNTY MICROFILM RECORDS, ON THE FOLLOWING DESCRIBED PROPERTY:

 

A PARCEL OF LAND LOCATED IN SECTION 2, TOWNSHIP 4 NORTH, RANGE 25 EAST OF THE
WILLAMETTE MERIDIAN, IN THE COUNTY OF MORROW, STATE OF OREGON, DESCRIBED AS
FOLLOWS:

 

BEGINNING AT A POINT ON THE NORTH RIGHT OF WAY LINE OF CENTER LOOP DRIVE BEING
NORTH 04°45’10” WEST A DISTANCE OF 1,666.80 FEET FROM THE SOUTH QUARTER CORNER
OF SECTION 2, IN TOWNSHIP 4 NORTH, RANGE 25 EWM;

 

THENCE NORTHWESTERLY ALONG THE NORTH RIGHT OF WAY OF SAID CENTER LOOP DRIVE,
ALONG A 530.26 FOOT CURVE TO THE LEFT, SAID CURVE HAVING A RADIUS OF 470.00
FEET, AN INTERNAL ANGLE OF 64°38’29” AND A CHORD WHICH BEARS NORTH 80°21’18”
WEST A DISTANCE OF 502.58 FEET;

 

THENCE CONTINUING ALONG THE NORTH RIGHT OF WAY LINE OF CENTER LOOP DRIVE SOUTH
67°19’28” WEST A DISTANCE OF 80.00 FEET;

 

THENCE NORTH 22°40’32” WEST A DISTANCE OF 10.00 FEET;

 

THENCE NORTHWESTERLY ALONG A 419.11 FOOT CURVE TO THE LEFT, SAID CURVE HAVING A
RADIUS OF 595.00 FEET, AN INTERNAL ANGLE OF 40°21’ 19” AND A CHORD WHICH BEARS
NORTH 42°51 ‘17” WEST A DISTANCE OF 410.50 FEET;

 

THENCE NORTH 38°56’09” EAST A DISTANCE OF 1,258.00 FEET;

 

THENCE SOUTH 51°03’51” EAST A DISTANCE OF 970.00 FEET;

 

SCHEDULE 5.13(a)

24

 

 

THENCE SOUTH 43°24’17” WEST A DISTANCE OF 1,008.18 FEET TO THE NORTH RIGHT OF
WAY LINE OF CENTER LOOP DRIVE AND THE POINT OF BEGINNING.

 

Boardman Easement Premises

 

PIPELINE EASEMENT

 

A TWENTY (20.00) FOOT WIDE EASEMENT FOR THE ADDITION/EXPANSION OF ETHANOL AND
BIO-FUELS PIPELINES TO THE TIDEWATER BIO-FUELS BARGE LOADING SITE. SAID 20.00
FOOT WIDE EASEMENT BEING 10.00 FEET ON EACH SIDE OF A CENTER LINE THAT IS
DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT LOCATED ON THE NORTHEAST LINE OF THE PACIFIC ETHANOL
COLUMBIA, LLC LEASED LANDS AND THE SOUTHWEST RIGHT OF WAY OF DEWEY WEST LANE,
SAID POINT BEING NORTH 01° 39’ 11” WEST A DISTANCE OF 2,910.70 FEET FROM THE
SOUTH QUARTER CORNER OF SECTION 2, OF TOWNSHIP 4 NORTH, RANGE 25 EWM; THENCE
NORTH 38° 56’ 09” EAST A DISTANCE OF 40.00 FEET TO A POINT 10.00 FEET FROM THE
CENTERLINE OF DEWEY WEST LANE; THENCE PARALLEL WITH THE CENTERLINE OF SAID DEWEY
WEST LANE, NORTH 51° 03’ 51” WEST A DISTANCE OF 966.00 FEET; THENCE SOUTH 38°
56’ 09” EAST A DISTANCE OF 10.00 FEET, THENCE NORTH 50° 05’ 33” WEST A DISTANCE
OF 168.00 FEET TO A POINT LOCATED ON THE PROJECTED NORTH RIGHT OF WAY LINE OF
LEWIS & CLARK DRIVE; THENCE PARALLEL TO THE CENTERLINE AND ALONG THE SAID NORTH
RIGHT OF WAY OF LEWIS & CLARK DRIVE, SOUTH 38° 56’ 09” WEST A DISTANCE OF 86.00
FEET TO A POINT ON THE SOUTHEAST BOUNDARY OF LEASED LANDS OF TIDEWATER BARGE
LINES BIO-FUELS BARGE LOADING FACILITY; THENCE NORTH 48° 02’ 43” WEST A DISTANCE
OF 15.00 FEET TO THE PIPELINE MANIFOLD CONNECTION TO TIDEWATER BARGE LINES
BIO-FUELS BARGE LOADING FACILITY AND TERMINUS OF EASEMENT DESCRIPTION.

 

PIPELINE, ACCESS/EGRESS & FACILITIES EASEMENT

 

A SIXTY (60.00) FOOT WIDE PIPELINE & ACCESS/EGRESS EASEMENT FOR THE
ADDITION/EXPANSION OF ETHANOL AND BIO-FUELS PIPELINES TO A RAIL CAR BIO-FUELS
LOADING SITE IN ADDITION TO AN EASEMENT FOR THE SITTING OF A RAIL CAR BIO-FUELS
LOAD-OUT FACILITY ON AND ADJACENT TO THE PORT OF MORROW EAST BEACH RAIL SPUR
FACILITY.

 

SAID 60.00 FOOT WIDE EASEMENT BEING 30.00 FEET ON EACH SIDE OF A CENTER LINE
THAT IS DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT LOCATED ON THE NORTHEAST LINE OF THE PACIFIC ETHANOL
COLUMBIA, LLC LEASED LANDS AND THE SOUTHWEST RIGHT OF WAY OF DEWEY WEST LANE,
SAID POINT BEING NORTH 01° 39’ 11” WEST A DISTANCE OF 2,910.70 FEET FROM THE
SOUTH QUARTER CORNER OF SECTION 2, OF TOWNSHIP 4 NORTH, RANGE 25 EWM; THENCE
NORTH 38° 56’ 09” EAST A DISTANCE OF 505.95 FEET TO A POINT 110.00 FEET FROM AND
AT RIGHT ANGLES TO THE CENTERLINE OF TRACK THREE OF THE PORT OF MORROW EAST
BEACH RAIL SPUR AND TERMINUS OF PIPELINE & ACCESS/EGRESS EASEMENT.

 

SCHEDULE 5.13(a)

25

 

 

SAID RAIL CAR BIO-FUELS LOAD-OUT FACILITY EASEMENT BEING A 140.00 FEET BY 117.50
FEET TRACT OF LAND MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE TERMINUS OF THE ABOVE DESCRIBED CENTERLINE OF THE PIPELINE AND
ACCESS/EGRESS EASEMENT: THENCE SOUTH 56° 29’ 29” EAST, PARALLEL TO THE
CENTERLINES OF THE PORT OF MORROW EAST BEACH RAIL SPURS, A DISTANCE OF 56.94
FEET; THENCE NORTH 33° 30’ 31” EAST, AT RIGHT ANGLES TO THE CENTERLINES OF THE
PORT OF MORROW EAST BEACH RAIL SPURS, A DISTANCE OF 117.50 FEET TO A POINT 7.50
FEET OFFSET FROM THE CENTER OF TRACK THREE OF THE PORT OF MORROW EAST BEACH RAIL
SPUR; THENCE NORTH 56° 29’ 29” WEST, PARALLEL TO THE CENTERLINES OF THE PORT OF
MORROW EAST BEACH RAIL SPURS, A DISTANCE OF 140.00 FEET; THENCE SOUTH 33° 30’
31” WEST, AT RIGHT ANGLES TO THE CENTERLINES OF THE PORT OF MORROW EAST BEACH
RAIL SPURS, A DISTANCE OF 117.50 FEET; THENCE SOUTH 56° 29’ 29” EAST, PARALLEL
TO THE CENTERLINES OF THE PORT OF MORROW EAST BEACH RAIL SPURS, A DISTANCE OF
83.06 FEET AND THE POINT OF BEGINNING OF THE RAIL CAR BIO-FUELS LOAD-OUT
FACILITY EASEMENT.

 

BURLEY

 

PARCEL NO. 1:

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: That part of the SW¼ SW¼ lying South of the “G” Canal.

 

PARCEL NO. 2:

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: That part of the SE¼ SW¼ lying South of the “G” Canal.

 

PARCEL NO. 3:

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: That part of the SW¼ SE¼ lying South of the “G” Canal.

 

PARCEL NO. 4:

 

SCHEDULE 5.13(a)

 

26

 

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: SE¼ SE¼ EXCEPTING the railroad right-of-way and EXCEPTING the
following described tracts:

 

Tract No. 1:

 

That part of said SE¼ SE¼ lying South and East of the railroad right-of-way as
deeded to the United States of America by Warranty Deed recorded March 29, 1950
as Instrument No. 168821 in Book 54 of Deeds, page 158, records of Cassia
County, Idaho.

 

Tract No. 2:

 

Commencing at the Southeast corner of said Section 25, marked by an aluminum cap
on a 5/8 rebar and running thence along the South line thereof South 89°29’41”
West 598.21 feet; Thence North 0°30’19” West 144.76 feet to the True Point of
Beginning;

 

Thence continuing North 0°30’19” West 189.80 feet;

 

Thence North 89°29’41” East 400.46 feet;

 

Thence continuing South 0°30’19” East 102.13 feet;

 

Thence continuing South 52°21’15” West 55.21 feet;

 

Thence continuing South 62°40’38” West 120.42 feet;

 

Thence continuing South 89°29’41” West 248.97 feet to the True Point of
Beginning.

 

SAVE AND EXCEPT, that portion from Parcel Nos. 1 through 4, more particularly
described in the Deed of Dedication, by and between Pacific Ethanol Magic Valley
LLC, Grantor, to the City of Burley, dated August 28, 2008 and recorded
September 17, 2008 as Instrument No. 2008-005248, records of Cassia County,
Idaho.

 

PARCEL NO. 5:

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: That part of the NE¼ SE¼ lying South of the “G” Canal.

 

PARCEL NO. 6:

 

TOWNSHIP 10 SOUTH, RANGE 22 EAST OF THE BOISE MERIDIAN, CASSIA COUNTY, IDAHO.

 

Section 25: That part of the NW¼ SE¼ lying South of the “G” Canal.

 

SCHEDULE 5.13(a)

27

 

 

MADERA

 

The land referred to in this Deed of Trust is situated in the State of
California, County of Madera, and described as follows:

 

PARCEL A:

 

A parcel of land lying in the North ½ of Section 2, Township 12 South, Range 18
East, Mount Diablo Base and Meridian according to the official plat thereof,
being also a portion of Parcel 1 of Parcel Map No. 1121, recorded in Book 23 of
Maps Page 11, Madera County records, more particularly described as follows:

 

BEGINNING at the Southwest corner of said Parcel 1; thence North 00°31’16” East
along the West line of said Parcel 1 a distance of 2,412.82 feet to the
Northwest corner of said Parcel 1; thence South 89°16’26” East along the North
line of said Parcel 1 a distance of 874.08 feet to a point on the Southwesterly
line of the Atcheson Topeka and Santa Fe Railroad Company’s right-of-way; thence
South 35°19’16” East along said railroad right-of-way line a distance of
2,457.39 feet; thence South 89°55’38” West and parallel with the South line of
said Parcel 1 a distance of 855.09 feet; thence South 00°27’17” West a distance
of 393.68 feet to a point on the South line of said Parcel 1, said point being
also the Northwest corner of Parcel 1 of Parcel Map No. 2031, recorded in Book
27 of Maps, Page 140, Madera County Records; thence South 89°55’38” West along
the South line of Parcel 1 of said Parcel Map No. 1121 a distance of 643.46 feet
to the center of said Section 2; thence continuing South 89°55’38” West along
the South line of last said Parcel 1 a distance of 815.04 to the point of
beginning.

 

APN: 047-130-020 (portion of)

 

PARCEL B:

 

A parcel of land in Section 2, Township 12 South, Range 18 East, Mount Diablo
Base and Meridian according to the official plat thereof, more particularly
described as follows:

 

BEGINNING at the Northwest corner of Parcel 1 of Parcel Map No. 2031, according
to the map thereof recorded in Book 27 Page 140 of Maps, Madera County Records;
thence South 89°55’38” West along the Northerly boundary line of Parcel 2 of
Parcel Map No. 2031 a distance of 643.46 feet to the center of said Section 2;
thence continuing South 89°55’38” West a distance of 815.04 feet; thence South
00°31’16” West a distance of 653.00 feet; thence North 89°55’38” East a distance
of 1,459.26 feet to a point on the West line of said Parcel 1; thence continuing
North 89°55’38” East parallel to the North line of said Parcel 1 a distance of
1,342.48 feet to a point on the East line of said Parcel 1; thence North
00°28’16” East along the East line of said Parcel 1 a distance of 365.46 feet to
a point on the Southwesterly line of the Atcheson Topeka and Santa Fe Railroad
Company’s right-of-way; thence North 35°25’56” West along the said railroad
right-of-way line a distance of 352.56 feet to the Northeasterly corner thence
North 35°19’16” West continuing along said railroad right-of-way line a distance
of 482.04 feet; thence South 89°55’38” West, parallel to the North line of said
Parcel 1 a distance of 855.09 feet to a point on the Northerly extension of this
West line of said Parcel 1; thence South 00°27’17” West, a distance of 393.68
feet to the point of beginning.

 

SCHEDULE 5.13(a)

 

28

 

 

APN 047-130-020 (portion of)

STOCKTON

 

STOCKTON LEASED PREMISES

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 11°23’12” WEST 609.05 FEET TO THE TRUE POINT OF
BEGINNING; THENCE SOUTH 02°49’08” EAST 809.96 FEET; THENCE SOUTH 87°07’38” WEST
1303.28 FEET; THENCE ALONG A NON TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
491.67 FEET, A CENTRAL ANGLE OF 86°39’29”, A CHORD BEARING AND A DISTANCE OF
NORTH 42°45’42” WEST 674.76 FEET AND AN ARC LENGTH OF 743.64 FEET; THENCE NORTH
47°00’55” EAST 455.58 FEET; THENCE NORTH 87°10’52” EAST 1388.34 FEET TO THE TRUE
POINT OF BEGINNING, CONTAINING 30.00 ACRES, MORE OR LESS.

 



STOCKTON RAIL EASEMENT

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE NORTH 83°59’39” WEST 21.09 FEET TO THE WEST RIGHT-OF-WAY
LINE OF NAVY DRIVE AND BEING THE TRUE POINT OF BEGINNING; THENCE ALONG SAID WEST
RIGHT-OF-WAY LINE SOUTH 39°59’30” EAST 118.12 FEET; THENCE LEAVING SAID WEST
RIGHT-OF-WAY LINE SOUTH 86°21’48” WEST 59.81 FEET; THENCE ALONG A NON TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 586.44 FEET, A CENTRAL ANGLE OF 24°23’40”,
A CHORD BEARING AND DISTANCE OF NORTH 81°38’17” WEST 247.80 FEET, AND AN ARC
LENGTH OF 249.68 FEET; THENCE NORTH 69°40’31” WEST 77 52 FEET; THENCE SOUTH
57°22’04” EAST 539.60 FEET; THENCE ALONG A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF 72°47’46” AND AN ARC LENGTH OF 95.29
FEET; THENCE NORTH 49°50’10” EAST 18.52 FEET TO SAID WEST RIGHT-OF-WAY LINE;
THENCE ALONG SAID WEST RIGHT-OF-WAY LINE SOUTH 40”10’45” EAST 100.00 FEET;
THENCE LEAVING SAID WEST RIGHT-OF-WAY LINE SOUTH 49°50’10” WEST 104.32 FEET;
THENCE SOUTH 58°45’51” EAST 104.18 FEET; THENCE ALONG A TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 539.06 FEET, A CENTRAL ANGLE OF 145°53’30” AND AN ARC
LENGTH OF 1372.60 FEET; THENCE SOUTH 87°07’38” WEST 1434.97 FEET; THENCE NORTH
02°52’22” WEST 100.00 FEET; THENCE NORTH 87°07’38” EAST 1303.28 FEET; THENCE
NORTH 02°49’08” WEST 10.00 FEET; THENCE NORTH 87°07’38” EAST 69.52 FEET; THENCE
ALONG A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 450.00 FEET, A CENTRAL
ANGLE OF 146°23’42” AND AN ARC LENGTH OF 1149.78 FEET; THENCE NORTH 59°16’03”
WEST 758.03 FEET; THENCE NORTH 11°01’59” WEST 318.92 FEET; THENCE SOUTH
69°40’31” EAST 318.87 FEET; THENCE ALONG A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 506.44 FEET, A CENTRAL ANGLE OF 22°40’31” AND AN ARC LENGTH OF 200.43
FEET TO THE TRUE POINT OF BEGINNING CONTAINING 12.00 ACRES MORE OR LESS.

 

SCHEDULE 5.13(a)



29

 

 



 

TOGETHER WITH THE FOLLOWING:

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 41°13’53” WEST 2089.26 FEET TO THE TRUE POINT OF
BEGINNING; THENCE ALONG A NON TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
561.67 FEET, A CENTRAL ANGLE OF 139°53’17”, A CHORD BEARING AND DISTANCE OF
NORTH 22°55’43” WEST 1055.22 FEET, AND AN ARC LENGTH OF 1371.32 FEET; THENCE
NORTH 47°00’55” EAST 913.06 FEET; THENCE ALONG A TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 586.44 FEET, A CENTRAL ANGLE OF 63°18’34” AND AN ARC LENGTH
OF 647.99 FEET; THENCE SOUTH 11°01’59” EAST 318.92 FEET; THENCE ALONG A NON
TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 450.00 FEET, A CENTRAL ANGLE OF
73°43’01”, A CHORD BEARING AND DISTANCE OF SOUTH 83°52’26” WEST 539.86 FEET, AND
AN ARC LENGTH OF 578.97 FEET; THENCE SOUTH 47°00’55” WEST 640.22 FEET; THENCE
SOUTH 87°10’52” WEST 46.21 FEET; THENCE SOUTH 47°00’55” WEST 455.58 FEET; THENCE
ALONG A NON TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 491.67 FEET, A CENTRAL
ANGLE OF 86°39’29”, A CHORD BEARING AND DISTANCE OF SOUTH 42°45’42” EAST 674.76
FEET, AND AN ARC LENGTH OF 743.64 FEET; THENCE SOUTH 02°52’22” EAST 100.00 FEET
TO THE TRUE POINT OF BEGINNING CONTAINING 13.28 ACRES MORE OR LESS.

 

EXCEPT THEREFROM THE FOLLOWING:

 

SCHEDULE 5.13(a)

 

30

 

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 37°50’04” EAST 382.77 FEET TO THE WEST RIGHT-OF-WAY
LINE OF NAVY DRIVE AND BEING THE TRUE POINT OF BEGINNING; THENCE LEAVING SAID
WEST RIGHT-OF-WAY LINE SOUTH 49°50’ 10” WEST 18.52 FEET; THENCE ALONG A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF 72°47’46”
AND AN ARC LENGTH OF 95.29 FEET; THENCE NORTH 57°22’04” WEST 539.60 FEET; THENCE
NORTH 61°29’20” WEST 158.40 FEET; THENCE ALONG A TANGENT CURVE TO THE LEFT
HAVING A RADIUS OF 534.44 FEET, A CENTRAL ANGLE OF 71°29’44” AND AN ARC LENGTH
OF 666.89 FEET; THENCE SOUTH 47°00’55” WEST 843.28 FEET; THENCE ALONG A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 381.00 FEET, A CENTRAL ANGLE OF 3°11’34”
AND AN ARC LENGTH OF 21.23 FEET; THENCE SOUTH 45°25’09” WEST 55.02 FEET; THENCE
ALONG A NON TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET, A CENTRAL
ANGLE OF 15°52’13”, A CHORD BEARING AND DISTANCE OF SOUTH 37°29’02” WEST 41.42
FEET, AND AN ARC LENGTH OF 41.55 FEET; THENCE ALONG A NON TANGENT CURVE TO THE
LEFT HAVING A RADIUS OF 390.00 FEET, A CENTRAL ANGLE OF 40°18’09”, A CHORD
BEARING AND DISTANCE OF SOUTH 09°23’52” WEST 268.71 FEET AND AN ARC LENGTH OF
274.33 FEET; THENCE NORTH 47°00’55” EAST 62.21 FEET; THENCE ALONG A NON TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 339.00 FEET, A CENTRAL ANGLE OF 52°09’07”,
A CHORD BEARING AND DISTANCE OF NORTH 20°56’22” EAST 298.02 FEET, AND AN ARC
LENGTH OF 308.56 FEET; THENCE NORTH 47°00’55” EAST 843.28 FEET; THENCE ALONG A
TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 492.44 FEET, A CENTRAL ANGLE OF
75°37’01” AND AN ARC LENGTH OF 649.90 FEET; THENCE SOUTH 57°22’04” EAST 803.05
FEET; THENCE NORTH 49°50’10” EAST 97.31 FEET TO SAID WEST RIGHT-OF-WAY LINE;
THENCE ALONG SAID RIGHT-OF-WAY LINE NORTH 40°10’45” WEST 100.00 FEET TO THE TRUE
POINT OF BEGINNING CONTAINING 2.97 ACRES MORE OR LESS.

 

STOCKTON ACCESS EASEMENT

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

SCHEDULE 5.13(a)

31

 

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 37°50’04” EAST 382.77 FEET TO THE WEST RIGHT-OF-WAY
LINE OF NAVY DRIVE AND BEING THE TRUE POINT OF BEGINNING; THENCE LEAVING SAID
WEST RIGHT-OF-WAY LINE SOUTH 49°50’10” WEST 18.52 FEET; THENCE ALONG A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF 72°47’46”
AND AN ARC LENGTH OF 95.29 FEET; THENCE NORTH 57°22’04” WEST 539.60 FEET; THENCE
NORTH 61°29’20” WEST 158.40 FEET; THENCE ALONG A TANGENT CURVE TO THE LEFT
HAVING A RADIUS OF 534.44 FEET, A CENTRAL ANGLE OF 71°29’44” AND AN ARC LENGTH
OF 666.89 FEET; THENCE SOUTH 47°00’55” WEST 843.28 FEET; THENCE ALONG A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 381.00 FEET, A CENTRAL ANGLE OF 3°11’34”
AND AN ARC LENGTH OF 21.23 FEET; THENCE SOUTH 45°25’09” WEST 55.02 FEET; THENCE
ALONG A NON TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET, A CENTRAL
ANGLE OF 15°52’13”, A CHORD BEARING AND DISTANCE OF SOUTH 37°29’02” WEST 41.42
FEET, AND AN ARC LENGTH OF 41.55 FEET; THENCE ALONG A NON TANGENT CURVE TO THE
LEFT HAVING A RADIUS OF 390.00 FEET, A CENTRAL ANGLE OF 40°18’09”, A CHORD
BEARING AND DISTANCE OF SOUTH 09°23’52” WEST 268.71 FEET AND AN ARC LENGTH OF
274.33 FEET; THENCE NORTH 47°00’55” EAST 62.21 FEET; THENCE ALONG A NON TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 339.00 FEET, A CENTRAL ANGLE OF 52°09’07”,
A CHORD BEARING AND DISTANCE OF NORTH 20°56’22” EAST 298.02 FEET, AND AN ARC
LENGTH OF 308.56 FEET; THENCE NORTH 47°00’55” EAST 843.28 FEET; THENCE ALONG A
TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 492.44 FEET, A CENTRAL ANGLE OF
75°37’01” AND AN ARC LENGTH OF 649.90 FEET; THENCE SOUTH 57°22’04” EAST 803.05
FEET; THENCE NORTH 49°50’10” EAST 97.31 FEET TO SAID WEST RIGHT-OF-WAY LINE;
THENCE ALONG SAID RIGHT-OF-WAY LINE NORTH 40°10’45” WEST 100.00 FEET TO THE TRUE
POINT OF BEGINNING CONTAINING 2.97 ACRES MORE OR LESS.

 

STOCKTON PIPELINE EASEMENT

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON, DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 10°57’33” WEST 627.57 FEET TO THE TRUE POINT OF
BEGINNING; THENCE NORTH 86°59’47” EAST 593.64 FEET TO THE WEST RIGHT-OF-WAY LINE
OF NAVY DRIVE; THENCE CONTINUING ALONG SAID WEST RIGHT-OF-WAY LINE SOUTH
40°10’45” EAST 188.26 FEET; THENCE LEAVING SAID WEST RIGHT-OF-WAY LINE SOUTH
86°59’47” WEST 77.51 FEET; THENCE ALONG A NON TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 539.06 FEET, A CENTRAL ANGLE OF 10°47’32”, A CHORD BEARING AND
DISTANCE OF NORTH 30°25’13” WEST 101.39 FEET, AND AN ARC LENGTH OF 101.54 FEET;
THENCE SOUTH 86°59’47” WEST 583.40 FEET; THENCE NORTH 02°49’08” WEST 60.00 FEET
TO THE TRUE POINT OF BEGINNING CONTAINING 0.98 ACRES MORE OR LESS.

 

SCHEDULE 5.13(a)



 

32

 

 

 

SCHEDULE 5.19(a)(i)
to Exit Credit Agreement

 

ENVIRONMENTAL WARRANTIES

 

Madera:

 

Pacific Ethanol Madera, LLC elected to place certain air permits on a “Dormant”
status, thus eliminating the unnecessary expense associated with periodic air
quality testing. Reactivation of the permits is an administrative matter,
requiring only seven days’ written notice to the air district. In addition, all
testing requirements will be required to be updated within 60 days of restart.

 

 

 

 

 

 

 

 

 

SCHEDULE 5.19(a)(i)

 

33

 

 

 

SCHEDULE 5.19(d)(ii)
to Amended and Restated DIP Credit Agreement

 

 

UNDERGROUND STORAGE TANKS

 

 

None.

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5.19(d)(ii)

34

 

 

 

SCHEDULE 5.23
to Credit Agreement

 

 

SEPARATENESS PROVISIONS

 

 

A.       In the case of Pacific Holding:

 

(1)       Pacific Holding shall do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights (charter and
statutory) and franchises; provided, however, that Pacific Holding shall not be
required to preserve any such right or franchise if the member of Pacific
Holding shall determine that the preservation thereof is no longer desirable for
the conduct of its business and that the loss thereof is not disadvantageous in
any material respect to Pacific Holding. For so long as any Obligation remains
outstanding, Pacific Holding shall:

 

(a)       maintain its own separate books and records and bank accounts (other
than the Project Accounts);

 

(b)       at all times conduct its business solely in its own name in a manner
not misleading to other Persons as to its identity;

 

(c)       file its own tax returns, if any, as may be required under applicable
law, to the extent (1) not part of a consolidated group filing a consolidated
return or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;

 

(d)       not commingle its assets with assets of any other Persons and hold all
of its assets in its own name (except to the extent otherwise provided in the
Financing Documents );

 

(e)       strictly comply with all organizational formalities to maintain its
separate existence;

 

(f)       maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person (other than any of
Pacific Holding’s subsidiaries), and not have its assets listed on any financial
statement of any other Person; provided, however, that Pacific Holding’s assets
may be included in consolidated financial statements of one of its Affiliates,
provided that (i) appropriate disclosure within the consolidated financial
statements or footnotes thereto shall be made to indicate the separateness of
Pacific Holding from such Affiliate and to indicate that Pacific Holding’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (ii) such assets shall also be listed
on Pacific Holding’s own separate balance sheet;

 

(g)       pay its own liabilities only out of its own funds or from the Project
Accounts; provided, however, the foregoing shall not require the member of
Pacific Holding to make any additional capital contributions to Pacific Holding;

 

SCHEDULE 5.23

35

 

 

(h)       maintain an arm’s-length relationship with its Affiliates and the
member of Pacific Holding and enter into transactions with Affiliates and any
such member only on a commercially reasonable basis and on terms similar to
those of an arm’s-length transaction (except to the extent it may (i) guarantee
the obligations of another Borrower as permitted under the Financing Documents
or (ii) enter into any contract or any other Affiliate transaction permitted
under the Credit Agreement);

 

(i)       correct any known misunderstanding regarding its separate identity and
not identify itself as a division of any other Person;

 

(j)       maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, the foregoing shall
not require the member of Pacific Holding to make any additional capital
contributions to Pacific Holding; and

 

(k)       cause any directors, officers, agents and other representatives of
Pacific Holding to act at all times with respect to Pacific Holding consistently
and in furtherance of the foregoing and in the best interests of Pacific
Holding.

 

B.       In the case of each other Borrower:

 

(1)       Such Borrower shall maintain separate bank accounts and separate books
of account from each other Borrower and the Pledgor (other than the Project
Accounts maintained in accordance with the Credit Agreement). The separate
liabilities of such Borrower shall be readily distinguishable from the
liabilities of each of its Affiliates, including the Pledgor (except to the
extent otherwise contemplated by the Transaction Documents). Such Borrower shall
conduct its business solely in its own name in a manner not misleading to other
Persons as to its identity.

 

(2)       Such Borrower shall not, so long as any Obligation is outstanding and
to the extent restricted by the Financing Documents, amend, alter or change the
terms of its limited liability company agreement in any material respect unless
the Administrative Agent consents.

 

(3)       For so long as any Obligation remains outstanding, such Borrower
shall:

 

(a)       maintain its own separate books and records and bank accounts (other
than the Project Accounts);

 

(b)       file its own tax returns, if any, as may be required under applicable
law, to the extent (1) not part of a consolidated group filing a consolidated
return or returns or (2) not treated as a division for tax purposes of another
taxpayer, and pay any taxes so required to be paid under applicable law;

 

(c)       not commingle its assets with assets of any other Persons and hold all
of its assets in its own name (except to the extent otherwise provided in the
Financing Documents);

 

(d)       strictly comply with all organizational formalities to maintain its
separate existence;

 

SCHEDULE 5.23

 

36

 

 

(e)       pay its own liabilities only out of its own funds or from the Project
Accounts, provided, however, the foregoing shall not require the member of such
Borrower to make any additional capital contributions to such Borrower;

 

(f)       maintain an arm’s-length relationship with its Affiliates and the
member of such Borrower and enter into transactions with Affiliates and the
member of such Borrower only on a commercially reasonable basis and on terms
similar to those of an arm’s-length transaction (except to the extent it may (1)
guarantee the obligations of another Borrower as permitted under the Financing
Documents or (2) enter into any contract or any other Affiliate transaction
permitted under the Credit Agreement);

 

(g)       correct any known misunderstanding regarding its separate identity and
not identify itself as a division of any other Person;

 

(h)       maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, the foregoing shall
not require the member of such Borrower to make any additional capital
contributions to such Borrower; and

 

(i)       cause any directors, officers, agents and other representatives of
such Borrower to act at all times with respect to such Borrower consistently and
in furtherance of the foregoing and in the best interests of such Borrower.

 

SCHEDULE 5.23

37

 

 

 

SCHEDULE 5.28
to Credit Agreement

 

LEGAL NAMES AND PLACE OF BUSINESS

 

Legal Names

 

Pacific Holding: Pacific Ethanol Holding Co. LLC, a Delaware limited liability
company.

 

Madera: Pacific Ethanol Madera LLC, a Delaware limited liability company.

 

Boardman: Pacific Ethanol Columbia, LLC, a Delaware limited liability company.
This entity was known as PE Columbia Ethanol, LLC from its formation until March
2006.

 

Stockton: Pacific Ethanol Stockton LLC, a Delaware limited liability company.
This entity was known as Pacific Ethanol Visalia LLC from its formation until
June 2006.

 

Burley: Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company.

 

Sole Place of Business and Chief Executive Office of Each Borrower

 

400 Capitol Mall, Suite 2060

Sacramento, California 95814

 

SCHEDULE 5.28

38

 

 

 

SCHEDULE 5.29
to Credit Agreement

BROKER FEES

 

None.

 

 

 

 

 

SCHEDULE 5.29

 

39

 

 

 

SCHEDULE 6.01(a)(ix)
to Credit Agreement

 

PART A – Closing Date Consents

 

1.       The Asset Management Agreement.

 

2.       The Grain Supply Agreements.

 

3.       The Ethanol Offtake Agreements.

 

4.       The DG Offtake Agreements.

 

PART B – Post Closing Consents

 

1.       The Burley Heiskell GSA.

 

2.       The Stockton Heiskell GSA.

 

3.       The Boardman CHS GSA.

 

 

 

 

 

 

 

SCHEDULE 6.01(a)(ix)

 

40

 

 

 

SCHEDULE 6.01(m)A
to Credit Agreement

 

Initial Budget

 

See attached.

 

 

 

 

 

 

SCHEDULE 6.01(m)A 

 



41

 

  

PEHC Q4'12 QUARTERLY BUDGET September 28, 2012

 

PEHC Q4'12 quarterly budget ("Q412 Budget") was developed from the PEHC 2012
annual budget ("Prior Budget") with updated commodity prices and cost reduction.

Commodity and Operation Assumptions

Commodity price assumptions are based on recent market moves, with

 * Corn price: assuming futures of $7.50/bu based on September ten days trading
   average.
 * Commodity margin: assumes an increase from 10 cpg in Week 1 to 25 cpg in Week
   4 and then holding steady through the remainder of the quarter.
 * Ethanol, WDG/Syrup, natural gas prices are also updated based on traders'
   estimates and current market information/existing positions. Please note the
   risks associated with commodity given the market volatility.
 * For Stockton facility, the model assumes Milo as 50% of feedstock throughout
   the fourth quarter.
 * The budget assumes production rate to be 75% for Columbia, 100% for Magic
   Valley and 90% for Stockton. Blend ratio is 2.25%.

Other Cash Budget Items

 * Working Capital Assumptions: The budget assumes Kinergy to pay plants earlier
   by maximum $9M from the end of Q3. On average, Kinergy is to pay plants
   earlier by 5-7 days.
 * Beginning week of new quarterly budget: The Q412 Budget begins on Oct 1st and
   ends on Dec 30th; beginning cash is based/reconciled based on estimated
   ending cash balance based on latest weekly forecasts.
 * Capital Expenditures: Capital expenditure budget was revised given the
   current tight cash situation, with 2012 totaling at $1.5M, compared to
   original budget of $4M and prior forecasts of $2.9M. For Q42012, we expect to
   incur $0.5M, compared to $1.5M in the original annual budget. Please see
   Appendix III for schedule.

13 Week Weekly Cash Flow Scenario Analysis

We also provide a scenario analysis to evaluate the impact on cash flow:

 * Assume sales of Madera to Pitman to be completed in November, with proceeds
   totaling $10M received by month end. $5M is to pay down term loan and the
   other $5M is to pay down revolver facility. Revolver usage increases to
   $42.4M by Week 8 consistent with the Base Case but is then reduced to $36M
   with 1/2 the proceeds from the asset sale is used to reduce revolver balance
   and service liquidity needs.
 * Assume Targa project is to be in effective in December. Proceeds total $3M
   with $0.1M deposits In the middle of October and $2.9 coming in the beginning
   of December.

    

   SCHEDULE 6.01(m) A 

   

   42

    

   

PEHC Q4'12 QUARTERLY BUDGET September 28, 2012

 

Table 1: Comparison of Annual Budget and Quarterly Budget

 

   Annual Budget   Quarterly Budget  Quarterly Actuals     Q112    Q212  
 Q312    Q412    Q112    Q212    Q312    Q412    Q112     Q212    Jul-Aug   
                                                      Commodity Prices      
                                                 Ethanol (OPIS LA) $/gal 
$2.70   $2.77   $2.79   $2.66   $2.49   $2.59   $2.62   $2.57   $2.32   $2.29  
$2.74  Corn (futures) $/bu  $6.78   $6.87   $6.56   $6.07   $6.33   $6.55  
$6.20   $7.50   $6.41   $6.13   $7.81  Commodity Margin S/gal  $0.45   $0.50  
$0.60   $0.60   $0.35   $0.40   $0.50   $0.23   $0.22   $0.24   $0.23  Total
sales gallons - mm   39.1    39.5    40.4    40.0    39.1    37.8    40.0  
 35.5    35.3    37.2    n/a  Income Statements                               
                        Sales $mm  $131.3   $135.9   $138.4   $129.8   $122.2  
$122.9   $132.2   $124.0   $105.9   $112.7    n/a  Cost of Goods Sold   132.6  
 135.1    133.5    125.4    127.9    125.3    130.9    130.8    115.3    119.3  
 n/a  Gross profit   (1.3)   0.8    4.9    4.4    (5.7)   (2.4)   1.3    (6.8) 
 (9.4)   (6.6)   n/a  SG&A Expenses   1.2    1.2    1.2    1.2    1.2    1.1  
 1.1    1.0    1.0    1.0    n/a  PEHC Board Level SG&A   0.3    0.3    0.3  
 0.3    0.3    0.3    0.3    0.1    0.4    0.4    n/a 
Depreciation/Amortization   0.3    0.3    0.2    0.2    0.3    0.3    0.2  
 0.2    0.3    0.3    n/a  Interest Expense (Income)   2.6    2.7    2.8  
 2.7    2.5    2.7    2.8    2.9    2.6    2.9    n/a  Net income (loss) 
$(5.6)  $(3.6)  $0.6   $0.1   $(9.8)  $(6.7)  $(3.1)  $(11.0)  $(13.6)  $(11.2) 
 n/a  Consol EBITDA  $0.1   $2.2   $6.3   $5.7   $(4.4)  $(1.1)  $2.7   $(5.2) 
$(8.1)  $(5.4)   n/a  Consol EBITDA $/gal  $0.00   $0.05   $0.15   $0.14  
$(0.11)  $(0.03)  $0.07   $(0.15)  $(0.23)  $(0.15)   n/a 

 

 

Table 2: Capital Expenditure Budget Summary

 

    Annual Budget   Actuals & Forecasts       Q112   Q212   Q312   Q412  
TOTAL   Q112 A   Q212 A   Q312 A   Q412   TOTAL   PECOL   $200,000   $352,500  
$65,000   $700,000   $1,317,500   $–   $9,200   $210,800   $-   $220,000 
 PEMV    132,000    273,000    276,250    78,750    760,000    125,952  
$37,163   $134,214   $191,684    489,013   PES    245,000    305,000  
 665,000    700,000    1,915,000    21,795   $138.031   $282,500   $355,000  
 797,326   Total   $577,000   $930,500   $1,006,250   $1,478,750   $3,992,500  
$147,747   $184,394   $627,514   $546,684   $1,506,339 

 

 

Appendix I: Quarterly Budget - Mthly P&L Budget

 

Appendix II: Quarterly Budget - 13-wk Weekly Cash Flow

 

Appendix III: Capital Expenditure Schedule 2012

 

Appendix IV: Quarterly Budget - 13-wk Weekly Cash Flow Scenario Analysis

 

SCHEDULE 6.01(m)A 

 

43

 

Appendix I - 2012Q4 Budget Financial Statements

New PEHoldco LLC Consolidated

Income Statement/Balance Sheet/Cash Flow Statements Forecast

Q4'12 Quarterly Budget

 

    Oct-12   Nov-12   Dec-12   Total Q412                   Production Gallons  
12,068,580   

11,419,373

 

  12,001,994    35,489,947 

OPIS LA

Corn

 

$
$

2.528

7.500

 

$

2.598

7.500

 

$

2.598

7.500

 

$

2.575

7.500

 

  $

$

$

Commodity Crush Margin

 

$ 0.180  $ 0.250  $ 0.250  $ 0.227 

Income Statement Forecast

 

                Sales                

Ethanol

Co-products

Other/CEPIP

$

30,826,456

11,030,300

-    

$

29,844,789

10,430,216

-    

$

30,939,316

10,967,000

-    

$

91,610,561

32,427,516

-    

Total sales   41,856,757    40,275,005    41,906,316    124,038,078             
      Cost of Goods Sold                 Raw materials and Ingredients  
41,220,907    38,836,788    40,336,273    120,393,967  Labor   1,167,453   
1,045,066    1,153,455    3,365,974  Maintenance, supplies               -    
Production overhead   565,430    556,381    555,295    1,677,106  Depreciation
expense - PPE   927,810    925,727    929,070    2,782,607  Ethanol maliceting
fee   274,603    258,565    269,202    802,370  WDG marketing fee   380,815   
360,324    378,607    1,119,746  Com procurement fee   195,848    185,310   
194,712    575,869  Non-cash compensation   25,083    25,083    25,083   
75,250  Derivative (gain) loss   -   -   -     Total cost of goods sold  
44,757,950    42,193,244    43,841,697    130,792,890                    Gross
profit   (2,901,193)   (1,918,239)   (1,935,381)   (6,754,813)                  
SG&A Expenses                 O&M fee   273,000    273,000    273,000   
819,000  Other 508,A at ethanol plants   33,083    33,083    33,083    99,250 
PEHC Professional Fee (audit/ property tax/license   41,967    41.967    41,967 
  125,900  Total SG&A expenses   348,050    348,050    348,050    1,044,150     
              Operating Income (loss) before special items   (3,249,243)  
(2,266,289)   (2,283,431)   (7,798,963)                   PEHC Board Level SG&A
                Board                 Officer                 Advisor   15,000 
  15,000    15,000    45,000  Bank Advisor   10,000    10,000    10,000   
30,000  Other SG&A   15,000    15,000    15,000    45,000  D&O insurance  
6,667    6,667    6.667    20,000  Total PEHC Board Level SG&A   46,667   
46,667    46,667    140,000                    Depreciation/Amortization        
        Depreciation expense - non-plant   2,822    2,822    2,822    8,467 
Amortization expense- intangible assets    -   -   -     Amortixation expense-
financing costs   52,036    50,358    52,036    154.431  Total
depreciation/amortization   54,859    53,180    54,859    162,897               
    Interest Expense (Income)                 Term Loan A   585,081    566,208 
  585,081    1,736,371  Exit Fanny Revolver   353,345    395,027    413,619   
1,161,992  Bank fee   6,500    6,500    36,500    49,500  Interest Income   -  
-    -   -  Total Interest expense (income)   944,927    967,735    1,035,201   
2,947,863                    Net Income (loss) $ (4,295,695) $ (3,333,871) $
(3,420,157) $ (11,049,723)                   Plants EBITDA $ $ (2,279,466)  
(1,298,585)   (1,312,394   (4,890,456) Consol EBITDA $ $ (2,368,100) $
(1,387,229) $ (1,401,028) $ (5,156,356  Consol EBITDA $/gal               (0.15)

 

SCHEDULE 6.01(m) A 

44

 

 

CONFIDENTIAL

Pacific Ethanol Holding Company, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

    Oct-12   Nov-12   Dec-12   Total Q412                   Sales              
    Ethanol $ -     $ -     $ -     $ -       Co-products   -       -      
-       -       Other/CEPIP   -       -       -       -       Total sales  
-       -       -       -                         Cost of Goods Sold            
      Raw materials and ingredients   -       -       -       -       Labor,
maintenance, supplies   -       -       -       -       Production overhead  
-       -       -       -       Depreciation expense - PPE   -       -      
-       -       Ethanol marketing fee   -       -       -       -       WDG
marketing fee   -       -       -       -       Corn procurement fee   -      
-       -       -       Non-cash compensation   5,833    5,833    5,833   
17,500    Derivative (gain) loss   -       -       -       -       Total cost of
goods sold   5,833    5,833    5,833    17,500                      Gross profit
  (5,833)   (5,833)   (5,833)   (17,500)                     SG&A Expenses      
            Other SG&A at ethanol plants   -       -       -       -       O&M
fee   -       -       -       -       PEHC Professional Fee (audit/property
tax/license fee   41,967    41,967    41,967    125,900    Total SG&A expenses  
41,967    41,967    41,967    125,900                      Operating income
(loss) before special items   (47,800)   (47,800)   (47,800)   (143,400)        
            PEHC Board Level SG&A                   Board   -       -      
-       -       Officer   -       -       -       -       Advisor   15,000   
15,000    15,000    45,000    Bank Advisor   10,000    10,000    10,000   
30,000    Other SG&A   15,000    15,000    15,000    45,000    D&O Insurance  
6,667    6,667    6,667    20,000    Total PEHC Board Level SG&A   46,667   
46,667    46,667    140,000                      Depreciation/Amortization      
            Depreciation expense - non-plant   -       -       -       -      
Amortization expense - intangible assets   -       -       -       -      
Amortization expense - financing costs   52,036    50,358    52,036    154,431 
  Total depreciation/amortization   52,036    50,358    52,036    154,431       
              Interest Expense (Income)                   Term Loan A   585,081 
  566,208    585,081    1,736,371    Exit Facility Revolver   353,345   
395,027    413,619    1,161,992    Bank fee (bank analysis fee + WF agency fee)
  6,500    6,500    36,500    49,500    Interest income   -       -       -    
  -       Total interest expense (income)   944,927    967,735    1,035,201   
2,947,863                      Net income (loss) $ (1,091,430) $ (1,112,560) $
(1,181,704) $ (3,385,693)                     EBITDA $ $ (94,467) $ (94,467) $
(94,467) $ (283,400)                      

SCHEDULE 6.01(m)A

45

 

CONFIDENTIAL

Pacific Ethanol Columbia, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

 

    Oct-12   Nov-12   Dec-12   Total Q412                   Sales              
    Ethanol $ 6,721,980  $ 5,952,357  $ 6,372,904  $ 19,047,241    Co-products  
2,428,527    2,115,169    2,350,188    6,893,884    Other/CEPIP   -       -    
  -       -       Total sales   9,150,507    8,067,526    8,723,092   
25,941,126                      Cost of Goods Sold                   Raw
materials and ingredients   9,128,524    7,875,216    8,460,075    25,463,814   
Labor, maintenance, supplies   400,898    288,189    290,898    979,984   
Production overhead   133,997    131,997    127,997    393,992    Depreciation
expense - PPE   208,476    206,400    208,546    623,422    Ethanol marketing
fee   59,990    51,687    55,339    167,016    WDG marketing fee   81,475   
70,962    78,847    231,284    Corn procurement fee   41,902    36,495   
40,550    118,946    Non-cash compensation   5,833    5,833    5,833    17,500 
  Derivative (gain) loss   -       -       -       -       Total cost of goods
sold   10,061,095    8,666,779    9,268,084    27,995,959                     
Gross profit   (910,588)   (599,253)   (544,992)   (2,054,833)                  
  SG&A Expenses                   O&M fee   77,000    77,000    77,000   
231,000    Other SG&A at ethanol plants   6,167    6,167    6,167    18,500   
PEHC Professional Fee (audit/property tax/license fee   -       -       -      
-       Total SG&A expenses   83,167    83,167    83,167    249,500             
        Operating income (loss) before special items   (993,755)   (682,420)  
(628,159)   (2,304,333)                     PEHC Board Level SG&A              
    Board   -       -       -       -       Officer   -       -       -      
-       Advisor   -       -       -       -       Bank Advisor   -       -      
-       -       Other SG&A   -       -       -       -       D&O Insurance  
-       -       -       -       Total PEHC Board Level SG&A   -       -      
-       -                         Depreciation/Amortization                  
Depreciation expense - non-plant   1,140    1,140    1,140    3,419  
Amortization expense   -       -       -       -       Total
depreciation/amortization   1,140    1,140    1,140    3,419                    
Interest Expense (Income)                   Term Loan A   -       -       -    
  -       Exit Facility Revolver   -       -       -       -       Bank fee  
-       -       -       -       Interest income   -       -       -       -    
  Total interest expense (income)   -       -       -       -                  
      Net income (loss) $ (994,895) $ (683,559) $ (629,299)  $ (2,307,753)      
              EBITDA $ before special Items $ (785,276) $ $        (476,020) $
419,613  $ (1,680,911)                        

SCHEDULE 6.01(m) A 

46

 

CONFIDENTIAL

Pacific Ethanol Magic Valley, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

    Oct-12   Nov-12   Dec-12   Total Q412                   Sales              
    Ethanol $ 12,606,372  $ 12,537,178  $ 13,269,590  $ 38,413,140   
Co-products   4,526,477    4,375,594    4,677,359    13,579,430    Other/CEPIP  
-       -       -       -       Total sales   17,132,849    16,912,772   
17,946,950    51,992,571                      Cost of Goods Sold                
  Raw materials and ingredients   17,148,713    16,592,103    17,574,505   
51,315,323    Labor, maintenance, supplies   324,578    320,784    370,578   
1,015,940    Production overhead   144,765    144,551    144,980    434,296   
Depreciation expense - PPE   256,679    257,284    256,807    770,769    Ethanol
marketing fee   112,363    108,617    116,108    337,088    WDG marketing fee  
155,967    150,768    161,166    467,902    Corn procurement fee   80,212   
77,538    82,885    240,635    Non-cash compensation   5,833    5,833    5,833 
  17,500    Derivative (gain) loss   -       -       -       -       Total cost
of goods sold   18,229,111    17,657,480    18,712,863    54,599,454           
          Gross profit   (1,096,262)   (744,708)   (765,914)   (2,606,884)      
              SG&A Expenses                   O&M fee   77,000    77,000   
77,000    231,000    Other SG&A at ethanol plants   12,000    12,000    12,000 
  36,000    PEHC Professional Fee (audit/property tax/license fee   -      
-       -       -       Total SG&A expenses   89,000    89,000    89,000   
267,000                      Operating income (loss) before special items  
(1,185,262)   (833,708)   (854,914)   (2,873,884)                     PEHC Board
Level SG&A                   Board   -       -       -       -       Officer  
-       -       -       -       Advisor   -       -       -       -       Bank
Advisor   -       -       -       -       Other SG&A   -       -       -      
-       D&O Insurance   -       -       -       -       Total PEHC Board Level
SG&A   -       -       -       -                        
Depreciation/Amortization                   Depreciation expense - non-plant  
370    370    370    1,111    Amortization expense   -       -       -      
-       Total depreciation/amortization   370    370    370    1,111           
          Interest Expense (Income)                   Term Loan A   -      
-       -       -       Exit Facility Revolver   -       -       -       -      
Bank fee   -       -       -       -       Interest income   -       -      
-       -       Total interest expense (income)   -       -       -       -    
                    Net income (loss) $ (1,185,632) $ (834,079) $ (855,284) $
(2,874,995)                     EBITDA $ before special Items $ (928,583) $
(576,425) $ (598,107) $ (2,103,114)                        

 

SCHEDULE 6.01(m)A 

 

47

 

CONFIDENTIAL

Pacific Ethanol Stockton, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

    Oct-12   Nov-12   Dec-12  

 

Total Q412

                  Sales                   Ethanol $ 11,498,105  $ 11,355,253  $
11,296,822  $ 34,150,180    Co-products   4,075,296    3,939,453    3,939,453   
11,954,202    Other/CEPIP   -       -       -       -       Total sales  
15,573,401    15,294,706    15,236,274    46,104,381                      Cost
of Goods Sold                   Raw materials and ingredients   14,933,006   
14,358,802    14,291,028    43,582,835    Labor, maintenance, supplies  
352,742    348,333    402,742    1,103,817    Production overhead   203,506   
196,671    196,597    596,775    Depreciation expense - PPE   282,873   
282,261    283,935    849,069    Ethanol marketing fee   102,250    98,261   
95,755    298,267    WDG marketing fee   143,373    138,594    138,594   
420,560    Corn procurement fee   73,735    71,277    71,277    216,288   
Non-cash compensation   5,833    5,833    5,833    17,500    Derivative (gain)
loss   -       -       -       -       Total cost of goods sold   16,097,317   
15,500,032    15,487,761    47,085,111                      Gross profit  
(523,917)   (205,326)   (251,487)   (980,730)                     SG&A Expenses
                  O&M fee   77,000    77,000    77,000    231,000    Other SG&A
at ethanol plants   12,000    12,000    12,000    36,000    PEHC Professional
Fee (audit/property tax/license fee   -       -       -       -       Total SG&A
expenses   89,000    89,000    89,000    267,000                      Operating
income (loss) before special items   (612,917)   (294,326)   (340,487)  
(1,247,730)                     PEHC Board Level SG&A                   Board  
-       -       -       -       Officer   -       -       -       -      
Advisor   -       -       -       -       Bank Advisor   -       -       -      
-       Other SG&A   -       -       -       -       D&O Insurance   -      
-       -       -       Total PEHC Board Level SG&A   -       -       -      
-                         Depreciation/Amortization                  
Depreciation expense - non-plant   959    959    959    2,877    Amortization
expense   -       -       -       -       Total depreciation/amortization   959 
  959    959    2,877                      Interest Expense (Income)            
      Term Loan A   -       -       -       -       Exit Facility Revolver  
-       -       -       -       Bank fee   -       -       -       -      
Interest income   -       -       -       -       Total interest expense
(income)   -       -       -       -                         Net income (loss) $
(613,876) $ (295,285) $ (341,446) $ (1,250,607)                     EBITDA $
before special Items $ (330,044) $ (12,065) $ (56,552) $ (398,661)              
         

SCHEDULE 6.01(m)A 

48

 

CONFIDENTIAL

Pacific Ethanol Madera, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

    Oct-12   Nov-12   Dec-12                   Sales                 Ethanol $
-     $ -     $ -       Co-products   -       -       -         Other/CEPIP  
-       -       -         Total sales                                 Cost of
Goods Sold                 Raw materials and ingredients   10,665    10,665   
10,665      Labor, maintenance, supplies   89,235    87,760    89,237     
Production overhead   83,161    83,161    85,721      Depreciation expense - PPE
  179,783    179,783    179,783      Ethanol marketing fee   -       -      
-         WDG marketing fee   -       -       -         Corn procurement fee  
-       -       -         Non-cash compensation   1,750    1,750    1,750     
Derivative (gain) loss   -       -       -         Total cost of goods sold  
364,593    363,119    367,155                      Gross profit   (364,593)  
(363,119)   (367,155)                     SG&A Expenses                 O&M fee
  42,000    42,000    42,000      Other SG&A at ethanol plants   2,917    2,917 
  2,917      PEHC Professional Fee (audit/property tax/license fee   -      
-       -         Total SG&A expenses   44,917    44,917    44,917             
        Operating income (loss) before special items   (409,510)   (408,035)  
(412,072)                     PEHC Board Level SG&A                 Board  
-       -       -         Officer   -       -       -         Advisor   -      
-       -         Bank Advisor   -       -       -         Other SG&A   -      
-       -         D&O Insurance   -       -       -         Total PEHC Board
Level SG&A   -       -       -                         Depreciation/Amortization
                Depreciation expense - non-plant   353    353    353     
Amortization expense   -       -       -         Total depreciation/amortization
  353    353    353                      Interest Expense (Income)              
  Term Loan A   -       -       -         Exit Facility Revolver   -       -    
  -         Bank fee   -       -       -         Interest income   -       -    
  -         Total interest expense (income)   -       -       -                
        Net income (loss) $ (409,863) $ (408,388) $ (412,425)                  
  EBITDA $ before special Items $ (229,727) $ (228,253) $ (232,289)            
                             

SCHEDULE 6.01(m)A 

49

 

Appendix II: Quarterly Budget – 13-wk Weekly Cash Flow

Pacific Ethanol Holding Co. LLC

As of September 27, 2012

 

   OCTOBER   NOVEMBER   DECEMBER      wk 1
10/01-10/07    wk 2
10/08-10/14    wk 3
10/15-10/21    wk 4
10/22-10/28    wk 5
10/29-11/4    wk 6
11/5-11/11    wk 7
11/12-11/18    wk 8
11/19-11/25    wk 9
11/26-12/02    wk 10
12/03-12/09    wk 11
12/10-12/16    wk 12
12/17-12/23    wk 13
12/24-12/30  Commodity Margin $/gal  $0.10   $0.15   $0.20   $0.18   $0.25  
$0.25   $0.25   $0.25   $0.25   $0.25   $0.25   $0.25   $0.25                   
                                                 Revenue, Operating & Plan Admin
Accts                                                                  Beginning
Cash Balance   1,454,889   $1,294,906   $737,502   $964,332   $804,920  
$(148,237)  $193,349   $168,524   $126,539   $288,028   $(198,211)  $(103,364) 
$(448,295) Cash Inflows                                                        
         Revenue - Ethanol (Kinergy)   7,109,459    6,683,883    6,629,297  
 6,557,746    6,595,861    6,868,034    6,676,417    6,676,417    6,962,830  
 6,751,898    6,751,898    6,962,830    6,962,830  Revenue - WDG (PAP) and
others   2,474,019    2,369,675    2,382,444    2,310,646    2,310,646  
 2,382,444    2,284,067    2,284,067    2,382,444    2,310,646    2,310,646  
 2,382,444    2,382,444  Revenue - CEPIP   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Others   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Total Cash Inflows   9,583,478    9,053,558  
 9,011,741    8,868,392    8,906,507    9,250,478    8,960,485    8,960,485  
 9,345,274    9,062,544    9,062,544    9,345,274    9,345,274  Disbursements 
                                                                Operating
Disbursements                                                                 
Corn   (8,200,067)   (8,200,067)   (7,693,909)   (8,200,067)   (8,200,067) 
 (7,534,787)   (8,200,067)   (8,200,067)   (7,693,909)   (8,200,067) 
 (8,200,067)   (8,200,067)   (8,200,067) Natural Gas   (186,908)   (186,908) 
 (176,194)   (186,908)   (181,913)   (176,580)   (187,573)   (186,908) 
 (175,529)   (186,908)   (187,573)   (186,908)   (151,946) Electricity   –  
 –    (118,267)   (268,873)   (128,815)   –    (10,000)   (336,630)   (125,714) 
 –    (10,000)   (75,165)   (363,509) Insurance   –    –    –    –    (45,408) 
 –    –    –    (45,408)   –    –    –    –  Property Tax and other Taxes   –  
 –    220,000    –    –    –    (571,000)   –    380,000    –    (604,186)   –  
 –  Ethanol freight   (143,088)   (143,088)   (131,578)   (143,088)   6,912  
 (134,157)   (143,088)   (143,088)   (131,578)   (143,088)   (143,088) 
 (143,088)   (143,088) Co-product freight   (43,042)   (43,042)   (43,042) 
 (43,042)   (43,042)   (36,894)   (43,042)   (43,042)   (43,042)   (43,042) 
 (43,042)   (43,042)   (43,042) Lease Payments   –    –    –    –    (34,239) 
 –    –    –    (34,239)   –    –    –    (33,557) Grain procurement and
handling w/ PAP   –    –    –    (80,212)   –    –    –    –    (77,538)   –  
 –    –    (82,885) Plant Supplies & Maintenance   (621,437)   (621,437) 
 (621,437)   (621,437)   (610,056)   (610,056)   (610,056)   (610,056) 
 (610,056)   (559,257)   (559,257)   (559,257)   (559,257) Capital Expenditures 
 (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053) 
 (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053) Other PEHC
costs                                                                 
Professional fee   (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767) 
 (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767) Bank fee 
 –    –    –    (1,500)   –    –    –    –    (1,500)   –    –    –    (1,500)
Contingency   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000) 
 (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)
Total Operating Disbursements   (9,271,363)   (9,271,363)   (8,641,248) 
 (9,621,947)   (9,313,450)   (8,569,294)   (9,841,647)   (9,596,612) 
 (8,635,335)   (9,209,183)   (9,824,034)   (9,284,348)   (9,655,673) Asset
Management Agreement                                                        
         Direct Reimbursable Items under AMA                                    
                             Payroll & Benefits - Plants & Plant Operations 
 (328,436)   (328,436)   –    (328,436)   –    (328,436)   –    (328,436)   –  
 (328,436)   –    (328,436)   –  Other Direct Expenses:                     
                                            Insurance   –    –    –    (59,341) 
 –    –    –    (59,341)   –    –    –    (59,341)   –  Professional fee 
 (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860) 
 (1,860)   (1,860)   (1,860)   (1,860)   (1,860) Total Direct Reimbursable Items
under AMA   (330,296)   (330,296)   (1,860)   (389,637)   (1,860)   (330,296) 
 (1,860)   (389,637)   (1,860)   (330,296)   (1,860)   (389,637)   (1,860) Asset
Management Fee   (132,500)   –    (132,500)   –    (132,500)   –    (132,500) 
 –    (132,500)   –    (132,500)   –    (132,500) Total Asset Management
Agreement   (462,796)   (330,296)   (134,360)   (389,637)   (134,360) 
 (330,296)   (134,360)   (389,637)   (134,360)   (330,296)   (134,360) 
 (389,637)   (134,360) Plan Administration Related Cash Flow   –    –    –  
 –    –    –    –    –    –    –    –    –    –  Board fee/Professional Fee 
 (9,302)   (9,302)   (9,302)   (16,219)   (9,302)   (9,302)   (9,302) 
 (16,219)   (9,302)   (9,302)   (9,302)   (16,219)   (9,302) Interest & Fees 
 –    –    –    –    (402,551)   –    –    –    (404,788)   –    –    –    – 
Total Disbursements   (9,743,461)   (9,610,961)   (8,784,911)   (10,027,804) 
 (9,859,663)   (8,908,893)   (9,985,310)   (10,002,469)   (9,183,786) 
 (9,548,782)   (9,967,697)   (9,690,205)   (9,799,336) Exit Facility Funding 
 –    –    –    1,000,000    –    –    1,000,000    1,000,000    –    –  
 1,000,000    –    1,000,000  Ending Cash Balance  $1,294,906   $737,502  
$964,332   $804,920   $(148,237)  $193,349   $168,524   $126,539   $288,028  
$(198,211)  $(103,364)  $(448,295)  $97,644  Cumulative funding  $39,363,200  
$39,363,200   $39,363,200   $40,363,200   $40,363,200   $40,363,200  
$41,363,200   $42,363,200   $42,363,200   $42,363,200   $43,363,200  
$43,363,200   $44,363,200  Net funding   38,068,294    38,625,698  
 38,398,868    39,558,280    40,511,437    40,169,851    41,194,676  
 42,236,661    42,075,172    42,561,411    43,466,564    43,811,495  
 44,265,556 

SCHEDULE 6.01(m)A 

50

 

Appendix III _ 2012 Capital Expenditure Plan: Q412 Forecasts

    2012 Capital Projects Actual +
Forecast Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec PEMV                  
        2011 Capital Budget Carryover Items                           Variable
speed drive for PC-4504* 22,011     22,011                   Live steam to Beer
Column control (Delayed to 2013) -                         Purchase Demister
43,500     43,500                   Install Demister 49,491           49,491    
        Demister Installation Added Scope (Working Thru Building) 33,663        
  33,663             Replace media in RTO -                         Purchase and
install Slurry Density Meter 12,000             12,000           Slurry Tank
replacement 139,152     125,952             13,200     Replace 930 front end
loader -     -   - -   - - - - - Replace air compressor at corn train load-out -
    - - - - -   - - - - Build office space for Commodities (delayed to 2013) -  
  - - - - - - - - - - Build office space for Utility Operators (delayed to 2013)
-                 -       Seal up or replace Whole Stillage screens -          
-             Plant triage -             -           Liquid Yeast Cooler
Installations (Replaced with Storage agreement  -             -           Beer
Column Tray Redesign (Forecast reduced to $72.5k) 72,228               21,913
50,315       Corn Oil Project   - - - - - - - - - - - 50,000 Purchase and
install Flare (Move to 2012) 82,971               39,486   43,485 -   Capital
spares                           Pogo' for corn train load-out (delayed to 2013)
-   - - - - - - - - - - - Gearboxes for corn delivery conveyors 14,000          
3,500 3,500 3,500 3,500 -     Other Capital spares 84,999                 -
28,333 28,333 28,333 Items Moved to 2013 -                         Refrigeration
system for cream yeast -                         Replace Urea Tank -            
        - - Condenser for PC Tank vapor -                         Add catwalks
around tops of boilers -                         Install water treatment system
for back-end water recovery -                                                  
  PEMV Totals $    439,013 $      - $     - $  125,952 $  - $    - $  37,163 $  
15,500 $  64,899 $  53,815 $  85,018 $ 28,333 $  78,333                        
    PECOL                           2011 Capital Budget Carryover Items        
                  Install Slurry Density Meter* 14,243   4,295                  
  Replace Beer Column Trays* 75,277     45,000                   Expansion
joints & Piping Upgrade 80,000     - - - - 40,000 40,000   - - - Replace
telescoping boom lift (interim as needed rental at $300/wk) - - - - - - - - -  
- - - Corn truck loading upgrades 75,000 - - - -   - - - 75,000 - - - Plant
Triage (delayed to 2013) - -     - - -     - - - - Syrup solids density meter
(delayed to 2013) - - -   - - - - - -   - - Inductive Automation (delayed to
2013) - -     - - -   - - - - - Replace Kawasaki Mule (delayed to 2013) - -   -
- - - - -   -   - Reconfigure evaporators - - - - - - -           - Capital
Spares - Plates for Mash Cooler (reduced from 25k to 8k 8,000 - -   - -    
8,000   - -   Capital Spares - Belts and Buckets for BE-240 (delayed to 2013) -
                        Capital Spares - Motor for Hammermill moved up to Sep
25,000                 25,000       Centrifuge crane extension (delayed to 2013)
- - - -   -   - - -   - - Burden carrier (delayed to 2013) - -   - -     - -   -
- - PPE & Clock In Building (delayed to 2013) - -   - -   -   -   -   - Corn bin
laser level system (delayed to 2013) - - - - -   - -   - -   - Storage unit for
safety/file storage (delayed to 2013) - - - - - -   -           Liquid Yeast
Cooler Installations 12,000           9200 2,800           Upgrade Laterals in
both Moecular Sieves (delayed to 2013) -                         Replace
Rectifier Column Trays Reduced to 20k and 55k in 2013 20,000                
20,000       Items Moved to 2013 -                         Beer column burp tank
- - - - - - - - - -   - - Pump suction knock out pots - -   -   - - - - - - - -
Pump suction knock out pots - -   - -   - - - - - - -                          
  PECOL Totals $  220,000 $   - $      - $    - $        - $    - $    9,200 $ 
42,800 $   48,000 $  120,000 $  - $       - $      -

 

SCHEDULE 6.01(m)A 

51

 

Appendix III _ 2012 Capital Expenditure Plan: Q412 Forecasts

 

       2012  Capital Projects  Actual +
Forecast   Jan   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov  
Dec                                                        PES                
                                                 2011 Capital Budget Carryover
Items                                                                  PES C201
1 00X Bin sweeps CO2011*   178,206    –         109,538    –    –    –    –  
 –    –    –    –    –  Replacement Handrail around loadout Sump CO2011* 
 5,507    –    5,507                                                    PES
C2012 001 Slurry density meter - CO 2011*   10,715    –    –         –  
 8,946    1,769    –    –    –    –    –    –  Add Plate Packs to Final Product
Heat Exchanger CO2011   –    –                                               
         Paint Fiberglass Double Wall Pipe - Regulatory   23,352       
 18,352                   –    5,000                           Plant Triage 
 –    –         –    –    –    –    –         –    –    –    –  Inductive
Automation   –    –         –    –    –    –    –    –    –    –    –    –  RTO
Upgrades   92,033                        –    92,033                           
    CO2 Scrubber Distributor Spray Header   39,000                      
 10,000    29,000                                CO2 Scrubber Long Term Solution
(increased to 150k)   160,000                                          
 25,000    100,000    35,000       Expansion joints & Piping Upgrade (delayed to
2013)   –    –         –                   –    –              –       Piping
support upgrades (delayed to 2013)   –    –    –    –         –         –       
           –    –  catwalk above boiler for steam valve isolation   30,000  
 –    –    –         –    –    –    –    –    30,000    –    –  Syrup solids
density meter   –    –    –         –    –    –    –    –    –    –         – 
Density control for final ethanol moisture control   –    –    –         –  
 –         –    –    –    –    –    –  Isolate rectifier from beer column for
CIP (delayed to 2013)   –    –    –         –    –    –    –    –         –  
 –    –  cooling tower louvers (delayed to 2013)   –    –    –         –       
           –    –    –         –  Fire Pump House Construction Completion
Regulatory   15,998                             6,998    9,000                 
         Evaporator process conversion   349,943    –         3,443            
      46,500    75,000    50,000    175,000    –    –  catwalk in DDE for Steam
valve isolation   5,000    –    –         –    –    –         –    5,000    –  
 –    –  Assorted Capital Spares (Pending Plant Input)   –    –    –         –  
 –         –                   –       Outdoor storage/cover for parts and
consumables (delayed to   –    –    –    –    –    –         –    –    –       
 –    –  FM Global recommendations for water flow improvements on fire system
(delayed to 2013)   –    –    –    –    –         –    –    –              –  
 –  reclaim line to beer well to accept offspec wine   –    –    –    –       
 –         –         –    –    –    –  Liquid Yeast Cooler Installations 
 12,000                                  –         12,000                 Grain
MCC Room AC Unit add 15k   25,000                                       25,000  
                   Beer Column Tray Redesign   –                                
 –                           Fermentation Pump Energy Efficiency Project 
 45,000                                            30,000    15,000           
Items Moved to 2013                                                             
    Spare Centrifuge   –    –    –    –    –    –    –    –    –         –  
 –    –  Corn bin laser level system   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Pump suction knock out pots   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Beer column burp tank   –    –    –  
 –    –    –    –    –    –    –    –    –    –  CIP recovery system to
discharge solids and recover caustic   –    –    –    –    –    –    –    –  
 –         –    –    –  PES Totals  $797,326   $–   $18,352   $3,443   $–  
$10,000    128,031   $60,500   $100,000   $122,000   $320,000   $35,000   $–    
                                                                PEM           
                                                      PEM startup related   –  
 –    –    –    –    –    –    –    –    –    –    –    –  PEM capex after
startup   –    –    –    –    –    –    –    –    –    –    –    –    –  PEM
Totals  $–   $–   $–   $–   $–   $–   $–   $–   $–   $–   $–   $–   $–         
                                                           GRAND TOTAL 
$1,456,339   $–   $18,352   $129,395   $–   $10,000   $174,394   $118,800  
$212,899   $295,815   $405,018   $63,333   $78,333 

 

SCHEDULE 6.01(m)A 

52

 

Appendix IV: Quarterly Budget – 13-wk Weekly Cash Flow Scenario Analysis

Pacific Ethanol Holding Co. LLC

As of September 27, 2012

 

   OCTOBER   NOVEMBER   DECEMBER      wk 1
10/01-10/07    wk 2
10/08-10/14    wk 3
10/15-10/21    wk 4
10/22-10/28    wk 5
10/29-11/4    wk 6
11/5-11/11    wk 7
11/12-11/18    wk 8
11/19-11/25    wk 9
11/26-12/02    wk 10
12/03-12/09    wk 11
12/10-12/16    wk 12
12/17-12/23    wk 13
12/24-12/30                                                                    
Commodity Margin $/gal  $0.10   $0.15   $0.20   $0.18   $0.25   $0.25   $0.25  
$0.25   $0.25   $0.25   $0.25   $0.25   $0.25                                  
                                  Revenue, Operating & Plan Admin Accts      
                                                           Beginning Cash
Balance   1,454,889   $1,294,906   $837,502   $1,064,332   $(95,080)  $(48,193) 
$293,392   $268,567   $226,583   $388,077   $(98,161)  $396,685   $51,755  Cash
Inflows                                                                  Revenue
- Ethanol (Kinergy)   7,109,459    6,683,883    6,629,297    6,557,746  
 6,595,861    6,868,034    6,676,417    6,676,417    6,962,830    6,751,898  
 6,751,898    6,962,830    6,962,830  Revenue - WDG (PAP) and others 
 2,474,019    2,369,675    2,382,444    2,310,646    2,310,646    2,382,444  
 2,284,067    2,284,067    2,382,444    2,310,646    2,310,646    2,382,444  
 2,382,444  Revenue - CEPIP   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Others   –    100,000    –    –    –    –    –    –    5,000,000  
 –    2,900,000    –    –  Total Cash Inflows   9,583,478    9,153,558  
 9,011,741    8,868,392    8,906,507    9,250,478    8,960,485    8,960,485  
 14,345,274    9,062,544    11,962,544    9,345,274    9,345,274  Disbursements 
                                                                Operating
Disbursements                                                                 
Corn   (8,200,067)   (8,200,067)   (7,693,909)   (8,200,067)   (8,200,067) 
 (7,534,787)   (8,200,067)   (8,200,067)   (7,693,909)   (8,200,067) 
 (8,200,067)   (8,200,067)   (8,200,067) Natural Gas   (186,908)   (186,908) 
 (176,194)   (186,908)   (181,913)   (176,580)   (187,573)   (186,908) 
 (175,529)   (186,908)   (187,573)   (186,908)   (151,946) Electricity   –  
 –    (118,267)   (268,873)   (128,815)   –    (10,000)   (336,630)   (125,714) 
 –    (10,000)   (75,165)   (363,509) Insurance   –    –    –    –    (45,408) 
 –    –    –    (45,408)   –    –    –    –  Property Tax and other Taxes   –  
 –    220,000    –    –    –    (571,000)   –    380,000    –    (604,186)   –  
 –  Ethanol freight   (143,088)   (143,088)   (131,578)   (143,088)   6,912  
 (134,157)   (143,088)   (143,088)   (131,578)   (143,088)   (143,088) 
 (143,088)   (143,088) Co-product freight   (43,042)   (43,042)   (43,042) 
 (43,042)   (43,042)   (36,894)   (43,042)   (43,042)   (43,042)   (43,042) 
 (43,042)   (43,042)   (43,042) Lease Payments   –    –    –    –    (34,239) 
 –    –    –    (34,239)   –    –    –    (33,557) Grain procurement and
handling w/ PAP   –    –    –    (80,212)   –    –    –    –    (77,538)   –  
 –    –    (82,885) Plant Supplies & Maintenance   (621,437)   (621,437) 
 (621,437)   (621,437)   (610,056)   (610,056)   (610,056)   (610,056) 
 (610,056)   (559,257)   (559,257)   (559,257)   (559,257) Capital Expenditures 
 (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053) 
 (42,053)   (42,053)   (42,053)   (42,053)   (42,053)   (42,053) Other PEHC
costs                                                                 
Professional fee   (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767) 
 (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767)   (9,767) Bank fee 
 –    –    –    (1,500)   –    –    –    –    (1,500)   –    –    –    (1,500)
Contingency   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000) 
 (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)   (25,000)
Total Operating Disbursements   (9,271,363)   (9,271,363)   (8,641,248) 
 (9,621,947)   (9,313,450)   (8,569,294)   (9,841,647)   (9,596,612) 
 (8,635,335)   (9,209,183)   (9,824,034)   (9,284,348)   (9,655,673) Asset
Management Agreement                                                        
         Direct Reimbursable Items under AMA                                    
                             Payroll & Benefits - Plants & Plant Operations 
 (328,436)   (328,436)   –    (328,436)   –    (328,436)   –    (328,436)   –  
 (328,436)   –    (328,436)   –  Other Direct Expenses:                     
                                            Insurance   –    –    –    (59,341) 
 –    –    –    (59,341)   –    –    –    (59,341)   –  Professional fee 
 (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860)   (1,860) 
 (1,860)   (1,860)   (1,860)   (1,860)   (1,860) Total Direct Reimbursable Items
under AMA   (330,296)   (330,296)   (1,860)   (389,637)   (1,860)   (330,296) 
 (1,860)   (389,637)   (1,860)   (330,296)   (1,860)   (389,637)   (1,860) Asset
Management Fee   (132,500)   –    (132,500)   –    (132,500)   –    (132,500) 
 –    (132,500)   –    (132,500)   –    (132,500) Total Asset Management
Agreement   (462,796)   (330,296)   (134,360)   (389,637)   (134,360) 
 (330,296)   (134,360)   (389,637)   (134,360)   (330,296)   (134,360) 
 (389,637)   (134,360) Plan Administration Related Cash Flow   –    –    –  
 –    –    –    –    –    –    –    –    –    –  Board fee/Professional Fee 
 (9,302)   (9,302)   (9,302)   (16,219)   (9,302)   (9,302)   (9,302) 
 (16,219)   (9,302)   (9,302)   (9,302)   (16,219)   (9,302) Interest & Fees 
 –    –    –    –    (402,507)   –    –    –    (404,782)   –    –    –    – 
Total Disbursements   (9,743,461)   (9,610,961)   (8,784,911)   (10,027,804) 
 (9,859,620)   (8,908,893)   (9,985,310)   (10,002,469)   (9,183,780) 
 (9,548,782)   (9,967,697)   (9,690,205)   (9,799,336) Exit Facility Funding 
 –    –    –    –    1,000,000    –    1,000,000    1,000,000    (5,000,000) 
 –    (1,500,000)   –    –  Ending Cash Balance  $1,294,906   $837,502  
$1,064,332   $(95,080)  $(48,193)  $293,392   $268,567   $226,583   $388,077  
$(98,161)  $396,685   $51,755   $(402,307) Cumulative funding  $39,363,200  
$39,363,200   $39,363,200   $39,363,200   $40,363,200   $40,363,200  
$41,363,200   $42,363,200   $37,363,200   $37,363,200   $35,863,200  
$35,863,200   $35,863,200  Net funding   38,068,294    38,525,698  
 38,298,868    39,458,280    40,411,393    40,069,808    41,094,633  
 42,136,617    36,975,123    37,461,361    35,466,515    35,811,445  
 36,265,507 

 

SCHEDULE 6.01(m)A 

53

 

 

 

Schedule 6.01(m)B

To Credit Agreement

 

 

 

INITIAL ANNUAL FORECAST

See Attached

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 6.01(m)B



54

 



[NPEHC 2012 BUDGET] October 20, 2011

New PEholdco (“NPEHC”) 2012 monthly budget (“Annual Budget”) was developed
through a bottom up process augmented by management input. More specifically,
the Budget started from detailed GL level with inputs from each plant manager;
then was reviewed by operational manager and FP&A department based on historical
data, industry trend etc. Commodity prices assumptions are based on historical
price performances, recent market dynamics and inputs from commodity traders.

 

ASSUMPTIONS/INPUTS

 

Facility Operation Status:

 

The Budget assumes Columbia facility, Magic Valley facility and Stockton
facility to continue operations; while Madera facility will remain idle. Should
plans change with regards to the state of the facilities, the budget should be
revised to reflect changes. Also, the budget does not build in the scenario of
production slow down, or temporarily shut down responding to various market
margin conditions.

 

Production Forecasts:

 

Production forecasts are based on each facility operation plan/target;
denaturant blend ratio is budgeted at 2.40%.

 

Commodity Price Assumptions:

 

Commodity crush margin is assumed to be 54cpg for the full year, with 45cpg for
Q1, 50cpg for Q2 and 60cpg for Q3 and Q4. The seasonality was based on the
historical trend while we believe that it will be lessened given the tighter
ethanol demand and supply for 2012. Corn prices are based on the last 20 trading
day average of CBOT corn forward curves; natural gas and basis are based on the
latest 30 trading day average of NYMEX natural gas future contracts and
clear-port basis contracts. WDG prices are based on ~80% of corn value; and
syrup prices are based on ~76% of corn value. Please note the risks associated
to each commodity given the market volatility.

 

Chart 1: Commodity Margin (2009-2011 mthly actuals and 2012 estimates)

 

[image_ex1007-pg55.jpg]

SCHEDULE 6.01(m)B

55

 

 

  2012
Budget   Close -
Sept 29  Ethanol $/gal  $2.728   $2.750  Corn $/bu  $6.570   $6.325  Nat gas
$/mmbtu  $4.490   $3.747  Commodity CM $/gal  $0.538   $0.504 

 

Commodity Yield Assumptions by Facility:

 

The yields of major commodities are generally based on historic yield
performances, summarized as follows:

 

Table 2: Commodity Yield Assumptions Summary    Corn    Co products   Nat Gas   
un-denatured gals per corn bushel   lbs per corn bushel   mmbtu per un-denatured
gal  PECOL  2.71   50.0   0.020  PEMV  2.71   50.0   0.021  PES  2.71   50.0 
 0.022 

 

Operating Expenses:

 

Non commodity expense budgets are derived from plant mangers’ best estimates and
reviewed by operational manager. Summary of results are as follows:

 

Table 3: Non-commodity expenses summary            PECOL  PEMV  PES  Production
MM gals  38.4   62.2   58.5  Cash Operating Expenses $MM             Payroll
$2.33  $2.33  $2.62  Repair and maintenance $1.08  $1.18  $1.08  Other operating
exp $1.01  $1.72  $1.81  Property tax $0.32  $0.86  $1.00  Insurance $0.21 
$0.25  $0.33  SG&A $0.14  $0.14  $0.14  Mgmt fee $1.02  $1.02  $1.02  Total Cash
Operating Exp $MM $6.10  $7.49  $8.00  Total Cash Operating Exp $/gal $0.17 
$0.12  $0.14 

 

Capital Expenditure:

 

On top of the expenses built in the budget, we also expect capital expenditures
items, which are subject to final approval. We are expecting $4.0M of Capex in
total. Please refer to appendix II and III for a full list of 2012 capital
expenditure items.

 

SCHEDULE 6.01(m)B

 



56

 

 

 

 

PEHC board level SG&A:

 

We assume a reduction in board level SG&A to $72K each month.

 

Risk Management:

 

The Budget currently does not build in any risk management costs although we
expect brokerage fees and working capital costs, shall PEHC risk management
program be approved and implemented.

 

BUDGET RESULT SUMMARY

 

Financial results of consolidated level are summarized as follows. Please note
that the financial results are highly sensitive to commodity assumptions.

 

Table 4: 2012 Budget – Consolidated Financial Results P&L Summary 2012 Budget
Production Gallons  159.1  Commodity Margin  54cpg Total Sales   $ 535.5 Total
Cost of Goods Sold     526.7 Gross Profit (Loss)     8.8 Total operating
expenses     5.5 Net operating income (loss)     3.3 Total other income
(expense)     (11.6) Net Income (Loss)     (8.3) EBITDA $   $ 14.4

 

 

Chart 2: 2012 Budget — Cash Sources/Uses and Ending Cash

 

[image_ex1007-pg57.jpg]

 

 

SCHEDULE 6.01(m)B

57

 

 

Variance Analysis:

 

The budget results are highly sensitive to commodity price changes. Besides the
base case, two additional variance scenarios are presented here:

 

Variance I – Assuming commodity margin down 5cpg each month; other items
unchanged

 

Variance II – Assuming corn prices up $1/bu from January of 2012; other items
unchanged; in this case, co product value increased at same rate as corn value
increase, resulting in higher EBITDA

 

·Variance II adj. – Assuming corn prices up $1/bu from January of 2012 while in
this case, co product value to increase less than variance II. The reality is
more likely in between variance II and II adj.

***

Exit Facility $MM

 

[image_ex1007-pg581.jpg]

 

 

Cash Sources & Uses $MM

 

[image_ex1007-pg582.jpg]

 

SCHEDULE 6.01(m)B

 

58

 

 

 

 

Appendix I: 2012 Budget - Financial Statements

Appendix II: 2012 Budget – Facility Capital Expenditure List

Appendix III: 2012 Budget – Facility IT Capital Expenditure List

 

SCHEDULE 6.01(m)B

59

 

Appendix I – 2012 Budget Financial Statements

New PEHoldco LLC Consolidated

Income Statement/Balance Sheet/Cash Flow Statements Forecast

Years Ending December 31, 2012

 

Dec-11  Jan-12   Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12 
 Sep-12   Oct-12   Nov-12   Dec-12    Total $  Production Gallons  13,569,980 
 12,212,982   13,393,270   13,008,732   13,502,185   12,950,940   13,569,980 
 13,746,689   13,117,647   13,713,348   12,723,106   13,579,982    159,088,840 
Income Statement Forecast                                                    
Sales                                                     Ethanol $36,199,860 
$33,183,843  $35,440,284  $35,929,195  $36,939,986  $36,016,332  $38,623,125 
$37,346,714  $35,903,912  $35,891,675  $33,908,754  $35,581,169  $430,964,849 
Co-products  9,187,226   8,268,504   9,070,261   8,896,829   9,243,533 
 8,912,887   9,338,329   8,801,057   8,400,950   8,368,444   7,755,540 
 8,280,345   104,523,906  Other/CEPIP  –   –   –   –   –   –   –   –   –   – 
 –   – Total sales  45,387,086   41,452,346   44,510,545   44,826,024 
 46,183,519   44,929,219   47,961,453   46,147,771   44,304,862   44,260,119 
 41,664,294   43,861,513   535,488,755  Cost of Goods Sold                    
                                Raw materials and ingredients  42,125,588 
 38,514,577   41,244,970   40,954,033   42,143,335   41,057,645   42,538,387 
 40,778,381   39,157,035   38,983,853   36,787,998   38,682,786   482,968,587 
Labor, maintenance, supplies  1,096,184   1,073,320   1,175,884   1,198,735 
 1,116,510   1,169,735   1,194,605   1,074,106   1,158,333   1,182,108 
 1,059,335   1,172,110   13,670,966  Production overhead  553,960   544,214 
 550,357   557,827   547,963   591,420   585,798   575,427   587,091   587,381 
 578,317   577,437   6,837,192  Depreciation expense - PPE  920,442   921,132 
 921,250   922,044   922,343   922,727   923,440   923,643   924,325   927,255 
 924,421   928,514   11,081,538  Ethanol marketing fee  339,088   308,425 
 331,731   326,660   335,704   325,841   337,591   343,667   328,975   341,262 
 320,466   338,274   3,977,684  WDG marketing fee  427,876   385,088   422,304 
 410,179   425,738   408,357   427,876   431,870   412,137   416,397   386,031 
 412,078   4,965,933  Corn procurement fee  273,874   246,486   270,307 
 262,546   272,505   261,380   273,874   277,440   264,744   276,767   256,782 
 274,075   3,210,780  Non-cash compensation  –   –   –   –   –   –   –   –   – 
 –   –   –   –  Derivative (gain) loss  –   –   –   –   –   –   –   –   –   – 
 –   –   –  Total cost of goods sold  45,737,011   41,993,243   44,916,804 
 44,632,026   45,764,098   44,737,104   46,281,570   44,404,535   42,832,640 
 42,715,024   40,313,350   42,385,275   526,712,680  Gross profit  (349,924)
 (540,896)  (406,259)  193,999   419,422   192,115   1,679,883   1,743,236 
 1,472,222   1,545,095   1,350,945   1,476,238   8,776,075  SG&A Expenses    
                                                O&M fee  304,044   304,044 
 304,044   304,044   304,044   304,044   304,044   304,044   304,044   304,044 
 304,044   304,044   3,648,528  Other SG&A at ethanol plants  38,917   38,917 
 38,917   38,917   38,917   38,917   38,917   38,917   38,917   38,917   38,917 
 38,917   467,000  PEHC Professional Fee (audit/property tax/license fee etc)
 41,300   41,300   41,300   41,300   41,300   41,300   41,300   41,300   41,300 
 41,300   41,300   41,300   495,600  Total SG&A expenses  384,261   384,261 
 384,261   384,261   384,261   384,261   384,261   384,261   384,261   384,261 
 384,261   384,261   4,611,128  Operating income (loss) before special items
 (734,185)  (925,157)  (790,519)  (190,262)  35,161   (192,146)  1,295,623 
 1,358,975   1,087,961   1,160,835   966,684   1,091,977   4,164,947  PEHC Board
Level SG&A                                                     Board  7,500 
 7,500   7,500   7,500   7,500   7,500   7,500   7,500   7,500   7,500   7,500 
 7,500   90,000  Officer  12,500   12,500   12,500   12,500   12,500   12,500 
 12,500   12,500   12,500   12,500   12,500   12,500   150,000  Advisor  15,000 
 15,000   15,000   15,000   15,000   15,000   15,000   15,000   15,000   15,000 
 15,000   15,000   180,000  Bank Advisor  10,000   10,000   10,000   10,000 
 10,000   10,000   10,000   10,000   10,000   10,000   10,000   10,000 
 120,000  Other SG&A  15,000   15,000   15,000   15,000   15,000   15,000 
 15,000   15,000   15,000   15,000   15,000   15,000   180,000  D&O Insurance
 11,385   11,385   11,385   11,385   11,385   11,385   11,385   11,385   11,385 
 11,385   11,385   11,385   136,625  Total PEHC Board Level SG&A  71,385 
 71,385   71,385   71,385   71,385   71,385   71,385   71,385   71,385   71,385 
 71,385   71,385   856,625  Depreciation/Amortization                        
                            Depreciation expense - non-plant  2,822   2,822 
 2,822   2,822   2,822   2,822   2,822   2,822   2,822   2,822   2,822   2,822 
 33,867  Amortization expense - intangible assets  33,333   33,333   33,333 
 33,333   33,333   33,333   –   –   –   –   –   –   200,000  Amortization
expense - financing costs  52,036   47,001   52,036   50,358   52,036   50,358 
 52,036   52,036   50,358   52,036   50,358   52,036   612,687  Total
depreciation/amortization  88,192   83,156   88,192   86,513   88,192   86,513 
 54,859   54,859   53,180   54,859   53,180   54,859   846,554  Interest Expense
(Income)                                                     Term Loan A
 585,081   528,461   585,081   566,208   585,081   566,208   585,081   585,081 
 566,208   585,081   566,208   585,081   6,888,862  Exit Facility Revolver
 292,763   302,122   297,076   322,040   330,235   341,771   341,481   344,580 
 324,611   307,187   303,792   282,359   3,790,018  Bank fee  6,500   6,500 
 6,500   6,500   6,500   6,500   6,500   6,500   6,500   6,500   6,500   36,500 
 108,000  Interest income  –   –   –   –   –   –   –   –   –   –   –   –   – 
Total interest expense (income)  884,345   837,083   888,658   894,748 
 921,816   914,478   933,062   936,162   897,319   898,768   876,500   903,941 
 10,786,880  Net income (loss) $(1,778,107) $(1,916,782) $(1,838,754)
$(1,242,908) $(1,046,233) $(1,264,523) $236,316  $296,569  $66,077  $135,822 
$(34,382) $61,792  $(8,325,113) Plants EBITDA $ $227,557  $37,275  $172,031 
$773,082  $998,804  $771,881  $2,260,362  $2,323,919  $2,053,586  $2,129,389 
$1,932,405  $2,061,792  $15,742,084  Consol EBITDA $ $114,872  $(75,410)
$59,346  $660,397  $886,118  $659,196  $2,147,677  $2,211,233  $1,940,901 
$2,016,704  $1,819,720  $1,949,106  $14,389,859 

 

SCHEDULE 6.01(m)B

60

 

Appendix I-2012 Budget Financial Statements

New PEHoldco LLC Consolidated

Income Statement/Balance Sheet/Cash Flow Statements Forecast

Years Ending December 31, 2012

 



Dec-11  Jan-12  Feb-12  Mar-12  Apr-12  May-12  Jun-12  Jul-12  Aug-12  Sep-12 
Oct-12  Nov-12  Dec-12Total $                                       Balance
Sheet Forecast                                                     ASSETS    
                                                CURRENT ASSETS                
                                    Cash and Equivalents  250,000   250,000 
 250,000   250,000   250,000   250,000   250,000   250,000   250,000   250,000 
 250,000   250,000   250,000  Accounts Receivable  15,488,647   15,940,447 
 14,643,129   15,650,124   15,759,325   16,206,637   15,794,331   16,798,569 
 16,192,677   15,584,952   15,568,617   14,713,464   15,437,189  Intercompany
Receivable  –   –   –   –   –   –   –   –   –   –   –   –   –  Inventory
 9,307,709   8,886,192   8,159,582   8,732,398   8,673,879   8,900,035 
 8,700,748   8,986,383   8,652,439   8,319,420   8,303,835   7,825,789 
 8,252,386  Prepaid Expenses  1,121,873   1,121,873   1,121,873   1,121,873 
 1,121,873   1,121,873   1,121,873   1,121,873   1,121,873   1,121,873 
 1,121,873   1,121,873   1,121,873  Other Current Assets  1,462,496   1,462,496 
 1,462,496   1,462,496   1,462,496   1,462,496   1,462,496   1,462,496 
 1,462,496   1,462,496   1,462,496   1,462,496   1,462,496  TOTAL CURRENT ASSETS
 27,630,725   27,661,008   25,637,081   27,216,890   27,267,573   27,941,041 
 27,329,448   28,619,321   27,679,485   26,738,741   26,706,821   25,373,622 
 26,523,944  Property and Equipment Net  155,414,668   154,496,281 
 153,825,704   153,168,373   152,564,384   152,025,096   151,337,924 
 150,799,040   150,194,951   149,578,932   149,741,278   148,841,412 
 148,329,099  OTHER ASSETS  2,026,931   1,941,562   1,861,228   1,775,858 
 1,692,167   1,606,797   1,523,106   1,471,069   1,419,033   1,368,675 
 1,316,639   1,266,281   1,214,244  TOTAL ASSETS  185,072,324   184,098,851 
 181,324,012   182,161,122   181,524,124   181,572,935   180,190,478 
 180,889,430   179,293,469   177,686,348   177,764,738   175,481,315 
 176,067,287  LIABILITIES AND EQUITY                                            
        CURRENT LIABILITIES                                                    
Accounts Payable  4,800,140   4,757,145   4,356,111   4,771,132   4,634,835 
 4,685,133   4,593,440   4,775,369   4,691,392   4,596,236   4,846,212 
 4,538,276   4,926,610  Intercompany Payable  –   –   –   –   –   –   –   –   – 
 –   –   –   –  Accrued Payroll & Benefits, Taxes Payable  335,749   335,749 
 335,749   335,749   335,749   335,749   335,749   335,749   335,749   335,749 
 335,749   335,749   335,749  Other Current Liabilities  –   –   –   –   –   – 
 –   –   –   –   –   –   –  TOTAL CURRENT LIABILITIES  5,135,890   5,092,894 
 4,691,860   5,106,881   4,970,584   5,020,882   4,929,189   5,111,118 
 5,027,142   4,931,985   5,181,961   4,874,025   5,262,359  Debt  51,279,202 
 51,279,202   51,279,202   51,279,202   51,279,202   51,279,202   51,279,202 
 51,279,202   51,279,202   51,279,202   51,279,202   51,279,202   51,279,202 
Other Long-term Liabilities (1)  26,656,596   27,504,225   27,047,203 
 29,308,046   30,050,254   31,094,999   31,068,759   31,349,465   29,540,912 
 27,962,870   27,655,462   25,714,356   25,850,201  TOTAL LIABILITIES
 83,071,688   83,876,322   83,018,265   85,694,129   86,300,040   87,395,084 
 87,277,150   87,739,786   85,847,256   84,174,057   84,116,625   81,867,584 
 82,391,763  Additional Paid in Capital  115,794,274   102,000,636 
 100,222,529   98,305,747   96,466,992   95,224,084   94,177,851   92,913,328 
 93,149,644   93,446,213   93,512,291   93,648,113   93,613,731  Net Income for
Year  (13,793,638)  (1,778,107)  (1,916,782)  (1,838,754)  (1,242,908)
 (1,046,233)  (1,264,523)  236,316   296,569   66,077   135,822   (34,382)
 61,792  TOTAL EQUITY  102,000,636   100,222,529   98,305,747   96,466,992 
 95,224,084   94,177,851   92,913,328   93,149,644   93,446,213   93,512,291 
 93,648,113   93,613,731   93,675,523  TOTAL LIABILITIES AND EQUITY
 185,072,324   184,098,851   181,324,012   182,161,122   181,524,124 
 181,572,935   180,190,478   180,889,430   179,293,469   177,686,348 
 177,764,738   175,481,315   176,067,287  Working capital  22,494,835 
 22,568,114   20,945,221   22,110,009   22,296,989   22,920,159   22,400,259 
 23,508,203   22,652,343   21,806,756   21,524,860   20,499,597   21,261,584 
Note (1): this does not include $0.8M LOC                                    
                                                                      Cash Flow
Statement                                                     Operating
Activities                                                     Total $ Net
income     $(1,778,107) $(1,916,782) $(1,838,754) $(1,242,908) $(1,046,233)
$(1,264,523) $236,316  $296,569  $66,077  $135,822  $(34,382) $61,792 
$(8,325,113) Add back depreciation & amortization      1,005,812   1,001,466 
 1,006,620   1,005,735   1,007,713   1,006,418   975,476   975,680   974,683 
 979,291   974,779   980,551  11,894,225 (Increase) decrease in accounts
receivable      (451,800)  1,297,317   (1,006,994)  (109,201)  (447,312)
 412,306   (1,004,238)  605,892   607,726   16,334   855,153   (723,724) 51,459
(Increase) decrease in inventories      421,517   726,610   (572,815)  58,518 
 (226,156)  199,287   (285,634)  333,944   333,019   15,585   478,046 
 (426,597) 1,055,323 (Increase) decrease in other current      –   –   –   – 
 –   –   –   –   –   –   –   –  - Increase (decrease) in A/P and accrued    
 (42,995)  (401,034)  415,021   (136,297)  50,298   (91,693)  181,929   (83,976)
 (95,157)  249,976   (307,936)  388,334  126,470 Net cash from (used by)
operating activities      (845,574)  707,577   (1,996,923)  (424,153)  (661,690)
 261,795   103,848   2,128,109   1,886,347   1,397,009   1,965,661   280,356 
4,802,363 Investing Activities                                                
      Capital expenditures      (2,055)  (250,555)  (263,920)  (318,055)
 (383,055)  (235,555)  (384,555)  (319,555)  (308,305)  (1,089,601)  (24,555)
 (416,201) (3,995,968) Net cash from (used by) investing activities      (2,055)
 (250,555)  (263,920)  (318,055)  (383,055)  (235,555)  (384,555)  (319,555)
 (308,305)  (1,089,601)  (24,555)  (416,201) (3,995,968) Financing Activities
                                                     Proceeds from line of
credit      847,629   (457,022)  2,260,843   742,208   1,044,745   (26,240)
 280,707   (1,808,554)  (1,578,042)  (307,408)  (1,941,105)  135,845  (806,395)
Proceeds from term loan      –   –   –   –   –   –   –   –   –   –   –   –  -
Financing costs      –   –   –   –   –   –   –   –   –   –   –   –  - Net cash
provided by financing activities      847,629   (457,022)  2,260,843   742,208 
 1,044,745   (26,240)  280,707   (1,808,554)  (1,578,042)  (307,408)
 (1,941,105)  135,845  (806,395) Net cash flow     $(0) $(0) $(0) $0  $(0) $0 
$(0) $0  $(0) $0  $0  $(0) $(0) Cash and investments, beginning balance    
 250,000   250,000   250,000   250,000   250,000   250,000   250,000   250,000 
 250,000   250,000   250,000   250,000  250,000 Cash and investments, ending
balance      250,000   250,000   250,000   250,000   250,000   250,000 
 250,000   250,000   250,000   250,000   250,000   250,000  250,000

 

SCHEDULE 6.01(m)B

61

 

 

CONFIDENTIAL

Pacific Ethanol Holding Company, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

 

Dec-11  Jan-12    Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12  
Sep-12   Oct-12   Nov-12   Dec-12   Total $  Sales                              
                       Ethanol$ -  $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $
-  Co-products  -    -   -   -   -   -   -   -   -   -   -   -   -  Other/CEPIP 
-    -   -   -   -   -   -   -   -   -   -   -   -  Total sales  -    -   -  
-   -   -   -   -   -   -   -   -   -  Cost of Goods Sold                      
                               Raw materials and ingredients  -    -   -   -  
-   -   -   -   -   -   -   -   -  Labor, maintenance, supplies  -    -   -  
-   -   -   -   -   -   -   -   -   -  Production overhead  -    -   -   -   -  
-   -   -   -   -   -   -   -  Depreciation expense - PPE  -    -   -   -   -  
-   -   -   -   -   -   -   -  Ethanol marketing fee  -    -   -   -   -   -  
-   -   -   -   -   -   -  WDG marketing fee  -    -   -   -   -   -   -   -  
-   -   -   -   -  Corn procurement fee  -    -   -   -   -   -   -   -   -  
-   -   -   -  Non-cash compensation  -    -   -   -   -   -   -   -   -   -  
-   -   -  Derivative (gain) loss  -    -   -   -   -   -   -   -   -   -   -  
-   -  Total cost of goods sold  -    -   -   -   -   -   -   -   -   -   -  
-   -  Gross profit  -    -   -   -   -   -   -   -   -   -   -   -   -  SG&A
Expenses                                                      Other SG&A at
ethanol plants  -    -   -   -   -   -   -   -   -   -   -   -   -  O&M fee  -
   -   -   -   -   -   -   -   -   -   -   -   -  PEHC Professional Fee
(audit/property tax/license fee etc)   41,300     41,300    41,300    41,300  
 41,300    41,300    41,300    41,300    41,300    41,300    41,300    41,300  
 495,600  Total SG&A expenses   41,300     41,300    41,300    41,300  
 41,300    41,300    41,300    41,300    41,300    41,300    41,300    41,300  
 495,600                                                                   – 
Operating income (loss) before special items   (41,300 )  (41,300)   (41,300) 
 (41,300)   (41,300)   (41,300)   (41,300)   (41,300)   (41,300)   (41,300) 
 (41,300)   (41,300)   (495,600) PEHC Board Level SG&A                      
                                            Board   7,500     7,500    7,500  
 7,500    7,500    7,500    7,500    7,500    7,500    7,500    7,500    7,500  
 90,000  Officer   12,500     12,500    12,500    12,500    12,500    12,500  
 12,500    12,500    12,500    12,500    12,500    12,500    150,000  Advisor 
 15,000     15,000    15,000    15,000    15,000    15,000    15,000    15,000  
 15,000    15,000    15,000    15,000    180,000  Bank Advisor   10,000   
 10,000    10,000    10,000    10,000    10,000    10,000    10,000    10,000  
 10,000    10,000    10,000    120,000  Other SG&A   15,000     15,000  
 15,000    15,000    15,000    15,000    15,000    15,000    15,000    15,000  
 15,000    15,000    180,000  D&O Insurance   11,385     11,385    11,385  
 11,385    11,385    11,385    11,385    11,385    11,385    11,385    11,385  
 11,385    136,625  Total PEHC Board Level SG&A   71,385     71,385    71,385  
 71,385    71,385    71,385    71,385    71,385    71,385    71,385    71,385  
 71,385    856,625  Depreciation/Amortization                                
                                  Depreciation expense - non-plant   –     –  
 –    –    –    –    –    –    –    –    –    –    –  Amortization expense -
intangible assets till 06/30/12   33,333     33,333    33,333    33,333  
 33,333    33,333    –    –    –    –    –    –    200,000  Amortization expense
- financing costs till 06/30/13   52,036     47,001    52,036    50,358  
 52,036    50,358    52,036    52,036    50,358    52,036    50,358    52,036  
 612,687  Total depreciation/amortization   85,370     80,334    85,370  
 83,691    85,370    83,691    52,036    52,036    50,358    52,036    50,358  
 52,036    812,687  Interest Expense (Income)                                
                                  Term Loan A   585,081     528,461    585,081  
 566,208    585,081    566,208    585,081    585,081    566,208    585,081  
 566,208    585,081    6,888,862  Exit Facility Revolver   292,763     302,122  
 297,076    322,040    330,235    341,771    341,481    344,580    324,611  
 307,187    303,792    282,359    3,790,018  Bank fee (bank analysis fee + WF
agency fee)   6,500     6,500    6,500    6,500    6,500    6,500    6,500  
 6,500    6,500    6,500    6,500    36,500    108,000  Interest income   –   
 –    –    –    –    –    –    –    –    –    –    –    –  Total interest
expense (income)   884,345     837,083    888,658    894,748    921,816  
 914,478    933,062    936,162    897,319    898,768    876,500    903,941  
 10,786,880                                                                   – 
Net income (loss)  $(1,082,400 )  $(1,030,103)  $(1,086,713)  $(1,091,124) 
$(1,119,872)  $(1,110,855)  $(1,097,784)  $(1,100,884)  $(1,060,362) 
$(1,063,490)  $(1,039,544)  $(1,068,663)  $(12,951,792) EBITDA $ before special
items  $(41,300 )  $(41,300)  $(41,300)  $(41,300)  $(41,300)  $(41,300) 
$(41,300)  $(41,300)  $(41,300)  $(41,300)  $(41,300)  $(41,300)  $(495,600)

 

SCHEDULE 6.01(m)B

62

 

CONFIDENTIAL

Pacific Ethanol Columbia, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

Dec-11  Jan-12   Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12  
Sep-12   Oct-12   Nov-12   Dec-12   Total  Sales                               
                                  Ethanol  $8,813,676   $8,041,604  
$8,655,243   $8,511,156   $9,190,521   $8,855,717   $9,348,728   $8,927,074  
$8,676,036   $8,918,797   $7,977,748   $8,535,399   $104,451,699  Co-products 
 2,309,798    2,078,818    2,309,798    2,176,688    2,409,905    2,266,554  
 2,344,711    2,195,056    2,121,888    2,191,440    1,889,394    2,099,327  
 26,393,378  Other/CEPIP   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Total sales   11,123,474    10,120,421    10,965,040    10,687,844  
 11,600,426    11,122,271    11,693,439    11,122,130    10,797,924  
 11,110,237    9,867,143    10,634,726    130,845,077  Cost of Goods Sold      
                                                           Raw materials and
ingredients   10,238,164    9,329,089    10,073,338    9,691,256    10,492,078  
 10,088,088    10,297,848    9,748,553    9,456,896    9,688,851    8,638,666  
 9,286,033    117,028,861  Labor, maintenance, supplies   321,264    355,439  
 328,964    399,693    297,513    295,693    391,013    290,513    284,693  
 398,513    285,693    288,513    3,937,506  Production overhead   100,544  
 99,044    101,044    105,044    101,044    142,794    132,497    127,997  
 137,997    133,997    131,997    127,997    1,441,996  Depreciation expense -
PPE   205,511    205,705    205,872    205,983    206,469    206,087  
 206,469    206,198    206,538    208,407    206,538    208,476    2,478,253 
Ethanol marketing fee   81,900    74,743    80,461    77,058    83,184  
 79,781    81,278    81,687    79,372    84,325    75,281    80,461    959,531 
WDG marketing fee   103,027    92,724    103,027    96,158    106,461  
 99,592    103,027    103,027    99,592    107,547    92,724    103,027  
 1,209,933  Corn procurement fee   65,945    59,350    65,945    61,549  
 68,143    63,747    65,945    65,945    63,747    68,838    59,350    65,945  
 774,450  Non-cash compensation   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Derivative (gain) loss   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Total cost of goods sold   11,116,354  
 10,216,094    10,958,651    10,636,740    11,354,892    10,975,782  
 11,278,078    10,623,920    10,328,836    10,690,479    9,490,251  
 10,160,453    127,830,530  Gross profit   7,120    (95,673)   6,390    51,104  
 245,534    146,489    415,362    498,211    469,088    419,758    376,892  
 474,273    3,014,546  SG&A Expenses                                         
                        O&M fee   84,761    84,761    84,761    84,761  
 84,761    84,761    84,761    84,761    84,761    84,761    84,761    84,761  
 1,017,132  Other SG&A at ethanol plants   12,000    12,000    12,000  
 12,000    12,000    12,000    12,000    12,000    12,000    12,000    12,000  
 12,000    144,000  PEHC Professional Fee (audit/property tax/license fee etc) 
 –    –    –    –    –    –    –    –    –    –    –    –    –  Total SG&A
expenses   96,761    96,761    96,761    96,761    96,761    96,761    96,761  
 96,761    96,761    96,761    96,761    96,761    1,161,132                   
                                              –  Operating income (loss) before
special items   (89,641)   (192,434)   (90,371)   (45,657)   148,773    49,728  
 318,601    401,450    372,327    322,997    280,131    377,512    1,853,414 
PEHC Board Level SG&A                                                        
         Board   –    –    –    –    –    –    –    –    –    –    –    –    – 
Officer   –    –    –    –    –    –    –    –    –    –    –    –    – 
Advisor   –    –    –    –    –    –    –    –    –    –    –    –    –  Bank
Advisor   –    –    –    –    –    –    –    –    –    –    –    –    –  Other
SG&A   –    –    –    –    –    –    –    –    –    –    –    –    –  D&O
Insurance   –    –    –    –    –    –    –    –    –    –    –    –    –  Total
PEHC Board Level SG&A   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Depreciation/Amortization                                              
                   Depreciation expense - non-plant   1,140    1,140    1,140  
 1,140    1,140    1,140    1,140    1,140    1,140    1,140    1,140    1,140  
 13,678  Amortization expense   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Total depreciation/amortization   1,140    1,140    1,140  
 1,140    1,140    1,140    1,140    1,140    1,140    1,140    1,140    1,140  
 13,678  Interest Expense (Income)                                              
                   Term Loan A   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Exit Facility Revolver   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Bank fee   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Interest income   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Total interest expense (income)   –    –    –    –  
 –    –    –    –    –    –    –    –    –                                  
                               –  Net income (loss)  $(90,781)  $(193,574) 
$(91,511)  $(46,797)  $147,633   $48,588   $317,461   $400,310   $371,187  
$321,858   $278,991   $376,372   $1,839,737  EBITDA $ before special items 
$115,869   $13,271   $115,500   $160,326   $355,242   $255,815   $525,070  
$607,648   $578,865   $531,404   $486,669   $585,988   $4,331,668 

 

SCHEDULE 6.01(m)B

63

 

CONFIDENTIAL

Pacific Ethanol Magic Valley, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

Dec-11  Jan-12   Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12  
Sep-12   Oct-12   Nov-12   Dec-12   Total $  Sales                          
                                       Ethanol  $13,926,509   $12,792,477  
$13,492,885   $13,955,745   $13,959,878   $14,026,103   $14,992,464  
$14,710,741   $13,904,493   $13,770,079   $13,012,811   $14,181,034  
$166,725,219  Co-products   3,508,952    3,158,057    3,391,987    3,428,996  
 3,428,996    3,449,752    3,568,709    3,422,983    3,202,145    3,148,716  
 2,938,801    3,253,673    39,901,768  Other/CEPIP   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Total sales   17,435,461    15,950,534  
 16,884,872    17,384,742    17,388,874    17,475,855    18,561,173  
 18,133,724    17,106,638    16,918,795    15,951,612    17,434,706  
 206,626,986  Cost of Goods Sold                                              
                   Raw materials and ingredients   16,240,598    14,892,242  
 15,732,549    15,928,142    15,930,855    16,011,602    16,513,096  
 16,070,736    15,182,883    14,978,965    14,157,515    15,454,026  
 187,093,208  Labor, maintenance, supplies   333,078    321,694    383,078  
 382,699    396,608    407,699    356,608    336,608    382,699    336,608  
 332,699    386,608    4,356,685  Production overhead   165,291    164,648  
 165,077    165,077    165,077    165,077    165,291    165,505    165,077  
 165,291    164,863    165,505    1,981,780  Depreciation expense - PPE 
 255,432    255,553    255,574    255,854    255,792    256,197    256,194  
 256,307    256,551    256,738    256,648    256,866    3,073,707  Ethanol
marketing fee   132,532    119,279    128,115    128,115    128,115    128,115  
 132,532    136,950    128,115    132,532    123,697    136,950    1,555,046 
WDG marketing fee   167,156    150,440    161,584    161,584    161,584  
 161,584    167,156    171,149    160,107    157,436    146,940    162,684  
 1,929,402  Corn procurement fee   106,992    96,293    103,426    103,426  
 103,426    103,426    106,992    110,559    103,426    106,992    99,860  
 110,559    1,255,377  Non-cash compensation   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Derivative (gain) loss   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Total cost of goods sold   17,401,080  
 16,000,149    16,929,403    17,124,896    17,141,456    17,233,698  
 17,697,869    17,247,815    16,378,858    16,134,562    15,282,221  
 16,673,198    201,245,206  Gross profit   34,381    (49,615)   (44,531) 
 259,846    247,419    242,156    863,304    885,909    727,780    784,233  
 669,391    761,509    5,381,781  SG&A Expenses                               
                                  O&M fee   84,761    84,761    84,761  
 84,761    84,761    84,761    84,761    84,761    84,761    84,761    84,761  
 84,761    1,017,132  Other SG&A at ethanol plants   12,000    12,000  
 12,000    12,000    12,000    12,000    12,000    12,000    12,000    12,000  
 12,000    12,000    144,000  PEHC Professional Fee (audit/property tax/license
fee etc)   –    –    –    –    –    –    –    –    –    –    –    –    –  Total
SG&A expenses   96,761    96,761    96,761    96,761    96,761    96,761  
 96,761    96,761    96,761    96,761    96,761    96,761    1,161,132         
                                                        –  Operating income
(loss) before special items   (62,380)   (146,376)   (141,292)   163,085  
 150,658    145,395    766,543    789,148    631,019    687,472    572,630  
 664,748    4,220,649  PEHC Board Level SG&A                                    
                          –  Board   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Officer   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Advisor   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Bank Advisor   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Other SG&A   –    –    –    –    –    –    –    –    –    –    –    –  
 –  D&O Insurance   –    –    –    –    –    –    –    –    –    –    –    –  
 –  Total PEHC Board Level SG&A   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Depreciation/Amortization                                    
                             Depreciation expense - non-plant   370    370  
 370    370    370    370    370    370    370    370    370    370    4,445 
Amortization expense   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Total depreciation/amortization   370    370    370    370    370  
 370    370    370    370    370    370    370    4,445  Interest Expense
(Income)                                                                  Term
Loan A   –    –    –    –    –    –    –    –    –    –    –    –    –  Exit
Facility Revolver   –    –    –    –    –    –    –    –    –    –    –    –  
 –  Bank fee   –    –    –    –    –    –    –    –    –    –    –    –    – 
Interest income   –    –    –    –    –    –    –    –    –    –    –    –    – 
Total interest expense (income)   –    –    –    –    –    –    –    –    –  
 –    –    –    –                                                           
      –  Net income (loss)  $(62,750)  $(146,747)  $(141,663)  $162,715  
$150,287   $145,025   $766,172   $788,777   $630,649   $687,101   $572,260  
$664,377   $4,216,203  EBITDA $ before special items  $193,053   $109,177  
$114,282   $418,939   $406,449   $401,592   $1,022,737   $1,045,455   $887,570  
$944,210   $829,278   $921,613   $7,294,356 

 

SCHEDULE 6.01(m)B

64

 

CONFIDENTIAL

Pacific Ethanol Stockton, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

Dec-11  Jan-12   Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12  
Sep-12   Oct-12   Nov-12   Dec-12   Total $  Sales                          
                                       Ethanol  $13,459,674   $12,349,762  
 13,292,156   $13,462,294   $13,789,587   $13,134,512   $14,281,933  
$13,708,900   $13,323,383   $13,202,799   $12,918,195   $12,864,736  
$159,787,931  Co-products   3,368,477    3,031,629    3,368,477    3,291,144  
 3,404,632    3,196,581    3,424,908    3,183,018    3,076,917    3,028,288  
 2,927,345    2,927,345    38,228,761  Other/CEPIP   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Total sales   16,828,151    15,381,391  
 16,660,633    16,753,438    17,194,219    16,331,094    17,706,841  
 16,891,917    16,400,300    16,231,087    15,845,540    15,792,081  
 198,016,692  Cost of Goods Sold                                              
                   Raw materials and ingredients   15,636,161    14,282,581  
 15,428,417    15,323,971    15,709,736    14,947,290    15,716,778  
 14,948,427    14,506,591    14,305,372    13,981,152    13,932,061  
 178,718,538  Labor, maintenance, supplies   377,205    335,978    399,205  
 351,854    356,381    401,854    356,381    356,381    401,854    356,381  
 351,854    406,381    4,451,707  Production overhead   204,964    197,361  
 198,516    204,546    198,681    197,829    204,849    198,764    198,296  
 204,931    198,296    198,214    2,405,247  Depreciation expense - PPE 
 279,716    280,091    280,022    280,425    280,300    280,661    280,994  
 281,355    281,453    282,328    281,453    283,390    3,372,187  Ethanol
marketing fee   124,655    114,403    123,155    121,488    124,405    117,945  
 123,780    125,031    121,488    124,405    121,488    120,863    1,463,107 
WDG marketing fee   157,694    141,924    157,694    152,437    157,694  
 147,181    157,694    157,694    152,437    151,414    146,367    146,367  
 1,826,599  Corn procurement fee   100,936    90,843    100,936    97,572  
 100,936    94,207    100,936    100,936    97,572    100,936    97,572  
 97,572    1,180,954  Non-cash compensation   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Derivative (gain) loss   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Total cost of goods sold   16,881,332  
 15,443,181    16,687,946    16,532,293    16,928,133    16,186,967  
 16,941,411    16,168,588    15,759,691    15,525,768    15,178,182  
 15,184,847    193,418,339  Gross profit   (53,181)   (61,790)   (27,313) 
 221,145    266,085    144,127    765,430    723,330    640,609    705,319  
 667,358    607,234    4,598,353  SG&A Expenses                               
                                  O&M fee   84,761    84,761    84,761  
 84,761    84,761    84,761    84,761    84,761    84,761    84,761    84,761  
 84,761    1,017,132  Other SG&A at ethanol plants   12,000    12,000  
 12,000    12,000    12,000    12,000    12,000    12,000    12,000    12,000  
 12,000    12,000    144,000  PEHC Professional Fee (audit/property tax/license
fee etc)   –    –    –    –    –    –    –    –    –    –    –    –    –  Total
SG&A expenses   96,761    96,761    96,761    96,761    96,761    96,761  
 96,761    96,761    96,761    96,761    96,761    96,761    1,161,132         
                                                        –  Operating income
(loss) before special items   (149,942)   (158,551)   (124,074)   124,384  
 169,324    47,366    668,669    626,569    543,848    608,558    570,597  
 510,473    3,437,221  PEHC Board Level SG&A                                    
                          –  Board   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Officer   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Advisor   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Bank Advisor   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Other SG&A   –    –    –    –    –    –    –    –    –    –    –    –  
 –  D&O Insurance   –    –    –    –    –    –    –    –    –    –    –    –  
 –  Total PEHC Board Level SG&A   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Depreciation/Amortization                                    
                             Depreciation expense - non-plant   959    959  
 959    959    959    959    959    959    959    959    959    959    11,508 
Amortization expense   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Total depreciation/amortization   959    959    959    959    959  
 959    959    959    959    959    959    959    11,508  Interest Expense
(Income)                                                                  Term
Loan A   –    –    –    –    –    –    –    –    –    –    –    –    –  Exit
Facility Revolver   –    –    –    –    –    –    –    –    –    –    –    –  
 –  Bank fee   –    –    –    –    –    –    –    –    –    –    –    –    – 
Interest income   –    –    –    –    –    –    –    –    –    –    –    –    – 
Total interest expense (income)   –    –    –    –    –    –    –    –    –  
 –    –    –    –                                                           
      –  Net income (loss)   (150,901)   (159,510)   (125,033)   123,425  
$168,365   $46,407   $667,710   $625,610   $542,889   $607,599   $569,638  
$509,514   $3,425,713  EBITDA $ before special items  $129,774   $121,540  
 155,948   $404,809   $449,624   $328,027   $949,663   $907,924   $825,300  
$890,886   $852,050   $793,862   $6,809,408 

 

SCHEDULE 6.01(m)B

65

 

CONFIDENTIAL

Pacific Ethanol Madera, LLC

Income Statement Forecast

Years Ending December 31, 2012

 

Dec-11  Jan-12   Feb-12   Mar-12   Apr-12   May-12   Jun-12   Jul-12   Aug-12  
Sep-12   Oct-12   Nov-12   Dec-12   Total $  Sales                          
                                       Ethanol  $–   $–   $–   $–   $–   $–  
$–   $–   $–   $–   $–   $–   $–  Coproducts   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Other/CEPIP                                    
                             Total sales                                    
                             Cost of Goods Sold                               
                                  Raw materials and ingredients   10,665  
 10,665    10,665    10,665    10,665    10,665    10,665    10,665    10,665  
 10,665    10,665    10,665    127,980  Labor, maintenance, supplies   64,636  
 60,210    64,636    64,489    66,008    64,489    90,604    90,605    89,086  
 90,607    89,088    90,609    925,067  Production overhead   83,161    83,161  
 85,721    83,161    83,161    85,721    83,161    83,161    85,721    83,161  
 83,161    85,721    1,008,169  Depreciation expense - PPE   179,783  
 179,783    179,783    179,783    179,783    179,783    179,783    179,783  
 179,783    179,783    179,783    179,783    2,157,390  Ethanol marketing fee 
 –    –    –    –    –    –    –    –    –    –    –    –    –  WDG marketing
fee   –    –    –    –    –    –    –    –    –    –    –    –    –  Corn
procurement fee   –    –    –    –    –    –    –    –    –    –    –    –    – 
Non-cash compensation   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Derivative (gain) loss   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Total cost of goods sold   338,244    333,818    340,804  
 338,097    339,617    340,657    364,212    364,213    365,255    364,215  
 362,697    366,777    4,218,606  Gross profit   (338,244)   (333,818) 
 (340,804)   (338,097)   (339,617)   (340,657)   (364,212)   (364,213) 
 (365,255)   (364,215)   (362,697)   (366,777)   (4,218,606) SG&A Expenses      
                                                           O&M fee   49,761  
 49,761    49,761    49,761    49,761    49,761    49,761    49,761    49,761  
 49,761    49,761    49,761    597,132  Other SG&A at ethanol plants   2,917  
 2,917    2,917    2,917    2,917    2,917    2,917    2,917    2,917    2,917  
 2,917    2,917    35,000  PEHC Professional Fee (audit/property tax/license fee
etc)   –    –    –    –    –    –    –    –    –    –    –    –    –  Total SG&A
expenses   52,678    52,678    52,678    52,678    52,678    52,678    52,678  
 52,678    52,678    52,678    52,678    52,678    632,132                   
                                              –  Operating income (loss) before
special items   (390,922)   (386,496)   (393,482)   (390,774)   (392,294) 
 (393,334)   (416,890)   (416,891)   (417,932)   (416,893)   (415,374) 
 (419,455)   (4,850,738) PEHC Board Level SG&A                               
                               –  Board   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Officer   –    –    –    –    –    –    –    –    –  
 –    –    –    –  Advisor   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Bank Advisor   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Other SG&A   –    –    –    –    –    –    –    –    –    –    –  
 –    –  D&O Insurance   –    –    –    –    –    –    –    –    –    –    –  
 –    –  Total PEHC Board Level SG&A   –    –    –    –    –    –    –    –  
 –    –    –    –    –  Depreciation/Amortization                               
                                  Depreciation expense - non-plant   353  
 353    353    353    353    353    353    353    353    353    353    353  
 4,236  Amortization expense   –    –    –    –    –    –    –    –    –    –  
 –    –    –  Total depreciation/amortization   353    353    353    353  
 353    353    353    353    353    353    353    353    4,236  Interest Expense
(Income)                                                                  Term
Loan A   –    –    –    –    –    –    –    –    –    –    –    –    –  Exit
Facility Revolver   –    –    –    –    –    –    –    –    –    –    –    –  
 –  Bank fee   –    –    –    –    –    –    –    –    –    –    –    –    – 
Interest income   –    –    –    –    –    –    –    –    –    –    –    –    – 
Total interest expense (income)   –    –    –    –    –    –    –    –    –  
 –    –    –    –                                                           
      –  Net income (loss)  $(391,275)  $(386,849)  $(393,835)  $(391,127) 
$(392,647)  $(393,687)  $(417,243)  $(417,244)  $(418,285)  $(417,246) 
$(415,727)  $(419,808)  $(4,854,974) EBITDA $ before special items  $(211,139) 
$(206,713)  $(213,699)  $(210,992)  $(212,512)  $(213,552)  $(237,107) 
$(237,108)  $(238,150)  $(237,110)  $(235,592)  $(239,672)  $(2,693,348)

 

SCHEDULE 6.01(m)B

66

 

Appendix II_2012 Capital Expenditure Plan [Cash Payment Schedule]

 

Capital Projects

                                                                               
                                                                PEMV   Budget  
      Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct  
 Nov    Dec  Replace 930 front end loader   –              –    –         –  
 –         –    –    –    –    –  Replace air compressor at corn train load-out 
 25,000    1         25,000    –    –    –    –    –    –    –    –    –    – 
Replace Urea Tank   20,000    1         –    –    –    –    –    –    20,000  
 –    –    –    –  Build office space for Commodities   7,500    1       
 7,500    –    –    –    –    –    –    –    –    –    –  Build office space for
Utility Operators   7,500    1              7,500                           
                   Condenser for PC Tank vapor   15,000    1                 
      15,000                                     Seal up or replace Whole
Stillage screens   20,000    1                   20,000                      
                   Add catwalks around tops of boilers   20,000    1            
           20,000                                     Install water treatment
system for back-end water recov   225,000    1                           
 100,000    125,000                           Add cameras around plant site 
 15,000    1                                                 15,000           
Plant triage   65,000    1                   65,000                           
              Inductive Automation (historian)   20,000    1                 
      20,000                                     Ungrade expansion joints and
make pipe alignment corr   75,000    2         7,500    7,500    7,500  
 7,500    7,500    7,500    7,500    7,500    7,500    7,500       Capital
spares                                                                      
Pogo' for corn train load-out   15,000    1         –    –    –    –    –    –  
 –    –    –    15,000    –  Gearboxes for corn delivery conveyors   17,500  
 1         3,500    3,500    3,500    3,500    3,500                           
    Other Capital spares   67,500    2                                          
 33,750              33,750  Refrigeration system for cream yeast   75,000  
 1                                            75,000                 PEMV
Totals  $690,000        $–   $43,500   $18,500   $96,000   $66,000   $111,000  
$132,500   $27,500   $116,250   $22,500   $22,500   $33,750  PECOL           
                                                           Expansion joints &
Piping Upgrade   80,000    1              –    –    80,000    –    –    –    –  
 –    –    –  Replace telescoping boom lift   75,000    1    –    –    –  
 75,000    –    –    –    –    –    –    –    –  Corn truck loading upgrades 
 75,000    1    –    –    –    –    75,000    –    –    –    –    –    –    – 
Plant Triage   65,000    1    –         65,000    –    –    –    –    –    –  
 –    –    –  Pump suction knock out pots   25,000    1    –    25,000    –  
      –    –    –    –    –    –    –    –  Pump suction knock out pots 
 25,000    1    –    25,000    –    –         –    –    –    –    –    –    – 
Syrup solids density meter   20,000    1    –    –    20,000    –    –    –  
 –    –    –    –    –    –  Inductive Automation (historian)   20,000    1  
 –         20,000    –    –    –    –    –    –    –    –    –  Replace Kawasaki
Mule   12,000    1    –    12,000    –    –    –    –    –    –    –    –       
 –  Reconfigure evaporators   350,000    2    –    –    –    –    –    –    –  
 –    –    350,000    –    –  Beer column burp tank   325,000    2    –    –  
 –    –    –    –    –    –    –    325,000    –    –  Captial Spares 
 100,000    2    –    –    25,000    –    –    25,000    –    –    25,000    –  
 –    25,000  Centrifuge crane extentsion   25,000    2    –    –    –  
 25,000    –    –    –    –    –    –    –    –  Burden carrier   8,000    2  
 –    8,000    –    –    –    –    –    –    –    –    –    –  PPE & Clock In
Building   60,000    3    –         –    –    60,000    –    –    –    –    –  
 –    –  Corn bin laser level system   40,000    3    –    –    –    –       
 –    –    40,000    –    –    –    –  Storage unit for safety/file storage 
 12,500    3    –    –    –    –    –    12,500    –                          
PECOL Totals  $1,317,500        $–   $70,000   $130,000   $100,000   $215,000  
$37,500   $–   $40,000   $25,000   $675,000   $–   $25,000  PES                
                                                      Plant Triage   65,000  
 1    –    65,000    –    –    –    –    –    –    –    –    –    –  Expansion
joints & Piping Upgrade   50,000    1              –    50,000    –    –    –  
 –    –    –    –    –  Piping support upgrades   40,000    1    –    –    –  
 20,000    –    20,000    –    –    –    –    –    –  Corn bin laser level
system   40,000    1    –    –    –    –    –    –    –    –    40,000    –  
 –    –  catwalk above boiler for steam valve isolation   30,000    1    –  
 –    –    30,000    –    –    –    –    –    –    –    –  Syrup solids density
meter   30,000    1    –    –    30,000    –    –    –    –    –    –    –  
 –    –  Pump suction knock out pots   25,000    1    –    25,000    –    –  
 –    –    –    –    –    –    –    –  cooling tower louvers   30,000    1  
 –    –    30,000    –    –    –    –    –    –    –    –    –  Inductive
Automation (historian)   20,000    1    –    20,000    –    –    –    –    –  
 –    –    –    –    –  Isolate rectifier from beer column for CIP   15,000  
 1    –    –    15,000    –    –    –    –    –    –    –    –    –  catwalk in
DDE for Steam valve isolation   10,000    1    –    –    10,000    –    –    –  
 –    –    –    –    –    –  Spare Centrifuge   500,000    2    –    –    –  
 –    –    –    250,000    250,000         –    –    –  Evaporator process
conversion   350,000    2    –    –    –    –    –    –              –  
 350,000    –    –  Beer column burp tank   325,000    2    –    –    –    –  
 –    –    –    –    –    –    –    325,000  Assorted Capital Spares   100,000  
 2    –    –    25,000    –    –    25,000    –    –    25,000         –  
 25,000  FM Global recommendations for water flow improvements on fire system 
 100,000    2    –    –    –    –    100,000    –    –    –    –    –    –    – 
CIP recovery system to discharge solids and recover caustic   100,000    2  
 –    –    –    –    –    –    –    –    100,000    –    –    –  Outdoor
storage/cover for parts and consumables   40,000    2    –    –    –    –    –  
 40,000    –    –    –    –    –    –  Density control for final ethanol
moisture control   25,000    2    –    25,000    –    –    –    –    –    –  
 –    –    –    –  reclaim line to beer well to accept offspec wine   20,000  
 2    –    –    –    20,000    –    –    –    –    –    –    –    –  Bin sweeps 
 –         –    –    –    –    –    –    –    –    –    –    –    –  Slurry
density meter   –         –    –    –    –    –    –    –    –    –    –    –  
 –  PES Totals  $1,915,000        $–   $135,000   $110,000   $120,000  
$100,000   $85,000   $250,000   $250,000   $165,000   $350,000   $–   $350,000 
                                                                        GRAND
TOTAL  $3,922,500        $–   $248,500   $258,500   $316,000   $381,000  
$233,500   $382,500   $317,500   $306,250   $1,047,500   $22,500   $408,750 

 

SCHEDULE 6.01(m)B

67

 

Appendix III_IT Projects

 

                               2012                      IT Capital Projects 
                                                      Budget   Jan   Feb   Mar  
Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec  PECOL                     
                               Lync   20,023    –    –    –    –    –    –  
 –    –    –    20,023    –    –  Subtotal   20,023    –    –    –    –    –  
 –    –    –    –    20,023    –    –  PEMV                                    
                             Network Infrastru    3,365    –    –    3,365  
 –    –    –    –    –    –    –    –    –  Server   –    –    –    –    –  
 –    –    –    –    –    –    –    –  Workstation   24,661    2,055    2,055  
 2,055    2,055    2,055    2,055    2,055    2,055    2,055    2,055    2,055  
 2,055  Lync   20,023    –    –    –    –    –    –    –    –    –    20,023  
 –    –  Subtotal   48,049    2,055    2,055    5,420    2,055    2,055  
 2,055    2,055    2,055    2,055    22,078    2,055    2,055  PES           
                                                      Server   5,396    –    –  
 –    –    –    –    –    –    –    –    –    5,396  Lync   –    –    –    –  
 –    –    –    –    –    –    –    –    –  Subtotal   5,396    –    –    –  
 –    –    –    –    –    –    –    –    5,396  PEM   –                      
                                       Lync   –    –    –    –    –    –    –  
 –    –    –    –    –    –  Subtotal   –    –    –    –    –    –    –    –  
 –    –    –    –    –  GRAND TOTAL   73,468    2,055    2,055    5,420  
 2,055    2,055    2,055    2,055    2,055    2,055    42,101    2,055    7,451 

 

 

 SCHEDULE 6.01(m)B

 

68

 

 



 

SCHEDULE 7.01(h)
to Credit Agreement

 

INSURANCE

 

Note: the requirements of this Insurance Schedule apply to each Plant (and the
Borrower that owns such Plant) and to Pacific Holding from and after the date of
the initial Funding Notice.

 

1.       GENERAL PROVISIONS

 

1.1       The Borrowers shall at all times carry and maintain or cause to be
carried and maintained, at their own expense, the minimum insurance coverage set
forth in this Schedule 7.01(h). The terms and conditions of all insurance
policies (including the amount, scope of coverage, deductibles, and self-insured
retentions) shall be reasonably acceptable to the Administrative Agent (in
consultation with the Insurance Consultant) in all respects as of the date of
the initial Funding. After the date of the initial Funding and until the
Discharge Date, the terms and conditions of all insurance policies (including
the amount, scope of coverage, deductibles, and self-insured retentions) shall
be acceptable in all respects in the reasonable judgment of the Administrative
Agent (acting in consultation with the Insurance Consultant), and the
Administrative Agent (acting in consultation with the Insurance Consultant) may
require that such terms be modified if (i) a state of facts or circumstances
exists with respect to any Plant or the Project that was not foreseen by the
Administrative Agent on the date of the Agreement and which, in the reasonable
judgment of the Administrative Agent (acting in consultation with the Insurance
Consultant), renders such coverage inadequate, and (ii) the requested coverage
is available on commercially reasonable terms. All insurance carried pursuant to
this Schedule 7.01(h) shall conform to the relevant provisions of the respective
Project Documents and be with insurance companies that are rated “A-, X” or
better by Best’s Insurance Guide and Key Ratings, or other insurance companies
of recognized responsibility satisfactory to the Administrative Agent (acting in
consultation with the Insurance Consultant). None of the Agents or the other
Senior Secured Parties shall have any obligation or liability for premiums,
commissions, assessments or calls in connection with any insurance policy
required under this Schedule 7.01(h).

 

Capitalized terms used in this Schedule 7.01(h) not otherwise defined herein
shall have the meanings set forth in the Agreement, or if not defined therein,
as such terms are used in the common practice of the insurance industry.

 

The insurance carried in accordance with this Schedule 7.01(h) shall be endorsed
as follows: The Collateral Agent shall be sole loss payee with respect to all
First Party policies including the Marine and Inland Transit and Property All
Risk and Business Interruption, Leasehold Interest Property All Risk and
Business Interruption (where such Leasehold insurance exists) hereof using a
Standard Lenders Loss Payable Clause reasonably acceptable to the Administrative
Agent (acting in consultation with the Insurance Consultant). The Administrative
Agent, in its capacity and on behalf of the Lenders, and the Collateral Agent,
on behalf of the Senior Secured Parties, shall be additional insureds with
respect to all of the Borrowers’ insurance (where legally allowed);

 

Schedule 7.01(h)

69

 

 

(a)       The insurance policies provided by the Borrowers shall allow that the
interest of the Administrative Agent, Collateral Agent and the other Senior
Secured Parties shall not be invalidated by any action or inaction of any of the
Borrowers or the insureds and shall insure the Administrative Agent, Collateral
Agent and the other Senior Secured Parties regardless of any breach or violation
by the any of the Borrowers or the insured of any warranties, declarations or
conditions in such policies or any foreclosure or change in ownership of any
Plant or the Project;

 

(b)       The insurer thereunder shall waive all rights of subrogation against
the Administrative Agent, Collateral Agent and the other Senior Secured Parties
and their respective officers, employees, agents, successors and assigns and
shall waive any right of setoff and counterclaim and any other right to
deduction whether by attachment or otherwise;

 

(c)       Such insurance shall be primary without right of contribution of any
other insurance carried by or on behalf of any of Administrative Agent,
Collateral Agent and the other Senior Secured Parties with respect to its
interest as such in the Project and each policy insuring against liability to
third parties shall contain a severability of interests or cross liability
provision; and

 

(d)       Any insurance carried under this Schedule 7.01(h) that is written to
cover more than one insured shall provide that all terms, conditions, insuring
agreements and endorsements, with the exception of limits of liability (which
shall be applicable to all insureds as a group) and liability for premiums
(which shall be solely a liability of the Borrowers), shall operate in the same
manner as if there were a separate policy covering such insured.

 

1.2       Adjustment of Losses.

 

(a)       The loss, if any, under any insurance required to be carried hereunder
shall be adjusted with the insurance companies or otherwise collected, including
the filing in a timely manner of appropriate proceedings, by the Borrowers,
subject to the reasonable approval of the Administrative Agent (acting in
consultation with the Insurance Consultant) as it pertains to losses under the
Transit, Property, Business Interruption, Leasehold Property and Business
Interruption and other applicable first party policies only. In addition, the
Borrowers shall take all other steps necessary or reasonably requested by the
Administrative Agent to collect from insurers any loss covered by any of the
insurance policies herein. All such policies shall provide that the loss, if
any, and coverage afforded under such insurance shall be adjusted and paid as
provided in this Schedule 7.01(h).

 

(b)       The Borrowers shall promptly notify the Administrative Agent of any
property damage loss covered by any insurance. The Borrowers shall cooperate and
consult with the Administrative Agent in all matters pertaining to the
settlement or adjustment of any and all claims and demands for damages on
account of any taking or condemnation of any Plant or the Project or pertaining
to the settlement, compromising or arbitration of any claim on account of any
damage or destruction of any Plant or the Project or any portion thereof.
Without the prior written consent of the Administrative Agent (acting in
consultation with the Insurance Consultant), no Borrower will settle, or consent
to the settlement of, any proceeding arising out of any damage, destruction or
condemnation of any Plant or the Project or any portion thereof.

 

Schedule 7.01(h)

 

70

 

 

1.3       Application of Payments. All payments with respect to the insurance
policies required by this Schedule 7.01(h) shall promptly be deposited in the
relevant Insurance and Condemnation Proceeds Account or the Revenue Account as
required pursuant to Article VIII (Project Accounts) for application in
accordance with the provisions of the Agreement.

 

1.4       Evidence of Insurance. On the Closing Date, on an annual basis no more
than ten (10) days following each policy anniversary, and otherwise as required
under the Agreement, the Borrowers shall furnish to the Administrative Agent
with approved certification of all required insurance. An authorized
representative of each insurer shall execute such certificates. Such
certificates shall identify underwriters, the type of insurance, the insurance
limits, the risks covered thereby and the policy term, and the insurance broker
or insurance carrier providing such certificates shall specifically state
(either in such certificate or otherwise) that the special provisions enumerated
for such insurance herein are provided by such insurance. The Borrowers shall
certify that the premiums on all such policies have been paid in full for the
current year or will be paid when due. Upon request, the Borrowers will promptly
furnish to the Administrative Agent copies of all insurance policies, binders
and cover notes or other evidence of such insurance relating to the Project.

 

1.5       No Duty to Verify. No provision of this Schedule 7.01(h) or any
provision of any Transaction Document shall impose on the Administrative Agent,
Collateral Agent or any Senior Secured Party any duty or obligation to verify
the existence or adequacy of the insurance coverage maintained by the Borrowers,
nor shall the Administrative Agent, Collateral Agent or any Senior Secured Party
be responsible for any representations or warranties made by or on behalf of any
Borrower to any insurance company or underwriter.

 

2.       OPERATING PERIOD INSURANCE

 

2.1       Coverage. The following coverages shall be placed into effect for the
benefit of each Plant, including grain elevators at the Closing Date and shall
be maintained in effect at all times until the Discharge Date.

 

(a)       Commercial General Liability.

 

Commercial general liability insurance for such Plant, written on “occurrence”
policy forms, including coverage for premises/operations, products/completed
operations, broad form property damage, blanket contractual liability, and
personal injury, with no exclusions for explosion, collapse and underground
perils, and fire with primary coverage limits of no less than one million
Dollars ($1,000,000) per occurrence and two million Dollars ($2,000,000) in the
annual aggregate for injuries or death to one or more persons or damage to
property resulting from any one occurrence, and a products and completed
operations liability aggregate limit of not less than one million Dollars
($1,000,000). The commercial general liability policy shall also include a
severability of interest clause and a cross liability clause in the event more
than one entity is “named insured” under the liability policy. Deductibles in
excess of two hundred fifty thousand Dollars ($250,000) shall be subject to
review and reasonable approval by the Administrative Agent (in consultation with
the Insurance Consultant).

 

(b)       Automobile Liability.

 

  Schedule 7.01(h)

71

 

  

Automobile liability insurance, including coverage for owned, non-owned and
hired automobiles for both bodily injury and property damage in accordance with
statutory legal requirements, with combined single limits of no less than one
million Dollars ($1,000,000) per accident with respect to bodily injury,
property damage or death. Automobile insurance shall include the Motor Carrier
Act Endorsement encompassing Hazardous Materials Cleanup (MCS-90), if
applicable.

 

(c)       Workers Compensation.

 

Workers compensation insurance to statutory limits and employer’s liability with
a limit of not less than one million Dollars ($1,000,000) per occurrence and in
the aggregate such other forms of insurance required by law with respect to any
Plant or the Project, providing statutory benefits and covering loss resulting
from injury, sickness, disability or death of employees (if any) of any
Borrower. To the extent applicable, insurance shall cover Jones Act, Longshore
and Harbor Workers Act and Continental Shelf Land Act.

 

(d)       Property / Machinery Breakdown.

 

Prior to or at expiry date of the Builders Risk Policy and ensuring no gap in
coverage through the testing and commissioning period and not later than the
Commercial Operations Date for each Plant, property “all risk” insurance, as
such term is used in the common practice of the insurance industry on the date
of the Agreement, including machinery breakdown, the perils of flood and
earthquake, strike, vandalism and malicious mischief subject to terms that are
consistent with current industry practice insuring all real and personal
property of the Project at each Plant for an amount of not less than full
replacement cost of such Plant. Sub limits are permitted as respects to the
following perils: (i) debris removal (the greater of $5,000,000 or 25% of loss),
(ii) expediting or extra expense ($5,000,000), (iii) increased costs due to
orders by law and demolition costs of undamaged portion due to enforcement of by
law ($2,000,000), flood (25% of replacement cost) and earthquake (25% of
replacement cost) and (iv) such other coverages customarily sub-limited in
reasonable amounts consistent with current industry practice with respect to
similar risks and reasonably acceptable to the Administrative Agent (acting in
consultation with the Insurance Consultant).

 

Such policy shall include: (i) an automatic reinstatement of limits following
each loss (except for the perils of earthquake and flood), (ii) a replacement
cost endorsement with no deduction for depreciation and (iii) unless provided
under the all risk policy, boiler and machinery coverage (including consequence
of design, workmanship or material defect) on a “comprehensive” basis including
breakdown and repair on a replacement cost basis with limits not less than the
full replacement cost of the insured objects. In the event all risk property
cover and the boiler and machinery cover is not written in the same policy, each
policy shall contain a joint loss agreement.

 

All such policies may have deductibles of not greater than two hundred fifty
thousand Dollars ($250,000) and two percent (2%) of values at risk, five percent
(5%) for California Earthquake for natural hazard perils (such as flood and
earthquake).

 

(e)       Business Interruption.

 

Schedule 7.01(h)

72

 

 

Borrowers shall also maintain or caused to be maintained, with respect to each
Plant, business interruption insurance on all “all risk” basis (as such term is
used in common practice of the insurance industry on the date of the Agreement),
including machinery breakage, in an amount necessary to satisfy policy
coinsurance conditions, but with limits not less than the equivalent of twelve
(12) months projected scheduled Debtor Service, continuing expenses and an
amount equivalent to the principal payments necessary for the Borrowers to reach
the Target Balance Amount at the end of the twelve (12)-month period as
indicated in the Agreement or in other amounts reasonably acceptable to the
Administrative Agent (acting in consultation with the Insurance Consultant). The
deductible or waiting period shall not exceed thirty (30) days. Borrowers shall
also maintain or cause to be maintained contingent business interruption as
respects the suppliers and vendors in an amount of not less than six (6) months
projected scheduled Debt Service, continuing expenses and replacement ethanol
extra expense in amounts acceptable to the Lenders, where the exposure exists.

 

(f)       Umbrella or Excess.

 

Umbrella or excess liability insurance of not less than twenty million Dollars
($20,000,000) per occurrence and annual aggregate during operations. Such
coverages shall be on a per occurrence or claims made basis and over and above
coverage provided by the policies described in Sections 2.1(a), (b) and, with
respect to employer’s liability, (c) of this Schedule 7.01(h), whose limits
shall apply toward the twenty million Dollars ($20,000,000) limit set forth in
this Section 2.1(f). If the policy or policies provided under this Section
2.1(f) contain(s) aggregate limits applying to other operations other than the
Project, and such limits are diminished below fifteen million Dollars
($15,000,000) by any incident, occurrence, claim, settlement or judgment against
such insurance that has caused the insurer to establish a reserve, Borrowers,
within five (5) Business Days after obtaining knowledge of such event shall
inform the Administrative Agent, and within thirty (30) Business Days after the
occurrence of such event shall purchase an additional umbrella/excess liability
insurance policy satisfying the requirements of this Section 2.1(f).

 

(g)       Aircraft Liability.

 

Aircraft liability, (to the extent exposure exists) in an amount not less than
ten million Dollars ($10,000,000) for all owned, non-owned and hired aircraft,
fixed wing or rotary, used in connection with the operation of the Project.

 

(h)       Pollution Legal Liability.

 

Including Onsite Cleanup and sudden and accidental pollution legal liability
insurance on a named perils basis with a limit commensurate (in the reasonable
opinion of the Insurance Consultant) with industry practice for like projects,
sufficient to meet contractual requirements but not less than three million
Dollars ($3,000,000). Such coverage can be included in the commercial general
liability and umbrella or excess liability covers or provided separately. Claims
made coverage forms and deductibles of up to two hundred fifty thousand Dollars
($250,000) are acceptable.

 

3.       LEASEHOLD INTEREST INSURE

 

Schedule 7.01(h)

73

 

 

Unless otherwise covered under the operational Property All Risk Insurance
described above or otherwise maintained by Pacific Ethanol, until the Discharge
Date, each Borrower shall also insure, or cause to be insured its leasehold
interests in the Leased Premises and provide Property Damage, Business
Interruption/Extra Expense and Liability insurance in amounts reasonably
satisfactory to the Administrative Agent (acting in consultation with the
Insurance Consultant).

 

4.       DIRECTORS AND OFFICERS INSURANCE (to the extent exposure exists)

 

Until the Discharge Date, the Borrowers shall maintain, or cause to be
maintained, Directors and Officers Insurance (including Employment Practices
Liability) with limits in accordance with industry practice.

 

5.       GENERAL CONDITIONS APPLYING TO ALL INSURANCE

 

5.1       The Borrowers shall promptly notify the Administrative Agent of any
loss in excess of two hundred fifty thousand Dollars ($250,000) covered by any
insurance maintained pursuant to Sections 2.1(e) and (0 of this Schedule
7.01(h).

 

5.2       All policies of insurance required to be maintained pursuant to
Sections 2.1(d) and (e) of this Schedule 7.01(h), shall provide that the
proceeds of such policies shall be payable solely to the Collateral Agent
pursuant to a standard first mortgage endorsement substantially equivalent to
the Lenders Loss Payable Endorsement 438BFU or New York Standard Mortgage
Endorsement without contribution. All policies (where allowed by law) shall
insure the interests of the Senior Secured Parties regardless of any breach or
violation by any Borrower of warranties, declarations or conditions contained in
such policies, any action or inaction of any Borrower or any other Person, or
any foreclosure relating to any Plant or any change in ownership of all or any
portion of any Plant (the foregoing may be accomplished by the use of the Lender
Loss Payable Endorsement 438BFU required above).

5.3       A loss under any insurance required to be carried under Sections
2.1(d) and (e) of this Schedule 7.01(h), shall be adjusted with the insurance
companies, including the filing in a timely manner of appropriate proceedings,
by the Borrowers, together with the Administrative Agent. In addition the
Borrowers may, in their reasonable judgment, consent to the settlement of any
loss; provided that in the event that the amount of any such loss exceeds two
hundred fifty thousand Dollars ($250,000) the terms of such settlement are
concurred with by the Administrative Agent (acting in consultation with the
Insurance Consultant).

 

5.4       All policies of insurance required to be maintained pursuant to this
Schedule 7.01(h) shall be endorsed so that if at any time any such policy should
be cancelled, such cancellation shall not be effective for thirty (30) days
following delivery of written notice thereof to the Administrative Agent, except
for cancellation due to non-payment of premium, which shall not be for effective
for ten (10) days following delivery of written notice thereof to the
Administrative Agent.

 

6.       REPORT

 

Schedule 7.01(h)

74

 

 

6.1       On the initial Funding Date and annually thereafter, the Borrowers
shall furnish the Administrative Agent with a report of an independent insurance
broker, signed by an officer of such broker, stating that all premiums then due
have been paid and that, in the opinion of such broker, the insurance then
carried or to be renewed is in accordance with the terms of this Schedule
7.01(h). In addition the Borrowers will advise the Administrative Agent in
writing promptly of any default in the payment of any premium and of any other
act or omission on the part of any Borrower that may invalidate or render
unenforceable, in whole or in part, any insurance being maintained by any
Borrower pursuant to this Schedule 7.01(h).

 

7.       “CLAIMS MADE” POLICIES FOR CERTAIN TYPES OF INSURANCE

 

7.1       If any liability insurance required under the provisions of this
Schedule 7.01(h) is allowed to be written on a “claims made” basis, then such
insurance shall include the following:

 

(a)       The retroactive date (as such term is specified in each of such
policies) shall be no later than the date on which construction is commenced or
the Commercial Operations Date for the relevant Plant (as applicable).

 

(b)       Each time any policy written on a “claims made” basis is not renewed
or the retroactive date of such policy is to be changed, the Borrowers shall
obtain or cause to be obtained for each such policy or policies the broadest
extended reporting period coverage, or “tail”, reasonably available in the
commercial insurance market for each such policy or policies.

 

8.       UNAVAILABILITY OF INSURANCE

 

If any insurance (including the limits or deductibles thereof) hereby required
to be maintained is not reasonably available and commercially feasible in the
commercial insurance market, the Administrative Agent (acting in consultation
with the Insurance Consultant) shall not unreasonably withhold their agreement
to waive such requirement to the extent the maintenance thereof is not so
available; provided, however, that the Borrowers shall first request any such
waiver in writing to the Administrative Agent, which request shall be
accompanied by a written report prepared by an insurance broker of nationally
recognized standing, certifying that such insurance required is not reasonably
available and commercially feasible (and, in any case where the required amount
is not so available, certifying as to the maximum amount which is so available)
and explaining in detail the basis for such conclusions. If after reviewing such
evidence with the Insurance Consultant, the Administrative Agent concurs with
such report, the Borrowers shall not be required to maintain such insurance
until such time as such insurance is again available on commercially reasonable
terms. At any time after the granting of any such waiver, but not more often
than once a year, the Administrative Agent or the Lenders may request, and the
Borrowers shall furnish to the Administrative Agent within fifteen (15) days
after such request, supplemental reports reasonably acceptable to the
Administrative Agent from such independent insurance broker or the Insurance
Consultant updating their prior reports and reaffirming such conclusion. It is
understood that the failure of the Borrowers to timely furnish any such
supplemental report shall be conclusive evidence that such waiver is no longer
effective because such condition no longer exists, but that such failure is not
the only way to establish such non-existence. For the purposes of this Section
8.1, insurance will be considered “not reasonably available and commercially
feasible” when it is obtainable only at excessive costs that are not justified
in terms of the risk to be insured and is generally not being carried by or
applicable to projects or operations similar to the relevant Plant because of
such excessive costs.

 

Schedule 7.01(h)

 

75

 

 

9.       EROSION OF LIMIT

 

In the event that the insurance program evidenced for the benefit of any Plant
is being provided through an insurance policy that also insures other assets
owned by the Borrowers and the limits or sub limits are eroded or exhausted due
to a loss at another Plant or location the Borrowers will immediately cause
limits to be reinstated (where applicable) or replaced for the benefit of such
Plant.

 

 

 

 

 

 

 

 

 

Schedule 7.01(h)

 

76

 

 

 

Schedule 7.02(a)
to Credit Agreement

 

BONDS

 

 

Bond No. Principal Description Amount Effective Expiration 0427965 Pacific
Ethanol Columbia, LLC

US DEPT OF TREASURY

Alcohol Fuel Producer Bond

$200,000.00 06/01/2009 06/01/2013 5616288 Pacific Ethanol Stockton  LLC

US DEPT OF TREASURY

Alcohol Fuel Producer Bond

$200,000.00 06/10/2009 06/10/2013 0427939 Pacific Ethanol Madera LLC

US DEPT OF TREASURY

Alcohol Fuel Producer Bond

$200,000.00 10/01/2009 10/01/2013 0427981 Pacific Ethanol Magic Valley, LLC

US DEPT OF TREASURY

Alcohol Fuel Producer Bond

$200,000.00 11/02/2009 11/02/2012 0590288 Pacific Ethanol Columbia, LLC

OREGON DEPT. OF ENERGY

Site Certificate Bond

$863,200.00 06/25/2012 06/25/2013

 

 

Schedule 7.02(a)

77

 

 

Schedule 11.12
to Credit Agreement

 

NOTICE INFORMATION

 

 

I.       BORROWERS

 

PACIFIC ETHANOL HOLDING CO. LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

PACIFIC ETHANOL MADERA LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

PACIFIC ETHANOL COLUMBIA, LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

Schedule 11.12

78

 

 

PACIFIC ETHANOL STOCKTON LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

PACIFIC ETHANOL MAGIC VALLEY, LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

II.           BORROWERS’ AGENT

 

PACIFIC ETHANOL HOLDING CO. LLC

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Attn: Bryon T. McGregor, CFO

Phone:       (916) 403-2710

Email:       bmcgregor@pacificethanol.net

and

Attn: Christopher W. Wright, GC

Phone:       (916) 403-2130

Email:       cwright@pacificethanol.net

 

Schedule 11.12

79

 

 

 

III.       ADMINISTRATIVE AGENT

WELLS FARGO BANK, N.A.

 

Prior to November 5, 2012:

45 Broadway, 14th Floor

New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

On and after November 5, 2012:

150 East 42nd Street, 40th Floor 

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: 917-260-1537

Facsimile:  917-260-1594

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

IV.       COLLATERAL AGENT

WELLS FARGO BANK, N.A.

 

Prior to November 5, 2012:

45 Broadway, 14th Floor

New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

On and after November 5, 2012:

150 East 42nd Street, 40th Floor 

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: 917-260-1537

Facsimile:  917-260-1594

E-mail Address: michael.d.pinzon@wellsfargo.com and

                             hui.chen@wellsfargo.com

 

Schedule 11.12

80

 

 

V.       ACCOUNTS BANK

 

AMARILLO NATIONAL BANK

Amarillo National Bank

P.O. Box 1

Amarillo, Texas 79105

Attn: Craig L. Sanders

Telephone       806-378-8244

Facsimile       806-345-1663



 

 

 

Schedule 11.12



81

 



 

Exhibit A

 

 

“2011 CEPIP Projections” means the “2011 CEPIP Projections” as defined in the
Amended Credit Agreement as in effect on the date hereof.

“Accounts” means all “accounts” as that term is defined in Section 9-102 of the
UCC, now or hereafter owned by any Borrower.

“Accounts Bank” means Amarillo National Bank, not in its individual capacity,
but solely as depositary bank, bank and securities intermediary hereunder, and
each other Person that may, from time to time, be appointed as successor
Accounts Bank pursuant to Section 10.06 (Resignation or Removal of Agent).

“Accounts Property” means any funds, instruments, securities, financial assets
or other assets from time to time held in any of the Project Accounts or
credited thereto or otherwise in possession or control of the Accounts Bank
pursuant to this Agreement.

“Additional Project Document” means each contract, agreement, letter agreement
or other instrument to which any Borrower becomes a party after June 25, 2010,
other than any document (a) under which any Borrower (or, in the case of an
agreement to which two or more Borrowers are party, such Borrowers on an
aggregate basis) would not reasonably be expected to have obligations or
liabilities in the aggregate in excess of two million Dollars ($2,000,000), or
be entitled to receive revenues in the aggregate in excess of three million
Dollars ($3,000,000), in either case in value in any twelve (12) month period,
(b) with respect to the purchase or lease to finance the purchase or lease of
enhancements to the Borrowers' production facilities consisting of bolt-on
product yield enhancement equipment or processing and separation equipment for
corn oil and corn syrup to the extent permitted under Section 7.02(a)(vi) and
Section 7.02(b)(xi), and (c) a termination of which would not reasonably be
expected to result in a Material Adverse Effect; provided, that for the purposes
of this definition, purchase orders under existing Project Documents relating to
the sale of Products or the purchase of corn shall not constitute Additional
Project Documents.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, and includes each other Person that may, from
time to time, be appointed as successor Administrative Agent pursuant to
Section 10.06 (Resignation or Removal of Agent).

“Affiliate” of any Person means any other Person that, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person (a)
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise or (b)
owns at least ten percent (10%) of the Equity Interests in such Person; provided
that clause (b) shall not be taken into account solely for purposes of
determining whether a Person is an Affiliate of a Lender.

“Affiliated Project Documents” means those Project Documents listed in
Schedule 5.11 and identified as Affiliate agreements, the DG Offtake Agreement
between Stockton and Pacific Ag Products (and the related Consent), the Ethanol
Offtake Agreement between Stockton and Kinergy (and the related Consent) and the
Grain Supply Agreement between Stockton and Pacific Ag Products (and the related
Consent).

Exhibit A-1

 

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Accounts Bank.

“Aggregate Commitment” means ten million Dollars ($10,000,000), as the same may
be reduced in accordance with Section 2.05 (Termination or Reduction of
Commitments) or increased in accordance with Section 3.14 (Commitment Increase).

“Agreement” has the meaning set forth in the Preamble.

“Amended Credit Agreement” has the meaning set forth in the Recitals.

“Ancillary Documents” means, with respect to each Additional Project Document,
the following, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and, in the case of items (i), (ii) and
(iv), the Collateral Agent:

(i)each security instrument and agreement necessary or desirable to grant to the
Collateral Agent a first priority perfected Lien (subject only to Permitted
Liens) in such Additional Project Document and all property interests received
by any Borrower in connection therewith;

(ii)all recorded UCC financing statements and other filings required to perfect
such Lien;

(iii)if reasonably requested by the Administrative Agent, opinions of counsel
for the Borrowers addressing such matters relating to such document, each
applicable Security Document and Lien as the Administrative Agent may reasonably
request;

(iv)if reasonably requested by the Administrative Agent, the Borrowers shall use
their best efforts to obtain a Consent with respect to such Additional Project
Document from each Project Party thereto, and shall use their best efforts to
obtain an opinion of counsel to such Project Party addressing matters relating
to such Additional Project Document and such Consent as the Administrative Agent
may reasonably request; provided, that if such Consent cannot be obtained, the
relevant Additional Project Document shall be freely assignable by the
applicable Borrower(s) to the Collateral Agent and to a transferee in
foreclosure, in each such case without any consent or approval of such Project
Party; and

(v)if reasonably requested by the Administrative Agent, certified evidence of
the authorization of such Additional Project Document by each Borrower that is a
party thereto.

 

Exhibit A-2

 



“Applicable Margin” means five and one-half percent (5.5%) per annum; provided
that for any Loans for which interest is paid as Capitalized Interest in
accordance with Section 3.02 (Interest Payment Dates), the Applicable Margin
shall be deemed to have been eight percent (8%) per annum for the period for
which interest is so paid.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Asset Management Agreement” means the Second Amended and Restated Asset
Management Agreement dated as of June 30, 2011 among Pacific Ethanol and the
Borrowers.

“Associated Member” means a member under the PE Newco LLC Agreement that is an
Affiliate of a Lender.

“Auditors” means those nationally recognized independent auditors selected by
the Borrowers and approved by the Administrative Agent, acting reasonably.

“Authorized Officer” means (i) with respect to any Person that is a corporation,
the president, any vice president, the treasurer or the chief financial officer
of such Person, (ii) with respect to any Person that is a partnership, an
Authorized Officer of a general partner of such Person, (iii) with respect to
any Person that is a limited liability company, any manager, the president, any
vice president, the treasurer, the chief financial officer or the chief
operating officer of such Person, or an Authorized Officer of the managing
member of such Person, or (iv) with respect to any Person, such other
representative of such Person that is approved by the Administrative Agent in
writing who, in each such case, has been named as an Authorized Officer on a
certificate of incumbency of such Person delivered to the Administrative Agent
and the Accounts Bank on or after the Closing Date.

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
or any successor statute, and all rules promulgated thereunder.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (ii) the rate of interest in effect for such day as publicly announced
from time to time by Wells Fargo as its “prime rate” and (iii) one month LIBOR
plus one percent (1%). The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate and the provisions of Article II (Commitments and
Funding).



Exhibit A-3

 

 

“Blocked Account Agreement” means an agreement, in a form reasonably
satisfactory to the Administrative Agent, the Collateral Agent and the Existing
Collateral Agent, with respect to a Local Account among the Borrower in whose
name such Local Account has been opened, the bank with whom such Local Account
was opened, the Collateral Agent and the Existing Collateral Agent.

“Boardman” has the meaning set forth in the Preamble.

“Boardman CHS GSA” means the Grain Supply Agreement dated as of February 24,
2012 between CHS, Inc., a Minnesota cooperative corporation, and Boardman.

“Boardman Deed of Trust” means the Leasehold Trust Deed, Security Agreement,
Financing Agreement, Fixture Filing and Assignment of Leases, Rents and Security
Deposits, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the Closing Date, made by Boardman to
Stewart Title Guaranty Company, as trustee, for the benefit of the Collateral
Agent, as beneficiary.

“Boardman Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(f) (Establishment of Project Accounts) of the Amended Credit
Agreement.

“Boardman Lease” means the lease dated April 20, 2006 between the Port of Morrow
and Boardman.

“Boardman LLC Agreement” means the Second Amended and Restated Limited Liability
Company Operating Agreement of Boardman dated as of June 29, 2010.

“Boardman Plant” means the ethanol production facility located at Boardman,
Oregon, with a capacity of approximately thirty-five (35) million
gallons-per-year of denatured ethanol, including the Site on which such facility
is located, and all buildings, structures, improvements, easements and other
property related thereto.

“Boardman Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the Closing Date, among Pacific Holding, Boardman and the Collateral
Agent, pursuant to which Pacific Holding pledges one hundred percent (100%) of
the Equity Interests in Boardman to the Collateral Agent.

“Boardman Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, made by Boardman in favor of the
Collateral Agent.

“Boardman Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and among Boardman, the Collateral Agent and
the Existing Collateral Agent.



Exhibit A-4

 

 

“Borrower LLC Agreements” means, collectively, the Pacific Holding LLC
Agreement, the Madera LLC Agreement, the Boardman LLC Agreement, the Stockton
LLC Agreement and the Burley LLC Agreement.

“Borrowers” has the meaning set forth in the Preamble.

“Borrowers’ Agent” means Pacific Holding, in its capacity as agent for the
Borrowers in accordance with Section 11.05 (Borrowers’ Agent).

“Budget” has the meaning set forth in Section 7.01 (k) (Affirmative Covenants-
Budget).

“Budget Period” means the period covered by any Budget.

“Burley” has the meaning set forth in the Preamble.

“Burley Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, made by Burley to Fidelity National
Title Company, as trustee, for the benefit of the Collateral Agent, as
beneficiary.

“Burley Heiskell GSA” means the Grain Storage Agreement dated as of December 11,
2009 between Heiskell and Burley, as amended by that certain Amendment No. 1 to
Grain Storage Agreement dated December 10, 2010 and that certain Amendment No. 2
to Grain Storage Agreement dated November 17, 2011.

“Burley Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(h) (Establishment of Project Accounts) of the Amended Credit
Agreement.

“Burley LLC Agreement” means the Amended and Restated Limited Liability Company
Operating Agreement of Burley dated as of June 29, 2010.

“Burley Plant” means the ethanol production facility located at Burley, Idaho,
with a capacity of approximately fifty (50) million gallons-per-year of
denatured ethanol, including the Site on which such facility is located, and all
buildings, structures, improvements, easements and other property related
thereto.

“Burley Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the Closing Date, among Pacific Holding, Burley and the Collateral
Agent, pursuant to which Pacific Holding pledges one hundred percent (100%) of
the Equity Interests in Burley to the Collateral Agent.

“Burley Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the Closing Date, made by Burley in favor of the Collateral
Agent.



Exhibit A-5

 

 

“Burley Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and among Burley, the Collateral Agent and the
Existing Collateral Agent.

“Business Day” means:

(i)any day that is neither a Saturday or Sunday nor a day on which commercial
banks are authorized or required to be closed in Sacramento, California, New
York, New York or Minneapolis, Minnesota; and

(ii)relative to the making, continuing, prepaying or repaying of any Eurodollar
Loans, any day on which dealings in Dollars are carried on in the London
interbank market.



 “Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to this Agreement or otherwise obtained with respect
to any Borrower, any Plant or the Project relating to business interruption or
delayed start-up.

 

“Capitalized Interest” has the meaning provided in Section 3.02 (Interest
Payment Dates).

“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement that, in accordance with
GAAP, would be classified as capitalized leases on a balance sheet of such
Person or otherwise disclosed as such in a note to such balance sheet and, for
purposes of the Financing Documents, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP. For the
avoidance of doubt, “Capitalized Lease Liabilities” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Cash Collateral Agreement” means the Cash Collateral Escrow Agreement, dated as
of June 13, 2012, by and among Pacific Holding, International Fidelity Insurance
Company and Allegheny Casualty Company.

“Cash Equivalents” means:

(a)readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof, or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
in each case maturing within one (1) year from the date of acquisition thereof;

(b)securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than one (1) year from the date of acquisition
thereof and, at the time of acquisition, having a rating of AA- or higher from
S&P or Aa3 or higher from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service); and

Exhibit A-6

 



(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within two hundred and seventy (270) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America, any State thereof, any country that is a member of the Organisation for
Economic Co-Operation and Development or any political subdivision thereof, that
has a combined capital and surplus and undivided profits of not less than five
hundred million Dollars ($500,000,000).



“Cash Flow” means, for any period, the sum (without duplication) of the
following: (i) all cash paid to the Borrowers during such period in connection
with the Ethanol Offtake Agreements, DG Offtake Agreements and any other sales
of Products, (ii) all interest and investment earnings paid to the Borrowers or
the Project Accounts during such period on amounts on deposit in the Project
Accounts, (iii) all cash paid to the Borrowers during such period as Business
Interruption Insurance Proceeds or liability insurance proceeds (but only to the
extent that such liability insurance proceeds represent reimbursement of third
party claims already paid by the Borrowers) and (iv) all other cash paid to the
Borrowers during such period; provided, that Cash Flow shall not include any
proceeds of the Loans or any other Indebtedness incurred by any Borrower;
Insurance Proceeds; Condemnation Proceeds; any amounts paid pursuant to the
Sponsor Support Agreement; proceeds from any disposition of assets of any Plant
or any Borrower (other than Products); tax refunds; amounts received, whether by
way of a capital contribution or otherwise, from any holders of Equity Interests
of any Borrower (other than payments made under the Affiliated Project Documents
when due and payable in accordance with the terms thereof and the terms of the
Financing Documents); and any other extraordinary or non-cash income or receipt
of any Borrower under GAAP.

“Casualty Event” means an event that causes any Plant, or any material portion
thereof, to be damaged, destroyed or rendered unfit for normal use for any
reason whatsoever.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9604, et seq.), as amended, and rules, regulations,
standards guidelines and publications issued thereunder.

“Change of Control” means any transaction or series of related transactions
(including any merger or consolidation) consummated without the prior written
consent of the Required Lenders the result of which is that:

(i)          Pacific Holding fails to maintain, directly, legally or
beneficially, one hundred percent (100%) of the Equity Interests of any of
Madera, Boardman, Stockton or Burley;

Exhibit A-7

 



(ii)          the Pledgor fails to maintain, directly, legally or beneficially,
one hundred percent (100%) of the Equity Interests of Pacific Holding;

(iii)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 66⅔% or more of the Equity Interests of Pledgor entitled to vote
for members of the board of managers or equivalent governing body of Pledgor on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(iv)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) not a member of Pledgor on the date of the Original Credit Agreement
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the Equity Interests of Pledgor entitled to vote
for members of the board of managers or equivalent governing body of Pledgor on
a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right).

“Closing Date Consent” means a Consent, in form and substance reasonably
satisfactory to the Lenders, with respect to each Project Document set forth on
Part A of Schedule 6.01(a)(ix).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Cold Shutdown” means, in respect of a Plant, the maintenance of such Plant in a
state in which the Plant facilities are not producing ethanol, ethanol work in
process has been completed, and wherein (i) Plant systems and equipment
preservation are being managed in accordance with manufacturer recommendations
and (ii) Plant facilities operate with a reduced headcount. “Cold Shutdown”
contemplates minimized usage of a Plant’s utility systems but does not
contemplate any cessation of compliance monitoring with respect to Necessary
Project Approvals.

“Collateral” means all assets of the Loan Parties and Equity Interests in the
Borrowers, whether now owned or hereinafter acquired, upon which a Lien is
purported to be created by any Security Document then in effect or contemplated
to be in effect.

Exhibit A-8

 



“Collateral Agent” means Wells Fargo, in its capacity as collateral agent for
the Senior Secured Parties under the Financing Documents, and includes each
other Person that may, from time to time be appointed as successor Collateral
Agent pursuant to Section 10.06 (Resignation or Removal of Agent).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as set forth opposite the name of such Lender in
Schedule 1.01(a), as the same may be reduced in accordance with Section 2.05
(Termination or Reduction of Commitments) or increased in accordance with
Section 3.14 (Commitment Increase).

“Commitment Availability” of any Lender, means the amount by which (x) the
Commitment of such Lender exceeds (y) the outstanding principal balance of
Funded Loans of such Lender.

“Commitment Availability Percentage” means, as to any Lender at any time, the
percentage that such Lender’s Commitment Availability then constitutes of the
aggregate amount of Commitment Availability of all Lenders.

“Commitment Fee” has the meaning provided in Section 3.11(a) (Fees).

“Commitment Increase” has the meaning provided in Section 3.14 (Commitment
Increase).

“Commitment Percentage” means, as to any Lender at any time, the percentage that
such Lender’s Commitment then constitutes of the Aggregate Commitment.

“Commodity Hedging Arrangements” means any arrangement to hedge the price of
corn purchases, ethanol sales, Distillers Grains sales or natural gas purchases.

“Commodity Hedging Policy” means the “Commodity Hedging Policy” of the Borrowers
as defined in the Amended Credit Agreement as in effect on the date hereof.

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“Consents” means each Consent and Agreement entered into among a Project Party,
the Borrowers, and the Collateral Agent, each in form and substance reasonably
satisfactory to the Collateral Agent.

“Consultants” means the Financial Advisor, the Independent Engineer, the
Insurance Consultant and any other consultants appointed by or on behalf of the
Lenders.

“Contest” means, with respect to any matter or claim involving any Person, that
such Person is contesting such matter or claim in good faith and by appropriate
proceedings timely instituted; provided, that the following conditions are
satisfied: (a) such Person has posted a bond or other security (which may
include funds reserved in an appropriate Project Account) reasonably acceptable
to the Administrative Agent; (b) during the period of such contest, the
enforcement of any contested item is effectively stayed; (c) none of such Person
or any of its officers, directors or employees, or any Senior Secured Party or
its respective officers, directors or employees, is or could reasonably be
expected to become subject to any criminal liability or sanction in connection
with such contested items; and (d) such contest and any resultant failure to pay
or discharge the claimed or assessed amount does not, and would not reasonably
be expected to (i) result in a Material Adverse Effect or (ii) involve a
material risk of the sale, forfeiture or loss of, or the creation, existence or
imposition of any Lien (other than a Permitted Lien) on, any of the Collateral.

Exhibit A-9

 



“Contingent Liabilities” means any agreement, undertaking or arrangement by
which any Person guarantees, endorses or otherwise becomes or is contingently
liable upon (by direct or indirect agreement, contingent or otherwise, to
provide funds for payment, to supply funds to, or otherwise to invest in, a
debtor, or otherwise to assure a creditor against loss) the indebtedness,
obligation or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation under any contingent liabilities shall
(subject to any limitation set forth therein) be deemed for purposes of this
Agreement to be the outstanding principal amount of the debt, obligation or
other liability guaranteed thereby; provided, that if the maximum amount of the
debt, obligation or other liability guaranteed thereby has not been established,
the amount of such contingent liability shall be the maximum reasonably
anticipated amount of the debt, obligation or other liability; provided,
further, that any agreement to limit the maximum amount of such Person’s
obligation under such contingent liability shall not, of and by itself, be
deemed to establish the maximum reasonably anticipated amount of such debt,
obligation or other liability.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Corn Supplier” means Pacific Ag Products or any other counterparty to a Grain
Supply Agreement.

“DDG” means dried distillers grains (if any) produced by the Borrowers at the
Project.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debt Service Reserve Release Certificate” means a certificate in substantially
the form of Exhibit 8.06 of the Amended Credit Agreement, duly executed by an
Authorized Officer of the Borrowers’ Agent, directing the transfer of funds from
the Debt Service Reserve Account.

“Debt Service Reserve Account” has the meaning set forth in Section 8.01(d)
(Establishment of Project Accounts) of the Amended Credit Agreement.

Exhibit A-10

 



“Default” means any condition, occurrence or event that, after notice or passage
of time or both, would be an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s pro rata share of the aggregate outstanding
principal amount of all Loans (calculated as if all Defaulting Lenders
(including such Defaulting Lender) had funded all of their respective Defaulted
Loans) over the aggregate outstanding principal amount of all Loans of such
Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans pursuant to the terms hereof) and (b) such Defaulting
Lender shall have delivered to the Borrowers and the Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which the Borrowers and the
Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Default Rate” has the meaning set forth in Section 3.04(a) (Default Interest
Rate).

“Defaulted Loan” has the meaning provided in Section 2.06 (Defaulting Lenders).

“Defaulting Lender” has the meaning provided in Section 2.06 (Defaulting
Lenders).

“DG Offtake Agreements” means any agreement relating to the sale of Distillers
Grains by any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of three million Dollars
($3,000,000) and each agreement between any Borrower and Pacific Ag Products
relating to the sale or marketing of Distillers Grains.

“Discharge Date” means the date on which (a) all outstanding Commitments have
been terminated and (b) all amounts payable in respect of the Obligations have
been irrevocably paid in full in cash (other than obligations under the
Financing Documents that by their terms survive and with respect to which no
claim has been made by the Senior Secured Parties).

“Distillers Grains” means DDG, WDG, and any other form of distillers grain
products (including syrup) marketed by any Borrower from time to time.

“Dollar” and the sign “$” mean lawful money of the United States.

Exhibit A-11

 



“Domestic Office” means, relative to any Lender, the office of such Lender
designated on Schedule 1.01(a) or designated in the Lender Assignment Agreement
pursuant to which such Lender became a Lender hereunder or such other office of
a Lender (or any successor or assign of such Lender) within the United States as
may be designated from time to time by written notice from such Lender, as the
case may be, to the Borrowers’ Agent and the Administrative Agent.

“Eligible Assignee” means (a) any Lender, (b) any Existing Lender, (c) an
Affiliate of any Lender or any Existing Lender, (d) an Approved Fund, (e) a QIB
that is not an Affiliate of any Loan Party and (f) any other Person (other than
a natural person) approved by (i) the Administrative Agent and (ii) so long as
no Default or Event of Default has occurred and is continuing, the Borrower’s
Agent (each such approval not to be unreasonably withheld or delayed).

“Environmental Affiliate” means any Person, only to the extent of, and only with
respect to matters or actions of such Person for which, any Borrower could
reasonably be expected to have liability as a result of such Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of such Borrower’s obligation
is by contract or operation of Law.

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

“Environmental Claim” means any written notice, claim, demand or similar written
communication by any Person alleging potential liability or requiring or
demanding remedial or responsive measures (including potential liability for
investigatory costs, cleanup, remediation and mitigation costs, governmental
response costs, natural resources damages, property damages, personal injuries,
fines or penalties) in each such case (x) either (i) with respect to
environmental contamination-related liabilities or obligations with respect to
which any of the Borrowers could reasonably be expected to be responsible that
are, or could reasonably be expected to be, in excess of two hundred thousand
Dollars ($200,000) in the aggregate, or (ii) that has or could reasonably be
expected to result in a Material Adverse Effect and (y) arising out of, based on
or resulting from (i) the presence, release or threatened release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such Person; (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Laws or Environmental
Approvals; or (iii) exposure to Materials of Environmental Concern.

“Environmental Laws” means all Laws applicable to the Project relating to
pollution or protection of human health, safety or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata),
including Laws relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise applicable to the
Project relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

Exhibit A-12

 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“ERISA Affiliate” means any Person, trade or business that, together with any
Borrower, is or was treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Plan” means any Plan that is not a Multiemployer Plan.

“Ethanol Offtake Agreements” means any agreement relating to the sale of ethanol
by any Borrower with a scheduled term in excess of one year and with payments
thereunder expected to be in excess of three million Dollars ($3,000,000), and
each agreement between any Borrower and Kinergy relating to the sale or
marketing of ethanol.

“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate and the provisions of Article II (Commitments
and Funding) and Article III (Repayments, Prepayments, Interest and Fees).

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such on Schedule 1.01(a) or designated in the Lender Assignment
Agreement pursuant to which such Lender became a Lender hereunder or such other
office of a Lender as designated from time to time by notice from such Lender to
the Borrowers’ Agent and the Administrative Agent pursuant to Section 4.04
(Obligation to Mitigate) that shall be making or maintaining Eurodollar Loans of
such Lender hereunder.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (x) LIBOR for such Interest Period and such Eurodollar Loan, by (y) a
percentage equal to (i) 100% minus (ii) the Eurodollar Reserve Percentage for
such Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the F.R.S. Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Loan shall be adjusted automatically as of the effective
date of any change in the Eurodollar Reserve Percentage.

Exhibit A-13

 



“Event of Abandonment” means with respect to any Plant any of the following
shall have occurred: (i) the abandonment by the applicable Borrower of the
operation or maintenance of such Plant for a period of more than ten (10)
consecutive days (other than as a result of force majeure, an Event of Taking or
a Casualty Event), (ii) the suspension of all or substantially all of any
Borrower’s activities with respect to such Plant, other than as the result of a
force majeure, Event of Taking or Casualty Event, for a period of more than ten
(10) consecutive days, or (iii) any written acknowledgement by any Borrower of a
final decision to take any of the foregoing actions; provided that neither Cold
Shutdown nor Hot Idle shall constitute an Event of Abandonment under any of
clauses (i), (ii) or (iii).

“Event of Default” means any one of the events specified in Section 9.01 (Events
of Default).

“Event of Taking” means any taking, exercise of rights of eminent domain, public
improvement, inverse condemnation, condemnation or similar action of or
proceeding by any Governmental Authority relating to any material part of any
Plant, the Project, any Equity Interests of any Borrower, or any other assets
thereof.

“Event of Total Loss” means the occurrence of a Casualty Event affecting all or
substantially all of any Plant, the Project or the assets of any Borrower.

“Excluded Taxes” means, with respect to any Agent or any Lender or any other
recipient of any payment to be made by or on account of any Obligation of the
Borrowers hereunder, (a) income or franchise Taxes imposed on (or measured by)
its net income levied as a result of a present or former connection between such
Agent, such Lender or such other recipient and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
Authority thereof or therein (other than such Agent’s, such Lender’s or such
other recipient’s having executed, delivered or performed its obligations or
recovered a payment under, or enforced, this Agreement or any other Financing
Document), (b) any branch profits Tax imposed by the United States, or any
similar Tax imposed by any other jurisdiction described in clause (a) above, or
(c) any United States withholding Tax to the extent that is imposed on amounts
payable to such Agent or such Lender at the time such Agent or such Lender
becomes a party to this Agreement or such other Financing Document.

“Exercise of Remedies” means with respect to any Indebtedness the exercise of
any remedy (judicially or non-judicially) in respect of such Indebtedness
including an acceleration of such Indebtedness (with or without the taking of
any action), the commencement of any action, suit or proceeding in respect of
such Indebtedness or the application of any collateral to such Indebtedness.

“Existing Accounts Bank” means the “Accounts Bank” as defined in the Amended
Credit Agreement.

“Existing Administrative Agent” means the “Administrative Agent” as defined in
the Amended Credit Agreement.

“Existing Agents” means the Existing Accounts Bank, the Existing Administrative
Agent and the Existing Collateral Agent.

Exhibit A-14

 



“Existing Collateral Agent” means the “Collateral Agent” as defined in the
Amended Credit Agreement.

“Existing Credit Agreement” has the meaning set forth in the Recitals.

“Existing Credit Agreement Amendment” has the meaning set forth in the Recitals.

“Existing Discharge Date” means the “Discharge Date” as defined in the Amended
Credit Agreement.

“Existing Financing Documents” means the “Financing Documents” as defined in the
Amended Credit Agreement.

“Existing Lenders” means the “Lenders” as defined in the Amended Credit
Agreement.

“Existing Pledgor Consent” means the Written Consent in Lieu of Special Meeting
of New PE Holdco LLC, dated as of September 14, 2012, among certain of the
equity holders of the Pledgor.

“Existing Security Documents” means the “Security Documents” as defined in the
Amended Credit Agreement.

“Existing Senior Secured Parties” means the “Senior Secured Parties” as defined
in the Amended Credit Agreement.

“Existing Transaction Documents” means the “Transaction Documents” as defined in
the Amended Credit Agreement.

“Extraordinary Proceeds Account” has the meaning provided in Section 8.01(i)
(Establishment of Project Accounts) of the Amended Credit Agreement

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Required Lenders.

Exhibit A-15

 



“Fee Letters” means (i) the Fee Letter among the Administrative Agent, the
Collateral Agent and the Borrowers, dated on or about the Closing Date and
(ii) the Fee Letter among the Accounts Bank and the Borrowers, dated as of on or
about the Closing Date, setting forth certain fees that will, from time to time,
become due and payable to the Agents.

“Fees” means, collectively, each of the fees payable by the Borrowers for the
account of any Lender or Agent pursuant to Section 3.11 (Fees).

“Financial Asset” has the meaning provided in Section 8.09(b) (Representations,
Warranties and Covenants of Accounts Bank).

“Financing Documents” means:

(i)this Agreement;

(ii)the Notes;

(iii)the Security Documents;

(iv)the Interest Rate Protection Agreements, if any;

(v)the Fee Letters;

(vi)each Blocked Account Agreement;

(vii)the Sponsor Support Agreement;

(viii)the other financing and security agreements, documents and instruments
delivered in connection with this Agreement; and

(ix)each other document designated as a Financing Document by the Borrowers’
Agent and the Administrative Agent.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve (12) consecutive calendar months ending
on December 31.

“Floor Price” means the average of the OPIS daily mean quoted price for Chicago
pipeline/ethanol plus .01 U.S. dollars per gallon effective the bill of lading
(BOL) date, the publication immediately prior to the BOL date and the
publication day immediately following the BOL date plus a location differential
equal to the average of the OPIS daily mean quoted price for Los Angeles
pipeline/ethanol minus Chicago pipeline/ethanol for the period of January 2010 —
December 2010 plus a quality differential of .045 U.S. dollars per gallon. If
the BOL date is a Sunday, then the first publication day prior to and the two
(2) publication days immediately following the BOL date shall apply. If the BOL
date is a Saturday or holiday, then the two (2) publication days prior to and
the one (1) publication day immediately following the BOL date shall apply.

Exhibit A-16

 



“Funded Loan” means the outstanding principal balance of any Loan that has been
Funded by a Lender pursuant to Section 2.01 (Loans), excluding, for the
avoidance of doubt, any Capitalized Interest.

“Funding” means the incurrence of each Loan on a single date (including the
Closing Date).

“Funding Date” means, with respect to each Funding, the date on which funds are
disbursed by the Administrative Agent, on behalf of the Lenders, to the
Borrowers in accordance with Section 2.03 (Funding of Loans).

“Funding Default” has the meaning specified in Section 2.06 (Defaulting
Lenders).

“Funding Notice” means each request for Funding in the form of Exhibit 2.02
delivered in accordance with Section 2.02 (Notice of Fundings).

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis.

“Governmental Approval” means any authorization, consent, approval, license,
lease, ruling, permit, certification, exemption, filing for registration by or
with any Governmental Authority.

“Governmental Authority” means any nation, state, sovereign, or government, any
federal, regional, state, local or political subdivision and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Grain Supply Agreements” means any agreement relating to the purchase or supply
of grain to any Borrower with a scheduled term in excess of one year and with
payments thereunder expected to be in excess of two million Dollars ($2,000,000)
and each agreement between any Borrower and Pacific Ag Products relating to the
purchase or supply of grain to such Borrower.

“Granting Lender” has the meaning provided in Section 11.03(h) (Assignments).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).

Exhibit A-17

 



“Heiskell” means J.D. Heiskell Holdings, LLC, a California limited liability
company.

“Heiskell GSA” means the Grain Storage Agreement dated as of December 11, 2009
between Heiskell and Burley.

“Hot Idle” in respect of a Plant, means the maintenance of such Plant in a state
in which the Plant facilities are not producing ethanol with the exception of
completing work-in- process inventory, and a range of operations from a state
wherein (i) Plant systems including fermentation tanks are maintained with an
amount of work-in-process Product to a state in which such systems have been
emptied and cleaned and the required process water and chemicals have been
removed from the Plant facilities and (ii) Plant facilities operate with either
a full complement of head count, or, subject to prior written notice and
consultation with the Administrative Agent (in the case of any reduction in
headcount that is not the result of a termination for cause or a voluntary
resignation by any person working at such Plant) a reduced headcount. “Hot Idle”
does not include or contemplate a shutdown of such plant’s utility systems or
any cessation of compliance monitoring with respect to Necessary Project
Approvals.

“Increase Effective Date” has the meaning set forth in Section 3.14(d)
(Commitment Increase).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)          all obligations of such Person for or in respect of moneys borrowed
or raised, whether or not for cash by whatever means (including acceptances,
deposits, discounting, letters of credit, factoring, and any other form of
financing which is recognized in accordance with GAAP in such Person’s financial
statements as being in the nature of a borrowing or is treated as “off-balance
sheet” financing);

(b)          all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(c)          all obligations of such Person for the deferred purchase price of
property or services;

(d)          all obligations of such Person under conditional sale or other
title retention agreements relating to property or assets acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property or are otherwise limited in recourse);

Exhibit A-18

 



(e)          the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(f)          all Capitalized Lease Liabilities;

(g)          net obligations of such Person under any Swap Contract;

(h)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interests in such Person
or any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(i)          all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 11.09 (Indemnification by the
Borrowers).

“Independent Engineer” means Harris Group Inc., or any replacement independent
engineer appointed by the Required Lenders and, so long as no Default or Event
of Default has occurred and is continuing, reasonably acceptable to the
Borrower’s Agent (which acceptance shall not be unreasonably withheld or
delayed).

“Information” has the meaning provided in Section 11.18 (Treatment of Certain
Information; Confidentiality).

“Initial Annual Forecast” means the initial forecast of the projected
requirements for Operation and Maintenance Expenses and Maintenance Capital
Expenses on a monthly basis for each Plant prepared by the Borrowers and
attached hereto as Schedule 6.01(m)B.

“Initial Budget” means the initial budget reflecting projected cash flows,
operating disbursements, payroll disbursements, non-operating disbursements and
cash balances of the Borrowers, prepared by the Borrowers and attached hereto as
Schedule 6.01(m)A.

Exhibit A-19

 



“Insolvency Proceeding” means, with respect to any Person:

(i)any case commenced by or against such Person under the Bankruptcy Code or any
similar federal or state law for the relief of debtors, any other proceeding for
the reorganization, recapitalization or adjustment or marshalling of the assets
or liabilities of such Person, any receivership or assignment for the benefit of
creditors relating to such Person or any similar case or proceeding relative to
such Person or its creditors, as such, in each case whether or not voluntary;

(ii)any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to such Person , in each case whether or not voluntary
and whether or not involving bankruptcy or insolvency; or

(iii)any other proceeding of any type or nature in which substantially all
claims of creditors of such Person are determined and any payment or
distribution is or may be made on account of such claims.

“Insurance and Condemnation Proceeds Accounts” means, collectively, the Madera
Insurance and Condemnation Proceeds Account, the Boardman Insurance and
Condemnation Proceeds Account, the Stockton Insurance and Condemnation Proceeds
Account and the Burley Insurance and Condemnation Proceeds Account.

“Insurance and Condemnation Proceeds Request Certificate” means a certificate,
in substantially the form of Exhibit 8.07 to the Amended Credit Agreement,
executed by an Authorized Officer of the Borrowers’ Agent and setting forth
proposed instructions for the transfer or withdrawal of Insurance Proceeds or
Condemnation Proceeds, as the case may be, from an Insurance and Condemnation
Proceeds Account.

“Insurance Consultant” means any insurance consultant appointed by the Required
Lenders and, so long as no Default or Event of Default has occurred and is
continuing, reasonably acceptable to the Borrower’s Agent (which acceptance
shall not be unreasonably withheld or delayed).

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to this Agreement or otherwise obtained with respect to any Borrower,
any Plant or the Project that are paid or payable to or for the account of any
Borrower, or the Collateral Agent as loss payee, or additional insured (other
than Business Interruption Insurance Proceeds and proceeds of insurance policies
relating to third party liability).

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the Collateral Agent, the Existing Collateral Agent, the
Administrative Agent and the Existing Administrative Agent, as acknowledged and,
as to certain provisions thereof, agreed by the Borrowers and the Borrowers’
Agent, in substantially the form attached hereto as Exhibit B.

“Interest Payment Date” means, with respect to any Loan without duplication, the
last day of each Interest Period applicable to each Funding of which such Loan
is a part.

Exhibit A-20

 



“Interest Period” means, with respect to any Eurodollar Loan, the period
beginning on (and including) the date on which such Eurodollar Loan is made
pursuant to Section 2.03 (Funding of Loans) or the date on which each successive
interest period for each such Eurodollar Loan is determined pursuant to
Section 3.03 (Interest Rates) and ending on (and including) the day that
numerically corresponds to such date one (1) month thereafter; provided, that
(i) if such Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall end on the next following Business Day (unless
such next following Business Day is in a different a calendar month, in which
case such Interest Period shall end on the next preceding Business Day), (ii)
any Interest Period that begins on the last Business Day of a month (or on a day
for which there is no numerically corresponding day in the month at the end of
such Interest Period) shall end on the last Business Day of the month at the end
of such Interest Period, (iii) no Interest Period shall end after any Monthly
Date unless the aggregate outstanding principal amount of Eurodollar Loans
having Interest Periods which end on or prior to such Monthly Date shall be at
least equal to the aggregate principal amount of Eurodollar Loans due and
payable on or prior to such Monthly Date, and (iv) no Interest Period may end
later than the Maturity Date.

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit 3.03, executed by an Authorized Officer of the Borrowers’
Agent.

“Interest Rate Protection Agreement” means each interest rate swap, collar, put,
or cap, or other interest rate protection arrangement, with a Qualified
Counterparty, in each such case that is reasonably satisfactory to the
Administrative Agent and is entered into in accordance with Section 7.02(u)
(Negative Covenants - Interest Rate Protection Agreement).

“Interest Rate Protection Provider” means a Qualified Counterparty that is party
to an Interest Rate Protection Agreement.

“Kirby Equipment” means the equipment leased by Pacific Ag Products pursuant to
the Lease Agreement dated as of September 19, 2008 between Pacific Ag Products
and Kirby Manufacturing Inc. (“KMI”) as assigned by KMI to Agricredit Acceptance
LLC on September 30, 2008.

“Kinergy” means Kinergy Marketing, LLC, an Oregon limited liability company.

“Law” means, with respect to any Governmental Authority, any constitutional
provision, law, statute, rule, regulation, ordinance, treaty, order, decree,
judgment, decision, common law, holding, injunction, Governmental Approval or
requirement of such Governmental Authority. Unless the context clearly requires
otherwise, the term “Law” shall include each of the foregoing (and each
provision thereof) as in effect at the time in question, including any
amendments, supplements, replacements, or other modifications thereto or
thereof, and whether or not in effect as of the date of this Agreement.

“Leased Premises” means, with respect to the Boardman Plant, the Premises, as
defined in the Boardman Lease and, with respect to the Stockton Plant, the
Premises, as defined in the Stockton Lease.

“Leases” means, collectively, the Boardman Lease and the Stockton Lease.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit 11.03.

Exhibit A-21

 



“Lenders” means the persons identified as “Lenders” and listed on the signature
pages of this Agreement and each other Person that acquires the rights and
obligations of a Lender hereunder pursuant to Section 11.03 (Assignments).

“LIBOR” means, for any Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period; or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service is not available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period; or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the last available rate for LIBOR pursuant to this definition.

Notwithstanding the foregoing, in no event shall LIBOR be less than a rate per
annum equal to four percent (4%).

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, bailment, conditional sales or title retention
agreement, lien (statutory or otherwise), charge against or interest in
property, in each case of any kind, to secure payment of a debt or performance
of an obligation.

“Liquidity Agreement” dated as of June 7, 2012 among the Pacific Holdings,
Burly, Boardman, Stockton, Kinergy and Pacific Ag Products.

“Loan” has the meaning provided in Section 2.01 (Loans); provided that “Loans”
shall include any Capitalized Interest added to the principal amount of any
Loans in accordance with Section 3.02 (Interest Payment Dates).

“Loan Parties” means, collectively, each Borrower and the Pledgor.

“Local Account” means any local bank account (other than the Project Accounts)
in the name of any Borrower.

“Madera” has the meaning set forth in the Preamble.

Exhibit A-22

 



“Madera Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, made by Madera to Stewart Title
Guaranty Company, as trustee, for the benefit of the Collateral Agent, as
beneficiary.

“Madera Insurance and Condemnation Proceeds Account” has the meaning provided in
Section 8.01(e) (Establishment of Project Accounts) of the Amended Credit
Agreement.

“Madera LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Operating Agreement of Madera dated as of June 29, 2010.

“Madera Plant” means the ethanol production facility located at Madera,
California, with a capacity of approximately forty (40) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

“Madera Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the Closing Date, among Pacific Holding, Madera and the Collateral
Agent, pursuant to which Pacific Holding pledges one hundred percent (100%) of
the Equity Interests in Madera to the Collateral Agent.

“Madera Security Agreement” means the Assignment and Security Agreement, in form
and substance reasonably satisfactory to the Lenders and the Collateral Agent,
dated on or about the Closing Date, made by Madera in favor of the Collateral
Agent.

“Madera Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and among Madera, the Collateral Agent and the
Existing Collateral Agent.

“Maintenance Capital Expense Account” has the meaning set forth in
Section 8.01(c) (Establishment of Project Accounts) of the Amended Credit
Agreement.

“Maintenance Capital Expenses” means all expenditures by the Borrowers for
regularly scheduled (or reasonably anticipated) major maintenance of the
Project, Prudent Ethanol Operating Practice and vendor and supplier requirements
constituting major maintenance (including teardowns, overhauls, capital
improvements, replacements and/or refurbishments of major components of the
Project).

“Major Project Party” means Pacific Ethanol (until the termination of the Asset
Management Agreement), each Offtaker, each Corn Supplier, the landlord under
each Lease, Heiskell, the guarantor under any Project Document Guarantee
guarantying the obligations of any other Major Project Party and any other
Project Party designated as a Major Project Party by the Administrative Agent
and the Borrowers’ Agent.

“Mandatory Prepayment” means a prepayment in accordance with Section 3.08
(Mandatory Prepayment).

Exhibit A-23

 



“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect in respect
of any Plant or the Project on (i) the business, assets, property, condition
(financial or otherwise) or operations (as applicable) of any Borrower, (ii) the
ability of any Borrower or any other Loan Party or any Project Party to perform
its material obligations under any Transaction Document to which it is a party,
(iii) creation, perfection or priority of the Liens granted, or purported to be
granted, in favor, or for the benefit, of the Collateral Agent or (iv) the
rights or remedies of any Senior Secured Party under any Financing Document;
provided that clauses (i) or (ii) of this definition shall not be a Material
Adverse Effect with respect to any Borrower if such event, development or
circumstance results from the Cold Shutdown of a Plant.

“Materials of Environmental Concern” means chemicals, pollutants, contaminants,
wastes, toxic substances and hazardous substances, any toxic mold, radon gas or
other naturally occurring toxic or hazardous substance or organism and any
material that is regulated in any way, or for which liability is imposed,
pursuant to an Environmental Law.

“Maturity Date” means June 25, 2013 or such later date on or prior to June 25,
2016, as may be agreed to in any Maturity Date Extension.

“Maturity Date Extension” has the meaning given to such term in Section 11.01(c)
(Amendments, Etc.).

“Maximum Rate” has the meaning provided in Section 11.10 (Interest Rate
Limitation).

“Monthly Date” means the last Business Day of each calendar month; provided,
that for Loans made on the Closing Date the first Monthly Date shall be deemed
to be November 30, 2012.

“Monthly Period” means each one (1) month period beginning on (and including)
the day immediately following a Monthly Date and ending on (and including) the
next Monthly Date.

“Moody’s” means Moody’s Investors Service Inc., and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means all real property right, title and interest of each
Borrower that is subject to the relevant Mortgage in favor of the Collateral
Agent.

“Mortgages” means, together, the Madera Deed of Trust, the Boardman Deed of
Trust, the Stockton Deed of Trust and the Burley Deed of Trust.

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Necessary Project Approvals” means (i) all material Governmental Approvals that
are required under applicable Law to be obtained by any Borrower in connection
with the ownership and operation of a Plant at its full nameplate capacity as
contemplated by the Transaction Documents and (ii) the Governmental Approvals
described in Section 5.03(a) (Governmental Approvals).

Exhibit A-24

 



“Necessary Project Contracts” means all material contracts, agreements,
technology licenses, instruments, letters, understandings, or other
documentation that are required to be obtained by any Borrower in connection
with the operation of the applicable Plant as contemplated by the Transaction
Documents.

“Non-Appealable” means, with respect to any specified time period allowing an
appeal of any ruling under any constitutional provision, Law, statute, rule,
regulation, ordinance, treaty, order, decree, judgment, decision, certificate,
holding or injunction that such specified time period has elapsed without an
appeal having been brought.

“Non-Consenting Lender” has the meaning set forth in Section 11.01 (Amendments,
Etc.).

“Non-U.S. Lender” has the meaning set forth in Section 4.07(e) (Taxes - Foreign
Lenders).

“Non-Voting Lender” means any Lender who (a) is a Defaulting Lender, (b) is a
Loan Party, a Project Party or any Affiliate or Subsidiary thereof or (c) has
sold a participation in the Loan held by it to any such Person (to the extent of
such participation).

“Notes” means the promissory notes of the Borrowers evidencing the Loans,
including any promissory notes issued by any Borrower in connection with
assignments of any Loan of a Lender, in each case substantially in the form of
Exhibit 2.04, as they may be amended, restated, supplemented or otherwise
modified from time to time.

“Notice of Suspension” has the meaning provided in Section 8.18 (Notices of
Suspension of Accounts).

“Obligations” means and includes all loans, advances, debts, liabilities,
Indebtedness and obligations, howsoever arising, owed to the Agents, the Lenders
or any other Senior Secured Party of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Borrower of any Insolvency Proceeding naming such Borrower as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, pursuant to the terms of this Agreement or any of the other
Financing Documents, including all principal, interest, fees, charges, expenses,
attorneys’ fees, costs and expenses, accountants’ fees and Consultants’ fees
payable by the Borrowers hereunder or thereunder.

“Offtaker” means each counterparty to each DG Offtake Agreement and each Ethanol
Offtake Agreement.

“Operating Account” has the meaning provided in Section 8.01(b) (Establishment
of Project Accounts) of the Amended Credit Agreement.

Exhibit A-25

 



“Operating Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.04 to the Amended Credit Agreement, duly executed by an
Authorized Officer of the Borrowers’ Agent, directing the transfer or withdrawal
of funds from the Operating Account.

“Operating Statement” means an operating statement with respect to each Plant,
in substantially the form of Exhibit 7.03(1).

“Operation and Maintenance Expenses” means the sum without duplication of all
(i) reasonable and necessary expenses of administering, managing and operating,
and generating Products for sale from, the Project and maintaining it in good
repair and operating condition, (ii) costs associated with the supply and
transportation of all corn, natural gas, electricity and other supplies and raw
materials to the Project and distribution and sale of Products from the Project
that any Borrower is obligated to pay, (iii) all reasonable and necessary
insurance costs, (iv) property, sales and franchise taxes to the extent that any
Borrower is liable to pay such taxes to the taxing authority (other than taxes
imposed on or measured by income or receipts) to which the Project, may be
subject (or payment in lieu of such taxes to which the Project may be subject),
(v) reasonable and necessary costs and fees incurred in connection with
obtaining and maintaining in effect Necessary Project Approvals, (vi) reasonable
and arm’s-length legal, accounting and other professional fees attendant to any
of the foregoing items and, (vii) the reasonable costs of administration and
enforcement of the Transaction Documents. In no event shall Maintenance Capital
Expenses be considered Operation and Maintenance Expenses.

“Organic Documents” means, with respect to any Person that is a corporation, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock and, with respect to any Person that is a limited liability
company, its certificate of formation or articles of organization and its
limited liability agreement.

“Original Credit Agreement” means the Credit Agreement, dated as of June 25,
2010, by and among the Borrowers, the Borrowers’ Agent, each of the Lenders from
time to time party thereto, WestLB, as administrative agent for the lenders
thereunder, collateral agent for the senior secured parties thereunder and
issuing bank thereunder, and the Accounts Bank, as accounts bank thereunder,
prior to its amendment and restatement (and subsequent amendment) as the
Existing Credit Agreement.

“Pacific Ag Products” means Pacific Ag. Products, LLC, a California limited
liability company.

“Pacific Ethanol” means Pacific Ethanol, Inc., a Delaware corporation.

“Pacific Ethanol Guarantees” means each guaranty to be made by Pacific Ethanol,
guaranteeing the performance and payment of the obligations of Kinergy or
Pacific Ag Products, as the case may be, under each of the Ethanol Offtake
Agreements, DG Offtake Agreements, and Grain Supply Agreements to which Kinergy
or Pacific Ag Products are party.

“Pacific Holding” has the meaning set forth in the Preamble.

Exhibit A-26

 



“Pacific Holding LLC Agreement” means the Second Amended and Restated Limited
Liability Company Agreement of Pacific Holding dated as of June 29, 2010.

“Pacific Holding Pledge Agreement” means the Pledge and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, among Pacific Holding, Pledgor and
the Collateral Agent, pursuant to which Pledgor pledges one hundred percent
(100%) of the Equity Interests in Pacific Holding to the Collateral Agent.

“Pacific Holding Security Agreement” means the Assignment and Security
Agreement, in form and substance reasonably satisfactory to the Lenders and the
Collateral Agent, dated on or about the Closing Date, made by Pacific Holding in
favor of the Collateral Agent.

“Participant” has the meaning provided in Section 11.03(d) (Assignments).

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“PE Newco LLC Agreement” means the Limited Liability Company Agreement of New PE
Holdco LLC dated as of June 29, 2010.

“Permitted Commodity Hedge” means any non-speculative Swap Contract in respect
of certain commodities entered into in accordance with the Commodity Hedging
Policy.

“Permitted Indebtedness” means Indebtedness identified in Section 7.02(a)
(Negative Covenants - Restrictions on Indebtedness of the Borrowers).

“Permitted Liens” means Liens identified in Section 7.02(b) (Negative Covenants
- Liens).

“Permitted Tax Distribution” means, with respect to any distributee that is
required to pay tax as a result of its direct or indirect ownership of the
Borrowers, an amount equal to (a) the Effective Tax Rate multiplied by (b) such
distributee’s estimated share of the taxable income of Pacific Holding and the
other Borrowers (after netting or otherwise taking account of a distributee’s
shares of the income, loss, deduction and credit associated with the
distributee’s interest in the Borrowers) that the distributee is reasonably
expected to have to report for income tax purposes for the month distributed to
the extent necessary to fund a distributee’s timely payment to a Governmental
Authority of tax liability (including estimated payments thereof) and subject to
correction as described below. “Effective Tax Rate” means the highest combined
federal and state tax rate on corporations, applicable to any distributee, after
giving effect to the maximum amount of state income tax deductible for federal
income tax purposes. Permitted Tax Distributions as estimated for purposes of a
Monthly Date shall be subject to later correction to reflect amounts as actually
reported on an income tax return by a distributee for federal and state income
tax purposes. Thus, on any Monthly Date, the Permitted Tax Distribution means
the amount calculated as the product of (a) and (b), above, adjusted by the
difference, if any, between the Permitted Tax Distribution for the preceding
Monthly Date as estimated for such date and the Permitted Tax Distribution for
that preceding Monthly Date as finally determined.

Exhibit A-27

 



“Permitted Variance” means, for each Budget Period, the product of (x) the
aggregate amount of the Budget for such Budget Period and (y) 10%.

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

“Plan” means an employee pension benefit plan (as defined in Section 3(3) of
ERISA) subject to Title IV of ERISA or Section 412 of the Code that is sponsored
or maintained by any Borrower or any ERISA Affiliate, or in respect of which any
Borrower or any ERISA Affiliate has any obligation to contribute or liability.

“Plants” means, collectively, the Madera Plant, the Boardman Plant, the Stockton
Plant and the Burley Plant.

“Pledge Agreements” means, collectively, the Madera Pledge Agreement, the
Boardman Pledge Agreement, the Stockton Pledge Agreement, the Burley Pledge
Agreement and the Pacific Holding Pledge Agreement.

“Pledgor” means New PE Holdco LLC, a Delaware limited liability company.

“Process Agent” means any Person appointed as agent by any Borrower or any
Project Party, as required under the Financing Documents, to receive on behalf
of itself and its property services of copies of summons and complaint or any
other process which may be served in connection with any action or proceeding
before any court arising out of or relating to this Agreement or any other
Financing Document to which it is a party, including CT Corporation System.

“Products” means ethanol, Distillers Grains, carbon dioxide, and any other co
product or by-product produced in connection with the production of ethanol at
the Plants.

“Project” means each Plant and all auxiliary and other facilities constructed or
to be constructed by or on behalf of the applicable Borrowers pursuant to the
Project Documents relating to each such Plant or otherwise, together with all
fixtures and improvements thereto and each Site and all other real property,
easements and rights-of-way held by or on behalf of the applicable Borrowers and
all rights to use easements and rights-of-way of others.

“Project Accounts” means the Revenue Account, the Operating Account, the
Maintenance Capital Expense Account, the Debt Service Reserve Account, the
Insurance and Condemnation Proceeds Accounts and the Extraordinary Proceeds
Account, including any sub-account within such accounts.

Exhibit A-28

 



“Project Document Guarantees” means each guarantee (by an Affiliate or
otherwise) of the performance of any Project Party’s obligations under a Project
Document, including the Pacific Ethanol Guarantees and any other such guarantee
required as a condition to approval of any Project Document in accordance with
this Agreement.

“Project Documents” means:

(i)the Asset Management Agreement;

(ii)the Leases;

(iii)the Grain Supply Agreements;

(iv)the Ethanol Offtake Agreements;

(v)the DG Offtake Agreements;

(vi)the Burley Heiskell GSA;

(vii)the Stockton Heiskell GSA;

(viii)the Boardman CHS GSA;

(ix)the Borrower LLC Agreements;

(x)the Project Document Guarantees;

(xi)the Liquidity Agreement;

(xii)any other documents designated as a Project Document by the Borrowers’
Agent and the Administrative Agent;

(xiii)each Additional Project Document; and

(xiv)any replacement agreement for any of such agreements.

“Project Document Termination Payments” means all payments that are required to
be paid to or for the account of any Borrower as a result of the termination of
any Project Document.

“Project Party” means each Person (other than the Borrowers) who is a party to a
Project Document.

“Prudent Ethanol Operating Practice” means those reasonable practices, methods
and acts that (i) are commonly used in the regions where the Plants are located
to manage, operate and maintain ethanol production, distribution, equipment and
associated facilities of the size and type that comprise the Project safely,
reliably, and efficiently and in compliance with applicable Laws, manufacturers’
warranties and manufacturers’ and licensor’s recommendations and guidelines, and
(ii) in the exercise of reasonable judgment, skill, diligence, foresight and
care are expected of an ethanol plant operator, in order to efficiently
accomplish the desired result consistent with safety standards, applicable Laws,
manufacturers’ warranties, manufacturers’ recommendations and, in the case of
the Project, the Project Documents. Prudent Ethanol Operating Practice does not
necessarily mean one particular practice, method, equipment specifications or
standard in all cases, but is instead intended to encompass a broad range of
acceptable practices, methods, equipment specifications and standards.

Exhibit A-29

 



“QIB” means a Qualified Institutional Buyer as such term is defined in Rule 144A
promulgated pursuant to the Securities Act of 1933.

“Qualified Counterparty” means any of the following: (i) any Person who is a
Lender, the Administrative Agent, or the Collateral Agent on the date the
relevant Interest Rate Protection Agreement is entered into or (ii) any
Affiliate of any Person listed in clause (i).

“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended, and all rules, regulations, standards, guidelines, and
publications issued thereunder.

“Register” has the meaning set forth in Section 11.03(c) (Assignments).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Removal,” “Remedial” and “Response” actions shall include the types of
activities covered by CERCLA, RCRA, and other comparable Environmental Laws, and
whether the activities are those which might be taken by a Governmental
Authority or those which a Governmental Authority or any other Person might seek
to require of waste generators, handlers, distributors, processors, users,
storers, treaters, owners, operators, transporters, recyclers, reusers,
disposers, or other Persons under “removal,” “remedial,” or other “response”
actions.

“Reportable Event” means a “reportable event” within the meaning of
Section 4043(c) of ERISA.

“Required Cash Sweep” means each mandatory prepayment of the Loans made pursuant
to Section 3.08(a)(v) (Mandatory Prepayment).

“Required Existing Lenders” means the “Required Lenders” as defined in the
Amended Credit Agreement.

“Required Lenders” means Lenders (excluding all Non-Voting Lenders) holding in
excess of fifty percent (50.00%) of the outstanding principal amount of the
Loans and the undisbursed amount of the Aggregate Commitment (excluding the
principal amounts of any Loans made by, and any Commitments of, any Non-Voting
Lenders).

“Restoration or Replacement Plan” means a plan and time schedule, reasonably
satisfactory to the Required Lenders and the Independent Engineer, for the
application of Insurance Proceeds or Condemnation Proceeds arising from any
Casualty Event or Event of Taking, as the case may be, and any other funds
available to the Borrowers with which to restore or replace any Plant (or any
portion thereof) affected by such Casualty Event or Event of Taking, as the case
may be.

Exhibit A-30

 



“Restricted Payments” means any (a) dividend or other distribution (whether in
cash, securities or other property), or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any Equity Interests of any Borrower, or on account of any return
of capital to any holder of any such Equity Interest in, or any other Affiliate
of, any Borrower, or any option, warrant or other right to acquire any such
dividend or other distribution or payment and (b) any payment of any management,
consultancy, administrative, services, or other similar payments to any Person
who owns, directly or indirectly, any Equity Interest in any Borrower, or any
Affiliate of any such Person (provided that (i) payments made under the
Affiliated Project Documents when due and payable in accordance with the terms
thereof and the terms of the Financing Documents, (ii) any Permitted Tax
Distributions, and (iii) payments of operating expenses of the Pledgor set forth
in the then- current Budget shall in each case not constitute Restricted
Payments).

“Revenue Account” has the meaning set forth in Section 8.01(a) (Establishment of
Project Accounts) of the Amended Credit Agreement.

“Revenue Account Withdrawal Certificate” means a certificate in substantially
the form of Exhibit 8.03 of the Amended Credit Agreement, duly executed by an
Authorized Officer of the Borrowers’ Agent, directing the transfer or withdrawal
of funds from the Revenue Account.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Security” means the security created in favor of the Collateral Agent pursuant
to the Security Documents.

“Security Agreements” means, collectively, the Madera Security Agreement, the
Boardman Security Agreement, the Stockton Security Agreement, the Burley
Security Agreement and the Pacific Holding Security Agreement.

“Security Documents” means:

(i)each Mortgage and each Subordination Agreement;

(ii)this Agreement (to the extent that it relates to the Project Accounts);

(iii)the Intercreditor Agreement;

(iv)the Consents;

(v)the Pledge Agreements;

Exhibit A-31

 



(vi)the Security Agreements;

(vii)any other document designated as a Security Document by the Borrowers’
Agent and the Administrative Agent; and

(viii)any fixture filings, financing statements, notices, authorization letters,
or other certificates filed, recorded or delivered in connection with the
foregoing.

“Senior Secured Parties” means the Lenders, the Agents, any Interest Rate
Protection Provider, and each of their respective successors, transferees and
assigns.

“Shortfall” has the meaning provided in Section 3.14(c) (Commitment Increase).

“Site” means, with respect to each Plant, those certain parcels described on
Schedule 5.13(a) with respect to such Plant.

“Site Specific Bond” means Site Certificate Bond, Bond No. 0590288, in the
amount of $863,200 issued by Fidelity Insurance Company in favor of the State of
Oregon, acting by and through the Energy Facility Sitting Council, as the amount
of such bond may be increased from time to time as permitted by this Agreement.

“Solvent” means, with respect to any Person, that as of the date of
determination both (i) (A) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including Contingent
Liabilities but excluding amounts payable under intercompany loans or promissory
notes) of such Person and (z) not less than the amount that will be required to
pay the probable liabilities on such Person’s then existing debts as they become
absolute and matured considering all financing alternatives and potential asset
sales reasonably available to such Person; (B) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (C) such Person does not intend to incur, or reasonably believe
that it will incur, debts beyond its ability to pay such debts as they become
due; and (ii) such Person is “solvent” within the meaning given that term and
similar terms under applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Sponsor Support Agreement” means the Amended and Restated Sponsor Support
Agreement, dated as of October 22, 2008, among Pacific Holding, Pacific Ethanol
and the Administrative Agent.

“SPV” has the meaning provided in Section 11.03(h) (Assignments).

“SSA Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement, dated as of June 25, 2010, among Pacific Holding, Pacific Ethanol,
WestLB as administrative agent under the Borrowers’ prepetition Credit Agreement
dated as of February 27, 2007 and as administrative agent under the Original
Credit Agreement, regarding the Sponsor Support Agreement.

Exhibit A-32

 



“Stockton” has the meaning set forth in the Preamble.

“Stockton Deed of Trust” means the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
in form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, made by Stockton to Stewart Title
Guaranty Company, as trustee, for the benefit of the Collateral Agent, as
beneficiary.

“Stockton Heiskell GSA” means the Grain Storage Agreement dated as of December
10, 2010 between Heiskell and Stockton, as amended by that certain Amendment No.
1 to Grain Storage Agreement dated November 17, 2011.

“Stockton Insurance and Condemnation Proceeds Account” has the meaning provided
in Section 8.01(g) (Establishment of Project Accounts) of the Amended Credit
Agreement.

“Stockton Lease” means the lease between the Stockton Port District and
Stockton.

“Stockton LLC Agreement” means the Third Amended and Restated Limited Liability
Company Operating Agreement of Stockton dated as of June 29, 2010.

“Stockton Plant” means the ethanol production facility located at Stockton,
California, with a capacity of approximately fifty (50) million gallons-per-year
of denatured ethanol, including the Site on which such facility is located, and
all buildings, structures, improvements, easements and other property related
thereto.

“Stockton Pledge Agreement” means the Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Lenders and the Collateral Agent, dated
on or about the Closing Date, among Pacific Holding, Stockton and the Collateral
Agent, pursuant to which Pacific Holding pledges one hundred percent (100%) of
the Equity Interests in Stockton to the Collateral Agent.

“Stockton Revenue Event” means the occurrence of both (i) the failure of Kinergy
to have in full force and effect contracts to sell at least sixty percent (60%)
of the ethanol production capacity of the Stockton Plant at prices equal to or
greater than the Floor Price and (ii) after January 1, 2011, any event
reasonably likely to result in Stockton failing to receive in cash at least
ninety percent (90%) of the revenue from the proposed California Ethanol
Producer Incentive Program (“CEPIP”) set forth in the 2011 CEPIP Projections
except receipt by Stockton of revenue from other sources sufficient to
disqualify Stockton from CEPIP.

“Stockton Security Agreement” means the Assignment and Security Agreement, in
form and substance reasonably satisfactory to the Lenders and the Collateral
Agent, dated on or about the Closing Date, made by Stockton in favor of the
Collateral Agent.

“Stockton Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and among Stockton, the Collateral Agent and
the Existing Collateral Agent.

Exhibit A-33

 



“Subordination Agreements” means, collectively, the Madera Subordination
Agreement, the Boardman Subordination Agreement, the Stockton Subordination
Agreement and the Burley Subordination Agreement.

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other Equity Interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement and (c) for the
avoidance of doubt, includes any Interest Rate Protection Agreements and
excludes any contract for the physical sale or purchase of any commodity.

“Swap Termination Value” means, in respect of any one or more Swap Contracts
(including any Interest Rate Protection Agreements), after taking into account
the effect of any legally enforceable netting agreement relating to such Swap
Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, in accordance with the terms of the applicable Swap Contract,
or, if no provision is made therein, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means Credit Suisse Loan Funding LLC solely in such
capacity.

“Tax” or “Taxes” means any present or future taxes (including income, gross
receipts, license, payroll, employment, excise, severance, stamp, documentary,
occupation, premium, windfall profits, environmental, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration,
value-added, ad valorem, alternative or add-on minimum, estimated, or other tax
of any kind whatsoever), levies, imposts, duties, fees or charges (including any
interest, penalty, or addition thereof) imposed by any government or any
governmental agency or instrumentality or any international or multinational
agency or commission.

Exhibit A-34

 



“Tax Return” means all returns, declarations, reports, claims for refund and
information returns and statements of any Person required to be filed with
respect to, or in respect of, any Taxes, including any schedule or attachment
thereto and any amendment thereof.

“Termination Event” means (i) a Reportable Event with respect to any ERISA Plan,
(ii) the initiation of any action by any Borrower, any ERISA Affiliate or any
ERISA Plan fiduciary to terminate an ERISA Plan (other than a standard
termination under Section 4041(b) of ERISA) or the treatment of an amendment to
an ERISA Plan as a termination under Section 4041(e) of ERISA, (iii) the
institution of proceedings by the PBGC under Section 4042 of ERISA to terminate
an ERISA Plan or to appoint a trustee to administer any ERISA Plan, (iv) the
withdrawal of any Borrower or any ERISA Affiliate from a Multiemployer Plan
during a plan year in which such Borrower or such ERISA Affiliate was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of twenty
percent (20%) of Multiemployer Plan participants who are employees of any
Borrower or any ERISA Affiliate, (v) the partial or complete withdrawal of any
Borrower or any ERISA Affiliate from a Multiemployer Plan, or (vi) any Borrower
or any ERISA Affiliate is in default (as defined in Section 4219(c)(5) of ERISA)
with respect to payments to a Multiemployer Plan.

“Title Insurance Company” means Stewart Title Guaranty Company or such other
title insurance company or companies reasonably satisfactory to the Required
Lenders.

“Title Insurance Policy” has the meaning provided in Section 6.01(n) (Conditions
to Closing - Title Insurance).

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

“Unfunded Benefit Liabilities” means, with respect to any ERISA Plan at any
time, the amount (if any) by which (i) the present value of all accrued benefits
calculated on an accumulated benefit obligation basis and based upon the
actuarial assumptions used for accounting purposes (i.e., those determined in
accordance with FASB statement No. 35 and used in preparing the ERISA Plan’s
financial statements) exceeds (ii) the fair market value of all ERISA Plan
assets allocable to such benefits, determined as of the then most recent
actuarial valuation report for such ERISA Plan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, in the event that,
by reason of mandatory provisions of law, any or all of the perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of provisions relating to such perfection or priority
and for purposes of definitions related to such provisions.

Exhibit A-35

 



“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“WDG” means wet distillers grains produced by the Borrowers at the Plants.

“Wells Fargo” means Wells Fargo Bank, N.A.

“WestLB” means WestLB AG, New York Branch.

 

 

 

 

 

 

 

 

 

Exhibit A-36



 

 



 

EXHIBIT B

to Credit Agreement

 

 

 

Intercreditor Agreement

 

 

 

Filed as Exhibit 10.8 to Pacific Ethanol, Inc.’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2012, filed with the Securities Exchange
Commission on November 14, 2012.

 

 

 

 

 

 

 





 

 

 

 



Exhibit B-1

  

 

EXHIBIT C

to Credit Agreement

 

 

 

Amended Credit Agreement

 

 

 

Filed as Exhibit 10.6 to Pacific Ethanol, Inc.’s Quarterly Report on Form 10-Q
for the quarter ended September 30, 2012, filed with the Securities Exchange
Commission on November 14, 2012.

 

 

 

 



C-1

  

 

EXHIBIT 2.02
to Credit Agreement

[FORM OF]
FUNDING NOTICE

 

This Funding Notice (this “Funding Notice”), dated as of [________], 20[__], is
delivered to WELLS FARGO BANK, N.A., as administrative agent (the
“Administrative Agent”), pursuant to Section 2.02 of the Credit Agreement, dated
as of October 29, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Pacific Ethanol Holding Co.
LLC, a Delaware limited liability company (“Pacific Holding”), Pacific Ethanol
Madera LLC, a Delaware limited liability company (“Madera”), Pacific Ethanol
Columbia, LLC, a Delaware limited liability company (“Boardman”), Pacific
Ethanol Stockton LLC, a Delaware limited liability company (“Stockton”), and
Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company
(“Burley” and, together with Pacific Holding, Madera, Boardman and Stockton,
each a “Borrower” and collectively the “Borrowers”), as borrowers, Pacific
Holding, as Borrowers’ Agent, each of the Lenders from time to time party
thereto, Wells Fargo Bank, N.A., as Administrative Agent and Collateral Agent,
and Amarillo National Bank, as accounts bank. This Funding Notice sets forth
certain undertakings of the Borrowers with respect to the transactions
contemplated by the Credit Agreement. Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, the Borrowers wish to propose a Funding of Loans under the Credit
Agreement in accordance with Section 2.02 of the Credit Agreement and on the
terms and conditions set forth therein and herein.

 

WHEREAS, to induce the Lenders to extend credit under the Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrowers hereby agree as follows:

 

Section 1. Funding Request. The Borrowers hereby irrevocably propose a Funding
(the “Proposed Funding”) of Loans in the amounts set forth below: [Note: each
Funding Notice should only include those provisions applicable to the requested
Funding.]

 

(a) [_____] Dollars ($[_____]) requested to be funded as [Eurodollar Loans][and
[_____] Dollars ($[______]) requested to be funded as][Base Rate Loans] for
application in accordance with the Budget;

 

(b) [_____] Dollars ($[_____]) requested to be funded as [Eurodollar Loans][and
[_____] Dollars ($[______]) requested to be funded as][Base Rate Loans] for
application in accordance with the Initial Budget. 1



 

__________

1 Only on Closing Date.

 

Exhibit 2.02-1

 

 

 

 

 

The Funding Date proposed for the Proposed Funding is [_______], 20[__] (the
“Proposed Funding Date”). The Borrowers hereby certify that this Funding Notice
is being delivered to the Administrative Agent not later than 12:00 Noon New
York City time five (5) Business Days prior to the Proposed Funding Date, and
that the Proposed Funding Date is a Business Day. 2



 

The Borrowers hereby request that on the Proposed Funding Date the
Administrative Agent deliver by wire transfer, in immediately available funds,
the proceeds of such Proposed Funding, which are subject to the limits set forth
in Section 2.01(a) and Section 2.01(b) of the Credit Agreement, to the Revenue
Account. 3

 

Section 2. Certifications. The Borrowers certify that as of the Proposed Funding
Date:

 

(i) each of the conditions to the Proposed Funding set forth in Article VI of
the Credit Agreement have been satisfied;

 

(ii) the Borrowers are in compliance with all applicable conditions set forth in
Article VI of the Credit Agreement, on and as of the Proposed Funding Date,
before and after giving effect to such Proposed Funding and to the application
of the proceeds therefrom;

 

(iii) each of the representations and warranties made by each of the Borrowers
and the Pledgor in the Financing Documents is true and correct in all material
respects (except with respect to representations and warranties that expressly
refer to an earlier date), before and after giving effect to the Proposed
Funding and to the application of the proceeds therefrom;

 

(iv) no Default or Event of Default has occurred and is continuing or would
occur as a result of the Proposed Funding;

 

(v) since April 16, 2010, no Material Adverse Effect has occurred and is
continuing;

 

(vi) after giving effect to the Loans requested hereunder, the aggregate
principal amount of the Funded Loans will not exceed the Aggregate Commitment;

 

(vii) each Borrower has all Necessary Project Approvals required under the
Credit Agreement as of the date of this Funding Notice, and the same are (i) in
full force and effect and (ii) final and Non-Appealable, except as a result of
the Cold Shutdown of the Madera Plant; 4 and

 

(viii) all and each of the statements contained in this Funding Notice are true
and correct.

 

Section 3. Governing Law. This Funding Notice, and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

__________



2 5 Business Day requirement waived for the Closing Date funding.

3 Or if otherwise agreed to by the Administrative Agent, specify account wire
instructions.

4 List any other Plants that are in Cold Shutdown as approved in accordance with
the Credit Agreement.

 

Exhibit 2.02-2

 

 

 

 

Section 4. Execution in Counterparts. This Funding Notice may be executed by the
parties hereto in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single document.

 

The undersigned are executing this Funding Notice not in their individual
capacities but in their respective capacities as Authorized Officers of the
Borrowers.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 

 

 

 

 

 

Exhibit 2.02-3 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Funding Notice to be duly
executed and delivered as of the day and year first written above.

 



 



  PACIFIC ETHANOL HOLDING CO. LLC           By:  ______________________________
  Name:   Title:           PACIFIC ETHANOL MADERA LLC          
By:  ______________________________   Name:   Title:           PACIFIC ETHANOL
COLUMBIA, LLC           By:  ______________________________   Name:   Title:    
      PACIFIC ETHANOL STOCKTON LLC           By:  ______________________________
  Name:   Title:       PACIFIC ETHANOL MAGIC VALLEY, LLC          
By:  ______________________________   Name:   Title:



 

 

 

Exhibit 2.02-4

 



 

 

 





 

 



EXHIBIT 2.04

to Credit Agreement

[FORM OF NOTE]




$[__________] [__________________]

 

[__________], [____]

 

FOR VALUE RECEIVED, PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON LLC, AND PACIFIC ETHANOL
MAGIC VALLEY, LLC (collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY
PROMISE TO PAY to the order of [__________________], a [_________________] (the
“Lender”), at its offices located at [__________________], the principal sum of
[__________] Dollars ($[__________]), plus the accrued and unpaid amount of any
Capitalized Interest, or, if less, the aggregate unpaid principal amount of the
Loans made by the Lender to the Borrowers under the Credit Agreement, dated as
of October 29, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrowers, as borrowers,
Pacific Ethanol Holding Co. LLC, as Borrowers’ Agent, each of the Lenders from
time to time party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

The Borrowers also jointly and severally promise to pay (i) interest on the
unpaid principal amount hereof from the date hereof until paid in full at the
rates and at the times provided in the Credit Agreement and (ii) fees at such
times and at such rates and amounts as specified in the Credit Agreement.

 

Principal, interest and fees are payable in lawful money of the United States of
America and in immediately available funds, at the times and in the amounts
provided in the Credit Agreement.

 

This Note is entitled to the benefits and is subject to the terms and conditions
of the Credit Agreement, and is entitled to the benefits of the security
provided under the Security Documents. As provided in the Credit Agreement, this
Note is subject to mandatory prepayment and voluntary prepayment, in whole or in
part. The Borrowers jointly and severally agree to make prepayment of principal
on the dates and in the amounts specified in the Credit Agreement.

 

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

Exhibit 2.04-1

 

 

 

 

The Lender is hereby authorized, at its option, either (i) to endorse on the
schedule attached hereto (or on a continuation of such schedule attached to this
Note and made a part hereof) an appropriate notation evidencing the date and
amount of the Loans evidenced hereby and the date and amount of each principal
payment in respect thereof, or (ii) to record such Loans and such payments in
its books and records. Such schedule or such books and records, as the case may
be, shall constitute prima facie evidence of the accuracy of the information
contained therein, but in no event shall any failure by the Lender to endorse or
record pursuant to clauses (i) and (ii) be deemed to relieve any Borrower from
any of its obligations.

 

To the extent provided under the Credit Agreement and to the maximum extent
permitted by Law, each Borrower hereby waives presentment, demand, protest or
notice of any kind in connection with this Note. All amounts payable under this
Note are payable without relief from valuation and appraisement Laws.

 

The Borrowers jointly and severally agree to pay all costs and expenses,
including without limitation attorneys’ fees, incurred in connection with the
interpretation or enforcement of this Note, in accordance with and to the extent
provided by the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT ON THE
ISSUE DATE OF THIS NOTE. THE ISSUER AGREES TO PROVIDE PROMPTLY TO EACH HOLDER OF
THIS NOTE, UPON WRITTEN REQUEST (1) THE ISSUE PRICE, (2) THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT AND (3) THE YIELD TO MATURITY OF THIS NOTE. ANY SUCH WRITTEN
REQUEST SHOULD BE SENT TO [●] AT THE FOLLOWING ADDRESS: [●]. 1

 

__________

1 Please include name, address and telephone number of a representative of the
issuer who will be able to provide this information.

 

 

 

Exhibit 2.04-2

 

 
 

 

  PACIFIC ETHANOL HOLDING CO. LLC,   a Delaware limited liability company      
By:______________________________   Name:   Title:       PACIFIC ETHANOL MADERA
LLC,   a Delaware limited liability company      
By:______________________________   Name:   Title:       PACIFIC ETHANOL
COLUMBIA, LLC,   a Delaware limited liability company      
By:______________________________   Name:   Title:       PACIFIC ETHANOL
STOCKTON LLC,   a Delaware limited liability company      
By:______________________________   Name:   Title:       PACIFIC ETHANOL MAGIC
VALLEY, LLC,   a Delaware limited liability company      
By:______________________________   Name:   Title:

 

Exhibit 2.04-3

 

 

 

Schedule to
Note

 

LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

 

Date Amount of
Loan Maturity
of Loan Amount of Principal Paid or Prepaid Unpaid Principal
Balance Notation
Made By

 



 

 



Exhibit 2.04-4

 



 

 

 



EXHIBIT 3.03
to Credit Agreement

 

[FORM OF]
INTEREST PERIOD NOTICE

 

Wells Fargo Bank, N.A.,
as Administrative Agent for the Lenders
45 Broadway, 14th Floor

New York, NY 10006
Attention: Michael Pinzon, CMES-Pacific Ethanol
Facsimile: (212) 515-1576
Email: michael.d.pinzon@wellsfargo.com and hui.chen@wellsfargo.com

 

Re:PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC, PACIFIC ETHANOL
COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON LLC, AND PACIFIC ETHANOL MAGIC VALLEY,
LLC

 

Ladies and Gentlemen:

 

The undersigned, PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC,
PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON LLC, and PACIFIC ETHANOL
MAGIC VALLEY, LLC (collectively, the “Borrowers”), refer to the Credit
Agreement, dated as of October 29, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrowers, as borrowers, Pacific Holding, as Borrowers’ Agent, each of the
Lenders from time to time party thereto, Wells Fargo Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and Amarillo National Bank, as accounts bank. Capitalized
terms used herein but not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.

 

The Borrowers hereby deliver to the Administrative Agent this irrevocable notice
pursuant to Section 3.03 of the Credit Agreement and irrevocably request the
continuation or conversion set forth below for the immediately succeeding
Interest Period or Monthly Period, as applicable, for the Loans identified
herein.

 

The Borrowers hereby elect [to continue [each] Eurodollar Loan as (or convert
[each] Base Rate Loan to) a Eurodollar Loan,] [and/or] [to convert [each]
Eurodollar Loan to a Base Rate Loan at the end of the current Interest Period],
in each case as set forth on Schedule 1 hereto.

 

The Borrowers hereby certify that after giving effect to the immediately
succeeding Interest Periods or Monthly Periods, as applicable, set forth on
Schedule 1, there will be no more than eight (8) separate Eurodollar Loans
outstanding.

 

In connection herewith, the Borrowers hereby further certify that no Event of
Default has occurred and is continuing. This Interest Period Notice is being
delivered on or before 12:00 noon, New York City time at least four (4) Business
Days prior to the end of each Interest Period or Monthly Period, as applicable,
set forth on Schedule 1 hereto.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

Exhibit 3.03-2

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Interest Period Notice to
be duly executed by an Authorized Officer as of the date first above written.

 



  PACIFIC ETHANOL HOLDING CO. LLC         By:______________________________  
Name:   Title:       PACIFIC ETHANOL MADERA LLC        
By:______________________________   Name:   Title:       PACIFIC ETHANOL
COLUMBIA, LLC         By:______________________________   Name:   Title:      
PACIFIC ETHANOL STOCKTON LLC         By:______________________________   Name:  
Title:       PACIFIC ETHANOL MAGIC VALLEY, LLC        
By:______________________________   Name:   Title:

 

 

Exhibit 3.03-3



 

 

 

 

Schedule 1
to Interest Period Notice

 

LOAN

 

(specify loan type, including whether loan is Base Rate Loan or Eurodollar Loan)

PRINCIPAL
AMOUNT CURRENT
INTEREST
PERIOD OR
MONTHLY
PERIOD ENDS ON

LOAN TYPE FOR
IMMEDIATELY
SUCCEEDING
INTEREST
PERIOD

 

  $       $    

 



 

Exhibit 3.03-4

 



 

 

 



EXHIBIT 4.07

to Credit Agreement

 

 

 

FORM OF NON-U.S. LENDER STATEMENT

 

Reference is made to the Credit Agreement (as amended, modified or otherwise
supplemented from time to time in accordance with its terms, the “Credit
Agreement”), dated as of October 29, 2012, by and among Pacific Ethanol Holding
Co. LLC, a Delaware limited liability company (“Pacific Holding”), Pacific
Ethanol Madera LLC, a Delaware limited liability company (“Madera”), Pacific
Ethanol Columbia, LLC, a Delaware limited liability company (“Boardman”),
Pacific Ethanol Stockton LLC, a Delaware limited liability company (“Stockton”),
and Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company
(“Burley” and, together with Pacific Holding, Madera, Boardman and Stockton,
each a “Borrower” and collectively the “Borrowers”), as borrowers, Pacific
Holding, as Borrowers’ Agent, each of the Lenders from time to time party
thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and Amarillo National Bank, as
accounts bank. Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement.

 

The undersigned Non-U.S. Lender hereby certifies as follows:

 

1. The Non-U.S. Lender is the beneficial owner of any and all interests in the
Obligations that it holds.

 

2. The Non-U.S. Lender is not a “United States person” as defined in Code
Section 7701(a)(30). Code Section 7701(a)(30) defines a United States person as
a citizen or resident of the United States; a domestic partnership; a domestic
corporation; an estate (other than a foreign estate); and a trust if a court
within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have the
authority to control all substantial decisions of the trust.

 

3. The Non-U.S. Lender is not a “bank” described in Section 881(c)(3)(A) of the
Code.

 

4. The Non-U.S. Lender is not a “10-percent shareholder” of the Borrowers within
the meaning of Code Section 871(h)(3)(B).

 

5. The Non-U.S. Lender is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Code Section 881(c)(3)(C).

 

6. The Non-U.S. Lender undertakes to notify the Borrowers and Administrative
Agent promptly upon the obsolescence or invalidity of this Non-U.S. Lender
Statement if, following the execution date hereof, any statement herein ceases
to be true at any time while the Non-U.S. Lender is entitled to payments of
interest by the Borrowers under the Financing Documents.

 

Exhibit 4.07-1

 



 

 

 

 

The undersigned Non-U.S. Lender acknowledges that this Non-U.S. Lender Statement
is executed and delivered in order to substantiate its entitlement to an
exemption from U.S. withholding tax under the Code. Further, the undersigned
individual certifies that it has the requisite authority to execute and deliver
this document for the Non-U.S. Lender.

 

  [NAME OF NON-U.S. LENDER]       By: ____________________________       Print
Name:   Title:   Date:

 



 

Exhibit 4.07-2

 

 

 

 

 

 



Exhibit 6.01(k) to Credit Agreement

 

 

[FORM OF]

  

INSURANCE CERTIFICATE

 

[INSERT AON TITLE AND ADDRESS]       

 

 

[__________ __], 2012

 

Wells Fargo Bank, N.A., as

Administrative Agent for the Lenders

45 Broadway, 14th Floor

New York, NY 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

Email: michael.d.pinzon@wellsfargo.com and hui.chen@wellsfargo.com



 

Re:PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC, PACIFIC ETHANOL
COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON, LLC, AND PACIFIC ETHANOL MAGIC VALLEY,
LLC

 

Ladies and Gentlemen:

 

The undersigned is the insurance broker (in such capacity, the “Insurance
Broker”) of PACIFIC ETHANOL HOLDING CO. LLC (“Pacific Holding”), a Delaware
limited liability company, PACIFIC ETHANOL MADERA LLC (“Madera”), a Delaware
limited liability company, PACIFIC ETHANOL COLUMBIA, LLC (“Boardman”), a
Delaware limited liability company, PACIFIC ETHANOL STOCKTON, LLC (“Stockton”),
a Delaware limited liability company, and PACIFIC ETHANOL MAGIC VALLEY, LLC
(“Burley”), a Delaware limited liability company (together, the “Borrowers”) and
is delivering this certificate in connection with that certain Credit Agreement,
dated as of October 29, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among the Borrowers, as
borrowers, Pacific Holding, as Borrowers’ Agent, each of the Lenders from time
to time party thereto, Wells Fargo Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent, and Amarillo
National Bank, as accounts bank. Capitalized terms used herein but not defined
herein shall have the respective meanings assigned to such terms in the Credit
Agreement.

 

The Insurance Broker acknowledges that pursuant to the Credit Agreement, the
Lenders will be providing financing to the Borrowers for the Projects and in so
doing will be relying on this certificate.

 

The Insurance Broker hereby further certifies to the Administrative Agent that:

 

Exhibit 6.01(k)-1

 

 

 

 

(i)each Borrower has provided satisfactory evidenced of all insurance coverage
required pursuant to and in accordance with Section 7.01(k) of the Credit
Agreement, all such insurance policies are in full force and effect;

(ii)each such insurance policy is placed with insurance carriers with an AM
Best, A-“X” or equivalent credit rating or are otherwise acceptable;

 

The Insurance Broker confirms that:

 

•each such insurance policy has been endorsed with the Administrative Agent and
the Senior Secured Parties as Additional Insured and Loss Payee (where
applicable);

•each such insurance policy permits a waiver of subrogation for the benefit of
the Senior Secured Parties;

•each such insurance policy is primary (without contribution from any other
policies the Senior Secured Parties may hold);

•each property insurance policy (where legally allowed) contains non-vitiation
language to ensure such insurance policy will remain in full force and effect
for the benefit of the Senior Secured Parties; each such insurance policy
permits a waiver of subrogation for the benefit of the Senior Secured Parties;

•each property insurance policy contains a non-invalidation endorsement that
provides the ability (but not the obligation) for the Senior Secured Parties to
pay premium and continue coverage in the event that any Borrower fails to make
premium payments; and

•each such insurance policy provides a minimum of 30-days’ written notice of
cancellation to Administrative Agent, except for cancellation based on
non-payment of premium which provides for 10 days’ prior written notice.

 

It is our opinion that on the basis of the binders, certificates and information
evidenced to us by the Borrowers and their insurance carriers, the insurance
evidenced is in compliance with the requirements of the Credit Agreement.

 

A copy of the Insurance Broker’s and insurance carrier’s certificates confirming
the matters set forth above is attached hereto as Exhibit A.

 

The remainder of this page is intentionally blank. The next page is the
signature page.

 

 

Exhibit 6.01(k)-2

 

 



 



 

IN WITNESS WHEREOF, the undersigned has caused this Insurance Broker’s
Certificate to be duly executed by an authorized officer as of the date first
above written.

 

 

  [AON]               By: ________________________   Name:
______________________   Title: _______________________

 

 

 

Exhibit 6.01(k)-3



 

 

 

 

 

 

 

EXHIBIT A

to Insurance Broker’s Certificate

 

 

 

INSURANCE BROKER’S AND INSURANCE CARRIER’S CERTIFICATES

 

 

 

[Attached]

 

 

 

 



Exhibit A-1

  



 





EXHIBIT 7.01(t)A

 

ESTOPPEL CERTIFICATE

 

To:Wells Fargo Bank, N.A.
45 Broadway, 14th Floor
New York, New York 10006
Attn: Michael Pinzon, CMES-Pacific Ethanol

 

Re: Stockton Port District Lease

 

The undersigned landlord (the “Landlord”) hereby certifies to you as follows:

 

1.Landlord is the current owner of the Premises as defined in that certain Lease
by and between Landlord and Pacific Ethanol Stockton LLC, a Delaware limited
liability company (the “Tenant”), dated February 5, 2007, as modified by that
certain First Addendum to Lease, dated August 1, 2008, between Landlord and
Tenant (collectively, the “Lease”). The Lease has not been cancelled, further
modified, assigned, extended or amended, and there are no other agreements,
written or oral, affecting or relating to the Tenant’s lease of the Premises.

2.Attached hereto as Exhibit “A” is a true and correct copy of the “Premises
Legal Description,” attached as EXHIBIT “B” to the Lease pursuant to Section
2.4.5.3 therein.

3.The Lease is in full force and effect and, to the Landlord’s knowledge, is
free from any uncured default and from any event which could become a default
under the Lease. As of the date hereof, the Landlord has no outstanding claims
against the Tenant or offsets or defenses against rent, and there are no
outstanding disputes with the Tenant. The Rent and other charges required to be
paid under the Lease have been paid, including any and all advance payments, up
through [___________] [__], [____].

4.For so long as any obligation is outstanding under that certain Credit
Agreement, dated as of October 29, 2012, between Wells Fargo Bank, N.A. (“Wells
Fargo”), as the administrative agent, Tenant and each of the other persons party
thereto from time to time (the “Credit Agreement”), Wells Fargo shall have the
right to receive notices pursuant to Section 14.2.2 of the Lease. Wells Fargo
hereby furnishes to Landlord the address to which such notices shall be
delivered (or at such other address as may be provided in writing from time to
time by Wells Fargo or its successors and assigns):

 

To Wells Fargo:Wells Fargo Bank, N.A.

45 Broadway, 14th Floor
New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail: michael.d.pinzon@wellsfargo.com and

              hui.chen@wellsfargo.com



 

Exhibit 7.01(t)A-1

 

 

 



 



 

   As of November 5, 2012:

 

 

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (917) 260-1537

Facsimile: (917) 260-1594

    With a Copy to:Sidley Austin LLP

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013

Attn: Brian Flavell

Telephone: 213-896-6603

Facsimile: 213-896-6600

 

For so long as any obligation is outstanding under the Credit Agreement, no
default notice delivered to Tenant shall be effective with respect to the
Premises unless and until such default notice is also delivered to Wells Fargo
pursuant to this Section 4.

 

5.For so long as any obligation is outstanding under the Credit Agreement, Wells
Fargo shall have the opportunity to cure defaults of Tenant pursuant to Sections
14.2.3 and 14.2.4 of the Lease.

6.For so long as any obligation is outstanding under the Credit Agreement, upon
termination of the Lease, Wells Fargo shall have the right to a direct lease
with Landlord, subject to the conditions described in Section 14.7 of the Lease.

7.The Port Delivery Date under the Lease was February 7, 2007.

 

 

The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that Wells Fargo Bank, N.A., as Mortgagee under the Lease, will be
relying upon this Estoppel Certificate and that the undersigned will be bound by
this Estoppel Certificate. The statements contained herein may be relied upon by
Wells Fargo Bank, N.A. and its respective successors and assigns.

 

Dated this __ day of _____________, 2012.

 

  STOCKTON PORT DISTRICT       By:
                                                  
Name:                                     
Title:                                       

 

 

Exhibit 7.01(t)A-2

 

 
 

 

Premises Legal Description

 

ALL THAT REAL PROPERTY SITUATE IN THE STATE OF CALIFORNIA, COUNTY OF SAN
JOAQUIN, CITY OF STOCKTON DESCRIBED AS FOLLOWS:

 

A PARCEL OF LAND BEING A PORTION OF SECTION 8, TOWNSHIP 1 NORTH, RANGE 6 EAST,
MOUNT DIABLO BASE AND MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOW:

 

COMMENCING AT GPS OCCUPIED POINT 306 AS SHOWN ON THAT CERTAIN MAP FILED FOR
RECORD ON AUGUST 30, 1994 IN BOOK 33 OF SURVEYS AT PAGE 20, SAN JOAQUIN COUNTY
RECORDS, SAID POINT HAVING COORDINATES OF NORTHING 2167315.376 AND EASTING
6320382.066; THENCE SOUTH 11º23’12” WEST 609.05 FEET TO THE TRUE POINT OF
BEGINNING; THENCE SOUTH 02º49’08” EAST 809.96 FEET; THENCE SOUTH 87º07’38” WEST
1303.28 FEET; THENCE ALONG A NON TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
491.67 FEET, A CENTRAL ANGLE OF 86º39’29”, A CHORD BEARING AND A DISTANCE OF
NORTH 42º45’42” WEST 674.76 FEET AND AN ARC LENGTH OF 743.64 FEET; THENCE NORTH
47º00’55” EAST 455.58 FEET; THENCE NORTH 87º10’52” EAST 1388.34 FEET TO THE TRUE
POINT OF BEGINNING, CONTAINING 30.00 ACRES, MORE OR LESS.

 

 

 

 

Exhibit 7.01(t)A-3

 

 
 

 

[Letterhead of Pacific Ethanol Stockton LLC]

 

___________, 2012

 

 

Port of Stockton
General Offices
2201 West Washington St., 95203
P.O. Box 2089
Stockton, CA 95201-2089
Attn: Port Director With a copy to;
Neumiller & Beardslee
P.O. Box 20 (95201-3020)
509 W. Weber Ave.
Stockton, CA 95203
Attn: Thomas J. Shephard, Sr.

 

Re: Notice of Wells Fargo as Mortgagee

 

Ladies and Gentlemen,

Reference is made to that certain Lease by and between the Stockton Port
District (“Landlord”) and Pacific Ethanol Stockton LLC (“Tenant”), dated as of
February 5, 2007 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Stockton Port District Lease”).

 

Wells Fargo Bank, N.A. (“Wells Fargo”) is the administrative agent under that
certain Credit Agreement (the “Credit Agreement”), dated as of October 29, 2012,
by and among Tenant, Wells Fargo and each of the other persons party thereto
from time to time. The Tenant’s obligations under the Credit Agreement have been
secured by that certain Leasehold Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits
(the “Deed of Trust”), dated as of October 29, 2012 by and among Tenant, as
grantor, Fidelity National Title Company, as trustee, and Wells Fargo, as
beneficiary, in which Tenant granted a security interest over substantially all
of its assets (including its interest in the Stockton Port District Lease) in
favor of Wells Fargo, as administrative agent for the lenders under the Credit
Agreement.

 

We hereby notify you, pursuant to Section 14.1 of the Stockton Port District
Lease that (a) the Deed of Trust is a “Mortgage” (as defined in the Stockton
Port District Lease), (b) attached hereto as Exhibit A is a true and correct
copy of the Deed of Trust, as in effect on the date hereof, and (c) Wells
Fargo’s notice address as a “Mortgagee” (as defined in the Stockton Port
District Lease) shall be:

 

Wells Fargo Bank, N.A.
45 Broadway, 14th Floor

New York, New York 10006
Attn: ______________
Fax: ______________

 

 

Sincerely,



Pacific Ethanol Stockton LLC

 
By:                                         
       Name:
       Title:

 

 

Exhibit 7.01(t)A-4

 

 
 

 

ACKNOWLEDGEMENT

 

Please acknowledge your receipt of this notice by executing the signature block
below and delivering the executed copy of this letter to Tenant in the self
addressed, stamped envelope provided.

 

  Stockton Port District       By:                                         
Name: Richard Aschieris
Title: Port Director

 

 

 

Exhibit 7.01(t)A-5



 

 

 



EXHIBIT A

 

Deed of Trust

 

[Please see attached.]



 

 

 

 

 

 

Exhibit 7.01(t)A-6



 

 

 



 



EXHIBIT 7.01(t)B

 

 

ESTOPPEL CERTIFICATE

 

To:Wells Fargo Bank, N.A.
45 Broadway, 14th Floor
New York, New York 10006
Attn: Michael Pinzon, CMES-Pacific Ethanol

 

Re: Port of Morrow Lease

 

The undersigned landlord (the “Landlord”) hereby certifies to you as follows:

 

1.Landlord is the current owner of the Premises as defined in that certain Port
of Morrow Lease dated April 20, 2006, (the “Lease”) between Landlord and Pacific
Ethanol Columbia, LLC, a Delaware limited liability company, as tenant (the
“Tenant”). The Lease has not been cancelled, modified, assigned, extended or
amended, and there are no other agreements, written or oral, affecting or
relating to the Tenant’s lease of the Premises.

2.The Lease is in full force and effect and, to the Landlord’s knowledge, is
free from default and from any event which could become a default under the
Lease. As of the date hereof, the Landlord has no outstanding claims against the
Tenant or offsets or defenses against rent, and there are no outstanding
disputes with the Tenant.

3.For purposes of clarification, if an event of default under Section 19 of the
Lease can not be remedied within 30 days after written notice by the Landlord,
the Lease may not be terminated by the Landlord pursuant to Section 20A if
either the Mortgagee (as defined in the Lease) or the Tenant begins correction
of any such default within such 30-day period and such party thereafter proceeds
with diligence and in good faith to remedy such default as soon as practicable.

4.In the event that either (i) the Lease is rejected, in whole or in part, by a
trustee or debtor-in-possession or otherwise in any bankruptcy or insolvency
proceeding regarding the Tenant or any other person or entity or (ii) the Lease
is deemed to be in whole or in part a contract to extend “financial
accommodations” within the meaning of Section 365 of the United States
Bankruptcy Code, 11 U.S.C. § 365, and the order regarding an event described in
clause (i) or (ii) has not been stayed, then, within forty-five days after an
event described in clause (i) or (ii) has occurred, Mortgagee or its assignee or
designee may notify the Landlord in writing that it intends and is legally
authorized to perform the obligations of the Tenant under the Lease, and in such
event the Landlord will execute and deliver to Mortgagee or such assignee or
designee a new agreement with regard to that portion of the Lease affected by an
event described in clauses (i) or (ii) above, as the case may be, for the
transactions contemplated by the Lease (the “New Lease”) pursuant to which each
of the Landlord and Mortgagee or its assignee or designee shall perform its
respective obligations, to the extent required under the Lease. Such New Lease
shall be for the balance of the then-remaining term under the Lease before
giving effect to such event described in clauses (i) or (ii) above, as the case
may be, and shall contain the same conditions, agreements, terms, provisions and
limitations as the Lease (except for any requirements that have been fulfilled
by the Tenant prior to such rejection). References in this paragraph to the
“Lease” shall be deemed also to refer to the New Lease.

Exhibit 7.01(t)B-1

 

 

5.For so long as any obligation is outstanding under that certain Credit
Agreement, dated as of October 29, 2012, between Wells Fargo Bank, N.A. (“Wells
Fargo”), as the administrative agent, Tenant and each of the other persons party
thereto from time to time (the “Credit Agreement”), Wells Fargo shall have the
right to receive “notices” (as defined in the Lease) pursuant to Section
18(B)(ii) of the Lease. Wells Fargo hereby furnishes to Landlord the address to
which such notices shall be delivered (or at such other address as may be
provided in writing from time to time by Wells Fargo or its successors and
assigns):

To Wells Fargo:Wells Fargo Bank, N.A.

45 Broadway, 14th Floor
New York, New York 10006

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (212) 515-5264

Facsimile: (212) 515-1576

E-mail: michael.d.pinzon@wellsfargo.com and

                hui.chen@wellsfargo.com

      

As of November 5, 2012:

 

150 East 42nd Street, 40th Floor

New York, New York 10017

Attention: Michael Pinzon, CMES-Pacific Ethanol

Telephone: (917) 260-1537

Facsimile: (917) 260-1594

    With a Copy to: 

Sidley Austin LLP

555 West Fifth Street, Suite 4000

Los Angeles, CA 90013

Attn: Brian Flavell

Telephone: 213-896-6603

Facsimile: 213-896-6600

   



 







 

For so long as any obligation is outstanding under the Credit Agreement, no
default notice delivered to Tenant shall be effective with respect to the
Premises unless and until such default notice is also delivered to Wells Fargo
pursuant to Section 18(B)(ii) of the Lease and this Section 5.

 

6.For so long as any obligation is outstanding under the Credit Agreement, Wells
Fargo shall have the opportunity to cure defaults of Tenant pursuant to Section
18(B)(iii) of the Lease and Section 3 above.

Exhibit 7.01(t)B-2

 

 

 

The undersigned has executed this Estoppel Certificate with the knowledge and
understanding that Wells Fargo, as Mortgagee under the Lease, will be relying
upon this Estoppel Certificate and that the undersigned will be bound by this
Estoppel Certificate. The statements contained herein may be relied upon by
Wells Fargo and its respective successors and assigns.

 

Dated this __ day of ___________, 2012.

  PORT OF MORROW       By:  ___________________________
Name:  _____________________
Title:    _____________________

 

 

 

 

 

Exhibit 7.01(t)(B)-3

 



 

 

 



EXHIBIT 7.03(l)
to Credit Agreement

Form of Operating Statement

 

See attached

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol Holding Co, LLC

Monthly Flash Report to Members for August 2012

 

General Overview:

 

  Ø PEHC produced approximately 95.0 million gallons in FY 2012 versus the
annual budget of 102.4 million gallons.         Ø PEHC produced 11.5 million
gallons in August versus budget of 13.7 million gallons, a reduction of 19.7%.
The primary cause of the shortfall is due to economic curtailment.         Ø FY
2012 EBITDA was approx. $(14.7M) versus budget of $1.9M.         Ø August EBITDA
was $(0.8M) versus budget of $3.4M.

 



(in millions)   FY 2012         EBITDA       Gallons   Columbia   $ (5.0 )    
22.5   Magic Valley     (2.6 )     37.4   Stockton     (5.4 )     35.1  
Subtotal (Operating)     (13.0 )     95.0   Madera     (0.5 )     –   PEHC
Corporate     (1.2 )     –   Total PEHC   $ (14.7 )     95.0  

 

Commodity Margin Summary:

 

Average market commodity margins for 2012 for the industry (21cpg) remain low
due to persistent ethanol supply demand imbalance and extenuated by higher corn
prices.

 

   Average - FY 2012     Columbia   Magic Valley   Stockton   Madera   Actual
Avg.   Plan Avg.  ($/Gallon)                                                
              Ethanol  $2.36   $2.35   $2.42   $–   $2.38   $2.68  WDG   0.74  
 0.74    0.73    –    0.73    0.66  Corn   (2.78)   (2.74)   (2.80)   –  
 (2.77)   (2.76) Natural Gas   (0.06)   (0.05)   (0.08)   –    (0.06)   (0.09)
Commodity Margin  $0.26   $0.29   $0.27   $–   $0.27   $0.49                   
             

 

Operations Summary:

 

    Production Data     Aug-12   FY 2012     Columbia Magic Valley Stockton  
Columbia Magic Valley Stockton Ethanol Gallons Produced mm 2.5 4.8 4.2   22.5
37.4 35.1 Corn Bushels Used mm 0.8 1.7 1.5   8.1 13.4 12.6 Denatured Ethanol
Yield gal/bu 2.93 2.82 2.73   2.76 2.79 2.78 Co-Product Tons Produced mm 0.02
0.04 0.04   0.22 0.34 0.34 Co-Product Yield lbs/bu 49.3 47.0 53.2   54.2 50.7
53.9

 

 

 



PE Holdco Update/September 25, 2012

 

 

Exhibit 7.03(I)



 

 

Pacific Ethanol Holding Co, LLC

Monthly Flash Report to Members for August 2012

 

ØColumbia

•Production for the month was 2.5 million gallons versus a quarterly budget of
3.3 million gallons.

•A tentative settlement has been agreed to in principle, with necessary
paperwork to be completed in the next couple of weeks related to the application
submitted to the Oregon Tax Court requesting a change in the assessment of the
plant value from $80.3M to $45.0M for the tax year 2011/12. This will result in
a refund this year of approximately $25K and the 2012/13 year will be adjusted
to this new value as well.

ØMagic Valley

•Production for the month was 4.8 million gallons versus a quarterly budget of
5.5 million gallons.

•There was one excess emission reports filed with the Idaho State Department of
Environmental Quality. This report was the excess formaldehyde emission report
and it will no longer be required once DEQ reviews and approves the source
testing results.

•The source test was completed on July 13th with preliminary results indicating
Magic Valley demonstrated compliance with the new air permit. Final results are
pending laboratory analysis of gas samples.

•There was a second excess emission report resulting from the failure of a value
on the RTO, which was a 57 minute event. This report has been verbally reported
and a formal report will follow. No fine will be assessed.

•A new ‘Permit to Construct’ air permit was issued by the DEQ and source testing
was conducted on August 13, 2012. The results are under review. Once the DEQ
converts the permit into an operating permit, the facility will be able to run
at a 63MGY rate.

ØStockton

•Production for the month was 4.2 million gallons versus a quarterly budget of
5.0 million gallons.

•The plant continued with its blending of Milo with corn in response to the high
corn prices. Blending approximately 32.5% Milo during the month.

ØMadera

•Property Tax Updates:

§2009/10: The appeal for 2009/10 had an assessed value of $66.9M, we were
requesting $28.8M, and the Assessor assessed a final value of $31.8M. We booked
an estimated refund of $381K in August. We expect to receive these funds in Q4,
2012.

§2010/11: Currently, the appeal for 2010/11 has an assessed value of $58.7M and
the assessor has informally given a valuation of $30.3M. We booked an estimated
refund of $346K in August based on a conservative estimated valuation of $35M. A
time waiver is in place to continue this matter to July 11, 2013.

•The plant has been shut down since 2009 and is in good mechanical condition.

 



 

PE Holdco Update/September 25, 2012 

Exhibit 7.03(I)

 

 

Pacific Ethanol Holding Co, LLC

Monthly Flash Report to Members for August 2012

 

Cash Flow Summary:

 

ØDuring August, PEHC drew $2.0 million of the Exit Revolver bringing total
outstanding to $38.4 million. As of September 21, 2012, no additional draws have
occurred, but $1.0M has been request for the last week of September, bringing
total outstanding to $39.4 million with approximately $0.6 million of remaining
availability as of the end of September based on the revised credit agreement.
The following table illustrates the Company’s sources and uses of cash for the
month and fiscal year periods ended August 31, 2012:

   Sources (Uses) of Cash     Aug-12   FY 2012  (in millions)         Beginning
Cash  $0.30   $2.10  EBITDA   (0.80)   (14.70) Gain on disposal of equipment 
 –    0.10  Change in working capital   (0.88)   4.62  CAPEX   (0.09)   (0.89)
Interest   (0.50)   (6.70) Revolver Draw (Payment)   2.00    15.50  Ending Cash 
$0.03   $0.03 

 

ØOver the next 13 week forecast period ending December 21, 2012, PEHC is
forecasted to borrow $5.5 million on the Exit Revolver, increasing the
outstanding balance to $43.9 million. PEHC is currently in discussions with its
Lenders to address this following cash forecast needs:

 

Pacific Ethanol Holding Co. LLC

As of September 25, 2012

  13 Week Cash Flow Forecast ($mm)   9/28/12 10/5/12 10/12/12 10/19/12 10/26/12
11/2/12 11/9/12 11/16/12 11/23/12 11/30/12 12/7/12 12/14/12 12/21/12 Total
Receipts $     10.1 $       8.7 $         8.5 $         8.7 $         8.5
$       8.1 $       8.5 $         9.0 $         8.8 $         8.6 $       8.7
$         9.1 $     9.4 Total Disbursements $    (9.7) $    (9.3) $       (9.4)
$       (8.7) $       (8.9) $    (9.5) $    (9.3) $       (9.1) $       (9.1)
$       (8.9) $    (9.2) $       (9.6) $    (9.4) Revolver Draw (Repay) $      
1.0 $          - $          - $          - $         1.5 $          - $      
1.0 $          - $         0.5 $          - $       1.5 $          - $    - Net
Cash Flow $        1.4 $     (0.6) $        (0.9) $        (0.0) $         1.1
$     (1.4) $        0.2 $        (0.1) $         0.2 $        (0.3) $       
1.0 $        (0.5) $    0.0 Beginning Cash $       0.0 $       1.5 $         0.9
$         0.0 $         0.0 $       1.1 $    (0.3) $       (0.1) $       (0.2)
$       (0.1) $    (0.4) $         0.6 $    0.0 Ending Cash $       1.5 $      
0.9 $         0.0 $         0.0 $         1.1 $    (0.3) $    (0.1) $      
(0.2) $       (0.1) $       (0.4) $       0.6 $         0.0 $    0.1 Exit
Revolver:                           Beginning Balance $     38.4 $     39.4
$       39.4 $       39.4 $       39.4 $     40.9 $     40.9 $       41.9
$       41.9 $       42.4 $     42.4 $       43.9 $  43.9 Draw (Repayments)
$       1.0 $          - $          - $          - $         1.5 $          -
$       1.0 $          - $         0.5 $          - $       1.5 $          -
$      - Ending Balance $     39.4 $     39.4 $       39.4 $       39.4 $      
40.9 $     40.9 $     41.9 $       41.9 $       42.4 $       42.4 $     43.9
$       43.9 $  43.9                            

 



 

PE Holdco Update/ September 25, 2012 

Exhibit 7.03(I)

 

 

Pacific Ethanol Holding Co, LLC

Monthly Flash Report to Members for August 2012

 

ØSafety


              2011 Q1 Q2 July/Aug YTD 2012 PEI - Madera OSHA Recordable 0 1 0 0
1 OSHA LTA's 0 0 0 0 0 OSHA Citations 0 0 0 0 0 NOV's 0 0 0 0 0 Fines $    1,290
$         - $         - $         - $         - Reportable Spills 0 0 0 0 0
Compliance Letters 0 0 0 0 0 PEI - Columbia OSHA Recordable 3 0 1 0 1 OSHA LTA's
0 1 0 0 1 OSHA Citations 0 0 0 4 4 NOV's 0 0 0 0 0 Fines $        - $        -
$        - $   4,125 $   4,125 Reportable Spills 0 0 0 0 0 Compliance Letters 0
0 0 0 0 PEI - Magic Valley OSHA Recordable 8 1 1 0 2 OSHA LTA's 1 0 0 0 0 OSHA
Citations 13 0 0 0 0 NOV's 1 0 0 0 0 Fines $  20,415 $        - $        -
$        - $        - Reportable Spills 1 0 0 0 0 Compliance Letters 2 0 0 0 0
PEI - Stockton OSHA Recordable 5 0 2 1 3 OSHA LTA's 1 0 2 0 2 OSHA Citations 7 0
0 0 0 NOV's 11 4 1 2 7 Fines $  58,905 $        - $ 12,314 $   1,395 $ 13,709
Reportable Spills 4 0 1 0 1 Compliance Letters 2 0 0 0 0            

 



 

PE Holdco Update/ September 25, 2012 

 

Exhibit 7.03(I)

 

 

 

 

 

Pacific Ethanol, Inc.

Asset Management Agreement

Appendix D



 

 

 

Pacific Ethanol Columbia, LLC
Monthly Operations Report

 

August 2012

 

Contents

Page Title Report Description   1 Actual vs. Budget Budget Review - Actual vs.
Budget 4 Production Ethanol and WDG Production and Delivery 4 Corn Corn
Deliveries and Use 4 Availability Plant Availability 5 Cash Cash receipts and
disbursements including balances 6 Major Maintenance Major Maintenance
Activities 6 Losses Material Casualty Losses 6 Disputes Review of Disputes &
Claims 6 Permits Permit and Compliance Activities 7 Comparison Comparison of
figures for the current month vs. last month      

 

Prepared by: Lyndon Jones, Plant Manager

 

Reviewed by: Michael Kramer, Manager Representative

 

09/20/12

 

 

Exhibit 7.03(I)

 

 

 



 

 

Pacific Ethanol Columbia, LLC

New Summary Statement of Operations

Budget to Actual Current Month and Quarter

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budget Name: BUDGETQ312) 



September 19, 2012 5:41 PM
Page 1
ljones

 

 

 



 

  Current Period Actual Current Period Budget Current Period Variance Quarter to
Date Budget Quarter to Date Actual Quarter to Date Variance Sales            
Ethanol Sales 6,322,515 8,518,761 -2,196,246 13,032,826 16,967,067 -3,934,241
WDG Sales 1,591,905 1,917,484 -325,579 3,003,809 3,872,312 -868,503 Syrup Sales
468,693 481,537 -12,844 846,746 972,452 -125,706 Grain Sales 5,590   5,590 6,258
  6,258 Freight Revenues

47,410

  

47,410

93,807

  

93,807

Total Sales 8,436,114 10,917,782 -2,481,668 16,983,446 21,811,831 -4,828,385
Cost of Goods Sold             Ethanol 7,979,280 9,554,732 -1,575,452 15,673,164
19,242,313 -3,569,149 WDG COGS 2,367 2,649 -282 3,995 5,298 -1,303 Labor 189,943
200,691 -10,748 389,887 401,382 -11,495 Freight 349,586 429,034 -79,448 721,394
857,285 -135,891 Demurrage 96   96 289   289 Supplies 13,857 28,800 -14,943
43,798 57,600 -13,802 Repairs and Maint, Plant 68,152 59,500 8,652 170,609
221,500 -50,891 Equipment Rent and Lease Expense 10,384 11,672 -1,288 17,723
23,344 -5,621 Insurance, Property Tax and Other 95,875 120,233 -24,358 183,978
242,966 -58,988 Depreciation 208,782 206,601 2,181 417,520 412,931 4,589 Rail
Incentives -20,000 -29,436 9,436 -38,982 -58,872 19,890 Inventory Adjustments
-220,541   -220,541 96,105   96,105 Intercompany

161,480

229,422

-67,942

341,019

458,477

-117,458

Total Cost of Goods Sold

8,839,263

10,813,898

-1,974,635

18,020,497

21,864,224

-3,843,727

Gross Profit (Loss) -403,150 103,884 -507,034 -1,037,051 -52,393 -984,658
Operating Expenses             Hiring and Training   500 -500   1,000 -1,000
Taxes, Permits and Fees -75   -75 5,034   5,034 Professional Fees 13,666 6,500
7,166 16,747 13,000 3,747 Travel and Auto Expenses 6,511 3,500 3,011 12,517
7,000 5,517 Office and Supplies 3,110   3,110 4,296   4,296 Trade Member and
Promotion       425   425 Network, Telephone and Computer 330 500 -170 1,723
1,000 723 Depreciation and Amortization 1,596 1,140 456 3,191 2,280 911
Donations and Contributions   1,000 -1,000   2,000 -2,000 Intercompany

75,000

84,761

-9,761

150,000

169,522

-19,522

Total operating expenses 100,138 97,901 2,237 193,934 195,802 -1,868 Net
operating income (loss) -503,288 5,983 -509,271 -1,230,985 -248,195 -982,790
Other income (expense):             Bank Fees

-787

  

-787

-1,574

  

-1,574

Total other income (expense)

-787

  

-787

-1,574

  

-1,574

Income (loss) before Holdco -504,075 5,983 -510,058 -1,232,559 -248,195 -984,364
Income (loss) attributed to Holdco             Net Income (Loss)

-504,075

5,983

-510,058

-1,232,559

-248,195

-984,364

              ADJUSTED EBITDA CALCULATION           Net Income (Loss)

-504,075

5,983

-510,058

-1,232,559

-248,195

-984,364

Interest Income             Interest Expense             Interest Derivatives
Gain (Loss)             Income Tax Expense             Convertible Debt and
Warrant Adjustments             Depreciation and Amortization COGS 208,782
206,601 2,181 417,520 412,931 4,589 Depreciation and Amortization SG&A 1,596
1,140 456 3,191 2,280 911 Amortization of Deferred Finance Fees            
EBITDA

-293,697

213,724

-507,421

-811,847

167,016

-978,863

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC
Monthly Operations Report

 

August 2012

 

Actual vs. Budget

Key Variance Explanations

 

Area Variance ($US) Explanation Sales     Ethanol Sales ($ 2,196,246) Volume
less than budget by 30.0% and selling price greater than budget by 6.0%. WDG
Sales ($ 325,579) Volume less than budget by 32.6% and selling price greater
than budget by 23.1%. Syrup Sales ($ 12,844) Volume less than budget by 17.9%
and selling price less than budget by 18.6%. Freight Revenues $ 47,410 
Additional revenue for shipping further than contract distance Cost of Goods
Sold     Ethanol ($ 1,575,452) Corn cost 28.9% higher per unit than budget, but
we used 23.9% less corn due to being curtailed. Lower than budgeted cost/unit
for chemicals, enzymes and barge inspections (only 2 or the 4 barges were
actually used). More truck traffic Labor ($ 10,478) Utilization of employee for
other facilities Freight ($ 79,448) Only shipped 2 of the 4 scheduled barges in
August and fewer truck shipments Supplies ($ 14,943) Lower utilization of plant
and boiler chemicals due to curtailment Insurance, Property Tax & Other ($
24,358) Lower than budgeted property tax Inventory Adjustment ($ 220,541)
Negative LCM adjustment on In Transit, Finished Goods & WIP Intercompany ($
67,942) Lower than budgeted fees for ethanol, co-products and corn marketing at
lower production rates

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC
Monthly Operations Report

 

August 2012

Production

 

Denatured Ethanol Production: 2,456,933 Gallons

 

The PDX system was not operated in August.

 

Corn

 

Corn Inventory Status and Delivery Schedule:

 

Deliveries (Train & Truck) 43,079,020 lbs

 

Corn Used 48,900,176 lbs

 

Whole Corn Shipped 5,589,840 lbs

 

** note – consignment corn agreement

 

Availability

 

Total Hours Economic Curtailment (Hrs) Economic Curtailment % Equivalent
Downtime Hrs No Corn Supply (Hrs) No Corn Supply % Forced Downtime (Hrs) Force
Downtime % Scheduled Maintenance Downtime (Hrs) Scheduled Maintenance % Forced
Reduced Rate (Hrs) Avg Rate Reduction % Reduced Rate Equivalent Downtime Hrs
Reduced Rate Corn (Hrs) Reduced Rate Corn % Total Downtime + Reduced Rate % 744
740.58 30.0% 222.2 0 0.0% 3.42 0.5% 0 0.0% 0 0% 0.0 0 0.0% 30.3%

 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC
Monthly Operations Report

 

August 2012

 

Cash

 

  Pacific Ethanol Columbia, LLC    Current Month    Actual  Operating and
Revenue Accounts     Beginning Cash Balance     Cash Inflows      Revenue -
Ethanol (Kinergy)  $6,938,355  Revenue - WDG (PAP) and others   1,965,795  Total
Cash Inflows   8,904,150        Disbursements      Operating Disbursements     
Corn  $(8,180,012) Natural Gas   (149,680) Electricity   (116,754) Insurance 
 –  Property Tax and other Taxes   –  Lease Payments   –  Ethanol freight 
 (195,104) Co-product freight   (252,358) Grain procurement and handling w/ PAP 
 –  Plant Supplies & Maintenance   (434,759) Other PEHC costs   –    
 (9,328,666) Total Operating Disbursements      Asset Management Agreement     
Direct Reimbursement      Payroll & Benefits - Plants & Plant Operations 
 (281,221) Other Direct Expenses   –  Asset Management Fee   (75,000) Total
Asset Management Agreement   (356,221)       Interest & Fees-   –  Total
Disbursements  $(9,684,887) Net Cash Flow  $(780,737)

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC
Monthly Operations Report

 

August 2012

Major Maintenance

 

No major maintenance was performed this month.

 

Losses

 

No material casualty losses occurred this month.

 

Disputes

 

No disputes were identified this month.

 

Permits

 

Our 5 year renewal was approved by Oregon DEQ for the Air Permit.

 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC

New Summary Statement of Operations

Current Month vs Prior Month

For the Period from August 1, 2012 to August 31, 2012

September 19, 2012 5:43 PM
Page 1
ljones

 

 



  CURRENT MONTH PRIOR MONTH Sales     Ethanol Sales 6,322,515 6,710,311 WDG
Sales 1,591,905 1,411,904 Syrup Sales 468,693 378,054 Grain Sales 5,590 668
Freight Revenues

47,410

46,396

Total Sales 8,436,114 8,547,333 Cost of Goods Sold     Ethanol 7,979,280
7,693,884 WDG COGS 2,367 1,627 Labor 189,943 199,944 Freight 349,586 371,807
Demurrage 96 193 Supplies 13,857 29,941 Repairs and Maint, Plant 68,152 102,456
Equipment Rent and Lease Expense 10,384 7,338 Insurance, Property Tax and Other
95,875 88,103 Depreciation 208,782 208,738 Rail Incentives -20,000 -18,982
Inventory Adjustments -220,541 316,646 Intercompany

161,480

179,539

Total Cost of Goods Sold

8,839,263

9,181,234

Gross Profit (Loss) -403,150 -633,901 Operating Expenses     Taxes, Permits and
Fees -75 5,109 Professional Fees 13,666 3,081 Travel and Auto Expenses 6,511
6,006 Office and Supplies 3,110 1,187 Trade Member and Promotion   425 Network,
Telephone and Computer 330 1,393 Depreciation and Amortization 1,596 1,596
Intercompany

75,000

75,000

Total operating expenses 100,138 93,796 Net operating income (loss) -503,288
-727,697 Other income (expense):     Bank Fees

-787

-787

Total other income (expense)

-787

-787

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Columbia, LLC

New Summary Statement of Operations

Current Month vs Prior Month

For the Period from August 1, 2012 to August 31, 2012

September 19, 2012 5:43 PM
Page 2
ljones

 

   CURRENT MONTH    PRIOR MONTH              Income (loss) before Holdco 
 -504,075    -728,484  Income (loss) attributed to Holdco           Net Income
(Loss)   -504,075    -728,484  ADJUSTED EBITDA CALCULATION           Net Income
(Loss)   -504,075    -728,484  Interest Income           Interest Expense      
    Interest Derivatives Gain (Loss)           Income Tax Expense          
Convertible Debt and Warrant Adjustments           Depreciation and Amortization
COGS   208,782    208,738  Depreciation and Amortization SG&A   1,596    1,596 
Amortization of Deferred Finance Fees           EBITDA   -293,697    -518,151 

 

Exhibit 7.03(I)

 

 

 

 

 

Pacific Ethanol, Inc.

Asset Management Agreement

Appendix D

 

 

 

 

Pacific Ethanol Magic Valley, LLC
Monthly Operations Report

August 2012

 

Contents

 

Page Title Report Description   1 Actual vs. Budget Budget Review - Actual vs.
Budget 4 Production Ethanol and WDG Production and Delivery 4 Corn Corn
Deliveries and Use 4 Availability Plant Availability 5 Cash Cash receipts and
disbursements including balances 6 Major Maintenance Major Maintenance
Activities 6 Losses Material Casualty Losses 6 Disputes Review of Disputes &
Claims 6 Permits Permit and Compliance Activities 7 Comparison Comparison of
figures for the current month vs. last month

 

 

Prepared by: Ken Wilson, Plant Manager

 

Reviewed by: Mike Kandris/Bryon McGregor, Manager Representative

 

9/15/12

 

Exhibit 7.03(I)

 

 

 

 



 

Pacific Ethanol Magic Valley, LLC

New Summary Statement of Operations

Budget to Actual Current Month and Quarter

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budget Name: BUDGETQ312)

September 14, 2012  7:45 AM

Page 1

kwilson



 

 

 





  Current Period Actual  Current Period Budget Current Period Variance Quarter
to Date Budget Quarter to Date Actual Quarter to Date
Variance   Sales               Ethanol Sales 11,910,237 13,211,498 -1,301,261
24,724,866 26,740,920 -2,016,054   WDG Sales 3,324,247 2,828,951 495,296
6,068,984 5,819,313 249,671   Syrup Sales 938,214 675,097 263,117 1,822,132
1,390,426 431,706   Grain Sales

2,214

  

2,214

2,534

  

2,534

  Total Sales 16,174,912 16,715,546 -540,634 32,618,516 33,950,659 -1,332,143  
Cost of Goods Sold               Ethanol 15,238,685 14,849,292 389,393
30,308,578 30,402,540 -93,962   Labor 176,550 203,705 -27,155 362,501 407,410
-44,909   Freight 292,543 428,428 -135,885 562,323 868,634 -306,311   Demurrage
4,905 3,322 1,583 7,595 6,735 860   Supplies 57,472 68,088 -10,616 121,215
136,812 -15,597   Repairs and Maint, Plant 99,363 75,500 23,863 158,308 171,000
-12,692   Equipment Rent and Lease Expense 22,192 20,719 1,473 47,259 41,438
5,821   Rail Car Rental       796   796   Insurance, Property Tax and Other
113,032 115,158 -2,126 232,141 230,316 1,825   Depreciation 257,025 256,582 443
514,050 513,412 638   Rail Incentives -42,993 -46,167 3,174 -84,378 -93,926
9,548   Inventory Adjustments 110,792   110,792 110,792   110,792   Intercompany

315,610

359,818

-44,208

634,168

732,044

-97,876

  Total Cost of Goods Sold

16,645,178

16,334,445

310,733

32,975,348

33,416,415

-441,067

  Gross Profit (Loss) -470,265 381,101 -851,366 -356,832 534,244 -891,076  
Operating Expenses               Hiring and Training   500 -500   1,000 -1,000  
Taxes, Permits and Fees 2,500   2,500 2,500   2,500   Professional Fees 3,254
11,714 -8,460 48,798 23,643 25,155   Travel and Auto Expenses 151 3,500 -3,349
1,585 7,000 -5,415   Office and Supplies 1,268   1,268 2,799   2,799   Trade
Member and Promotion 64 1,000 -936 118 2,000 -1,882   Network, Telephone and
Computer 74 500 -426 205 1,000 -795   Depreciation and Amortization 370 370 0
741 740 1   Donations and Contributions   1,000 -1,000 500 2,000 -1,500  
Intercompany

75,000

84,761

-9,761

150,000

169,522

-19,522

  Total operating expenses 82,681 103,345 -20,664 207,245 206,905 340   Net
operating income (loss) -552,947 277,756 -830,703 -564,078 327,339 -891,417  
Other income (expense):               Bank Fees -796   -796 -1,593   -1,593  
Other Income (Expense)

415

  

415

835

  

835

  Total other income (expense)

-381

  

-381

-757

  

-757

  Income (loss) before Holdco -553,328 277,756 -831,084 -564,835 327,339
-892,174   Income (loss) attributed to Holdco               Net Income (Loss)

-553,328

277,756

-831,084

-564,835

327,339

-892,174

  ADJUSTED EBITDA CALCULATION               Net Income (Loss) -553,328 277,756
-831,084 -564,835 327,339 -892,174   Interest Income               Interest
Expense               Interest Derivatives Gain (Loss)               Income Tax
Expense               Convertible Debt and Warrant Adjustments              
Depreciation and Amortization COGS 257,025 256,582 443 514,050 513,412 638  
Depreciation and Amortization SG&A 370 370 0 741 740 1   Amortization of
Deferred Finance Fees
 
 
 
 
 
 
  EBITDA

-295,933

534,708

-830,641

-50,045

841,491

-891,536

                   

 

Exhibit 7.03(I)



 

 

 

Pacific Ethanol Magic Valley, LLC
Monthly Operations Report

 

August 2012

 

Actual vs. Budget

 

Key Variance Explanations

 

Area Variance ($US) Explanation Sales     Ethanol Sales -1,301,261

Gallons sold were 15.5% below budget

Sales price was 6.5% above budget.

WDG Sales 495,296

Tons sold were 14.8% below budget.

Sales price was 17.0% above budget.

Syrup Sales 263,117

Tons sold were 3.76% below budget

Sales price was 37.5% above budget

Cost of Goods Sold     Ethanol 389,393 Gallons of ethanol sold were 15.5% below
budget but actual corn cost per bushel was 25.1% above budget Labor -27,155
Permanent job openings were not filled in August. Freight -135,885 Sales were
lower than budget resulting in less freight expense. Currently, there is no rail
freight expense against the budget as all ethanol is trucked. Supplies -10,616
Timing of expenses. Caustic chemical costs will be higher in September. Repairs
and Maintenance 23,863 Timing of expenses. Materials and equipment were
purchased in August in preparation for the September maintenance shut down.
Inventory Adjustments 110,792 Lower of cost or market adjustment due to pricing.
There is no budget line item for these adjustments. Intercompany -44,208 Ethanol
sales and corn consumption were less than budget resulting in less expense.

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Magic Valley, LLC
Monthly Operations Report

 

August 2012

 

Production

 

Denatured Ethanol Production: 4,340,712 gallons

 

Corn Deliveries and Use

 

Corn used for Ethanol Production: 96,305,888 pounds / 1,719,748 bushels

 

Availability

 

Plant Equivalent Availability: 92.9% (7.1% downtime). Unscheduled down time due
to issues associated with Beer Column fouling accounted for 1.9% of the total, a
tube that failed in the Beer Reboiler accounted for 1.5% of the total, scheduled
maintenance accounted for 3.2% of the total and economic curtailments (due to
market conditions) accounted for .5% of the total.

 

  Total Hours Economic Curtailment (Hrs) Economic Curtailment % Equivalent
Downtime Hrs No Corn Supply (Hrs) No Corn Supply % Forced Downtime (Hrs) Forced
Downtime % Scheduled Maintenance Downtime (Hrs) Scheduled Maintenance % Forced
Reduced Rate (Hrs) Avg Rate Reduction% Reduced Rate Equivalent Downtime Hrs
Reduced Rate Corn (Hrs) Reduced Rate Corn % Total Downtime + Reduced Rate %
Aug-12 744 24 15.0% 3.6 0 0.0% 25.4 3.4% 24 3.2% 0 0% 0.0 0 0.0% 7.1%

 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Magic Valley, LLC
Monthly Operations Report

 

August 2012

 

Cash

   Current Month
Actual  Operating and Revenue Accounts           Beginning Cash Balance       
   Cash Inflows      Revenue - Ethanol (Ki nergy)  $13,128,678  Revenue - WDG
(PAP) and others   4,418,051  Total Cash Inflows  $17,546,729        
Disbursements             Operating Disbursements      Corn  $(17,078,285)
Natural Gas   (291,131) Electricity   (128,410) Insurance   –  Property Tax and
other Taxes   –  Lease Payments   –  Ethanol freight   (274,512) Co-product
freight   –  Grain procurement and handling w/ PAP   –  Plant Supplies &
Maintenance   (869,174) Other PEHC costs   –  Total Operating Disbursements 
 (18,641,513)        Asset Management Agreement      Direct Reimbursement     
Payroll & Benefits - Plants & Plant Operations   (252,444) Other Direct
Expenses   –  Asset Management Fee   (75,000) Total Asset Management Agreement 
 (327,444)        Interest & Fees   –         Total Disbursements  $(18,968,957)
       Net Cash Flow  $(1,422,228)

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol Magic Valley, LLC
Monthly Operations Report

 

August 2012

 

Major Maintenance

 

There were no major maintenance activities during the month of August.

 

Losses

 

No material casualty losses occurred this month.

 

Disputes

 

No disputes were identified this month.

 

Permits/Environmental issue

 

There were two excess emission reports filed with the Idaho State Department of
Environmental Quality (DEQ). One of those reports was the monthly excess
formaldehyde emission report. This will no longer be required once the DEQ
reviews and approves the source testing results.

 

The second excess emission report resulted from the failure of a poppet cylinder
valve on the RTO. This was a 57-minute event.

 

A new ‘Permit to Construct’ air permit was issued by the DEQ and source testing
was conducted on August 13th, 2012 to test compliance with the permit
requirements. The results of the testing have been sent to the DEQ for review.
The final step is for the DEQ to convert the ‘Permit to Construct’ into an
operating air permit for the facility.

 

This new permit allows the facility to run at a rate of 63,000,000 undenatured
gallons per year. The old permit limited production to 60,000,000 undenatured
gallons per year.

 

Exhibit 7.03(I)

 

 

 



 

Pacific Ethanol Magic Valley, LLC

New Summary Statement of Operations

Current Month vs Prior Month

For the Period from August 1, 2012 to August 31, 2012

Amounts are in USD

(Includes G/L Budget Name: BUDGETQ312)

September 14, 2012 7:44 AM

Page 1

kwilson



 

 

 

 

  CURRENT MONTH PRIOR MONTH Sales     Ethanol Sales 11,910,237 12,814,629 WDG
Sales 3,324,247 2,744,737 Syrup Sales 938,214 883,917 Grain Sales

2,214

321

Total Sales 16,174,912 16,443,603 Cost of Goods Sold     Ethanol 15,238,685
15,069,893 Labor 176,550 185,951 Freight 292,543 269,780 Demurrage 4,905 2,690
Supplies 57,472 63,743 Repairs and Maint, Plant 99,363 58,944 Equipment Rent and
Lease Expense 22,192 25,067 Rail Car Rental   796 Insurance, Property Tax and
Other 113,032 119,109 Depreciation 257,025 257,025 Rail Incentives -42,993
-41,385 Inventory Adjustments 110,792   Intercompany

315,610

318,558

Total Cost of Goods Sold

16,645,178

16,330,171

Gross Profit (Loss) -470,265 113,433 Operating Expenses     Taxes, Permits and
Fees 2,500   Professional Fees 3,254 45,544 Travel and Auto Expenses 151 1,434
Office and Supplies 1,268 1,531 Trade Member and Promotion 64 54 Network,
Telephone and Computer 74 131 Depreciation and Amortization 370 370 Donations
and Contributions   500 Intercompany

75,000

75,000

Total operating expenses 82,681 124,564 Net operating income (loss) -552,947
-11,131 Other income (expense):     Bank Fees -796 -796 Other Income (Expense)

415

420

Total other income (expense) -381 -376       Income (loss) before Holdco
-553,328 -11,507 Income (loss) attributed to Holdco     Net Income (Loss)

-553,328

-11,507

ADJUSTED EBITDA CALCULATION     Net Income (Loss) -553,328 -11,507 Interest
Income     Interest Expense     Interest Derivatives Gain (Loss)     Income Tax
Expense     Convertible Debt and Warrant Adjustments     Depreciation and
Amortization COGS 257,025 257,025 Depreciation and Amortization SG&A 370 370
Amortization of Deferred Finance Fees    
 
 
EBITDA

-295,933

245,888

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol, Inc.

Asset Management Agreement

Appendix D

 

 

 

 

Pacific Ethanol Stockton LLC
Monthly Operations Report

August 2012

Contents

Page Title Report Description   1 Actual vs. Budget Budget Review - Actual vs.
Budget 4 Production Ethanol and WDG Production and Delivery 4 Corn Corn
Deliveries and Use 4 Availability Plant Availability 5 Cash Cash receipts and
disbursements including balances 6 Major Maintenance Major Maintenance
Activities 6 Losses Material Casualty Losses 6 Disputes Review of Disputes &
Claims 6 Permits Permit and Compliance Activities 8 Comparison Comparison of
figures for the current month vs. last month

 

Prepared by: Royce Todd, Plant Manager

 

Reviewed by: Mike Kandris/Bryon McGregor, Manager Representative

 

9/17/12

 

Exhibit 7.03(I)

 

 

 

 





 

Pacific Ethanol Stockton, LLC

New Summary Statement of Operations

Budget to Actual Current Month and Quarter

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budget Name: BUDGETQ312)

September 17, 2012 9:43 PM

Page 1

rtodd

 



 



 

  Current Period Actual Current Period Budget Current Period Variance Quarter to
Date Annual Quarter to Date Budget Quarter to Date Variance Sales            
Ethanol Sales 12,419,331 13,083,865 -664,534 24,072,968 26,104,006 -2,031,038
WDG Sales 3,907,561 2,852,650 1,054,911 6,541,644 5,767,090 774,554 Syrup Sales

458,443

631,987

-173,544

835,450

1,278,513

-443,063

Total Sales 16,785,335 16,568,502 216,833 31,450,062 33,149,609 -1,699,547 Cost
of Goods Sold             Ethanol 16,339,944 14,743,354 1,596,590 29,918,161
29,737,191 180,970 WDG COGS 439 5,407 -4,968 976 10,814 -9,838 Labor 209,276
227,331 -18,055 423,704 454,662 -30,958 Freight 133,461 248,073 -114,612 270,438
495,783 -225,345 Demurrage 2,121 2,272 -151 3,503 4,541 -1,039 Supplies 22,135
52,500 -30,365 55,609 105,000 -49,391 Repairs and Maint, Plant 71,302 79,037
-7,735 99,688 158,074 -58,386 Equipment Rent and Lease Expense 67,273 78,684
-11,411 134,041 157,341 -23,300 Insurance, Property Tax and Other 122,062
133,763 -11,701 245,305 273,776 -28,471 Depreciation 280,338 281,900 -1,562
560,646 563,703 -3,057 Rail Incentives -25,779 -45,055 19,276 -61,371 -90,110
28,739 Inventory Adjustments 3,704   3,704 90,427   90,427 Intercompany

311,047

351,157

-40,110

592,319

702,134

-109,815

Total Cost of Goods Sold

17,537,325

16,158,423

1,378,902

32,333,446

32,572,909

-239,463

Gross Profit (Loss) -751,990 410,079 -1,162,069 -883,384 576,700 -1,460,084
Operating Expenses             Hiring and Training   500 -500   1,000 -1,000
Taxes, Permits and Fees -4,886   -4,886 -879   -879 Professional Fees 5,580
6,500 -920 5,580 13,000 -7,420 Travel and Auto Expenses 2,437 3,500 -1,063 7,090
7,000 90 Office and Supplies 570   570 1,073   1,073 Trade Member and Promotion
369   369 443   443 Network, Telephone and Computer 273 500 -227 656 1,000 -344
Depreciation and Amortization 1,122 959 163 2,245 1,918 327 Donations and
Contributions   1,000 -1,000   2,000 -2,000 Intercompany

75,000

84,761

-9,761

150,000

169,522

-19,522

Total operating expenses 80,465 97,720 -17,255 166,207 195,440 -29,233 Net
operating income (loss) -832,455 312,359 -1,144,814 -1,049,591 381,260
-1,430,851 Other income (expense):             Bank Fees

-894

  

-894

-1,787

  

-1,787

Total other income (expense)

-894

  

-894

-1,787

  

-1,787

Income (loss) before Holdco -833,348 312,359 -1,145,707 -1,051,378 381,260
-1,432,638 Income (loss) attributed to Holdco             Net Income (Loss)

-833,348

312,359

-1,145,707

-1,051,378

381,260

-1,432,638

              ADJUSTED EBITDA CALCULATION           Net Income (Loss) -833,348
312,359 -1,145,707 -1,051,378 381,260 -1,432,638 Interest Income            
Interest Expense             Interest Derivatives Gain (Loss)             Income
Tax Expense             Convertible Debt and Warrant Adjustments            
Depreciation and Amortization COGS 280,338 281,900 -1,562 560,646 563,703 -3,057
Depreciation and Amortization SG&A 1,122 959 163 2,245 1,918 327 Amortization of
Deferred Finance Fees                   EBITDA

-551,888

595,218

-1,147,106

-488,488

946,881

-1,435,369

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol Stockton LLC
Monthly Operations Report

 

August 2012

 

Actual vs. Budget

 

Key Variance Explanations

 

Area Variance ($US) Explanation Sales     Ethanol Sales -664,534 Total gallons
sold were 10.9% lower than budget and sales pricing was 6.5% higher than budget.
WDG Sales 1,054,911 Total tons sold were 3.2% lower than budget and pricing was
41.5% higher than budget. Syrup Sales -173,544 Total tons sold were 36.4% lower
than budget and sales pricing was 15.7% higher than budget. Discounts taken due
to reduced dry matter were $6,888. Cost of Goods Sold     Ethanol 1,596,590
*Corn/Milo tons used were lower than budget by 15.2% and pricing was higher than
budget by 23.1% for a combined increase in cost above budget on corn/milo of
$582.6K. Energy costs were above budget by $168k ($80k electricity true-up due
to summer peak pricing + $22k Natural gas true-up). Denaturant was under budget
by $89k. Chemicals and additives were below budget by $48k (Energy, Fermasure,
ammonia, sulfuric acid, yeast, phosphoric acid & enzymes are continued targets
for reduction.) City water was above budget by $2k and water disposal was above
budget by $9k. There was also a WIP revaluation impact of $85k. This cumulative
cost includes an inventory adjustment of $842K for overhead related costs, which
nets against COGS to report actual inventory sold for the month. Labor -18,055
Employees out on workers comp Freight -114,612 Reduced freight costs relative to
sales Supplies -30,365 Timing vs. actual. Repairs and Maintenance -7,735 Reduced
down time and maintenance activity Equipment Rent and Lease Expense -11,411
Reduced fees to Port of Stockton relative to reduced sales. Insurance, Property
Tax & Other -11,701 Insurance premiums lower than budget. Rail Incentives 19,276
Reduced corn usage relative to production rate Intercompany -40,110 Marketing
fees relative to sales Operating Expenses     Taxes, Permits and Fees -4,886
Timing vs. actual. Intercompany -9,761 Lower AMA related fees than budgeted.

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol Stockton LLC
Monthly Operations Report

 

August 2012

 

Production

 

Denatured Ethanol Production: 4,172,689 Gallons

 

Production was below budget by 16.44% or 821,206 gallons

 

Corn Deliveries and Use

 

Corn/Milo used for Ethanol Production: 85,547,340 lbs / 1,527,631 bushels

 

Corn/milo received to consignment inventory was 73,008,390 lbs / 1,303,721
bushels

 

Availability

 

Plant Equivalent Availability 94.4% up time at approximately 80.4% of rated
capacity.

 

 

 

Total Hours Economic Curtailment (Hrs) Economic Curtailment % Equivalent
Downtime Hrs No Corn Supply (Hrs) No Corn Supply % Forced Downtime (Hrs) Force
Downtime % Scheduled Maintenance Downtime (Hrs) Scheduled Maintenance % Forced
Reduced Rate (Hrs) Avg Rate Reduction % Reduced Rate Equivalent Downtime Hrs
Reduced Rate Corn (Hrs) Reduced Rate Corn % Total Downtime + Reduced Rate %
Aug-12 744 744 14.0% 104.2 41.42 5.6% 0 0.0% 0 0.0% 0 0% 0.0 0 0.0% 19.6%

 

 



Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Stockton LLC
Monthly Operations Report

 

August 2012

 

Cash

 

   Pacific Ethanol Stockton, LLC     Current Month    Actual         Operating
and Revenue Accounts      Beginning Cash Balance      Cash Inflows      Revenue
- Ethanol (Kinergy)  $14,831,011  Revenue - WDG (PAP) and others   4,182,498 
Total Cash Inflows  $19,013,509  Disbursements      Operating Disbursements     
Corn  $(15,229,026) Natural Gas   (255,608) Electricity   (491,967) Insurance 
 –  Property Tax and other Taxes   (789,748) Lease Payments   –  Ethanol
freight   (46,957) Co-product freight   –  Grain procurement and handling w/
PAP   –  Plant Supplies & Maintenance   (850,676) Other PEHC costs   –  Total
Operating Disbursements   (17,663,982)        Asset Management Agreement     
Direct Reimbursement      Payroll & Benefits - Plants & Plant Operations 
 (319,775) Other Direct Expenses   –  Asset Management Fee   (75,000) Total
Asset Management Agreement   (394,775) Interest & Fees-   –  Total
Disbursements  $(18,058,757)        Net Cash Flow  $954,753 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Stockton LLC
Monthly Operations Report

 

August 2012

Major Maintenance

 

Centrifuge repairs and conveyor engineering

 

Losses

 

No material casualty losses occurred this month.

 

Disputes

 

PES Property Tax Status

 

The San Joaquin County Assessor has adjusted the plant value for 2011/12 to
$65.3M from $84.0M resulting in a decreased value of $19.0M. We should receive
an estimated $224K property tax refund by September 24, 2012 due to the decrease
in value. If we do not receive the refund by then, we will follow up with the
Auditor's Office. The 2012/13 tax assessment is valued at $65.4M, assessment
fees were paid by the due date of August 31, 2012.

 

Permits/Regulatory

 

EPA:

 

1.On 8/24/2012, syrup sales data measured in pounds and gallons for 2010 and
2011 were submitted to the EPA for TSCA reporting purposes.

2.On 8/27/2012, Kevin Wenger with Mascoma confirmed that Lallemond/Mascoma had
fully completed a Microbial Commercial Activity Notice (MCAN) so that filing of
Tier I & II exemptions with EPA are no longer needed.

 

CAL-OSHA:

 

1.The Commodities Operator who was injured on 5/14/2012 did not return to work
after working 4 hours on 6/20/2012. Lost time as of his last day of employment
with PES (8/24/2012) for this injury was 103 days.

2.A Commodities Operator had surgery performed on 7/2/2012 and returned to work
with medical restrictions on 8/20/2012.

3.A mechanic injured his right index finger on 8/8/2012 while replacing
sprayball 2A. A workers compensation claim was filed with Zurich Insurance. The
mechanic's injury required only first aid. The accident investigation identified
the pinch point created during re-installation between the sprayball flange and
the fermenter as a root cause.

4.On 8/25/2012 at approximately 8:10 PM a Production Operator got first degree
burns on his left arm and the left side of his face resulting from a fire when
he moved a bucket in an area where spilled Fermasure had dried. The Production
Operators burns were treated with first aid, and no further medical care was
needed.



Exhibit 7.03(I)



 

 

 

Air District activities:

 

1.On 8/8/2012, a fine assessment of $1,860.00 was received from the Air District
for the NOV issued for operation of the portable generator to power the chiller
during source testing in June. On 8/15/2012, Cheryl Davis negotiated a reduction
in the NOV fine for operation of a portable generator during source testing of
the scrubbers in June from $1,860.00 to $1,395.00.

2.The June 13th, 2012 source testing report was received from Avogadro on
8/10/2012 affirming emissions compliance for the scrubbers and RTO.

3.SCS Engineers conducted a greenhouse gas (GHG) emissions reporting audit on
8/13/2012. A written GHG Monitoring Plan was developed as recommended.

4.NOV 5009468 from the Air District was received 8/22/2012 for the Variance
N-12-09S report covering June 6 to June 8th shutdown of scrubbers and RTO being
submitted after the 15 day due date. The response for SJVAPCD NOV 5009468 for
late submission of the follow-up report for Variance N-12-09S was submitted to
the Air District on 8/29/2012.

5.The RTO fell below the minimum temperature requirement on 7/31/12 due to a
failed poppet valve bearing. A follow up report has been submitted to the air
district with anticipation that break down relief will be granted for this
incident. Breakdown relief has been granted for this event with written notice
received 8/22/12.

6.During the week of 8/27/2012, greenhouse gas emissions data along with total
natural gas and electrical usage information was submitted to SCS who submitted
an audit report to the California Air Resources Board before the 9/1/2012
deadline.

 

Port of Stockton Fire Department:

 

1.The Port of Stockton Fire Marshal conducted a follow-up inspection related to
the 2011 annual facility inspection conducted in December. Progress continues
toward resolve of the action items listed. The agency is persistent with respect
to the installation of a second UVIR monitor in the ethanol load-out area as
discussions continue in efforts to validate the need for this measure. The fire
pump housing structure modifications are complete under a capital improvement
project.

2.Fire control system false alarms were responsible for the City of Stockton
Fire Department being dispatched to the facility on 8/15 and 8/16/2012. Both
false alarms occurred within hours after Simplex Grinnell had worked on the
system. Simplex Grinnell was contacted to correct the problem.

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Stockton, LLC

New Summary Statement of Operations

Current Month vs. Prior Month

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budget Name: BUDGETQ312)

September 17, 2012 9:47 PM

Page 1

rtodd

 

 

  CURRENT MONTH PRIOR MONTH Sales     Ethanol Sales 12,419,331 11,653,637 WDG
Sales 3,907,561 2,634,082 Syrup Sales

458,443

377,007

Total Sales 16,785,335 14,664,727 Cost of Goods Sold     Ethanol 16,339,944
13,578,217 WDG COGS 439 537 Labor 209,276 214,428 Freight 133,461 136,977
Demurrage 2,121 1,381 Supplies 22,135 33,475 Repairs and Maint, Plant 71,302
28,386 Equipment Rent and Lease Expense 67,273 66,767 Insurance, Property Tax
and Other 122,062 123,242 Depreciation 280,338 280,307 Rail Incentives -25,779
-35,592 Inventory Adjustments 3,704 86,723 Intercompany

311,047

281,272

Total Cost of Goods Sold

17,537,325

14,796,121

Gross Profit (Loss) -751,990 -131,394 Operating Expenses     Taxes, Permits and
Fees -4,886 4,006 Professional Fees 5,580   Travel and Auto Expenses 2,437 4,653
Office and Supplies 570 503 Trade Member and Promotion 369 74 Network, Telephone
and Computer 273 383 Depreciation and Amortization 1,122 1,122 Intercompany

75,000

75,000

Total operating expenses 80,465 85,742 Net operating income (loss) -832,455
-217,136 Other income (expense):     Bank Fees

-894

-894

Total other income (expense)

-894

-894

          Income (loss) before Holdco -833,348 -218,030 Income (loss) attributed
to Holdco     Net Income (Loss)

-833,348

-218,030

ADJUSTED EBITDA CALCULATION     Net Income (Loss) -833,348 -218,030 Interest
Income     Interest Expense     Interest Derivatives Gain (Loss)     Income Tax
Expense     Convertible Debt and Warrant Adjustments     Depreciation and
Amortization COGS 280,338 280,307 Depreciation and Amortization SG&A 1,122 1,122
Amortization of Deferred Finance Fees

 

 

EBITDA

-551,888

63,400

 

Exhibit 7.03(I)



 

 

 

Pacific Ethanol, Inc.

Asset Management Agreement

Appendix C

 

 

 

Pacific Ethanol Madera LLC
Monthly Cold Shutdown Report

August 2012

Contents

Page Title Report Description   1 Actual vs. Budget Budget Review - Actual vs.
Budget 4 Cash Cash receipts and disbursements including balances 5 Availability
Plant Availability 5 Major Maintenance Major Maintenance Activities 5 Losses
Material Casualty Losses 5 Disputes Review of Disputes & Claims 5 Permits Permit
and Compliance Activities 6 Comparison Comparison of figures for the current
month vs. last month

 

Prepared by: Royce Todd, Plant Manager

 

Reviewed by: Mike Kandris/Bryon McGregor, Manager Representative

 

09/17/12

 

Exhibit 7.03(I)

 

 

 







 

Pacific Ethanol Madera LLC

New Summary Statement of Operations

Budget to Actual Current Month and Quarter

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budge Name:  BUDGETQ312)

September 17, 2012 9:52 PM

Page 1



 

 

 

 

  Current Period Actual Current Period Budget Current Period Variance Quarter to
Date Actual Quarter to Date Budget Quarter to Date Variance Sales            
Total Sales             Cost of Goods Sold             Ethanol 8,718 10,665
-1,947 17,485 21,330 -3,845 Labor 39,820 55,394 -15,574 85,410 110,788 -25,378
Supplies 1,645 20,788 -19,143 3,664 41,575 -37,911 Repairs and Maint, Plant
8,257 9,100 -844 11,344 18,200 -6,856 Equipment Rent and Lease Expense 1,525
2,601 -1,076 9,784 5,202 4,582 Insurance, Property Tax and Other -673,264 86,260
-759,524 -621,380 172,520 -793,900 Depreciation

177,799

179,783

-1,984

355,597

359,566

-3,969

Total Cost of Goods Sold

-435,502

364,591

-800,093

-138,096

729,181

-867,277

Gross Profit (Loss) 435,502 -364,591 800,093 138,096 -729,181 867,277 Operating
Expenses             Taxes, Permits and Fees 49   49 1,156   1,156 Professional
Fees 4,495 2,250 2,245 4,445 4,500 -55 Travel and Auto Expenses 974 667 307 974
1,334 -360 Office and Supplies 571   571 775   775 Trade Member and Promotion 15
  15 15   15 Network, Telephone and Computer 315   315 2,540   2,540
Depreciation and Amortization 188 353 -165 375 706 -331 Intercompany

40,000

49,761

-9,761

80,000

99,522

-19,522

Total operating expenses 46,606 53,031 -6,425 90,280 106,062 -15,782 Net
operating income (loss) 388,896 -417,622 806,518 47,816 -835,243 883,059 Other
income (expense):             Bank Fees

-757

 

-757

-1,513

 

-1,513

Total other income (expense)

-757

 

-757

-1,513

 

-1,513

Income (loss) before Holdco 388,139 -417,622 805,761 46,303 -835,243 881,546
Income (loss) attributed to Holdco             Net Income (Loss)

388,139

-417,622

805,761

46,303

-835,243

881,546

              ADJUSTED EBITDA CALCULATION           Net Income (Loss) 388,139
-417,622 805,761 46,303 -835,243 881,546 Interest Income             Interest
Expense             Interest Derivatives Gain (Loss)             Income Tax
Expense             Convertible Debt and Warrant Adjustments            
Depreciation and Amortization COGS 177,799 179,783 -1,984 355,597 359,566 -3,969
Depreciation and Amortization SG&A 188 353 -165 375 706 -331 Amortization of
Deferred Finance Fees
 
 
 
 
 
 
EBITDA

566,126

-237,486

803,612

402,275

-474,971

877,246

 

Exhibit 7.03(I)

 

 

 

Pacific Ethanol Madera LLC
Monthly Cold Shutdown Report

 

August 2012

 

Actual vs. Budget

 

Key Variance Explanations

 

Area Variance ($US) Explanation Cost of Goods Sold     Labor -15,547 Reduction
in head count Supplies -19,143 Timing vs actual Insurance, Property Tax & Other
-759,524 Accrued property tax refunds for tax years 2009/2010 $380k + 2010/2011
$345k and applied monthly tax accrual for current year at the lower rate
($26k/month) due to lower asset value.             Operating Expenses    
Intercompany -9,761 Lower AMA fees than budgeted.                  

 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Madera LLC
Monthly Shutdown Report

 

August 2012

 

Cash

  Pacific Ethanol Madera, LLC    Current Month    Actual  Operating and Revenue
Accounts     Beginning Cash Balance     Cash Inflows      Revenue - Ethanol
(Kinergy)  $–  Revenue - WDG (PAP) and others   –     $–  Total Cash Inflows 
    Disbursements      Operating Disbursements      Corn  $  –  Natural Gas   – 
Electricity   (8,293) Insurance   –  Property Tax and other Taxes   –  Lease
Payments   –  Ethanol freight   –  Co-product freight   –  Grain procurement and
handling w/ PAP   –  Plant Supplies & Maintenance   (17,063) Other PEHC costs 
 –  Total Operating Disbursements   (25,355)       Asset Management Agreement 
    Direct Reimbursement      Payroll & Benefits - Plants & Plant Operations 
 (65,379) Other Direct Expenses   –  Asset Management Fee   (40,000)   
 (105,379) Total Asset Management Agreement      Interest & Fees-   –  Total
Disbursements  $(130,734) Net Cash Flow  $(130,734)

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Madera LLC
Monthly Cold Shutdown Report

 

August 2012

 

Availability

 

The plant is currently in cold shutdown mode and available for re-start.

 

Major Maintenance

 

No major maintenance this month.

 

Losses

 

No material casualty losses occurred this month.

 

Disputes

 

A time waiver is in place, which has delayed the hearing up to 120 days to
determine a reassessment of the plant for the 2009/10 and 2010/11 years. Because
of agenda backlog, the board has not been able to finalize a plant value. A
hearing is scheduled for September 6. Currently, the appeal for 2009/10 has an
assessed value of $66.9M, we were requesting $28.8M, and the Assessor would like
us to agree to a stipulated value of $31.8M. Currently, the appeal for 2010/11
has an assessed value of $58.7M and the assessor has informally given a
valuation of $30.3M. The County has informally, through Fred, asked if we will
settle 2009 and delay 2010 property tax refunds. We asked Fred if he can go back
to the Assessor and counter their proposal with the following:

 

a) Offset net tax payments against 2010 refund.

 

b) At a minimum, agree on 2010 refund this year and receive in early 2013.

 

We also received confirmation of a Madera property tax audit for years 2004
through current. If we settle 2009 and 2010 property tax refunds, those years
will not be auditable. The 2011/12 tax year value was assessed at $28.9M and is
acceptable to PEI. As such no appeal was filed.

 

Permits

 

EPA:

 

On 8/27/2012, Kevin Wenger with Mascoma confirmed that Lallemond/Mascoma had
fully completed a Microbial Commercial Activity Notice (MCAN) so that filing of
Tier I & II exemptions with EPA are no longer needed.

 

Exhibit 7.03(I)

 

 

 

 







 

Pacific Ethanol Madera LLC

New Summary Statement of Operations

Current Month vs. Prior Month

For the Period from August 1, 2012 to August 31, 2012

(Amounts are in USD)

(Includes G/L Budge Name:  BUDGET Q312)

September 17, 2012 9:52 PM

Page 1

rtodd

 



 

 

  CURRENT MONTH   PRIOR
MONTH  Sales         Total Sales           Cost of Goods Sold           Ethanol 
 8,718    8,767  Labor   39,820    45,590  Supplies   1,645    2,019  Repairs
and Maint, Plant   8,257    3,087  Equipment Rent and Lease Expense   1,525  
 8,260  Insurance, Property Tax and Other   -673,264    51,884  Depreciation 
 177,799    177,799  Total Cost of Goods Sold   -435,502    297,406  Gross
Profit (Loss)   435,502    -297,406  Operating Expenses           Taxes, Permits
and Fees   49    1,107  Professional Fees   4,495    -50  Travel and Auto
Expenses   974       Office and Supplies   571    204  Trade Member and
Promotion   15       Network, Telephone and Computer   315    2,225 
Depreciation and Amortization   188    188  Intercompany   40,000    40,000 
Total operating expenses   46,606    43,674  Net operating income (loss) 
 388,896    -341,080  Other income (expense):           Bank Fees   -757  
 -757  Total other income (expense)   -757    -757           –  Income (loss)
before Holdco   388,139    -341,837  Income (loss) attributed to Holdco      
    Net Income (Loss)   388,139    -341,837  ADJUSTED EBITDA CALCULATION      
    Net Income (Loss)   388,139    -341,837  Interest Income           Interest
Expense           Interest Derivatives Gain (Loss)           Income Tax Expense 
         Convertible Debt and Warrant Adjustments           Depreciation and
Amortization COGS   177,799    177,799  Depreciation and Amortization SG&A 
 188    188  Amortization of Deferred Finance Fees           EBITDA   566,126  
 -163,850 

 

Exhibit 7.03(I)

 

 

 

 

COMPLIANCE CERTIFICATE

 

To: Pacific Ethanol Holding Co. LLC

 

Ladies and Gentlemen:

 

I hereby certify to you, pursuant to Section 6.1 of the Agreement (as defined
below), as follows:

 

I am an Authorized Officer of Manager and hereby submit the attached
consolidating financial statements as of and for the month ended August 31, 2012
("Statements") in accordance with Section 6.1 of the Asset Management Agreement
by and between Pacific Ethanol, Inc. and Pacific Ethanol Holding Co. LLC,
Pacific Ethanol Madera LLC, Pacific Ethanol Columbia, LLC, Pacific Ethanol
Stockton LLC and Pacific Ethanol Magic Valley, LLC, dated June 29, 2010
("Agreement"). These Statements are prepared in accordance with GAAP (subject to
the absence of footnote disclosures and to normal year-end adjustments) and are
complete and accurate.

 

The foregoing certifications are made and delivered this day of September 25,
2012.

 

Very truly yours,

 

PACIFIC ETHANOL, INC.

 

 

By: /S/ MICHAEL KRAMER

Name: Michael Kramer

Title: Treasurer

 

Exhibit 7.03(I)

 

 

 

CONFIDENTIAL

 

Pacific Ethanol Holding Co. LLC and Subsidiaries

Month and year to Date August 31, 2012

(unaudited)

 

  As of August 31, 2012     PEHC    PECOL    PEMV    PEM    PES   ELIM  
Consolidated  CONSOLIDATING BALANCE SHEETS                                   
Assets                                    Current Assets                     
              Cash and Investments  $25,243   $–   $–   $–   $–   $–   $25,243 
Accounts Receivable   –    1,008,486    3,297,110    726,226    1,897,111       
 6,928,933  Intercompany Receivables   15,129,433    1,291,557    6,509,967  
 2,806    107,471    (23,041,234)   –  Inventories   –    4,309,637  
 4,453,952    218,980    3,237,759         12,220,329  Prepaid Expenses 
 159,059    5,444    6,161    5,314    673,449         849,427  Other Current
Assets   –    150,596    –    –    330,000         480,596  Total Current
Assets   15,313,735    6,765,720    14,267,190    953,326    6,245,790  
 (23,041,234)   20,504,527  Property and Equipment Net   –    30,622,194  
 44,093,136    28,499,102    45,689,860         148,904,292  Other Assets      
                             Investment in Subsidiaries   178,368,453    –  
 –    –    –    (178,368,453)   –  Other Assets   1,392,858    –    1,000    –  
 10,000    –    1,403,858  TOTAL ASSETS  $195,075,046   $37,387,914  
$58,361,326   $29,452,428   $51,945,650   $(201,409,687)  $170,812,677 
LIABILITIES AND EQUITY                                    Current Liabilities 
                                  Accounts Payable and Accrued Expenses 
$233,876   $864,260   $1,460,434   $108,508   $1,183,210   $–   $3,850,287 
Intercompany Payables   7,723,408    67,260    111,694    4,655,247  
 10,483,625    (23,041,234)   –  Term Debt and Revolver - Current Portion 
 39,354,698    –                        39,354,698  Total Current Liabilities 
 47,311,982    931,519    1,572,129    4,763,755    11,666,834    (23,041,234) 
 43,204,985  Term Debt   20,360,793    –    –    –    –         20,360,793 
Other Long-term Liabilities   29,952,152    –    –    –    190,938       
 30,143,090  TOTAL LIABILITIES   97,624,927    931,519    1,572,129  
 4,763,755    11,857,772    (23,041,234)   93,708,868  Total Equity 
 97,450,119    36,456,395    56,789,198    24,688,673    40,087,879  
 (178,368,453)   77,103,810  TOTAL LIABILITIES AND EQUITY  $195,075,046  
$37,387,914   $58,361,326   $29,452,428   $51,945,650   $(201,409,687) 
$170,812,677 

 

 

Exhibit 7.03(I)

 

 

 

 

Pacific Ethanol Holding Co. LLC and Subsidiaries

Month and year to Date August 31, 2012

(audited)

 

  Month Ended August 31, 2012    PEHC    PECOL    PEMV    PEM    PES  
Consolidated  CONSOLIDATING STATEMENTS OF OPERATIONS                          
    Total Sales  $–   $8,436,114   $16,174,912   $–   $16,785,335   $41,396,361 
Total Cost of Goods Sold   85,428    8,839,263    16,645,178    (435,502) 
 17,537,325    42,671,692  Gross Profit (Loss)   (85,428)   (403,150) 
 (470,265)   435,502    (751,990)   (1,275,331) Total operating expenses 
 123,483    100,138    82,681    46,606    80,465    433,374  Net operating
income (loss)   (208,911)   (503,288)   (552,947)   388,896    (832,455) 
 (1,708,704) Total other expense   (1,111,955)   (787)   (381)   (757)   (894) 
 (1,114,774) Net Income (Loss)  $(1,320,867)  $(504,075)  $(553,328)  $388,139  
$(833,348)  $(2,823,478) ADJUSTED EBITDA CALCULATION                          
    Net Income (Loss)  $(1,320,867)  $(504,075)  $(553,328)  $388,139  
$(833,348)  $(2,823,478) Interest Income   –    –    –    –    –    –  Interest
Expense   1,054,000    –    –    –    –    1,054,000  Depreciation and
Amortization COGS   –    208,782    257,025    177,799    280,338    923,944 
Depreciation and Amortization SG&A   –    1,596    370    188    1,122    3,276 
Amortization of Deferred Finance Fees   40,807    –    –    –    –    40,807 
Adjusted EBITDA  $(226,060)  $(293,697)  $(295,933)  $566,126   $(551,888) 
$(801,452)

 



 

  Year to Date August 31, 2012    PEHC    PECOL    PEMV    PEM    PES  
Consolidated  CONSOLIDATING STATEMENTS OF OPERATIONS                          
    Total Sales  $–   $69,243,856   $117,141,966   $–   $113,189,264  
$299,575,085  Total Cost of Goods Sold   110,307    75,171,844    121,035,937  
 1,553,395    119,903,556    317,775,038  Gross Loss   (110,307)   (5,927,988) 
 (3,893,971)   (1,553,395)   (6,714,292)   (18,199,953) Total operating
expenses   1,125,102    739,077    734,435    343,214    840,393    3,782,221 
Net operating loss   (1,235,408)   (6,667,065)   (4,628,407)   (1,896,608) 
 (7,554,685)   (21,982,174) Total other expense   (7,775,637)   (20,684) 
 (41,979)   (6,850)   (73,951)   (7,919,101) Net Loss  $(9,011,046) 
$(6,687,749)  $(4,670,386)  $(1,903,459)  $(7,628,636)  $(29,901,275) ADJUSTED
EBITDA CALCULATION                               Net Loss  $(9,011,046) 
$(6,687,749)  $(4,670,386)  $(1,903,459)  $(7,628,636)  $(29,901,275) Interest
Income   –    –    –    –    –    –  Interest Expense   7,253,544    –    –  
 –    12    7,253,556  Depreciation and Amortization COGS   –    1,668,705  
 2,047,346    1,423,529    2,237,336    7,376,916  Depreciation and Amortization
SG&A   200,000    12,765    2,963    1,501    8,326    225,555  Amortization of
Deferred Finance Fees   372,365    –    –    –    –    372,365  Adjusted EBITDA 
$(1,185,137)  $(5,006,279)  $(2,620,015)  $(478,428)  $(5,382,962) 
$(14,672,821)

 

Exhibit 7.03(I)

 

 

CONFIDENTIAL

 

Pacific Ethanol Holding Co. LLC and Subsidiaries

Month and Year to Date August 31, 2012

(unaudited)

 

 

  Month Ended August 31, 2012  CONSOLIDATING STATEMENTS OF CASH FLOW  PEHC  
PECOL   PEMV   PEM   PES   CONSOL  OPERATING ACTIVITIES:                     
         Net income (loss)  $(1,320,867)  $(504,075)  $(553,328)  $388,139  
$(833,348)  $(2,823,479) Adjustments to reconcile net income (loss) to net cash 
                             provided by (used in) operating activities:      
                        Depreciation and amortization   –    210,378  
 257,395    177,986    281,461    927,220  Amortization of deferred financing
costs   40,807    –    –    –    –    40,807  Changes in operating assets and
liabilities:                               Accounts receivable   –  
 1,616,101    672,756    (726,226)   1,928,931    3,491,562  Inventories 
 85,428    (1,615,943)   (1,537,212)   –    780,610    (2,287,117) Prepaid
expenses and other assets   (191,423)   1,361    1,641    1,562    (666,458) 
 (853,317) Accounts payable and accrued expenses   569,653    (496,503) 
 (219,213)   18,859    (554,924)   (682,128) Intercompany receivables 
 783,605    788,681    1,452,014    –    152    3,024,452  Intercompany
payables   (2,240,696)   –    (152)   139,680    (923,284)   (3,024,452) Net
cash provided by (used in) operating activities  $(2,273,493)  $–   $73,901  
$–   $13,140   $(2,186,452) INVESTING ACTIVITIES:                              
Purchase of property and equipment  $–   $–   $(73,901)  $–   $(13,140) 
$(87,041) Net cash used in investing activities  $–   $–   $(73,901)  $–  
$(13,140)  $(87,041) FINANCING ACTIVITIES:                               Net
proceeds on LOCs  $2,000,000   $–   $–   $–   $–   $2,000,000  Net cash provided
by financing activities  $2,000,000   $–   $–   $–   $–   $2,000,000  DECREASE
IN CASH EQUIVALENTS  $(273,493)  $–   $–   $–   $–   $(273,493) CASH
EQUIVALENTS, BEGINNING  $298,736   $–   $–   $–   $–   $298,736  CASH
EQUIVALENTS, ENDING  $25,243   $–   $–   $–   $–   $25,243 

 

Exhibit 7.03(I)

 

 

 

 

 







 

  Year to Date August 31, 2012  CONSOLIDATING STATEMENTS OF CASH FLOW  PEHC  
PECOL   PEMV   PEM   PES   CONSOL  OPERATING ACTIVITIES:                     
         Net loss  $(9,011,046)  $(6,687,749)  $(4,670,386)  $(1,903,459) 
$(7,628,636)  $(29,901,276) Adjustments to reconcile net loss to net cash
provided                               by (used in) operating activities:      
                        Depreciation and amortization   200,000    1,681,470  
 2,050,309    1,425,030    2,245,662    7,602,471  Amortization of deferred
financing costs   372,365    –    –    –    –    372,365  Bad debt expense   –  
 (880)   –    –    –    (880) Gain on disposal of equipment   –    13,415  
 37,921    –    42,451    93,787  Changes in operating assets and liabilities: 
                             Accounts receivable   13,125    1,706,660  
 598,516    (716,993)   1,628,690    3,229,998  Inventories   108,493  
 (1,437,064)   (803,689)   –    1,464,207    (668,053) Prepaid expenses and
other assets   (139,881)   1,142,122    13,123    12,502    (155,874)   871,992 
Accounts payable and accrued expenses   996,590    484,848    49,758    96,770  
 97,522    1,725,488  Intercompany receivables   (3,821,891)   3,184,127  
 3,064,972    (744)   (26,259)   2,400,205  Intercompany payables   (6,284,592) 
 15,590    44,455    1,101,893    2,722,449    (2,400,205) Net cash provided by
(used in) operating activities  $(17,566,837)  $102,539   $384,979   $14,999  
$390,212   $(16,674,108) INVESTING ACTIVITIES:                              
Purchase of property and equipment  $–   $(102,539)  $(384,979)  $(14,999) 
$(390,212)  $(892,729) Net cash used in investing activities  $–   $(102,539) 
$(384,979)  $(14,999)  $(390,212)  $(892,729) FINANCING ACTIVITIES:           
                   Net proceeds on LOCs  $15,522,572   $–   $–   $–   $–  
$15,522,572  Net cash provided by financing activities  $15,522,572   $–   $–  
$–   $–   $15,522,572  DECREASE IN CASH EQUIVALENTS  $(2,044,265)  $–   $–  
$–   $–   $(2,044,265) CASH EQUIVALENTS, BEGINNING  $2,069,508   $–   $–   $–  
$–   $2,069,508  CASH EQUIVALENTS, ENDING  $25,243   $–   $–   $–   $–  
$25,243 

 



 

 

Exhibit 7.03(I)



 

 

 



EXHIBIT 11.03

to Credit Agreement

[FORM OF]
LENDER ASSIGNMENT AGREEMENT

 

This LENDER ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [_________], is
by and between [____________] (the “Assignor”) and [____________] (the
“Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to the Credit Agreement, dated as of October 29,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Pacific Ethanol Holding Co. LLC, a Delaware
limited liability company (“Pacific Holding”), Pacific Ethanol Madera LLC, a
Delaware limited liability company (“Madera”), Pacific Ethanol Columbia, LLC, a
Delaware limited liability company (“Boardman”), Pacific Ethanol Stockton LLC, a
Delaware limited liability company (“Stockton”), and Pacific Ethanol Magic
Valley, LLC, a Delaware limited liability company (“Burley” and, together with
Pacific Holding, Madera, Boardman and Stockton, each a “Borrower” and
collectively the “Borrowers”), as borrowers, Pacific Holding, as Borrowers’
Agent, each of the Lenders from time to time party thereto, Wells Fargo Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and Amarillo National Bank, as accounts bank;

 

WHEREAS, Assignor desires to assign certain of its interests under the Credit
Agreement to Assignee in accordance with Section 11.03(b) thereof;

 

WHEREAS, as provided under the Credit Agreement, Assignor is a Lender and, as
such, as of the date hereof has the outstanding Commitments and Loans (and of
such Loans, has disbursed Funded Loans) as set forth in Annex A hereto;

 

WHEREAS, Assignor proposes to sell, assign and transfer to the Assignee, and the
Assignee proposes to accept and assume from the Assignor, a [___] percent
([__]%) interest in all of the rights and obligations of the Assignor under the
Credit Agreement and the other Financing Documents (which includes the
outstanding Loans disbursed by and owing to, and the undisbursed Commitments of,
Assignor), all on the terms and subject to the conditions of this Agreement
(such interest in such rights and obligations being hereinafter referred to as
the “Assigned Interest”); and

 

WHEREAS, after giving effect to the assignment and assumption under this
agreement, the respective Loans, Funded Loans and Commitments of Assignor and
Assignee shall be in the amounts set forth on Annex A.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

Exhibit 11.03-1



 

 

 

 

 

Section 2. Assignment.

 

(a) As of the effective date set forth on the signature page to this Agreement
(the “Effective Date”), subject to and in accordance with the Credit Agreement,
the Assignor irrevocably sells, transfers, conveys and assigns, without
recourse, representation or warranty (except as expressly set forth herein), to
Assignee, and the Assignee irrevocably purchases from the Assignor, the Assigned
Interest, which shall include (i) all of Assignor’s rights and obligations in
its capacity as a Lender with respect to the Assigned Interest under the Credit
Agreement, each other Financing Document, and any other documents or instruments
delivered pursuant thereto or in connection therewith to the extent related to
the Assigned Interest and (ii) to the extent permitted to be assigned under
applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender), to the extent related to the Assigned
Interest, against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, each other Financing Document, and any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
(the foregoing rights, obligations and interests, collectively, the “Assigned
Rights”).

 

(b) Upon acceptance and recording of the assignment and assumption made pursuant
to this Agreement by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest and the Assigned Rights (including all payments of principal,
interest, fees and other amounts) to the Assignee. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves. Each of the Assignor and the Assignee
agrees that if it receives any amount under the Credit Agreement or any other
Financing Document that is for the account of the other, it shall hold the same
for the other to the extent of the other’s interest therein and shall pay
promptly the same to the other. 1

 

Section 3. [Payment. As a condition to the Effective Date, Assignee shall pay to
the Administrative Agent in the lawful currency of the United States and in
immediately available funds the processing and recordation fee of three thousand
five hundred Dollars ($3,500), without set-off, counterclaim or deduction of any
kind.]

 

Section 4. Representations, Warranties and Undertakings.

 

(a) The Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the Assigned Interest and such Assigned Interest is free and
clear of any Lien or adverse claim and (B) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) makes no
representation or warranty and assumes no responsibility with respect to (A) any
statements, warranties or representations made in or in connection with the
Credit Agreement or the other Financing Documents or the execution, legality,
validity, enforceability or genuineness, or sufficiency of value of the Credit
Agreement, the other Financing Documents, or any other instrument or document
furnished pursuant thereto or in connection therewith or (B) the financial
condition of any Borrower, any other Loan Party or any Project Party or the
performance or observance by any Borrower or any other Person of any of its
obligations under the Credit Agreement, any other Financing Document, or any
other instrument or document furnished pursuant thereto or in connection
therewith.

 

__________



1 Assignor and Assignee to agree to treatment of Capitalized Interest, if any.

 

Exhibit 11.03-2

 

 

 

(b) The Assignee (i) represents and warrants that it (A) has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement and the other Financing Documents, and (B)
meets all requirements of an Eligible Assignee, (ii) acknowledges and confirms
that it has received a copy of the Credit Agreement, each other Financing
Document and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
purchase the Assigned Interest and assume the Assigned Rights, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Senior Secured Party, (iii) agrees that
it will, independently and without reliance upon the Administrative Agent, any
Borrower, or any other Senior Secured Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Financing Document, (iv) appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement or the other Financing Documents as are delegated to such Agent by the
terms thereof and (v) will perform in accordance with their terms all of the
obligations that by the terms of the Financing Documents are required to be
performed by it as a Lender. The Assignee further confirms and agrees that in
becoming a Lender and in making its Loans under the Credit Agreement, such
actions have and will be made without recourse to, or representation or warranty
by, any Senior Secured Party.

 

(c) The Assignee further agrees to furnish the tax form required by Section
4.07(e) (if so required) of the Credit Agreement no later than the Effective
Date.

 

Section 5. Effectiveness.

 

(a) The effectiveness of the sale, assignment and transfer hereunder is subject
to (i) the due execution and delivery of this Agreement by the Assignor and the
Assignee, (ii) the receipt by the Assignor of the payment made as consideration
for the sale, assignment and transfer contemplated in Section 2 hereof, (iii)
consent by the Administrative Agent to this Agreement and the assignment
contemplated hereby[, (iv) the receipt by the Administrative Agent of the
processing and recordation fee provided for in Section 3 hereof] and [(v)] the
registration of such assignment by the Administrative Agent in the Register in
accordance with Section 11.03 of the Credit Agreement.

 

(b) Simultaneously with the execution and delivery by the parties hereto of this
Agreement to the Administrative Agent for its recording in the Register, the
Assignor shall deliver its Note (if any) to the Administrative Agent and may
request that new Notes be executed and delivered to [the Assignor and] the
Assignee and reflecting [the respective amounts of the reduced undisbursed
Commitment and outstanding principal of Assignor and] the assigned and assumed
outstanding principal and undisbursed Commitment of the Assignee (plus, if the
Assignee is already a Lender, the amount of its outstanding principal and
undisbursed Commitment immediately prior to the assignment effected hereby). Any
such new Note shall carry the rights to unpaid accrued interest that were
carried by any applicable superseded Note(s) such that no loss of interest shall
result therefrom. Any applicable new Note executed and delivered in accordance
with the foregoing shall have set forth thereon a legend substantially in the
following form:

 

 

 

Exhibit 11.03-3

 

 
 

 

“This Note is issued in replacement of [describe replaced note] and,
notwithstanding the date of this Note, this Note carries all of the rights to
unpaid interest that were carried by such replaced Note, such that no loss of
interest shall result from any such replacement.”

 

If the Assignee is already a Lender, it shall (promptly following its receipt of
such new Note payable to it) return to the Borrower the prior Note, if any, held
by it.

 

(c) Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

 

(i) the Assignee shall be deemed automatically to have become a party to, and
the Assignee agrees that it will be bound by the terms and conditions set forth
in, the Credit Agreement, and shall have all the rights and obligations of a
“Lender” under the Credit Agreement and the other Financing Documents as if it
were an original signatory thereto or an original Lender thereunder with respect
to the Assigned Interest and the Assigned Rights; and

 

(ii) the Assignor shall relinquish its rights (but shall continue to be entitled
to the benefits of Sections 11.07 (Costs and Expenses) and 11.09
(Indemnification by the Borrowers) of the Credit Agreement) and be released from
its obligations under the Credit Agreement and the other Financing Documents to
the extent specified herein.

 

Section 6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, United States of America.

 

Section 7. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopy or portable document
format (“pdf”) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

Section 8. Further Assurances. The Assignor and the Assignee hereby agree to
execute and deliver such other instruments, and take such other action, as
either party or the Administrative Agent may reasonably request in connection
with the transactions contemplated by this Agreement including, without
limitation, the delivery of any notices to the Borrowers or the Agents that may
be required in connection with the assignment contemplated hereby.

 

Section 9. Binding Effect; Amendment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
subject, however, to the provisions of the Credit Agreement. No provision of
this Agreement may be amended, waived or otherwise modified except by an
instrument in writing signed by each party hereto and by the Administrative
Agent.

 

Exhibit 11.03-4

 

 

 

 

Section 10. Administrative Agent Enforcement. The Administrative Agent shall be
entitled to rely upon and enforce this Agreement against the Assignor and the
Assignee in all respects.

 

[The remainder of this page is intentionally blank. The next page is the
signature page.]

 

 

 

 

 

 

 

Exhibit 11.03-5

 

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Lender
Assignment Agreement to be executed by their duly authorized officers.

 

The effective date for this Agreement is [the date this Agreement is
acknowledged and accepted by the Administrative Agent [and the Borrowers’ Agent
2]] [____________, 20[__] (the “Trade Date”)].

 

 

  [ASSIGNOR]       By:      ____________________          Name:          Title:
      [ASSIGNEE]       By:     ____________________          Name:  
       Title:

 

Accepted and Acknowledged

this ___ day of _______, 20___

 

WELLS FARGO BANK, N.A.,
   as Administrative Agent

 

By:     ____________________

           Name:

            Title:

 

[3Accepted and Acknowledged

this ___ day of _______, 20___

 

PACIFIC ETHANOL HOLDING CO. LLC,
  as Borrowers’ Agent

 

By:     ____________________

           Name:

           Title:]

 

 

__________

2 Only if required pursuant to definition of Eligible Assignee.

3 Only if required pursuant to definition of Eligible Assignee.

 

Exhibit 11.03-6

 

 

 

 

Annex A
to Lender Assignment Agreement

 

[Note: Include only those Loans that Assignor has an interest in.] 4

 

Loan5 Assignor’s
Undisbursed
Commitment
Pre-Assignment Assignor’s
Outstanding
Loans
Pre-
Assignment6 Percentage
(of
Assignor’s
interests)
Assigned Assignor’s
Undisbursed
Commitment
Post-
Assignment Assignor’s
Outstanding
Loans
Post-
Assignment7 Assignee’s
Undisbursed
Commitment
Post-
Assignment* Assignee’s
Outstanding
Loans
Post-
Assignment*8 Loans $ $ % $ $ $ $

 

 

 

 

 

 

 

 

 

* If Assignee is already a Lender, this number should be calculated taking into
account only the Commitments and Loans assumed by Assignee pursuant to this
Agreement.

 

__________





4 Funded Loans should be listed in parentheses.

5 Assignment to specify treatment of Capitalized Interest, if any.

6 Funded Loans should be listed in parentheses.

7 Funded Loans should be listed in parentheses.

8 Funded Loans should be listed in parentheses.



 

 

Exhibit 11.03-4 

 



 

 

 



Exhibit 11.21

To

The CREDIT AGREEMENT (the “Agreement”), dated as of October 29, 2012, by and
among PACIFIC ETHANOL HOLDING CO. LLC, a Delaware limited liability company
(“Pacific Holding”), PACIFIC ETHANOL MADERA LLC, a Delaware limited liability
company (“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability
company (“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability
company (“Stockton”), and PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, the “Borrowers”), Pacific Holding, as Borrowers’ Agent (the
“Borrowers’ Agent”), each of the Lenders from time to time party thereto, WELLS
FARGO BANK, N.A., as administrative agent for the Lenders (the “Bank”), WELLS
FARGO BANK, N.A., as collateral agent for the Senior Secured Parties, CREDIT
SUISSE LOAN FUNDING LLC, as Syndication Agent and AMARILLO NATIONAL BANK, as
accounts bank. Capitalized terms used but not defined herein have the meanings
given to such terms in the Agreement.

 

 

I hereby certify that I am authorized to deliver this Exhibit 11.21 on behalf of
the Borrowers and the Borrowers’ Agent (collectively, the “Organization”), and
hereby further certify that the names, titles, telephone numbers, email
addresses and specimen signatures set forth below identify the persons
authorized to provide direction and initiate or confirm transactions, including
funds transfer instructions, on behalf of the Organization, and that the option
checked in Part C of this Exhibit 11.21 is the security procedure selected by
the Organization for use in verifying that a funds transfer instruction received
by the Bank is that of the Organization.

 

The Organization has reviewed each of these security procedures and has
determined that the option checked in Part C of this Exhibit 11.21 best meets
its requirements; given the size, type and frequency of the instructions it will
issue to the Bank. By selecting the security procedure specified in Part C of
this Exhibit 11.21, the Organization acknowledges that it has elected to not use
the other security procedures described below and agrees to be bound by any
funds transfer instruction, whether or not authorized, issued in its name and
accepted by the Bank in compliance with the particular security procedure chosen
by the Organization.

 

NOTICE: The security procedure selected by the Organization will not be used to
detect errors in the funds transfer instructions given by the Organization. If a
funds transfer instruction describes the beneficiary of the payment
inconsistently by name and account number, payment may be made on the basis of
the account number even if it identifies a person different from the named
beneficiary. If a funds transfer instruction describes a participating financial
institution inconsistently by name and identification number, the identification
number may be relied upon as the proper identification of the financial
institution. Therefore, it is important that the Organization take such steps as
it deems prudent to ensure that there are no such inconsistencies in the funds
transfer instructions it sends to the Bank.

 

Exhibit 11.21

 



 

 



Part A

 

Name, Title, Telephone Number, Email Address and Specimen Signature

for person(s) designated to provide direction, including but not limited to
funds transfer instructions, and to otherwise act on behalf of the Organization

 

 

Name Title Telephone Number Email Address Specimen Signature           Neil M.
Koehler President 916-403-2126 neilk@pacificethanol.net /s/ Neil M. Koehler
Bryon T. McGregor CFO 916-403-2710 bncgregor@pacificethanol.net /s/ Bryon T.
McGregor                     _________________ ________________ ________________
_____________        ________________

 

[list more if desired]

 

 

Part B

 

Name, Title, Telephone Number and Email Address for

person(s) designated to confirm funds transfer instructions

 

Name Title Telephone Number Email Address         Michael Kramer Treasurer
916-403-2738 mkramer@pacificethanol.net Rebecca Lane Staff Accountant-Finance
916-403-2725 rlane@pacificethanol.net                 ___________________
____________________ ________________ _________________

 

[list more if desired]

 

Exhibit 11.21

 

 

 

 

Part C

 

Means for delivery of instructions and/or confirmations

 

The security procedure to be used with respect to funds transfer instructions is
checked below:

 

[X]Option 1. Confirmation by telephone call-back. The Bank shall confirm funds
transfer instructions by telephone call-back to a person at the telephone number
designated on Part B above. The person confirming the funds transfer instruction
shall be a person other than the person from whom the funds transfer instruction
was received, unless only one person is designated in both Parts A and B of this
Exhibit 11.21.

 

[X] CHECK box, if applicable:

 

If the Bank is unable to obtain confirmation by telephone call-back, the Bank
may, at its discretion, confirm by email, as described in Option 2.

 

[_]Option 2. Confirmation by email. The Bank shall confirm funds transfer
instructions by email to a person at the email address specified for such person
in Part B of this Schedule. The person confirming the funds transfer instruction
shall be a person other than the person from whom the funds transfer instruction
was received, unless only one person is designated in both Parts A and B of this
Exhibit 11.21. The Organization understands the risks associated with
communicating sensitive matters, including time sensitive matters, by email. The
Organization further acknowledges that instructions and data sent by email may
be less confidential or secure than instructions or data transmitted by other
methods. The Bank shall not be liable for any loss of the confidentiality of
instructions and data prior to receipt by the Bank.

 

[_] CHECK box, if applicable:

 

If the Bank is unable to obtain confirmation by email, the Bank may, at its
discretion, confirm by telephone call-back, as described in Option 1.

 

[_]Option 3. Delivery of funds transfer instructions by password protected file
transfer system only - no confirmation. The Bank offers the option to deliver
funds transfer instructions through a password protected file transfer system.
If the Organization wishes to use the password protected file transfer system,
further instructions will be provided by the Bank. If the Organization chooses
this Option 3, it agrees that no further confirmation of funds transfer
instructions will be performed by the Bank.

 

[_]Option 4. Delivery of funds transfer instructions by password protected file
transfer system with confirmation. Same as Option 3 above, but the Bank shall
confirm funds transfer instructions by [_] telephone call-back or [_] email
(must check at least one, may check both) to a person at the telephone number or
email address designated on Part B above. By checking a box in the prior
sentence, the party shall be deemed to have agreed to the terms of such
confirmation option as more fully described in Option 1 and Option 2 above.

 

Dated this 29th day of October, 2012.

 

 

By /S/ BRYON T. MCGREGOR                              

Name: Bryon T. McGregor

Title: Chief Operating Officer

 



 

Exhibit 11.21

 



 

 



